UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-7803 Name of Registrant: Vanguard Scottsdale Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2010 Item 1: Schedule of Investments Vanguard Short-Term Government Bond Index Fund Schedule of Investments As of November 30, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.4%) U.S. Government Securities (74.8%) United States Treasury Note/Bond 1.750% 11/15/11 1,140 1,155 United States Treasury Note/Bond 0.750% 11/30/11 1,989 1,997 United States Treasury Note/Bond 4.500% 11/30/11 1,490 1,552 United States Treasury Note/Bond 1.125% 12/15/11 965 973 United States Treasury Note/Bond 1.000% 12/31/11 1,331 1,340 United States Treasury Note/Bond 4.625% 12/31/11 596 624 United States Treasury Note/Bond 0.875% 1/31/12 650 654 United States Treasury Note/Bond 4.750% 1/31/12 190 200 United States Treasury Note/Bond 1.375% 2/15/12 369 374 United States Treasury Note/Bond 4.875% 2/15/12 1,671 1,762 United States Treasury Note/Bond 0.875% 2/29/12 865 871 United States Treasury Note/Bond 4.625% 2/29/12 1,610 1,696 United States Treasury Note/Bond 1.375% 3/15/12 800 811 United States Treasury Note/Bond 1.000% 3/31/12 805 812 United States Treasury Note/Bond 4.500% 3/31/12 870 918 United States Treasury Note/Bond 1.375% 4/15/12 935 948 United States Treasury Note/Bond 1.000% 4/30/12 840 847 United States Treasury Note/Bond 4.500% 4/30/12 1,072 1,134 United States Treasury Note/Bond 1.375% 5/15/12 626 635 United States Treasury Note/Bond 0.750% 5/31/12 730 734 United States Treasury Note/Bond 4.750% 5/31/12 885 943 United States Treasury Note/Bond 1.875% 6/15/12 1,355 1,386 United States Treasury Note/Bond 0.625% 6/30/12 1,187 1,191 United States Treasury Note/Bond 4.875% 6/30/12 1,415 1,515 United States Treasury Note/Bond 1.500% 7/15/12 265 270 United States Treasury Note/Bond 0.625% 7/31/12 419 420 United States Treasury Note/Bond 4.625% 7/31/12 1,410 1,509 United States Treasury Note/Bond 1.750% 8/15/12 1,136 1,162 United States Treasury Note/Bond 4.375% 8/15/12 1,230 1,313 United States Treasury Note/Bond 0.375% 8/31/12 1,366 1,365 United States Treasury Note/Bond 4.125% 8/31/12 924 984 United States Treasury Note/Bond 1.375% 9/15/12 2,410 2,450 United States Treasury Note/Bond 0.375% 9/30/12 1,479 1,477 United States Treasury Note/Bond 4.250% 9/30/12 865 925 United States Treasury Note/Bond 1.375% 10/15/12 1,720 1,750 United States Treasury Note/Bond 0.375% 10/31/12 111 111 United States Treasury Note/Bond 3.875% 10/31/12 1,345 1,434 United States Treasury Note/Bond 1.375% 11/15/12 1,528 1,555 United States Treasury Note/Bond 4.000% 11/15/12 512 548 United States Treasury Note/Bond 0.500% 11/30/12 835 836 United States Treasury Note/Bond 3.375% 11/30/12 75 79 United States Treasury Note/Bond 1.125% 12/15/12 990 1,003 United States Treasury Note/Bond 3.625% 12/31/12 1,115 1,189 United States Treasury Note/Bond 1.375% 1/15/13 1,785 1,818 United States Treasury Note/Bond 2.875% 1/31/13 1,210 1,273 United States Treasury Note/Bond 1.375% 2/15/13 1,784 1,817 United States Treasury Note/Bond 3.875% 2/15/13 1,190 1,279 United States Treasury Note/Bond 2.750% 2/28/13 1,435 1,506 United States Treasury Note/Bond 1.375% 3/15/13 1,799 1,833 United States Treasury Note/Bond 2.500% 3/31/13 1,344 1,406 United States Treasury Note/Bond 1.750% 4/15/13 1,771 1,821 United States Treasury Note/Bond 3.125% 4/30/13 1,002 1,064 United States Treasury Note/Bond 1.375% 5/15/13 1,665 1,697 United States Treasury Note/Bond 3.625% 5/15/13 521 561 United States Treasury Note/Bond 3.500% 5/31/13 810 870 United States Treasury Note/Bond 1.125% 6/15/13 1,413 1,432 United States Treasury Note/Bond 3.375% 6/30/13 857 918 United States Treasury Note/Bond 1.000% 7/15/13 1,539 1,555 United States Treasury Note/Bond 3.375% 7/31/13 1,392 1,495 United States Treasury Note/Bond 0.750% 8/15/13 1,430 1,435 United States Treasury Note/Bond 4.250% 8/15/13 1,193 1,309 United States Treasury Note/Bond 3.125% 8/31/13 955 1,020 United States Treasury Note/Bond 0.750% 9/15/13 1,223 1,226 United States Treasury Note/Bond 3.125% 9/30/13 704 753 United States Treasury Note/Bond 0.500% 10/15/13 980 975 United States Treasury Note/Bond 2.750% 10/31/13 557 590 United States Treasury Note/Bond 0.500% 11/15/13 1,364 1,356 United States Treasury Note/Bond 4.250% 11/15/13 1,178 1,301 Agency Bonds and Notes (23.6%) 1 Ally Financial Inc. 1.750% 10/30/12 150 153 1 Bank of America Corp. 2.100% 4/30/12 530 542 1 Bank of America Corp. 3.125% 6/15/12 200 208 1 Citibank NA 1.750% 12/28/12 450 460 1 Citigroup Funding Inc. 1.875% 10/22/12 115 118 1 Citigroup Inc. 2.125% 4/30/12 100 102 2 Federal Farm Credit Bank 2.250% 4/24/12 500 513 2 Federal Farm Credit Bank 1.750% 2/21/13 200 205 2 Federal Farm Credit Bank 1.375% 6/25/13 60 61 2 Federal Home Loan Banks 1.000% 12/28/11 875 881 2 Federal Home Loan Banks 1.125% 5/18/12 580 585 2 Federal Home Loan Banks 1.375% 6/8/12 50 51 2 Federal Home Loan Banks 0.875% 8/22/12 75 75 2 Federal Home Loan Banks 1.750% 8/22/12 360 368 2 Federal Home Loan Banks 1.625% 9/26/12 690 703 2 Federal Home Loan Banks 4.625% 10/10/12 500 537 2 Federal Home Loan Banks 4.500% 11/15/12 100 108 2 Federal Home Loan Banks 1.625% 11/21/12 200 204 2 Federal Home Loan Banks 1.750% 12/14/12 50 51 2 Federal Home Loan Banks 1.500% 1/16/13 25 25 2 Federal Home Loan Banks 1.625% 3/20/13 25 26 2 Federal Home Loan Banks 3.875% 6/14/13 50 54 2 Federal Home Loan Banks 1.875% 6/21/13 825 848 2 Federal Home Loan Banks 4.000% 9/6/13 250 272 2 Federal Home Loan Banks 0.875% 12/27/13 200 200 2 Federal Home Loan Mortgage Corp. 1.125% 12/15/11 730 736 2 Federal Home Loan Mortgage Corp. 5.750% 1/15/12 100 106 2 Federal Home Loan Mortgage Corp. 2.125% 3/23/12 515 526 2 Federal Home Loan Mortgage Corp. 1.750% 6/15/12 770 784 2 Federal Home Loan Mortgage Corp. 5.125% 7/15/12 940 1,009 2 Federal Home Loan Mortgage Corp. 1.000% 8/28/12 225 227 2 Federal Home Loan Mortgage Corp. 2.125% 9/21/12 540 555 2 Federal Home Loan Mortgage Corp. 0.375% 11/30/12 250 249 2 Federal Home Loan Mortgage Corp. 4.125% 12/21/12 100 107 2 Federal Home Loan Mortgage Corp. 1.625% 4/15/13 590 603 2 Federal Home Loan Mortgage Corp. 4.500% 7/15/13 375 411 2 Federal Home Loan Mortgage Corp. 0.875% 10/28/13 550 550 2 Federal Home Loan Mortgage Corp. 2.500% 1/7/14 275 288 2 Federal National Mortgage Assn. 5.000% 2/16/12 25 26 2 Federal National Mortgage Assn. 6.125% 3/15/12 550 590 2 Federal National Mortgage Assn. 1.000% 4/4/12 600 605 2 Federal National Mortgage Assn. 1.875% 4/20/12 25 26 2 Federal National Mortgage Assn. 4.875% 5/18/12 100 106 2 Federal National Mortgage Assn. 1.250% 6/22/12 270 273 2 Federal National Mortgage Assn. 1.125% 7/30/12 225 227 2 Federal National Mortgage Assn. 5.250% 8/1/12 125 134 2 Federal National Mortgage Assn. 1.750% 8/10/12 1,050 1,072 2 Federal National Mortgage Assn. 4.375% 9/15/12 525 560 2 Federal National Mortgage Assn. 0.625% 9/24/12 200 200 2 Federal National Mortgage Assn. 0.500% 10/30/12 350 349 2 Federal National Mortgage Assn. 0.375% 12/28/12 225 224 2 Federal National Mortgage Assn. 4.375% 3/15/13 125 136 2 Federal National Mortgage Assn. 3.250% 4/9/13 175 185 2 Federal National Mortgage Assn. 1.750% 5/7/13 25 26 2 Federal National Mortgage Assn. 1.500% 6/26/13 475 484 2 Federal National Mortgage Assn. 3.875% 7/12/13 280 302 2 Federal National Mortgage Assn. 1.250% 8/20/13 675 683 2 Federal National Mortgage Assn. 0.750% 12/18/13 450 448 1 General Electric Capital Corp. 2.200% 6/8/12 115 118 1 General Electric Capital Corp. 2.000% 9/28/12 115 118 1 General Electric Capital Corp. 2.125% 12/21/12 255 263 1 Goldman Sachs Group Inc. 2.150% 3/15/12 100 102 1 Goldman Sachs Group Inc. 3.250% 6/15/12 300 312 1 HSBC USA Inc. 3.125% 12/16/11 250 257 1 John Deere Capital Corp. 2.875% 6/19/12 490 508 1 JPMorgan Chase & Co. 3.125% 12/1/11 450 462 1 JPMorgan Chase & Co. 2.200% 6/15/12 410 421 1 JPMorgan Chase & Co. 2.125% 6/22/12 210 215 1 Morgan Stanley 3.250% 12/1/11 300 308 1 Morgan Stanley 2.250% 3/13/12 220 225 1 Morgan Stanley 1.950% 6/20/12 500 511 1 PNC Funding Corp. 2.300% 6/22/12 200 206 1 Wells Fargo & Co. 3.000% 12/9/11 375 385 Total U.S. Government and Agency Obligations (Cost $101,675) Market Value Coupon Shares ($000) Temporary Cash Investment (0.3%) Money Market Fund (0.3%) 3 Vanguard Market Liquidity Fund (Cost $302) 0.216% 302,064 302 Total Investments (98.7%) (Cost $101,977) Other Assets and Liabilities-Net (1.3%) Net Assets (100%) 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  102,330  Temporary Cash Investments 302   Total 302 102,330  C. At November 30, 2010, the cost of investment securities for tax purposes was $101,977,000. Net unrealized appreciation of investment securities for tax purposes was $655,000, consisting of unrealized gains of $672,000 on securities that had risen in value since their purchase and $17,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Intermediate-Term Government Bond Index Fund Schedule of Investments As of November 30, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.1%) U.S. Government Securities (89.5%) United States Treasury Note/Bond 0.875% 12/31/10 80 80 United States Treasury Note/Bond 1.125% 12/15/11 510 514 United States Treasury Note/Bond 3.125% 8/31/13 343 366 United States Treasury Note/Bond 0.750% 9/15/13 566 568 United States Treasury Note/Bond 2.750% 10/31/13 1,395 1,478 United States Treasury Note/Bond 4.250% 11/15/13 1,018 1,124 United States Treasury Note/Bond 2.000% 11/30/13 924 959 United States Treasury Note/Bond 1.500% 12/31/13 859 879 United States Treasury Note/Bond 1.750% 1/31/14 944 973 United States Treasury Note/Bond 4.000% 2/15/14 974 1,073 United States Treasury Note/Bond 1.750% 3/31/14 1,153 1,187 United States Treasury Note/Bond 1.875% 4/30/14 1,022 1,057 United States Treasury Note/Bond 4.750% 5/15/14 799 904 United States Treasury Note/Bond 2.250% 5/31/14 641 671 United States Treasury Note/Bond 2.625% 7/31/14 2,006 2,125 United States Treasury Note/Bond 2.375% 8/31/14 72 76 United States Treasury Note/Bond 2.375% 10/31/14 319 335 United States Treasury Note/Bond 4.250% 11/15/14 340 382 United States Treasury Note/Bond 2.125% 11/30/14 651 677 United States Treasury Note/Bond 2.625% 12/31/14 1,445 1,531 United States Treasury Note/Bond 2.250% 1/31/15 271 283 United States Treasury Note/Bond 4.000% 2/15/15 2,077 2,318 United States Treasury Note/Bond 11.250% 2/15/15 435 615 United States Treasury Note/Bond 2.375% 2/28/15 4,244 4,451 United States Treasury Note/Bond 2.500% 3/31/15 2,550 2,688 United States Treasury Note/Bond 2.500% 4/30/15 3,408 3,591 United States Treasury Note/Bond 4.125% 5/15/15 1,000 1,125 United States Treasury Note/Bond 2.125% 5/31/15 2,611 2,706 United States Treasury Note/Bond 1.875% 6/30/15 2,533 2,596 United States Treasury Note/Bond 1.750% 7/31/15 2,080 2,117 United States Treasury Note/Bond 4.250% 8/15/15 909 1,030 United States Treasury Note/Bond 10.625% 8/15/15 213 303 United States Treasury Note/Bond 1.250% 8/31/15 498 495 United States Treasury Note/Bond 1.250% 9/30/15 378 375 United States Treasury Note/Bond 1.250% 10/31/15 808 801 United States Treasury Note/Bond 9.875% 11/15/15 87 122 United States Treasury Note/Bond 1.375% 11/30/15 230 229 United States Treasury Note/Bond 4.500% 2/15/16 203 233 United States Treasury Note/Bond 9.250% 2/15/16 121 168 United States Treasury Note/Bond 2.625% 2/29/16 729 768 United States Treasury Note/Bond 2.375% 3/31/16 638 664 United States Treasury Note/Bond 2.625% 4/30/16 2,337 2,460 United States Treasury Note/Bond 5.125% 5/15/16 601 712 United States Treasury Note/Bond 7.250% 5/15/16 123 159 United States Treasury Note/Bond 3.250% 5/31/16 917 995 United States Treasury Note/Bond 3.250% 6/30/16 955 1,036 United States Treasury Note/Bond 3.250% 7/31/16 182 197 United States Treasury Note/Bond 4.875% 8/15/16 172 202 United States Treasury Note/Bond 3.000% 8/31/16 375 401 United States Treasury Note/Bond 3.000% 9/30/16 685 732 United States Treasury Note/Bond 3.125% 10/31/16 325 349 United States Treasury Note/Bond 4.625% 11/15/16 202 235 United States Treasury Note/Bond 7.500% 11/15/16 315 417 United States Treasury Note/Bond 2.750% 11/30/16 1,600 1,685 United States Treasury Note/Bond 3.250% 12/31/16 223 241 United States Treasury Note/Bond 3.125% 1/31/17 2,680 2,873 United States Treasury Note/Bond 4.625% 2/15/17 370 430 United States Treasury Note/Bond 3.000% 2/28/17 927 986 United States Treasury Note/Bond 3.250% 3/31/17 1,639 1,767 United States Treasury Note/Bond 3.125% 4/30/17 1,218 1,303 United States Treasury Note/Bond 4.500% 5/15/17 669 772 United States Treasury Note/Bond 8.750% 5/15/17 387 548 United States Treasury Note/Bond 2.750% 5/31/17 1,204 1,259 United States Treasury Note/Bond 2.500% 6/30/17 906 932 United States Treasury Note/Bond 2.375% 7/31/17 1,109 1,131 United States Treasury Note/Bond 4.750% 8/15/17 703 823 United States Treasury Note/Bond 8.875% 8/15/17 438 628 United States Treasury Note/Bond 1.875% 8/31/17 684 675 United States Treasury Note/Bond 1.875% 9/30/17 739 728 United States Treasury Note/Bond 1.875% 10/31/17 138 136 United States Treasury Note/Bond 4.250% 11/15/17 1,368 1,558 United States Treasury Note/Bond 2.250% 11/30/17 255 257 United States Treasury Note/Bond 3.500% 2/15/18 1,382 1,504 United States Treasury Note/Bond 3.875% 5/15/18 1,090 1,213 United States Treasury Note/Bond 9.125% 5/15/18 171 254 United States Treasury Note/Bond 4.000% 8/15/18 1,575 1,767 United States Treasury Note/Bond 3.750% 11/15/18 1,998 2,202 United States Treasury Note/Bond 2.750% 2/15/19 1,686 1,725 United States Treasury Note/Bond 8.875% 2/15/19 304 453 United States Treasury Note/Bond 3.125% 5/15/19 2,208 2,313 United States Treasury Note/Bond 3.625% 8/15/19 2,408 2,610 United States Treasury Note/Bond 8.125% 8/15/19 659 952 United States Treasury Note/Bond 3.375% 11/15/19 2,525 2,680 United States Treasury Note/Bond 3.625% 2/15/20 2,537 2,738 United States Treasury Note/Bond 8.500% 2/15/20 260 386 United States Treasury Note/Bond 3.500% 5/15/20 2,799 2,984 United States Treasury Note/Bond 8.750% 5/15/20 161 244 United States Treasury Note/Bond 2.625% 8/15/20 1,814 1,792 United States Treasury Note/Bond 8.750% 8/15/20 435 661 United States Treasury Note/Bond 2.625% 11/15/20 738 726 Agency Bonds and Notes (9.6%) 1 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 50 51 1 Federal Farm Credit Bank 2.625% 4/17/14 550 579 1 Federal Farm Credit Bank 1.500% 11/16/15 50 49 1 Federal Home Loan Banks 1.875% 6/21/13 85 87 1 Federal Home Loan Banks 2.500% 6/13/14 100 105 1 Federal Home Loan Banks 5.500% 8/13/14 150 174 1 Federal Home Loan Banks 4.500% 11/14/14 100 113 1 Federal Home Loan Banks 2.750% 12/12/14 25 26 1 Federal Home Loan Banks 5.375% 5/18/16 485 575 1 Federal Home Loan Banks 4.750% 12/16/16 170 195 1 Federal Home Loan Banks 5.375% 5/15/19 325 385 1 Federal Home Loan Banks 4.125% 3/13/20 200 216 1 Federal Home Loan Mortgage Corp. 2.500% 1/7/14 240 251 1 Federal Home Loan Mortgage Corp. 4.500% 1/15/14 450 499 Intermediate-Term Government Bond Index Fund 1 Federal Home Loan Mortgage Corp. 2.500% 4/23/14 185 194 1 Federal Home Loan Mortgage Corp. 3.000% 7/28/14 100 107 1 Federal Home Loan Mortgage Corp. 4.500% 1/15/15 580 653 1 Federal Home Loan Mortgage Corp. 5.050% 1/26/15 50 57 1 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 450 477 1 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 250 251 1 Federal Home Loan Mortgage Corp. 5.000% 2/16/17 100 116 1 Federal Home Loan Mortgage Corp. 5.000% 4/18/17 200 232 1 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 225 263 1 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 275 294 1,2 Federal National Mortgage Assn. 2.000% 5/24/13 20 20 1 Federal National Mortgage Assn. 2.875% 12/11/13 155 164 1 Federal National Mortgage Assn. 2.750% 2/5/14 100 106 1 Federal National Mortgage Assn. 2.750% 3/13/14 225 238 1 Federal National Mortgage Assn. 2.500% 5/15/14 450 472 1 Federal National Mortgage Assn. 2.625% 11/20/14 200 211 1 Federal National Mortgage Assn. 5.000% 4/15/15 270 311 1 Federal National Mortgage Assn. 2.375% 7/28/15 865 896 1 Federal National Mortgage Assn. 4.375% 10/15/15 175 197 1 Federal National Mortgage Assn. 1.625% 10/26/15 100 100 1 Federal National Mortgage Assn. 4.875% 12/15/16 100 115 1 Federal National Mortgage Assn. 5.000% 2/13/17 380 441 1 Federal National Mortgage Assn. 5.000% 5/11/17 340 394 1 Federal National Mortgage Assn. 5.375% 6/12/17 370 438 1 Financing Corp. Fico 10.700% 10/6/17 100 150 Private Export Funding Corp. 3.050% 10/15/14 175 186 Private Export Funding Corp. 2.250% 12/15/17 25 24 1 Tennessee Valley Authority 5.500% 7/18/17 125 149 Total U.S. Government and Agency Obligations (Cost $105,787) Market Value Coupon Shares ($000) Temporary Cash Investment (2.0%) Money Market Fund (2.0%) 3 Vanguard Market Liquidity Fund (Cost $2,140) 0.216% 2,140,484 2,140 Total Investments (101.1%) (Cost $107,927) Other Assets and Liabilities-Net (-1.1%) Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market Intermediate-Term Government Bond Index Fund value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  109,029  Temporary Cash Investments 2,140   Total 2,140 109,029  C. At November 30, 2010, the cost of investment securities for tax purposes was $107,927,000. Net unrealized appreciation of investment securities for tax purposes was $3,242,000, consisting of unrealized gains of $3,334,000 on securities that had risen in value since their purchase and $92,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Long-Term Government Bond Index Fund Schedule of Investments As of November 30, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (98.6%) U.S. Government Securities (91.3%) United States Treasury Note/Bond 1.000% 10/31/11 735 740 United States Treasury Note/Bond 0.750% 5/31/12 15 15 United States Treasury Note/Bond 7.875% 2/15/21 2,194 3,187 United States Treasury Note/Bond 8.125% 5/15/21 290 429 United States Treasury Note/Bond 8.125% 8/15/21 2,484 3,684 United States Treasury Note/Bond 8.000% 11/15/21 988 1,455 United States Treasury Note/Bond 7.250% 8/15/22 290 409 United States Treasury Note/Bond 7.625% 11/15/22 545 791 United States Treasury Note/Bond 7.125% 2/15/23 921 1,290 United States Treasury Note/Bond 6.250% 8/15/23 2,255 2,960 United States Treasury Note/Bond 7.500% 11/15/24 1,731 2,531 United States Treasury Note/Bond 7.625% 2/15/25 944 1,396 United States Treasury Note/Bond 6.875% 8/15/25 2,268 3,163 United States Treasury Note/Bond 6.000% 2/15/26 1,990 2,569 United States Treasury Note/Bond 6.750% 8/15/26 199 276 United States Treasury Note/Bond 6.500% 11/15/26 380 516 United States Treasury Note/Bond 6.625% 2/15/27 380 522 United States Treasury Note/Bond 6.375% 8/15/27 1,155 1,554 United States Treasury Note/Bond 6.125% 11/15/27 1,200 1,575 United States Treasury Note/Bond 5.500% 8/15/28 732 901 United States Treasury Note/Bond 5.250% 11/15/28 608 729 United States Treasury Note/Bond 5.250% 2/15/29 1,754 2,101 United States Treasury Note/Bond 6.125% 8/15/29 1,160 1,531 United States Treasury Note/Bond 6.250% 5/15/30 1,731 2,322 United States Treasury Note/Bond 5.375% 2/15/31 2,008 2,446 United States Treasury Note/Bond 4.500% 2/15/36 3,169 3,415 United States Treasury Note/Bond 4.750% 2/15/37 2,175 2,432 United States Treasury Note/Bond 5.000% 5/15/37 1,763 2,046 United States Treasury Note/Bond 4.375% 2/15/38 1,684 1,769 United States Treasury Note/Bond 4.500% 5/15/38 2,150 2,303 United States Treasury Note/Bond 3.500% 2/15/39 2,519 2,256 United States Treasury Note/Bond 4.250% 5/15/39 4,335 4,437 United States Treasury Note/Bond 4.500% 8/15/39 5,474 5,838 United States Treasury Note/Bond 4.375% 11/15/39 5,129 5,357 United States Treasury Note/Bond 4.625% 2/15/40 4,821 5,249 United States Treasury Note/Bond 4.375% 5/15/40 5,087 5,311 United States Treasury Note/Bond 3.875% 8/15/40 5,709 5,467 United States Treasury Note/Bond 4.250% 11/15/40 2,014 2,059 Agency Bonds and Notes (7.3%) 1 Federal Home Loan Banks 5.500% 7/15/36 695 802 1 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 520 689 1 Federal Home Loan Mortgage Corp. 6.750% 3/15/31 515 687 1 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 455 581 1 Federal National Mortgage Assn. 6.250% 5/15/29 360 455 1 Federal National Mortgage Assn. 7.125% 1/15/30 650 897 1 Federal National Mortgage Assn. 7.250% 5/15/30 650 910 1 Federal National Mortgage Assn. 6.625% 11/15/30 240 316 1 Federal National Mortgage Assn. 5.625% 7/15/37 105 123 Israel Government AID Bond 5.500% 9/18/23 250 299 1 Tennessee Valley Authority 6.750% 11/1/25 115 152 1 Tennessee Valley Authority 5.500% 6/15/38 150 174 1 Tennessee Valley Authority 5.250% 9/15/39 362 398 1 Tennessee Valley Authority 4.875% 1/15/48 100 104 1 Tennessee Valley Authority 5.375% 4/1/56 180 203 1 Tennessee Valley Authority 4.625% 9/15/60 150 148 Total U.S. Government and Agency Obligations (Cost $95,381) Market Value Coupon Shares ($000) Temporary Cash Investment (1.4%) Money Market Fund (1.4%) 2 Vanguard Market Liquidity Fund (Cost $1,327) 0.216% 1,326,790 1,327 Total Investments (100.0%) (Cost $96,708) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2010, based on the inputs used to value them: Long-Term Government Bond Index Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  93,969  Temporary Cash Investments 1,327   Total 1,327 93,969  C. At November 30, 2010, the cost of investment securities for tax purposes was $96,708,000. Net unrealized depreciation of investment securities for tax purposes was $1,412,000, consisting of unrealized gains of $334,000 on securities that had risen in value since their purchase and $1,746,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Short-Term Corporate Bond Index Fund Schedule of Investments As of November 30, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (1.0%) U.S. Government Securities (1.0%) United States Treasury Note/Bond 1.375% 2/15/12 195 197 United States Treasury Note/Bond 4.750% 5/31/12 480 511 United States Treasury Note/Bond 4.000% 11/15/12 315 337 United States Treasury Note/Bond 3.375% 11/30/12 165 175 United States Treasury Note/Bond 0.500% 10/15/13 3,950 3,930 United States Treasury Note/Bond 4.250% 11/15/13 55 61 United States Treasury Note/Bond 1.875% 2/28/14 40 41 United States Treasury Note/Bond 2.125% 11/30/14 5 5 United States Treasury Note/Bond 4.000% 2/15/15 30 34 United States Treasury Note/Bond 1.875% 6/30/15 30 31 United States Treasury Note/Bond 1.250% 8/31/15 55 55 United States Treasury Note/Bond 1.250% 10/31/15 2,830 2,804 United States Treasury Note/Bond 1.375% 11/30/15 2,940 2,927 Total U.S. Government and Agency Obligations (Cost $11,133) Corporate Bonds (97.8%) Finance (44.0%) Banking (32.0%) American Express Bank FSB 5.550% 10/17/12 750 803 American Express Co. 4.875% 7/15/13 75 81 American Express Co. 7.250% 5/20/14 496 571 American Express Credit Corp. 5.875% 5/2/13 3,900 4,264 American Express Credit Corp. 7.300% 8/20/13 4,500 5,094 American Express Credit Corp. 5.125% 8/25/14 2,750 2,991 American Express Credit Corp. 2.750% 9/15/15 1,300 1,289 Astoria Financial Corp. 5.750% 10/15/12 150 155 Bank of America Corp. 6.250% 4/15/12 8,350 8,862 Bank of America Corp. 4.875% 1/15/13 100 105 Bank of America Corp. 4.900% 5/1/13 4,050 4,265 Bank of America Corp. 7.375% 5/15/14 1,325 1,480 Bank of America Corp. 4.500% 4/1/15 5,950 6,048 Bank of America Corp. 7.750% 8/15/15 1,000 1,121 Bank of America Corp. 3.700% 9/1/15 2,700 2,665 Bank of Montreal 2.125% 6/28/13 1,900 1,953 Bank of New York Mellon Corp. 4.950% 11/1/12 1,000 1,078 Bank of New York Mellon Corp. 4.500% 4/1/13 75 81 Bank of New York Mellon Corp. 5.125% 8/27/13 2,317 2,558 Bank of New York Mellon Corp. 4.300% 5/15/14 3,463 3,759 Bank of New York Mellon Corp. 4.950% 3/15/15 1,000 1,108 Bank of New York Mellon Corp. 2.950% 6/18/15 850 879 Bank of Nova Scotia 2.250% 1/22/13 1,350 1,384 Bank of Nova Scotia 2.375% 12/17/13 600 620 Bank of Nova Scotia 3.400% 1/22/15 5,425 5,734 Bank of Tokyo-Mitsubishi UFJ Ltd. 7.400% 6/15/11 250 261 Bank One Corp. 5.250% 1/30/13 50 54 Barclays Bank PLC 5.450% 9/12/12 575 620 Barclays Bank PLC 2.500% 1/23/13 6,450 6,572 Barclays Bank PLC 5.200% 7/10/14 100 109 Barclays Bank PLC 3.900% 4/7/15 1,000 1,046 BB&T Corp. 3.850% 7/27/12 2,650 2,767 Bear Stearns Cos. LLC 5.350% 2/1/12 400 421 Bear Stearns Cos. LLC 6.950% 8/10/12 424 465 Bear Stearns Cos. LLC 5.700% 11/15/14 1,652 1,837 Bear Stearns Cos. LLC 5.300% 10/30/15 1,100 1,217 BNP Paribas / BNP Paribas US Medium-Term Note Program LLC 2.125% 12/21/12 3,075 3,143 Canadian Imperial Bank of Commerce 1.450% 9/13/13 1,150 1,156 Capital One Bank USA NA 6.500% 6/13/13 200 221 Capital One Financial Corp. 7.375% 5/23/14 3,675 4,254 Citigroup Inc. 6.500% 1/18/11 250 252 Citigroup Inc. 6.000% 2/21/12 100 105 Citigroup Inc. 5.250% 2/27/12 4,225 4,418 Citigroup Inc. 5.625% 8/27/12 3,025 3,200 Citigroup Inc. 5.300% 10/17/12 6,525 6,947 Citigroup Inc. 5.500% 4/11/13 7,975 8,548 Citigroup Inc. 6.500% 8/19/13 1,305 1,443 Citigroup Inc. 6.000% 12/13/13 550 600 Citigroup Inc. 6.375% 8/12/14 650 719 Citigroup Inc. 5.000% 9/15/14 2,975 3,069 Citigroup Inc. 5.500% 10/15/14 300 325 Citigroup Inc. 6.010% 1/15/15 1,750 1,913 Citigroup Inc. 4.875% 5/7/15 1,000 1,033 Citigroup Inc. 4.750% 5/19/15 5,610 5,858 Comerica Inc. 3.000% 9/16/15 725 731 Countrywide Financial Corp. 5.800% 6/7/12 850 893 Credit Suisse 3.450% 7/2/12 2,725 2,838 Credit Suisse 5.000% 5/15/13 9,135 9,895 Credit Suisse 5.500% 5/1/14 675 749 Credit Suisse 3.500% 3/23/15 4,250 4,444 Credit Suisse USA Inc. 5.250% 3/2/11 150 152 Credit Suisse USA Inc. 6.500% 1/15/12 250 265 Credit Suisse USA Inc. 4.875% 1/15/15 500 550 Credit Suisse USA Inc. 5.125% 8/15/15 1,600 1,788 Deutsche Bank AG 5.375% 10/12/12 550 594 Deutsche Bank AG 4.875% 5/20/13 5,945 6,441 Deutsche Bank AG 3.875% 8/18/14 3,750 3,984 Deutsche Bank AG 3.450% 3/30/15 1,250 1,302 Fifth Third Bancorp 6.250% 5/1/13 2,100 2,293 1 Goldman Sachs Capital II 5.793% 12/29/49 650 548 Goldman Sachs Group Inc. 6.600% 1/15/12 467 495 Goldman Sachs Group Inc. 3.625% 8/1/12 8,800 9,142 Goldman Sachs Group Inc. 5.450% 11/1/12 500 538 Goldman Sachs Group Inc. 5.250% 4/1/13 375 403 Goldman Sachs Group Inc. 4.750% 7/15/13 400 428 Goldman Sachs Group Inc. 5.250% 10/15/13 7,400 8,033 Goldman Sachs Group Inc. 5.150% 1/15/14 1,000 1,083 Goldman Sachs Group Inc. 6.000% 5/1/14 3,850 4,274 Goldman Sachs Group Inc. 5.125% 1/15/15 1,425 1,532 Goldman Sachs Group Inc. 3.700% 8/1/15 2,875 2,933 HSBC Bank USA NA 4.625% 4/1/14 400 425 HSBC Holdings PLC 5.250% 12/12/12 3,500 3,737 ICICI Bank Ltd. 6.625% 10/3/12 775 831 JPMorgan Chase & Co. 4.600% 1/17/11 200 201 JPMorgan Chase & Co. 6.750% 2/1/11 400 404 JPMorgan Chase & Co. 4.500% 1/15/12 200 208 JPMorgan Chase & Co. 6.625% 3/15/12 200 214 JPMorgan Chase & Co. 5.375% 10/1/12 8,325 8,952 JPMorgan Chase & Co. 5.750% 1/2/13 464 502 JPMorgan Chase & Co. 4.750% 5/1/13 6,800 7,309 JPMorgan Chase & Co. 1.650% 9/30/13 1,625 1,628 JPMorgan Chase & Co. 4.875% 3/15/14 175 189 JPMorgan Chase & Co. 4.650% 6/1/14 1,339 1,442 JPMorgan Chase & Co. 5.125% 9/15/14 2,700 2,908 JPMorgan Chase & Co. 3.700% 1/20/15 3,100 3,233 JPMorgan Chase & Co. 4.750% 3/1/15 150 163 JPMorgan Chase & Co. 5.150% 10/1/15 375 407 JPMorgan Chase & Co. 2.600% 1/15/16 2,500 2,475 KeyCorp 6.500% 5/14/13 1,440 1,573 KeyCorp 3.750% 8/13/15 2,950 3,015 M&I Marshall & Ilsley Bank 4.850% 6/16/15 550 498 MBNA Corp. 5.000% 6/15/15 2,300 2,407 1 Mellon Capital IV 6.244% 6/29/49 100 90 Merrill Lynch & Co. Inc. 6.050% 8/15/12 2,425 2,573 Merrill Lynch & Co. Inc. 5.450% 2/5/13 3,550 3,746 Merrill Lynch & Co. Inc. 6.150% 4/25/13 625 670 Merrill Lynch & Co. Inc. 5.000% 1/15/15 775 807 Morgan Stanley 5.625% 1/9/12 1,625 1,704 Morgan Stanley 6.600% 4/1/12 2,575 2,757 Morgan Stanley 5.750% 8/31/12 975 1,040 Morgan Stanley 5.300% 3/1/13 9,435 10,138 Morgan Stanley 4.750% 4/1/14 4,800 4,989 Morgan Stanley 6.000% 5/13/14 550 598 Morgan Stanley 4.200% 11/20/14 250 258 Morgan Stanley 4.100% 1/26/15 2,775 2,823 Morgan Stanley 6.000% 4/28/15 2,925 3,178 Morgan Stanley 4.000% 7/24/15 2,000 2,025 Morgan Stanley 5.375% 10/15/15 1,725 1,827 National City Bank 4.625% 5/1/13 175 186 1 National City Preferred Capital Trust I 12.000% 12/31/49 600 678 Northern Trust Corp. 5.500% 8/15/13 1,000 1,116 PNC Funding Corp. 5.400% 6/10/14 850 941 PNC Funding Corp. 3.625% 2/8/15 4,250 4,413 PNC Funding Corp. 4.250% 9/21/15 600 641 Royal Bank of Canada 2.100% 7/29/13 3,875 3,978 Royal Bank of Scotland Group plc 6.375% 2/1/11 132 133 Royal Bank of Scotland Group plc 5.000% 10/1/14 4,015 3,959 Royal Bank of Scotland Group plc 5.050% 1/8/15 600 592 Royal Bank of Scotland PLC 3.400% 8/23/13 250 254 Royal Bank of Scotland PLC 4.875% 3/16/15 2,450 2,526 Royal Bank of Scotland PLC 3.950% 9/21/15 1,725 1,698 State Street Corp. 4.300% 5/30/14 1,780 1,931 SunTrust Banks Inc. 5.250% 11/5/12 1,600 1,687 UBS AG 2.250% 8/12/13 2,925 2,968 UBS AG 3.875% 1/15/15 1,275 1,338 US Bancorp 2.000% 6/14/13 2,800 2,857 US Bancorp 1.125% 10/30/13 825 822 US Bancorp 4.200% 5/15/14 225 244 US Bancorp 2.875% 11/20/14 325 338 US Bancorp 2.450% 7/27/15 1,325 1,341 US Bank NA 6.375% 8/1/11 3,150 3,267 US Bank NA 6.300% 2/4/14 150 170 US Bank NA 4.950% 10/30/14 360 398 US Bank NA 4.800% 4/15/15 600 662 Wachovia Bank NA 4.800% 11/3/14 650 698 Wachovia Corp. 5.300% 10/15/11 3,225 3,358 Wachovia Corp. 5.500% 5/1/13 2,225 2,432 Wells Fargo & Co. 6.375% 8/1/11 800 830 Wells Fargo & Co. 4.375% 1/31/13 4,275 4,538 Wells Fargo & Co. 4.950% 10/16/13 1,000 1,083 Wells Fargo & Co. 3.750% 10/1/14 11,725 12,376 Wells Fargo & Co. 5.000% 11/15/14 150 161 Wells Fargo & Co. 3.625% 4/15/15 600 630 Wells Fargo Bank NA 6.450% 2/1/11 257 259 Wells Fargo Bank NA 4.750% 2/9/15 500 537 1 Wells Fargo Capital XIII 7.700% 12/29/49 3,725 3,818 1 Wells Fargo Capital XV 9.750% 12/29/49 700 776 Westpac Banking Corp. 2.250% 11/19/12 3,775 3,871 Westpac Banking Corp. 2.100% 8/2/13 1,350 1,373 Westpac Banking Corp. 4.200% 2/27/15 225 241 Westpac Banking Corp. 3.000% 8/4/15 1,625 1,659 Brokerage (0.7%) BlackRock Inc. 2.250% 12/10/12 1,625 1,663 BlackRock Inc. 3.500% 12/10/14 200 210 Charles Schwab Corp. 4.950% 6/1/14 775 854 Franklin Resources Inc. 2.000% 5/20/13 175 179 Franklin Resources Inc. 3.125% 5/20/15 150 156 Jefferies Group Inc. 7.750% 3/15/12 750 804 Jefferies Group Inc. 5.875% 6/8/14 100 109 Jefferies Group Inc. 3.875% 11/9/15 100 100 Lazard Group LLC 7.125% 5/15/15 975 1,074 Nomura Holdings Inc. 5.000% 3/4/15 1,450 1,554 TD Ameritrade Holding Corp. 4.150% 12/1/14 700 737 Finance Companies (5.4%) Block Financial LLC 7.875% 1/15/13 575 595 Block Financial LLC 5.125% 10/30/14 250 243 General Electric Capital Corp. 5.000% 11/15/11 2,400 2,501 General Electric Capital Corp. 5.875% 2/15/12 1,510 1,597 General Electric Capital Corp. 5.000% 4/10/12 625 659 General Electric Capital Corp. 6.000% 6/15/12 6,670 7,150 2 General Electric Capital Corp. 5.250% 10/19/12 705 756 General Electric Capital Corp. 2.800% 1/8/13 300 308 General Electric Capital Corp. 5.450% 1/15/13 17,875 19,331 General Electric Capital Corp. 4.800% 5/1/13 75 80 General Electric Capital Corp. 1.875% 9/16/13 2,250 2,260 General Electric Capital Corp. 5.900% 5/13/14 1,050 1,173 General Electric Capital Corp. 3.750% 11/14/14 2,500 2,622 General Electric Capital Corp. 3.500% 6/29/15 800 831 General Electric Capital Corp. 4.375% 9/21/15 2,000 2,132 General Electric Capital Corp. 2.250% 11/9/15 1,125 1,088 HSBC Finance Corp. 6.375% 10/15/11 1,825 1,912 HSBC Finance Corp. 7.000% 5/15/12 862 930 HSBC Finance Corp. 5.900% 6/19/12 3,650 3,898 HSBC Finance Corp. 6.375% 11/27/12 305 332 HSBC Finance Corp. 4.750% 7/15/13 150 159 HSBC Finance Corp. 5.250% 1/15/14 525 569 HSBC Finance Corp. 5.000% 6/30/15 1,725 1,871 SLM Corp. 5.000% 10/1/13 4,025 4,000 SLM Corp. 5.375% 5/15/14 325 319 SLM Corp. 5.000% 4/15/15 875 828 Insurance (4.9%) ACE INA Holdings Inc. 5.875% 6/15/14 375 422 ACE INA Holdings Inc. 5.600% 5/15/15 750 840 ACE INA Holdings Inc. 2.600% 11/23/15 440 438 Aetna Inc. 5.750% 6/15/11 175 180 Aflac Inc. 3.450% 8/15/15 1,575 1,636 Allstate Corp. 5.000% 8/15/14 207 229 Allstate Life Global Funding Trusts 5.375% 4/30/13 3,672 4,021 American International Group Inc. 4.250% 5/15/13 950 964 American International Group Inc. 5.050% 10/1/15 2,000 2,020 AON Corp. 3.500% 9/30/15 400 406 Assurant Inc. 5.625% 2/15/14 350 372 Berkshire Hathaway Finance Corp. 4.000% 4/15/12 630 658 Berkshire Hathaway Finance Corp. 4.750% 5/15/12 1,000 1,057 Berkshire Hathaway Finance Corp. 4.600% 5/15/13 996 1,074 Berkshire Hathaway Finance Corp. 5.000% 8/15/13 750 827 Berkshire Hathaway Finance Corp. 4.850% 1/15/15 575 639 Berkshire Hathaway Inc. 1.400% 2/10/12 2,275 2,301 Berkshire Hathaway Inc. 2.125% 2/11/13 2,875 2,945 Berkshire Hathaway Inc. 3.200% 2/11/15 3,475 3,654 Chubb Corp. 5.200% 4/1/13 25 27 CNA Financial Corp. 5.850% 12/15/14 1,800 1,930 Coventry Health Care Inc. 6.300% 8/15/14 200 212 Genworth Financial Inc. 5.750% 6/15/14 635 654 Genworth Financial Inc. 4.950% 10/1/15 1,000 982 Hartford Financial Services Group Inc. 4.625% 7/15/13 250 262 Jefferson-Pilot Corp. 4.750% 1/30/14 525 555 Lincoln National Corp. 5.650% 8/27/12 175 187 Lincoln National Corp. 4.300% 6/15/15 400 420 Manulife Financial Corp. 3.400% 9/17/15 2,375 2,367 Marsh & McLennan Cos. Inc. 4.850% 2/15/13 400 422 Marsh & McLennan Cos. Inc. 5.375% 7/15/14 175 189 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 750 827 MetLife Inc. 6.125% 12/1/11 1,275 1,343 MetLife Inc. 2.375% 2/6/14 2,200 2,222 MetLife Inc. 5.000% 6/15/15 600 662 Metropolitan Life Global Funding I 5.125% 6/10/14 100 110 Pricoa Global Funding I 5.625% 5/24/11 125 128 Principal Financial Group Inc. 7.875% 5/15/14 850 994 Principal Life Global Funding I 5.125% 10/15/13 175 191 Principal Life Income Funding Trusts 5.300% 4/24/13 800 871 Protective Life Secured Trusts 5.450% 9/28/12 150 160 Prudential Financial Inc. 5.800% 6/15/12 25 27 Prudential Financial Inc. 2.750% 1/14/13 225 230 Prudential Financial Inc. 5.150% 1/15/13 200 214 Prudential Financial Inc. 5.100% 9/20/14 4,075 4,444 Prudential Financial Inc. 6.200% 1/15/15 400 449 Prudential Financial Inc. 4.750% 9/17/15 1,450 1,562 Travelers Cos. Inc. 5.375% 6/15/12 50 53 UnitedHealth Group Inc. 4.875% 2/15/13 575 614 UnitedHealth Group Inc. 4.875% 4/1/13 500 538 UnitedHealth Group Inc. 4.875% 3/15/15 1,250 1,373 WellPoint Health Networks Inc. 6.375% 1/15/12 200 212 WellPoint Inc. 6.800% 8/1/12 1,700 1,856 WellPoint Inc. 6.000% 2/15/14 595 669 Willis North America Inc. 5.625% 7/15/15 275 293 XL Capital Finance Europe PLC 6.500% 1/15/12 175 182 Other Finance (0.3%) Brookfield Asset Management Inc. 7.125% 6/15/12 550 586 CME Group Inc. 5.750% 2/15/14 787 887 NASDAQ OMX Group Inc. 4.000% 1/15/15 225 233 NYSE Euronext 4.800% 6/28/13 600 652 ORIX Corp. 4.710% 4/27/15 1,250 1,290 Real Estate Investment Trusts (0.7%) Boston Properties LP 6.250% 1/15/13 800 879 Brandywine Operating Partnership LP 7.500% 5/15/15 450 503 Duke Realty LP 7.375% 2/15/15 850 970 ERP Operating LP 5.250% 9/15/14 100 110 HCP Inc. 6.450% 6/25/12 500 532 HCP Inc. 5.650% 12/15/13 100 108 Hospitality Properties Trust 6.750% 2/15/13 500 531 Hospitality Properties Trust 7.875% 8/15/14 150 167 Kilroy Realty LP 5.000% 11/3/15 125 126 Liberty Property LP 5.125% 3/2/15 600 654 ProLogis 7.625% 8/15/14 750 855 Regency Centers LP 5.250% 8/1/15 250 267 Simon Property Group LP 6.750% 5/15/14 95 108 Simon Property Group LP 4.200% 2/1/15 1,600 1,709 Simon Property Group LP 5.100% 6/15/15 175 193 Ventas Realty LP / Ventas Capital Corp. 3.125% 11/30/15 350 341 Industrial (46.6%) Basic Industry (4.4%) Air Products & Chemicals Inc. 4.150% 2/1/13 100 106 Airgas Inc. 3.250% 10/1/15 950 949 Alcoa Inc. 5.375% 1/15/13 350 373 Alcoa Inc. 6.000% 7/15/13 2,350 2,570 ArcelorMittal 5.375% 6/1/13 1,800 1,920 ArcelorMittal 9.000% 2/15/15 1,225 1,469 ArcelorMittal 3.750% 8/5/15 1,425 1,453 ArcelorMittal USA Inc. 6.500% 4/15/14 250 276 Barrick Gold Financeco LLC 6.125% 9/15/13 1,155 1,307 BHP Billiton Finance USA Ltd. 5.125% 3/29/12 1,650 1,744 BHP Billiton Finance USA Ltd. 5.500% 4/1/14 3,175 3,556 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 450 486 Dow Chemical Co. 4.850% 8/15/12 1,800 1,900 Dow Chemical Co. 7.600% 5/15/14 1,300 1,514 Dow Chemical Co. 5.900% 2/15/15 4,050 4,563 EI du Pont de Nemours & Co. 5.000% 7/15/13 1,475 1,624 EI du Pont de Nemours & Co. 4.875% 4/30/14 450 499 EI du Pont de Nemours & Co. 3.250% 1/15/15 2,150 2,274 Freeport-McMoRan Copper & Gold Inc. 8.250% 4/1/15 375 397 International Paper Co. 7.400% 6/15/14 1,400 1,605 Potash Corp. of Saskatchewan Inc. 5.250% 5/15/14 1,525 1,678 PPG Industries Inc. 5.750% 3/15/13 1,400 1,530 Praxair Inc. 6.375% 4/1/12 450 483 Praxair Inc. 1.750% 11/15/12 1,150 1,168 Praxair Inc. 5.250% 11/15/14 1,950 2,210 Rio Tinto Alcan Inc. 5.000% 6/1/15 700 771 Rio Tinto Finance USA Ltd. 5.875% 7/15/13 3,475 3,902 Rio Tinto Finance USA Ltd. 8.950% 5/1/14 1,625 1,992 Rio Tinto Finance USA Ltd. 1.875% 11/2/15 800 782 Rohm and Haas Co. 5.600% 3/15/13 275 295 Teck Resources Ltd. 9.750% 5/15/14 403 499 Vale Canada Ltd. 5.700% 10/15/15 550 607 Xstrata Canada Corp. 6.000% 10/15/15 1,000 1,118 Capital Goods (4.9%) 3M Co. 4.375% 8/15/13 2,010 2,197 Bemis Co. Inc. 5.650% 8/1/14 800 888 Boeing Capital Corp. 6.500% 2/15/12 425 454 Boeing Capital Corp. 3.250% 10/27/14 900 952 Boeing Co. 1.875% 11/20/12 1,740 1,774 Boeing Co. 3.500% 2/15/15 2,125 2,271 Caterpillar Financial Services Corp. 1.900% 12/17/12 150 153 Caterpillar Financial Services Corp. 2.000% 4/5/13 2,450 2,505 Caterpillar Financial Services Corp. 6.125% 2/17/14 4,474 5,110 Cooper US Inc. 5.250% 11/15/12 25 27 Cooper US Inc. 5.450% 4/1/15 950 1,076 CRH America Inc. 5.300% 10/15/13 1,775 1,908 Deere & Co. 6.950% 4/25/14 125 147 Dover Corp. 4.875% 10/15/15 175 196 Eaton Corp. 5.750% 7/15/12 250 269 Eaton Corp. 4.900% 5/15/13 500 543 General Dynamics Corp. 5.250% 2/1/14 3,575 4,002 General Electric Co. 5.000% 2/1/13 4,850 5,216 Harsco Corp. 2.700% 10/15/15 300 299 Honeywell International Inc. 4.250% 3/1/13 1,925 2,067 Illinois Tool Works Inc. 5.150% 4/1/14 150 168 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 525 583 Ingersoll-Rand Global Holding Co. Ltd. 9.500% 4/15/14 2,350 2,880 John Deere Capital Corp. 7.000% 3/15/12 5,205 5,627 John Deere Capital Corp. 5.250% 10/1/12 1,015 1,098 John Deere Capital Corp. 2.950% 3/9/15 550 577 Lockheed Martin Corp. 4.121% 3/14/13 300 321 Northrop Grumman Corp. 3.700% 8/1/14 225 240 Raytheon Co. 1.625% 10/15/15 200 196 Roper Industries Inc. 6.625% 8/15/13 1,375 1,542 Tyco International Finance SA 6.000% 11/15/13 350 393 Tyco International Finance SA 4.125% 10/15/14 1,750 1,890 Tyco International Finance SA 3.375% 10/15/15 200 209 United Technologies Corp. 4.875% 5/1/15 2,700 3,052 Vulcan Materials Co. 5.600% 11/30/12 1,050 1,113 Waste Management Inc. 6.375% 11/15/12 325 356 Waste Management Inc. 5.000% 3/15/14 100 109 Waste Management Inc. 6.375% 3/11/15 534 620 Communication (9.5%) America Movil SAB de CV 5.500% 3/1/14 1,250 1,379 America Movil SAB de CV 3.625% 3/30/15 500 525 AT&T Inc. 5.875% 2/1/12 266 281 AT&T Inc. 4.950% 1/15/13 6,975 7,507 AT&T Inc. 6.700% 11/15/13 3,725 4,278 AT&T Inc. 4.850% 2/15/14 275 301 AT&T Inc. 5.100% 9/15/14 1,000 1,113 AT&T Inc. 2.500% 8/15/15 3,700 3,751 BellSouth Corp. 5.200% 9/15/14 200 222 British Telecommunications PLC 5.150% 1/15/13 1,075 1,147 CBS Corp. 8.200% 5/15/14 400 472 Cellco Partnership / Verizon Wireless Capital LLC 3.750% 5/20/11 775 786 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 5,825 6,508 CenturyLink Inc. 5.000% 2/15/15 300 313 Comcast Cable Communications Holdings Inc. 8.375% 3/15/13 2,480 2,853 Comcast Cable Holdings LLC 9.800% 2/1/12 145 159 Comcast Corp. 5.300% 1/15/14 2,800 3,098 Comcast Corp. 6.500% 1/15/15 250 290 COX Communications Inc. 4.625% 6/1/13 1,725 1,850 COX Communications Inc. 5.450% 12/15/14 1,675 1,878 Deutsche Telekom International Finance BV 5.250% 7/22/13 575 629 Deutsche Telekom International Finance BV 5.875% 8/20/13 146 163 Deutsche Telekom International Finance BV 4.875% 7/8/14 2,475 2,717 DIRECTV Holdings LLC 3.550% 3/15/15 2,450 2,530 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 550 596 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 6/15/15 775 800 Discovery Communications LLC 3.700% 6/1/15 2,400 2,530 France Telecom SA 4.375% 7/8/14 2,125 2,313 McGraw-Hill Cos. Inc. 5.375% 11/15/12 200 213 NBC Universal Inc. 2.100% 4/1/14 1,100 1,104 NBC Universal Inc. 3.650% 4/30/15 375 392 New Cingular Wireless Services Inc. 8.125% 5/1/12 3,450 3,788 News America Inc. 5.300% 12/15/14 2,400 2,698 Qwest Corp. 8.875% 3/15/12 3,100 3,367 Reed Elsevier Capital Inc. 6.750% 8/1/11 250 259 Reed Elsevier Capital Inc. 7.750% 1/15/14 50 58 Rogers Communications Inc. 7.875% 5/1/12 500 546 Rogers Communications Inc. 6.375% 3/1/14 2,200 2,502 RR Donnelley & Sons Co. 4.950% 4/1/14 2,000 2,089 RR Donnelley & Sons Co. 5.500% 5/15/15 150 155 TCI Communications Inc. 8.750% 8/1/15 125 157 Telecom Italia Capital SA 5.250% 11/15/13 230 243 Telecom Italia Capital SA 6.175% 6/18/14 5,400 5,913 Telecom Italia Capital SA 4.950% 9/30/14 150 158 Telecom Italia Capital SA 5.250% 10/1/15 1,000 1,056 Telefonica Emisiones SAU 2.582% 4/26/13 2,650 2,663 Telefonica Emisiones SAU 4.949% 1/15/15 250 268 Telefonica Emisiones SAU 3.729% 4/27/15 550 564 Thomson Reuters Corp. 5.950% 7/15/13 1,350 1,512 Thomson Reuters Corp. 5.250% 8/15/13 145 160 Thomson Reuters Corp. 5.700% 10/1/14 1,050 1,191 Time Warner Cable Inc. 5.400% 7/2/12 1,367 1,454 Time Warner Cable Inc. 6.200% 7/1/13 2,225 2,486 Time Warner Cable Inc. 7.500% 4/1/14 625 727 Time Warner Cable Inc. 3.500% 2/1/15 425 444 Time Warner Entertainment Co. LP 8.875% 10/1/12 250 283 Verizon Communications Inc. 4.350% 2/15/13 175 188 Verizon Communications Inc. 5.250% 4/15/13 4,040 4,440 Verizon Global Funding Corp. 6.875% 6/15/12 475 518 Verizon Global Funding Corp. 7.375% 9/1/12 250 278 Verizon New Jersey Inc. 5.875% 1/17/12 350 369 Verizon New York Inc. 6.875% 4/1/12 4,250 4,560 Vodafone Group PLC 5.350% 2/27/12 100 105 Vodafone Group PLC 4.150% 6/10/14 3,381 3,610 Vodafone Group PLC 5.000% 9/15/15 500 558 WPP Finance UK 8.000% 9/15/14 925 1,087 Consumer Cyclical (4.4%) AutoZone Inc. 5.750% 1/15/15 100 112 AutoZone Inc. 5.500% 11/15/15 2,000 2,226 Best Buy Co. Inc. 6.750% 7/15/13 1,500 1,663 CVS Caremark Corp. 3.250% 5/18/15 1,075 1,116 1 CVS Caremark Corp. 6.302% 6/1/37 1,050 996 Daimler Finance North America LLC 7.300% 1/15/12 1,970 2,106 Daimler Finance North America LLC 6.500% 11/15/13 2,625 2,994 Darden Restaurants Inc. 5.625% 10/15/12 250 269 eBay Inc. 0.875% 10/15/13 425 422 eBay Inc. 1.625% 10/15/15 425 416 Harley-Davidson Funding Corp. 5.250% 12/15/12 175 184 Home Depot Inc. 5.250% 12/16/13 1,725 1,909 Lowe's Cos. Inc. 5.600% 9/15/12 1,000 1,085 Marriott International Inc. 5.625% 2/15/13 400 431 McDonald's Corp. 4.300% 3/1/13 1,861 2,002 Nordstrom Inc. 6.750% 6/1/14 50 57 PACCAR Financial Corp. 1.950% 12/17/12 175 178 PACCAR Inc. 6.875% 2/15/14 675 784 Staples Inc. 7.375% 10/1/12 150 166 Staples Inc. 9.750% 1/15/14 2,425 2,965 Target Corp. 5.875% 3/1/12 3,050 3,247 Time Warner Inc. 3.150% 7/15/15 1,975 2,037 Toll Brothers Finance Corp. 5.150% 5/15/15 250 254 Toyota Motor Credit Corp. 1.375% 8/12/13 2,400 2,414 Toyota Motor Credit Corp. 3.200% 6/17/15 750 792 Turner Broadcasting System Inc. 8.375% 7/1/13 1,050 1,217 Viacom Inc. 4.375% 9/15/14 1,375 1,480 Wal-Mart Stores Inc. 4.250% 4/15/13 950 1,024 Wal-Mart Stores Inc. 4.550% 5/1/13 3,700 4,024 Wal-Mart Stores Inc. 3.200% 5/15/14 900 954 Wal-Mart Stores Inc. 4.500% 7/1/15 1,200 1,334 Wal-Mart Stores Inc. 2.250% 7/8/15 625 636 Wal-Mart Stores Inc. 1.500% 10/25/15 825 804 Walgreen Co. 4.875% 8/1/13 700 770 Walt Disney Co. 6.375% 3/1/12 725 777 Walt Disney Co. 4.500% 12/15/13 3,275 3,609 Western Union Co. 6.500% 2/26/14 475 535 Yum! Brands Inc. 7.700% 7/1/12 150 165 Consumer Noncyclical (12.9%) Abbott Laboratories 5.150% 11/30/12 2,875 3,124 Altria Group Inc. 8.500% 11/10/13 2,500 2,991 Altria Group Inc. 4.125% 9/11/15 175 186 AmerisourceBergen Corp. 5.625% 9/15/12 25 27 AmerisourceBergen Corp. 5.875% 9/15/15 925 1,047 Amgen Inc. 4.850% 11/18/14 900 1,010 Anheuser-Busch InBev Worldwide Inc. 3.000% 10/15/12 3,625 3,748 Anheuser-Busch InBev Worldwide Inc. 2.500% 3/26/13 1,375 1,412 Anheuser-Busch InBev Worldwide Inc. 7.200% 1/15/14 150 174 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 1,525 1,634 AstraZeneca PLC 5.400% 9/15/12 3,200 3,466 AstraZeneca PLC 5.400% 6/1/14 375 425 Avon Products Inc. 5.625% 3/1/14 800 898 Baxter International Inc. 4.000% 3/1/14 333 359 Baxter International Inc. 4.625% 3/15/15 400 446 Biogen Idec Inc. 6.000% 3/1/13 25 27 Bottling Group LLC 6.950% 3/15/14 475 557 Bristol-Myers Squibb Co. 5.250% 8/15/13 600 668 Bunge Ltd. Finance Corp. 5.875% 5/15/13 400 433 Bunge Ltd. Finance Corp. 5.350% 4/15/14 525 559 Campbell Soup Co. 3.375% 8/15/14 700 747 Cardinal Health Inc. 4.000% 6/15/15 325 343 CareFusion Corp. 5.125% 8/1/14 925 1,015 Celgene Corp. 2.450% 10/15/15 375 373 Clorox Co. 5.000% 3/1/13 3,000 3,232 Coca-Cola Co. 3.625% 3/15/14 850 907 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 1,875 2,222 Coca-Cola Refreshments USA Inc. 4.250% 3/1/15 1,885 2,068 Corn Products International Inc. 3.200% 11/1/15 125 128 Covidien International Finance SA 1.875% 6/15/13 2,500 2,541 Delhaize Group SA 5.875% 2/1/14 25 28 Diageo Capital plc 5.200% 1/30/13 225 245 Diageo Capital PLC 7.375% 1/15/14 2,275 2,666 Diageo Finance BV 5.500% 4/1/13 2,200 2,419 Dr Pepper Snapple Group Inc. 1.700% 12/21/11 425 429 Dr Pepper Snapple Group Inc. 2.350% 12/21/12 600 614 Eli Lilly & Co. 3.550% 3/6/12 2,700 2,796 Eli Lilly & Co. 4.200% 3/6/14 600 651 Express Scripts Inc. 5.250% 6/15/12 2,975 3,159 Express Scripts Inc. 6.250% 6/15/14 100 113 Fortune Brands Inc. 3.000% 6/1/12 2,375 2,417 Genentech Inc. 4.750% 7/15/15 375 419 General Mills Inc. 6.000% 2/15/12 1,000 1,062 General Mills Inc. 5.650% 9/10/12 150 162 General Mills Inc. 5.250% 8/15/13 3,175 3,513 GlaxoSmithKline Capital Inc. 4.850% 5/15/13 4,958 5,412 Hasbro Inc. 6.125% 5/15/14 25 27 HJ Heinz Finance Co. 6.000% 3/15/12 1,823 1,940 Hormel Foods Corp. 6.625% 6/1/11 150 155 Hospira Inc. 5.900% 6/15/14 25 28 Johnson & Johnson 5.150% 8/15/12 725 781 Kellogg Co. 5.125% 12/3/12 2,090 2,256 Kimberly-Clark Corp. 4.875% 8/15/15 850 963 Koninklijke Philips Electronics NV 4.625% 3/11/13 75 81 Kraft Foods Inc. 5.625% 11/1/11 2,200 2,296 Kraft Foods Inc. 6.250% 6/1/12 1,535 1,651 Kraft Foods Inc. 6.000% 2/11/13 130 142 Kraft Foods Inc. 2.625% 5/8/13 1,150 1,186 Kraft Foods Inc. 5.250% 10/1/13 635 699 Kraft Foods Inc. 6.750% 2/19/14 125 145 Kroger Co. 6.750% 4/15/12 25 27 Kroger Co. 5.000% 4/15/13 875 949 Kroger Co. 7.500% 1/15/14 2,375 2,785 Life Technologies Corp. 4.400% 3/1/15 1,050 1,113 McKesson Corp. 6.500% 2/15/14 575 652 Medco Health Solutions Inc. 6.125% 3/15/13 900 988 Medco Health Solutions Inc. 7.250% 8/15/13 400 459 Medco Health Solutions Inc. 2.750% 9/15/15 1,525 1,543 Medtronic Inc. 4.500% 3/15/14 100 110 Medtronic Inc. 3.000% 3/15/15 2,300 2,419 Merck & Co. Inc. 5.300% 12/1/13 3,425 3,837 Merck & Co. Inc. 4.750% 3/1/15 550 619 Merck & Co. Inc. 4.000% 6/30/15 175 192 Newell Rubbermaid Inc. 5.500% 4/15/13 1,150 1,245 Novartis Capital Corp. 1.900% 4/24/13 2,350 2,404 Novartis Capital Corp. 4.125% 2/10/14 1,525 1,649 Novartis Capital Corp. 2.900% 4/24/15 1,250 1,310 PepsiAmericas Inc. 4.875% 1/15/15 225 252 PepsiCo Inc. 5.150% 5/15/12 187 199 PepsiCo Inc. 4.650% 2/15/13 3,129 3,371 PepsiCo Inc. 3.750% 3/1/14 650 697 PepsiCo Inc. 3.100% 1/15/15 3,850 4,063 Pfizer Inc. 4.450% 3/15/12 5,549 5,807 Pfizer Inc. 5.350% 3/15/15 3,600 4,118 Philip Morris International Inc. 4.875% 5/16/13 2,450 2,672 Philip Morris International Inc. 6.875% 3/17/14 1,550 1,811 Procter & Gamble Co. 1.375% 8/1/12 3,875 3,932 Procter & Gamble Co. 3.150% 9/1/15 1,000 1,067 Reynolds American Inc. 7.250% 6/1/13 1,575 1,764 Safeway Inc. 5.800% 8/15/12 1,950 2,104 Safeway Inc. 6.250% 3/15/14 100 113 Sara Lee Corp. 2.750% 9/15/15 675 676 St. Jude Medical Inc. 2.200% 9/15/13 450 461 St. Jude Medical Inc. 3.750% 7/15/14 50 53 Stryker Corp. 3.000% 1/15/15 1,375 1,435 Sysco Corp. 4.200% 2/12/13 75 80 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 400 414 Teva Pharmaceutical Finance III LLC 1.500% 6/15/12 2,400 2,424 Thermo Fisher Scientific Inc. 3.250% 11/20/14 150 157 Thermo Fisher Scientific Inc. 3.200% 5/1/15 1,125 1,172 Unilever Capital Corp. 3.650% 2/15/14 300 320 UST LLC 6.625% 7/15/12 750 811 Whirlpool Corp. 5.500% 3/1/13 550 587 Wyeth 5.500% 3/15/13 50 55 Wyeth 5.500% 2/1/14 1,305 1,473 Energy (5.3%) Anadarko Petroleum Corp. 5.750% 6/15/14 560 600 Apache Corp. 5.250% 4/15/13 895 979 Apache Corp. 6.000% 9/15/13 1,200 1,351 Baker Hughes Inc. 6.500% 11/15/13 1,200 1,379 BP Capital Markets PLC 3.125% 3/10/12 1,600 1,640 BP Capital Markets PLC 5.250% 11/7/13 3,700 4,029 BP Capital Markets PLC 3.625% 5/8/14 1,025 1,065 BP Capital Markets PLC 3.875% 3/10/15 1,575 1,642 BP Capital Markets plc 3.125% 10/1/15 2,050 2,069 Burlington Resources Finance Co. 6.500% 12/1/11 350 370 Canadian Natural Resources Ltd. 5.150% 2/1/13 1,000 1,081 Canadian Natural Resources Ltd. 4.900% 12/1/14 400 445 Cenovus Energy Inc. 4.500% 9/15/14 2,425 2,645 Chevron Corp. 3.450% 3/3/12 400 414 Chevron Corp. 3.950% 3/3/14 2,725 2,947 ConocoPhillips 4.750% 2/1/14 800 881 ConocoPhillips 4.600% 1/15/15 3,625 4,020 Devon Energy Corp. 5.625% 1/15/14 150 168 Diamond Offshore Drilling Inc. 5.150% 9/1/14 750 827 EnCana Holdings Finance Corp. 5.800% 5/1/14 2,450 2,758 EOG Resources Inc. 2.950% 6/1/15 1,125 1,156 Husky Energy Inc. 5.900% 6/15/14 2,200 2,443 Marathon Oil Corp. 6.125% 3/15/12 125 133 Marathon Oil Corp. 6.500% 2/15/14 500 573 Murphy Oil Corp. 6.375% 5/1/12 250 266 Nexen Inc. 5.050% 11/20/13 1,475 1,606 Noble Holding International Ltd. 3.450% 8/1/15 800 835 Occidental Petroleum Corp. 7.000% 11/1/13 825 965 Shell International Finance BV 5.625% 6/27/11 1,875 1,929 Shell International Finance BV 1.875% 3/25/13 625 637 Shell International Finance BV 4.000% 3/21/14 4,025 4,326 Shell International Finance BV 3.100% 6/28/15 400 418 Shell International Finance BV 3.250% 9/22/15 775 818 Statoil ASA 3.875% 4/15/14 500 539 Statoil ASA 2.900% 10/15/14 1,350 1,420 Sunoco Inc. 9.625% 4/15/15 500 600 Total Capital SA 3.000% 6/24/15 2,475 2,576 Total Capital SA 3.125% 10/2/15 100 105 Transocean Inc. 5.250% 3/15/13 550 580 Valero Energy Corp. 6.875% 4/15/12 950 1,015 Valero Energy Corp. 4.750% 6/15/13 775 824 Weatherford International Inc. 5.950% 6/15/12 655 691 XTO Energy Inc. 4.625% 6/15/13 150 164 XTO Energy Inc. 4.900% 2/1/14 1,125 1,252 XTO Energy Inc. 5.000% 1/31/15 25 28 XTO Energy Inc. 5.300% 6/30/15 275 317 Other Industrial (0.0%) Connecticut Health & Educational Facilities Authority Revenue (Yale University) 2.900% 10/15/14 175 184 Technology (4.5%) Adobe Systems Inc. 3.250% 2/1/15 1,900 1,972 Agilent Technologies Inc. 4.450% 9/14/12 25 26 Agilent Technologies Inc. 5.500% 9/14/15 900 1,002 Arrow Electronics Inc. 3.375% 11/1/15 500 495 Broadcom Corp. 1.500% 11/1/13 500 499 Cisco Systems Inc. 2.900% 11/17/14 1,350 1,420 Computer Sciences Corp. 5.500% 3/15/13 2,400 2,576 Dell Inc. 3.375% 6/15/12 1,125 1,165 Dell Inc. 1.400% 9/10/13 475 476 Dell Inc. 2.300% 9/10/15 600 591 Dun & Bradstreet Corp. 6.000% 4/1/13 50 55 Dun & Bradstreet Corp. 2.875% 11/15/15 625 626 Fiserv Inc. 6.125% 11/20/12 1,752 1,903 Harris Corp. 5.000% 10/1/15 200 217 Hewlett-Packard Co. 5.250% 3/1/12 2,750 2,901 Hewlett-Packard Co. 4.500% 3/1/13 3,000 3,223 Hewlett-Packard Co. 1.250% 9/13/13 1,350 1,354 Hewlett-Packard Co. 6.125% 3/1/14 2,768 3,160 Hewlett-Packard Co. 2.125% 9/13/15 1,550 1,549 Hewlett-Packard Co. 2.200% 12/1/15 375 376 HP Enterprise Services LLC 6.000% 8/1/13 425 477 IBM International Group Capital LLC 5.050% 10/22/12 1,590 1,718 International Business Machines Corp. 4.750% 11/29/12 125 135 International Business Machines Corp. 2.100% 5/6/13 2,125 2,181 International Business Machines Corp. 1.000% 8/5/13 3,500 3,496 International Business Machines Corp. 6.500% 10/15/13 925 1,062 Intuit Inc. 5.400% 3/15/12 175 184 Lexmark International Inc. 5.900% 6/1/13 150 162 Maxim Integrated Products Inc. 3.450% 6/14/13 150 154 Microsoft Corp. 0.875% 9/27/13 300 299 Microsoft Corp. 2.950% 6/1/14 1,850 1,950 Microsoft Corp. 1.625% 9/25/15 450 446 Oracle Corp. 4.950% 4/15/13 1,175 1,285 Oracle Corp. 3.750% 7/8/14 1,330 1,430 Pitney Bowes Inc. 4.875% 8/15/14 1,800 1,916 Symantec Corp. 2.750% 9/15/15 1,000 998 Tyco Electronics Group SA 6.000% 10/1/12 277 298 Xerox Corp. 5.500% 5/15/12 4,500 4,770 Xerox Corp. 5.650% 5/15/13 125 136 Xerox Corp. 4.250% 2/15/15 525 559 Transportation (0.7%) Burlington Northern Santa Fe LLC 5.900% 7/1/12 100 108 Burlington Northern Santa Fe LLC 7.000% 2/1/14 750 872 CSX Corp. 6.750% 3/15/11 900 916 CSX Corp. 6.250% 4/1/15 1,125 1,306 JB Hunt Transport Services Inc. 3.375% 9/15/15 300 300 Ryder System Inc. 6.000% 3/1/13 150 162 Ryder System Inc. 5.850% 3/1/14 500 547 Ryder System Inc. 7.200% 9/1/15 325 379 Southwest Airlines Co. 10.500% 12/15/11 150 163 Union Pacific Corp. 6.500% 4/15/12 60 64 Union Pacific Corp. 5.450% 1/31/13 900 978 United Parcel Service Inc. 4.500% 1/15/13 500 538 United Parcel Service Inc. 3.875% 4/1/14 600 647 Utilities (7.2%) Electric (5.6%) Alabama Power Co. 4.850% 12/15/12 200 216 Allegheny Energy Supply Co. LLC 8.250% 4/15/12 200 216 Ameren Corp. 8.875% 5/15/14 525 601 Appalachian Power Co. 5.650% 8/15/12 50 54 Appalachian Power Co. 3.400% 5/24/15 600 627 Carolina Power & Light Co. 6.500% 7/15/12 1,075 1,170 Carolina Power & Light Co. 5.125% 9/15/13 75 83 Carolina Power & Light Co. 5.150% 4/1/15 237 268 Cleveland Electric Illuminating Co. 5.650% 12/15/13 75 83 Commonwealth Edison Co. 5.400% 12/15/11 250 262 Commonwealth Edison Co. 6.150% 3/15/12 350 373 Commonwealth Edison Co. 4.700% 4/15/15 600 661 Consolidated Edison Co. of New York Inc. 4.875% 2/1/13 900 972 Consolidated Natural Gas Co. 5.000% 12/1/14 225 250 Constellation Energy Group Inc. 4.550% 6/15/15 525 561 Consumers Energy Co. 5.375% 4/15/13 50 55 Dayton Power & Light Co. 5.125% 10/1/13 710 782 Dominion Resources Inc. 5.700% 9/17/12 2,100 2,274 Dominion Resources Inc. 5.000% 3/15/13 200 217 Dominion Resources Inc. 5.150% 7/15/15 1,000 1,129 Duke Energy Corp. 6.300% 2/1/14 1,100 1,248 Duke Energy Corp. 3.950% 9/15/14 1,800 1,926 Duke Energy Corp. 3.350% 4/1/15 3,850 4,045 Exelon Corp. 4.900% 6/15/15 2,650 2,886 FirstEnergy Solutions Corp. 4.800% 2/15/15 2,250 2,414 FPL Group Capital Inc. 2.550% 11/15/13 375 386 FPL Group Capital Inc. 7.875% 12/15/15 1,175 1,456 Great Plains Energy Inc. 2.750% 8/15/13 325 330 Iberdrola Finance Ireland Ltd. 3.800% 9/11/14 50 50 KCP&L Greater Missouri Operations Co. 11.875% 7/1/12 175 201 Kentucky Utilities Co. 1.625% 11/1/15 350 345 LG&E and KU Energy LLC 2.125% 11/15/15 425 417 Louisville Gas & Electric Co. 1.625% 11/15/15 200 196 MidAmerican Energy Co. 5.650% 7/15/12 75 80 Midamerican Energy Holdings Co. 3.150% 7/15/12 475 491 Midamerican Energy Holdings Co. 5.875% 10/1/12 1,650 1,792 National Rural Utilities Cooperative Finance Corp. 7.250% 3/1/12 3,375 3,633 National Rural Utilities Cooperative Finance Corp. 5.500% 7/1/13 975 1,082 Nevada Power Co. 8.250% 6/1/11 75 78 Niagara Mohawk Power Corp. 3.553% 10/1/14 50 53 Nisource Finance Corp. 6.150% 3/1/13 1,200 1,317 Nisource Finance Corp. 5.400% 7/15/14 600 663 Northeast Utilities 7.250% 4/1/12 125 134 Northeast Utilities 5.650% 6/1/13 25 27 Northern States Power Co. 8.000% 8/28/12 840 936 Northern States Power Co. 1.950% 8/15/15 125 126 NSTAR Electric Co. 4.875% 10/15/12 50 54 Oncor Electric Delivery Co. LLC 5.950% 9/1/13 525 588 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 2,100 2,426 Pacific Gas & Electric Co. 4.200% 3/1/11 875 883 Pacific Gas & Electric Co. 6.250% 12/1/13 310 351 Pacific Gas & Electric Co. 4.800% 3/1/14 1,225 1,338 Peco Energy Co. 5.000% 10/1/14 25 28 Pepco Holdings Inc. 2.700% 10/1/15 500 502 PG&E Corp. 5.750% 4/1/14 50 56 PPL Energy Supply LLC 6.300% 7/15/13 1,650 1,838 PPL Energy Supply LLC 5.400% 8/15/14 75 82 Progress Energy Inc. 6.850% 4/15/12 400 432 Progress Energy Inc. 6.050% 3/15/14 1,050 1,183 PSEG Power LLC 2.500% 4/15/13 1,750 1,799 PSEG Power LLC 5.000% 4/1/14 100 109 PSEG Power LLC 5.500% 12/1/15 975 1,093 Public Service Co. of Colorado 7.875% 10/1/12 1,115 1,250 Public Service Electric & Gas Co. 5.125% 9/1/12 600 643 Public Service Electric & Gas Co. 2.700% 5/1/15 150 155 San Diego Gas & Electric Co. 5.300% 11/15/15 300 347 Southern California Edison Co. 5.750% 3/15/14 75 85 Southern California Edison Co. 4.150% 9/15/14 1,089 1,189 Southern California Edison Co. 4.650% 4/1/15 600 670 Southern Co. 5.300% 1/15/12 450 472 Southern Co. 4.150% 5/15/14 1,141 1,227 Southern Co. 2.375% 9/15/15 800 807 Southern Power Co. 6.250% 7/15/12 250 271 Southern Power Co. 4.875% 7/15/15 200 222 Tampa Electric Co. 6.875% 6/15/12 100 109 TransAlta Corp. 4.750% 1/15/15 1,600 1,719 Virginia Electric and Power Co. 5.100% 11/30/12 1,300 1,407 Natural Gas (1.6%) Atmos Energy Corp. 5.125% 1/15/13 300 321 Atmos Energy Corp. 4.950% 10/15/14 105 114 CenterPoint Energy Resources Corp. 7.750% 2/15/11 300 304 DCP Midstream Operating LP 3.250% 10/1/15 200 200 Enbridge Inc. 5.800% 6/15/14 325 368 Short-Term Corporate Bond Index Fund Energy Transfer Partners LP 5.650% 8/1/12 1,650 1,746 Energy Transfer Partners LP 6.000% 7/1/13 340 373 Energy Transfer Partners LP 5.950% 2/1/15 800 882 Enterprise Products Operating LLC 7.625% 2/15/12 700 751 Enterprise Products Operating LLC 4.600% 8/1/12 100 105 Enterprise Products Operating LLC 6.375% 2/1/13 100 110 Enterprise Products Operating LLC 9.750% 1/31/14 425 520 Enterprise Products Operating LLC 5.600% 10/15/14 825 924 Enterprise Products Operating LLC 5.000% 3/1/15 206 226 Enterprise Products Operating LLC 3.700% 6/1/15 1,300 1,369 Kinder Morgan Energy Partners LP 5.850% 9/15/12 300 324 Kinder Morgan Energy Partners LP 5.000% 12/15/13 1,550 1,691 Oneok Inc. 5.200% 6/15/15 225 248 ONEOK Partners LP 5.900% 4/1/12 150 160 Plains All American Pipeline LP / PAA Finance Corp. 4.250% 9/1/12 525 550 Southern California Gas Co. 4.375% 1/15/11 250 251 Spectra Energy Capital LLC 6.250% 2/15/13 1,725 1,884 Texas Gas Transmission LLC 4.600% 6/1/15 175 187 TransCanada PipeLines Ltd. 4.000% 6/15/13 425 454 TransCanada PipeLines Ltd. 3.400% 6/1/15 1,500 1,591 Williams Partners LP 3.800% 2/15/15 2,000 2,102 Total Corporate Bonds (Cost $1,045,446) Market Value Coupon Shares ($000) Temporary Cash Investment (0.4%) Money Market Fund (0.4%) 3 Vanguard Market Liquidity Fund (Cost $4,099) 0.216% 4,098,909 4,099 Total Investments (99.2%) (Cost $1,060,678) Other Assets and Liabilities-Net (0.8%) Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Securities with a value of $134,000 have been segregated as initial margin for open futures contracts. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A . Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Short-Term Corporate Bond Index Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  11,108  Corporate Bonds  1,061,723  Temporary Cash Investments 4,099   Futures ContractsLiabilities 1 (4)   Total 4,095 1,072,831  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5 Year U.S. Treasury Note March 2011 84 10,068  Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At November 30, 2010, the cost of investment securities for tax purposes was $1,060,744,000. Net unrealized appreciation of investment securities for tax purposes was $16,186,000, consisting of Short-Term Corporate Bond Index Fund unrealized gains of $17,169,000 on securities that had risen in value since their purchase and $983,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Intermediate-Term Corporate Bond Index Fund Schedule of Investments As of November 30, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) U.S. Government Securities (0.2%) United States Treasury Note/Bond (Cost $1,062) 2.625% 11/15/20 1,081 1,064 Corporate Bonds (98.5%) Finance (36.0%) Banking (23.5%) American Express Co. 6.150% 8/28/17 425 490 American Express Co. 7.000% 3/19/18 2,425 2,871 American Express Co. 8.125% 5/20/19 325 410 1 American Express Co. 6.800% 9/1/66 400 396 Bank of America Corp. 6.500% 8/1/16 1,025 1,114 Bank of America Corp. 5.420% 3/15/17 500 498 Bank of America Corp. 6.000% 9/1/17 200 211 Bank of America Corp. 5.750% 12/1/17 475 492 Bank of America Corp. 5.650% 5/1/18 4,750 4,883 Bank of America Corp. 5.625% 7/1/20 1,600 1,609 Bank of America NA 5.300% 3/15/17 3,600 3,655 Bank of New York Mellon Corp. 4.600% 1/15/20 825 885 Barclays Bank plc 5.000% 9/22/16 2,150 2,311 Barclays Bank PLC 6.750% 5/22/19 425 484 Barclays Bank PLC 5.140% 10/14/20 900 824 BB&T Corp. 5.200% 12/23/15 400 441 BB&T Corp. 3.950% 4/29/16 650 678 BB&T Corp. 6.850% 4/30/19 150 180 Bear Stearns Cos. LLC 5.550% 1/22/17 75 81 Bear Stearns Cos. LLC 6.400% 10/2/17 4,350 4,971 Bear Stearns Cos. LLC 7.250% 2/1/18 475 573 Capital One Bank USA NA 8.800% 7/15/19 975 1,218 Capital One Financial Corp. 6.150% 9/1/16 825 910 Capital One Financial Corp. 6.750% 9/15/17 150 177 Citigroup Inc. 5.300% 1/7/16 225 241 Citigroup Inc. 5.850% 8/2/16 525 578 Citigroup Inc. 5.500% 2/15/17 700 729 Citigroup Inc. 6.000% 8/15/17 425 459 Citigroup Inc. 6.125% 11/21/17 1,425 1,551 Citigroup Inc. 6.125% 5/15/18 3,450 3,772 Citigroup Inc. 8.500% 5/22/19 325 398 Citigroup Inc. 5.375% 8/9/20 550 562 Comerica Bank 5.200% 8/22/17 150 159 Compass Bank 6.400% 10/1/17 400 413 Credit Suisse 6.000% 2/15/18 1,850 2,031 Credit Suisse 5.300% 8/13/19 100 107 1 Credit Suisse 5.860% 5/15/49 400 380 Credit Suisse AG 5.400% 1/14/20 1,425 1,478 Deutsche Bank AG 6.000% 9/1/17 1,050 1,215 Discover Bank 8.700% 11/18/19 900 1,072 Fifth Third Bancorp 5.450% 1/15/17 900 943 1 Fifth Third Capital Trust IV 6.500% 4/15/67 125 116 First Niagara Financial Group Inc. 6.750% 3/19/20 100 108 Goldman Sachs Group Inc. 5.350% 1/15/16 3,000 3,254 Goldman Sachs Group Inc. 5.625% 1/15/17 1,075 1,142 Goldman Sachs Group Inc. 5.950% 1/18/18 900 979 Goldman Sachs Group Inc. 6.150% 4/1/18 1,850 2,029 Goldman Sachs Group Inc. 7.500% 2/15/19 385 448 Goldman Sachs Group Inc. 5.375% 3/15/20 825 845 Goldman Sachs Group Inc. 6.000% 6/15/20 2,150 2,303 HSBC Bank USA NA 4.875% 8/24/20 175 179 HSBC Bank USA NA/New York NY 6.000% 8/9/17 625 689 JPMorgan Chase & Co. 3.700% 1/20/15 50 52 JPMorgan Chase & Co. 2.600% 1/15/16 275 272 JPMorgan Chase & Co. 6.125% 6/27/17 725 817 JPMorgan Chase & Co. 6.000% 1/15/18 750 847 JPMorgan Chase & Co. 6.300% 4/23/19 1,200 1,372 JPMorgan Chase & Co. 4.400% 7/22/20 700 691 JPMorgan Chase Bank NA 5.875% 6/13/16 200 223 JPMorgan Chase Bank NA 6.000% 10/1/17 1,585 1,776 Merrill Lynch & Co. Inc. 6.050% 5/16/16 590 607 Merrill Lynch & Co. Inc. 5.700% 5/2/17 400 402 Merrill Lynch & Co. Inc. 6.875% 4/25/18 1,425 1,555 Merrill Lynch & Co. Inc. 6.875% 11/15/18 400 435 Morgan Stanley 5.450% 1/9/17 5,100 5,303 Morgan Stanley 5.550% 4/27/17 900 949 Morgan Stanley 5.950% 12/28/17 175 186 Morgan Stanley 6.625% 4/1/18 525 576 Morgan Stanley 7.300% 5/13/19 350 395 Morgan Stanley 5.625% 9/23/19 1,490 1,510 Morgan Stanley 5.500% 7/24/20 1,125 1,129 National City Corp. 6.875% 5/15/19 1,000 1,160 Northern Trust Corp. 3.450% 11/4/20 300 297 PNC Funding Corp. 5.125% 2/8/20 875 927 PNC Funding Corp. 4.375% 8/11/20 575 579 Royal Bank of Canada 2.625% 12/15/15 1,000 1,029 Royal Bank of Scotland Group PLC 6.400% 10/21/19 1,900 1,911 Royal Bank of Scotland PLC 5.625% 8/24/20 75 73 SunTrust Banks Inc. 6.000% 9/11/17 100 107 UBS AG/Stamford CT 5.875% 12/20/17 1,175 1,312 UBS AG/Stamford CT 5.750% 4/25/18 1,800 1,996 UBS AG/Stamford CT 4.875% 8/4/20 1,125 1,163 Wachovia Bank NA 5.600% 3/15/16 275 306 Wachovia Corp. 5.625% 10/15/16 1,150 1,280 Wachovia Corp. 5.750% 6/15/17 225 252 Wells Fargo & Co. 5.625% 12/11/17 3,125 3,500 Wells Fargo Bank NA 5.750% 5/16/16 525 587 Westpac Banking Corp. 4.875% 11/19/19 1,300 1,390 Brokerage (1.1%) 1 Ameriprise Financial Inc. 7.518% 6/1/66 350 363 BlackRock Inc. 6.250% 9/15/17 200 232 BlackRock Inc. 5.000% 12/10/19 750 803 Charles Schwab Corp. 4.450% 7/22/20 1,000 1,036 Jefferies Group Inc. 8.500% 7/15/19 780 909 Lazard Group LLC 6.850% 6/15/17 200 212 Nomura Holdings Inc. 6.700% 3/4/20 975 1,077 Finance Companies (3.0%) Alterra Finance LLC 6.250% 9/30/20 95 98 Discover Financial Services 6.450% 6/12/17 100 107 Discover Financial Services 10.250% 7/15/19 300 383 1 GE Capital Trust I 6.375% 11/15/67 800 793 General Electric Capital Corp. 5.625% 9/15/17 2,810 3,104 General Electric Capital Corp. 5.625% 5/1/18 2,425 2,663 2 General Electric Capital Corp. 6.000% 8/7/19 750 832 General Electric Capital Corp. 5.550% 5/4/20 250 267 General Electric Capital Corp. 4.375% 9/16/20 550 535 1 General Electric Capital Corp. 6.375% 11/15/67 150 149 1 HSBC Finance Capital Trust IX 5.911% 11/30/35 100 92 HSBC Finance Corp. 5.500% 1/19/16 1,150 1,287 SLM Corp. 8.450% 6/15/18 1,000 1,031 SLM Corp. 8.000% 3/25/20 600 602 Insurance (5.8%) ACE INA Holdings Inc. 5.700% 2/15/17 200 223 ACE INA Holdings Inc. 5.900% 6/15/19 525 600 Aegon NV 4.625% 12/1/15 525 554 Aetna Inc. 6.000% 6/15/16 625 729 Aetna Inc. 6.500% 9/15/18 750 882 Aflac Inc. 8.500% 5/15/19 625 788 Alleghany Corp. 5.625% 9/15/20 100 101 Allstate Corp. 7.450% 5/16/19 525 652 1 Allstate Corp. 6.125% 5/15/37 350 355 American International Group Inc. 5.450% 5/18/17 100 99 American International Group Inc. 5.850% 1/16/18 450 452 American International Group Inc. 8.250% 8/15/18 1,800 2,025 AON Corp. 5.000% 9/30/20 650 665 Axis Specialty Finance LLC 5.875% 6/1/20 100 102 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 775 869 Chubb Corp. 5.750% 5/15/18 575 655 1 Chubb Corp. 6.375% 3/29/67 300 315 CNA Financial Corp. 6.500% 8/15/16 550 600 CNA Financial Corp. 5.875% 8/15/20 100 102 Genworth Financial Inc. 8.625% 12/15/16 50 56 Genworth Financial Inc. 7.700% 6/15/20 400 423 Hartford Financial Services Group Inc. 6.300% 3/15/18 100 109 Hartford Financial Services Group Inc. 6.000% 1/15/19 750 797 Hartford Financial Services Group Inc. 5.500% 3/30/20 175 178 Humana Inc. 6.450% 6/1/16 275 305 Lincoln National Corp. 8.750% 7/1/19 150 189 1 Lincoln National Corp. 7.000% 5/17/66 775 750 Manulife Financial Corp. 4.900% 9/17/20 525 514 MetLife Inc. 6.750% 6/1/16 1,350 1,587 MetLife Inc. 7.717% 2/15/19 145 180 PartnerRe Finance B LLC 5.500% 6/1/20 100 104 1 Progressive Corp. 6.700% 6/15/37 75 79 Protective Life Corp. 7.375% 10/15/19 100 113 Prudential Financial Inc. 7.375% 6/15/19 1,325 1,586 Prudential Financial Inc. 5.375% 6/21/20 150 160 1 Prudential Financial Inc. 8.875% 6/15/38 175 201 1 Reinsurance Group of America Inc. 6.750% 12/15/65 175 162 Travelers Cos. Inc. 5.800% 5/15/18 600 686 Travelers Cos. Inc. 5.900% 6/2/19 825 955 UnitedHealth Group Inc. 5.375% 3/15/16 300 338 UnitedHealth Group Inc. 6.000% 2/15/18 800 922 Unum Group 5.625% 9/15/20 225 230 WellPoint Inc. 5.250% 1/15/16 1,425 1,598 WellPoint Inc. 5.875% 6/15/17 175 200 Willis North America Inc. 7.000% 9/29/19 150 163 WR Berkley Corp. 5.375% 9/15/20 175 176 Other Finance (0.1%) NASDAQ OMX Group Inc. 5.550% 1/15/20 300 310 Real Estate Investment Trusts (2.5%) AMB Property LP 4.500% 8/15/17 200 203 Boston Properties LP 5.875% 10/15/19 425 475 Brandywine Operating Partnership LP 5.700% 5/1/17 200 203 CommonWealth REIT 5.875% 9/15/20 400 396 Duke Realty LP 6.750% 3/15/20 125 139 ERP Operating LP 5.125% 3/15/16 150 165 ERP Operating LP 5.750% 6/15/17 950 1,062 ERP Operating LP 4.750% 7/15/20 300 311 HCP Inc. 6.000% 1/30/17 300 323 HCP Inc. 6.700% 1/30/18 850 932 Health Care REIT Inc. 6.200% 6/1/16 275 310 Health Care REIT Inc. 4.700% 9/15/17 50 52 Hospitality Properties Trust 5.625% 3/15/17 350 358 Kimco Realty Corp. 6.875% 10/1/19 100 116 Liberty Property LP 4.750% 10/1/20 365 370 ProLogis 7.375% 10/30/19 450 505 ProLogis 6.875% 3/15/20 975 1,059 Simon Property Group LP 5.250% 12/1/16 900 995 Simon Property Group LP 5.875% 3/1/17 550 621 Simon Property Group LP 6.125% 5/30/18 325 375 Simon Property Group LP 10.350% 4/1/19 200 278 Simon Property Group LP 5.650% 2/1/20 850 949 Industrial (51.6%) Basic Industry (5.7%) Alcoa Inc. 5.550% 2/1/17 650 677 Alcoa Inc. 6.750% 7/15/18 200 219 Alcoa Inc. 6.150% 8/15/20 375 387 ArcelorMittal 6.125% 6/1/18 500 536 ArcelorMittal 9.850% 6/1/19 175 221 ArcelorMittal 5.250% 8/5/20 1,175 1,159 Barrick Gold Corp. 6.950% 4/1/19 725 912 Barrick North America Finance LLC 6.800% 9/15/18 125 155 BHP Billiton Finance USA Ltd. 5.250% 12/15/15 725 825 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 1,400 1,716 Cliffs Natural Resources Inc. 5.900% 3/15/20 50 54 Commercial Metals Co. 7.350% 8/15/18 500 528 Dow Chemical Co. 2.500% 2/15/16 350 340 Dow Chemical Co. 5.700% 5/15/18 175 192 Dow Chemical Co. 8.550% 5/15/19 1,595 2,011 Dow Chemical Co. 4.250% 11/15/20 500 484 EI du Pont de Nemours & Co. 6.000% 7/15/18 225 267 EI du Pont de Nemours & Co. 4.625% 1/15/20 775 844 Freeport-McMoRan Copper & Gold Inc. 8.375% 4/1/17 1,280 1,424 International Paper Co. 7.950% 6/15/18 1,050 1,271 International Paper Co. 9.375% 5/15/19 175 228 Lubrizol Corp. 8.875% 2/1/19 600 758 Newmont Mining Corp. 5.125% 10/1/19 150 167 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 300 298 Potash Corp. of Saskatchewan Inc. 6.500% 5/15/19 100 119 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 200 214 PPG Industries Inc. 6.650% 3/15/18 400 474 Praxair Inc. 4.500% 8/15/19 700 759 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 1,000 1,192 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 675 924 Sigma-Aldrich Corp. 3.375% 11/1/20 40 39 Southern Copper Corp. 5.375% 4/16/20 200 209 Teck Resources Ltd. 10.250% 5/15/16 300 371 Teck Resources Ltd. 3.850% 8/15/17 400 408 Teck Resources Ltd. 10.750% 5/15/19 275 357 Vale Overseas Ltd. 6.250% 1/11/16 1,000 1,130 Vale Overseas Ltd. 5.625% 9/15/19 1,175 1,269 Vale Overseas Ltd. 4.625% 9/15/20 50 51 Capital Goods (5.4%) Acuity Brands Lighting Inc. 6.000% 12/15/19 200 216 Allied Waste North America Inc. 7.125% 5/15/16 400 424 Allied Waste North America Inc. 6.875% 6/1/17 200 222 Boeing Co. 3.750% 11/20/16 300 323 Boeing Co. 6.000% 3/15/19 225 266 Caterpillar Financial Services Corp. 7.150% 2/15/19 1,500 1,903 Caterpillar Inc. 5.700% 8/15/16 150 177 Caterpillar Inc. 7.900% 12/15/18 50 66 CRH America Inc. 4.125% 1/15/16 225 225 CRH America Inc. 6.000% 9/30/16 525 582 CRH America Inc. 8.125% 7/15/18 200 239 Danaher Corp. 5.400% 3/1/19 475 552 Deere & Co. 4.375% 10/16/19 450 487 Embraer Overseas Ltd. 6.375% 1/24/17 200 215 Embraer Overseas Ltd. 6.375% 1/15/20 225 243 Emerson Electric Co. 4.875% 10/15/19 100 112 Emerson Electric Co. 4.250% 11/15/20 575 615 General Electric Co. 5.250% 12/6/17 2,000 2,206 Goodrich Corp. 4.875% 3/1/20 225 244 Harsco Corp. 5.750% 5/15/18 475 538 Honeywell International Inc. 5.300% 3/1/18 975 1,119 Honeywell International Inc. 5.000% 2/15/19 600 680 Illinois Tool Works Inc. 6.250% 4/1/19 25 30 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 950 1,121 John Deere Capital Corp. 2.800% 9/18/17 200 200 John Deere Capital Corp. 5.350% 4/3/18 250 285 L-3 Communications Corp. 5.200% 10/15/19 850 902 L-3 Communications Corp. 4.750% 7/15/20 325 334 Lockheed Martin Corp. 4.250% 11/15/19 775 818 Northrop Grumman Corp. 5.050% 8/1/19 475 522 Owens Corning 6.500% 12/1/16 850 911 Raytheon Co. 4.400% 2/15/20 125 133 Raytheon Co. 3.125% 10/15/20 475 453 Republic Services Inc. 5.500% 9/15/19 1,000 1,116 Roper Industries Inc. 6.250% 9/1/19 600 686 Tyco International Finance SA 8.500% 1/15/19 250 328 United Technologies Corp. 6.125% 2/1/19 225 272 United Technologies Corp. 4.500% 4/15/20 900 977 Waste Management Inc. 6.100% 3/15/18 650 751 Waste Management Inc. 4.750% 6/30/20 150 160 Communication (9.3%) America Movil SAB de CV 5.625% 11/15/17 450 505 America Movil SAB de CV 5.000% 3/30/20 450 484 American Tower Corp. 7.000% 10/15/17 600 693 AT&T Inc. 5.500% 2/1/18 2,500 2,857 AT&T Inc. 5.600% 5/15/18 25 29 AT&T Inc. 5.800% 2/15/19 650 757 British Telecommunications PLC 5.950% 1/15/18 950 1,048 CBS Corp. 5.750% 4/15/20 440 478 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 1,175 1,583 Comcast Corp. 6.500% 1/15/17 1,025 1,212 Comcast Corp. 6.300% 11/15/17 1,450 1,700 Comcast Corp. 5.700% 5/15/18 600 679 Comcast Corp. 5.150% 3/1/20 200 216 Deutsche Telekom International Finance BV 6.750% 8/20/18 200 245 Deutsche Telekom International Finance BV 6.000% 7/8/19 975 1,136 DIRECTV Holdings LLC 5.200% 3/15/20 200 211 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 7.625% 5/15/16 300 334 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 875 971 Discovery Communications LLC 5.050% 6/1/20 1,075 1,167 Embarq Corp. 7.082% 6/1/16 925 1,044 France Telecom SA 5.375% 7/8/19 500 567 Grupo Televisa SA 6.000% 5/15/18 400 449 NBC Universal Inc. 2.875% 4/1/16 850 849 NBC Universal Inc. 5.150% 4/30/20 125 134 News America Inc. 6.900% 3/1/19 1,075 1,325 Omnicom Group Inc. 5.900% 4/15/16 565 644 Omnicom Group Inc. 4.450% 8/15/20 650 650 Qwest Corp. 8.375% 5/1/16 700 831 Reed Elsevier Capital Inc. 8.625% 1/15/19 450 585 Rogers Communications Inc. 6.800% 8/15/18 850 1,038 RR Donnelley & Sons Co. 6.125% 1/15/17 1,000 1,043 Telecom Italia Capital SA 6.999% 6/4/18 175 193 Telefonica Emisiones SAU 6.421% 6/20/16 900 1,009 Telefonica Emisiones SAU 5.877% 7/15/19 310 334 Telefonica Emisiones SAU 5.134% 4/27/20 375 381 Thomson Reuters Corp. 6.500% 7/15/18 150 181 Time Warner Cable Inc. 5.850% 5/1/17 1,925 2,196 Time Warner Cable Inc. 6.750% 7/1/18 1,125 1,337 Time Warner Cable Inc. 8.250% 4/1/19 925 1,173 Verizon Communications Inc. 5.550% 2/15/16 950 1,095 Verizon Communications Inc. 5.500% 2/15/18 1,950 2,217 Verizon Communications Inc. 6.100% 4/15/18 200 234 Verizon Communications Inc. 8.750% 11/1/18 425 573 Vodafone Group PLC 5.750% 3/15/16 175 200 Vodafone Group PLC 5.625% 2/27/17 725 830 Vodafone Group PLC 4.625% 7/15/18 250 273 Consumer Cyclical (4.8%) BorgWarner Inc. 4.625% 9/15/20 75 77 Costco Wholesale Corp. 5.500% 3/15/17 125 147 CVS Caremark Corp. 5.750% 6/1/17 1,400 1,604 CVS Caremark Corp. 6.600% 3/15/19 500 604 CVS Caremark Corp. 4.750% 5/18/20 75 80 Darden Restaurants Inc. 6.200% 10/15/17 300 343 eBay Inc. 3.250% 10/15/20 150 143 Expedia Inc. 7.456% 8/15/18 350 399 Expedia Inc. 5.950% 8/15/20 75 76 Home Depot Inc. 5.400% 3/1/16 1,875 2,141 International Game Technology 5.500% 6/15/20 50 52 Johnson Controls Inc. 5.000% 3/30/20 725 792 McDonald's Corp. 5.350% 3/1/18 1,375 1,586 Nordstrom Inc. 6.250% 1/15/18 400 459 Target Corp. 5.875% 7/15/16 200 236 Target Corp. 6.000% 1/15/18 1,400 1,664 Time Warner Inc. 5.875% 11/15/16 675 778 Time Warner Inc. 4.875% 3/15/20 1,300 1,392 TJX Cos. Inc. 6.950% 4/15/19 150 188 Toll Brothers Finance Corp. 6.750% 11/1/19 200 206 Toyota Motor Credit Corp. 4.500% 6/17/20 200 216 Viacom Inc. 6.250% 4/30/16 1,225 1,423 Wal-Mart Stores Inc. 5.375% 4/5/17 200 233 Wal-Mart Stores Inc. 5.800% 2/15/18 100 118 Wal-Mart Stores Inc. 3.625% 7/8/20 725 725 Wal-Mart Stores Inc. 3.250% 10/25/20 1,050 1,022 Walgreen Co. 5.250% 1/15/19 850 975 Walt Disney Co. 5.625% 9/15/16 450 534 Western Union Co. 5.930% 10/1/16 300 346 Yum! Brands Inc. 6.250% 3/15/18 650 756 Consumer Noncyclical (12.8%) Abbott Laboratories 5.875% 5/15/16 875 1,034 Abbott Laboratories 5.600% 11/30/17 750 876 Abbott Laboratories 5.125% 4/1/19 550 626 Abbott Laboratories 4.125% 5/27/20 300 318 Altria Group Inc. 9.700% 11/10/18 1,575 2,126 Altria Group Inc. 9.250% 8/6/19 325 432 Amgen Inc. 5.850% 6/1/17 925 1,084 Amgen Inc. 5.700% 2/1/19 150 176 Amgen Inc. 3.450% 10/1/20 275 270 Anheuser-Busch Cos. Inc. 5.500% 1/15/18 200 225 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,250 1,401 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 175 190 Archer-Daniels-Midland Co. 5.450% 3/15/18 500 572 AstraZeneca PLC 5.900% 9/15/17 1,250 1,483 Baxter International Inc. 5.900% 9/1/16 700 832 Becton Dickinson and Co. 3.250% 11/12/20 450 438 Bottling Group LLC 5.500% 4/1/16 175 204 Bottling Group LLC 5.125% 1/15/19 500 564 Bunge Ltd. Finance Corp. 8.500% 6/15/19 700 838 Campbell Soup Co. 3.050% 7/15/17 125 129 CareFusion Corp. 6.375% 8/1/19 750 876 Celgene Corp. 3.950% 10/15/20 65 64 Coca-Cola Co. 5.350% 11/15/17 1,350 1,560 Coca-Cola Co. 3.150% 11/15/20 400 387 Corn Products International Inc. 4.625% 11/1/20 50 51 Covidien International Finance SA 6.000% 10/15/17 425 498 Diageo Capital PLC 5.500% 9/30/16 200 231 Diageo Capital PLC 5.750% 10/23/17 500 585 Diageo Capital PLC 4.828% 7/15/20 100 110 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 600 724 Eli Lilly & Co. 5.200% 3/15/17 450 513 Fortune Brands Inc. 5.375% 1/15/16 150 157 General Mills Inc. 5.700% 2/15/17 675 783 General Mills Inc. 5.650% 2/15/19 175 201 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 1,375 1,615 Johnson & Johnson 5.550% 8/15/17 175 206 Johnson & Johnson 5.150% 7/15/18 700 806 Kellogg Co. 4.450% 5/30/16 675 744 Kellogg Co. 4.150% 11/15/19 75 79 Kimberly-Clark Corp. 7.500% 11/1/18 425 548 Kimberly-Clark Corp. 3.625% 8/1/20 100 102 Koninklijke Philips Electronics NV 5.750% 3/11/18 875 1,011 Kraft Foods Inc. 4.125% 2/9/16 1,175 1,260 Kraft Foods Inc. 6.500% 8/11/17 175 209 Kraft Foods Inc. 6.125% 2/1/18 2,275 2,679 Kraft Foods Inc. 5.375% 2/10/20 675 750 Kroger Co. 6.400% 8/15/17 600 700 Kroger Co. 6.150% 1/15/20 250 290 Laboratory Corp. of America Holdings 4.625% 11/15/20 400 405 Life Technologies Corp. 6.000% 3/1/20 375 415 Lorillard Tobacco Co. 8.125% 6/23/19 200 228 Lorillard Tobacco Co. 6.875% 5/1/20 450 474 Mead Johnson Nutrition Co. 4.900% 11/1/19 1,000 1,089 Medco Health Solutions Inc. 7.125% 3/15/18 950 1,153 Medtronic Inc. 4.450% 3/15/20 875 944 Merck & Co. Inc. 6.000% 9/15/17 400 478 Merck & Co. Inc. 5.000% 6/30/19 1,125 1,283 Newell Rubbermaid Inc. 4.700% 8/15/20 900 920 Novartis Capital Corp. 4.400% 4/24/20 300 325 Novartis Securities Investment Ltd. 5.125% 2/10/19 1,200 1,364 PepsiCo Inc. 5.000% 6/1/18 450 509 PepsiCo Inc. 7.900% 11/1/18 1,450 1,920 Pfizer Inc. 6.200% 3/15/19 1,500 1,826 Philip Morris International Inc. 5.650% 5/16/18 1,300 1,518 Procter & Gamble Co. 4.700% 2/15/19 995 1,112 Quest Diagnostics Inc. 4.750% 1/30/20 600 610 Reynolds American Inc. 7.625% 6/1/16 375 445 Reynolds American Inc. 6.750% 6/15/17 700 798 Safeway Inc. 6.350% 8/15/17 425 488 Safeway Inc. 5.000% 8/15/19 125 132 Sara Lee Corp. 4.100% 9/15/20 100 100 St. Jude Medical Inc. 4.875% 7/15/19 400 439 Stryker Corp. 4.375% 1/15/20 100 107 Sysco Corp. 5.250% 2/12/18 150 170 Wyeth 5.450% 4/1/17 900 1,036 Zimmer Holdings Inc. 4.625% 11/30/19 175 186 Energy (6.7%) Anadarko Petroleum Corp. 5.950% 9/15/16 1,125 1,199 Anadarko Petroleum Corp. 6.375% 9/15/17 475 512 Apache Corp. 5.625% 1/15/17 600 697 BP Capital Markets plc 4.750% 3/10/19 1,050 1,109 BP Capital Markets plc 4.500% 10/1/20 575 586 Canadian Natural Resources Ltd. 5.700% 5/15/17 975 1,126 Cenovus Energy Inc. 5.700% 10/15/19 450 521 Chevron Corp. 4.950% 3/3/19 400 461 ConocoPhillips 5.750% 2/1/19 350 409 ConocoPhillips 6.000% 1/15/20 200 240 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 1,300 1,513 Devon Energy Corp. 6.300% 1/15/19 225 271 Encana Corp. 5.900% 12/1/17 175 204 Encana Corp. 6.500% 5/15/19 500 602 EOG Resources Inc. 5.625% 6/1/19 150 171 EOG Resources Inc. 4.100% 2/1/21 1,200 1,197 Halliburton Co. 6.150% 9/15/19 700 820 Hess Corp. 8.125% 2/15/19 675 876 Husky Energy Inc. 7.250% 12/15/19 100 121 Marathon Oil Corp. 5.900% 3/15/18 325 374 Nabors Industries Inc. 9.250% 1/15/19 1,100 1,398 Nabors Industries Inc. 5.000% 9/15/20 25 25 Noble Energy Inc. 8.250% 3/1/19 350 452 Occidental Petroleum Corp. 4.125% 6/1/16 700 773 Petro-Canada 6.050% 5/15/18 600 694 Rowan Cos. Inc. 5.000% 9/1/17 250 258 Shell International Finance BV 4.300% 9/22/19 650 700 Shell International Finance BV 4.375% 3/25/20 750 812 Smith International Inc. 9.750% 3/15/19 300 423 Statoil ASA 3.125% 8/17/17 125 127 Statoil ASA 5.250% 4/15/19 1,000 1,141 Suncor Energy Inc. 6.100% 6/1/18 450 523 Talisman Energy Inc. 7.750% 6/1/19 300 380 Total Capital SA 2.300% 3/15/16 800 795 Total Capital SA 4.450% 6/24/20 125 134 Transocean Inc. 6.000% 3/15/18 500 533 Transocean Inc. 6.500% 11/15/20 115 125 Valero Energy Corp. 9.375% 3/15/19 500 633 Valero Energy Corp. 6.125% 2/1/20 1,175 1,270 Weatherford International Ltd. Bermuda 9.625% 3/1/19 725 942 Weatherford International Ltd. Bermuda 5.125% 9/15/20 1,150 1,172 XTO Energy Inc. 5.500% 6/15/18 300 354 XTO Energy Inc. 6.500% 12/15/18 500 630 Technology (4.7%) Adobe Systems Inc. 4.750% 2/1/20 400 425 Agilent Technologies Inc. 6.500% 11/1/17 500 570 Cisco Systems Inc. 5.500% 2/22/16 875 1,019 Cisco Systems Inc. 4.950% 2/15/19 625 702 Cisco Systems Inc. 4.450% 1/15/20 1,600 1,716 Computer Sciences Corp. 6.500% 3/15/18 700 776 Dell Inc. 5.875% 6/15/19 450 505 Fiserv Inc. 4.625% 10/1/20 300 299 Harris Corp. 4.400% 12/15/20 425 423 Hewlett-Packard Co. 5.400% 3/1/17 300 342 Hewlett-Packard Co. 5.500% 3/1/18 550 634 Hewlett-Packard Co. 3.750% 12/1/20 75 75 International Business Machines Corp. 5.700% 9/14/17 1,825 2,140 International Business Machines Corp. 7.625% 10/15/18 729 955 KLA-Tencor Corp. 6.900% 5/1/18 350 396 Microsoft Corp. 4.200% 6/1/19 700 759 Nokia Oyj 5.375% 5/15/19 500 544 Oracle Corp. 5.250% 1/15/16 2,600 2,983 Oracle Corp. 5.750% 4/15/18 650 755 Oracle Corp. 3.875% 7/15/20 60 62 Pitney Bowes Inc. 4.750% 1/15/16 475 500 Symantec Corp. 4.200% 9/15/20 125 119 Tyco Electronics Group SA 6.550% 10/1/17 800 923 Xerox Corp. 6.400% 3/15/16 325 378 Xerox Corp. 6.350% 5/15/18 1,025 1,189 Transportation (2.2%) Burlington Northern Santa Fe LLC 5.650% 5/1/17 850 970 Burlington Northern Santa Fe LLC 5.750% 3/15/18 500 574 Canadian National Railway Co. 5.550% 3/1/19 25 29 Con-way Inc. 7.250% 1/15/18 200 221 1 Continental Airlines 2009-1 Pass Through Trust 9.000% 7/8/16 576 664 1 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 11/10/19 194 220 CSX Corp. 6.250% 3/15/18 350 409 CSX Corp. 7.375% 2/1/19 825 1,023 1 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 221 249 1 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 5/23/19 700 712 FedEx Corp. 8.000% 1/15/19 150 191 Norfolk Southern Corp. 5.750% 1/15/16 100 115 Norfolk Southern Corp. 5.750% 4/1/18 200 231 Norfolk Southern Corp. 5.900% 6/15/19 800 934 Ryder System Inc. 3.600% 3/1/16 160 162 Ryder System Inc. 5.850% 11/1/16 100 113 Union Pacific Corp. 5.700% 8/15/18 400 459 Union Pacific Corp. 7.875% 1/15/19 425 546 Union Pacific Corp. 6.125% 2/15/20 150 177 United Parcel Service Inc. 5.500% 1/15/18 150 174 United Parcel Service Inc. 5.125% 4/1/19 600 693 Utilities (10.9%) Electric (7.2%) Ameren Energy Generating Co. 7.000% 4/15/18 475 492 American Water Capital Corp. 6.085% 10/15/17 450 519 Appalachian Power Co. 7.950% 1/15/20 175 227 Atlantic City Electric Co. 7.750% 11/15/18 75 95 Carolina Power & Light Co. 5.300% 1/15/19 925 1,058 Cleveland Electric Illuminating Co. 5.700% 4/1/17 1,000 1,097 Commonwealth Edison Co. 4.000% 8/1/20 800 822 Consolidated Edison Co. of New York Inc. 5.850% 4/1/18 600 704 Consolidated Edison Co. of New York Inc. 7.125% 12/1/18 200 252 Consolidated Edison Co. of New York Inc. 4.450% 6/15/20 500 537 Consumers Energy Co. 6.125% 3/15/19 25 30 Consumers Energy Co. 6.700% 9/15/19 125 154 Consumers Energy Co. 5.650% 4/15/20 175 202 Dominion Resources Inc. 8.875% 1/15/19 450 601 Dominion Resources Inc. 5.200% 8/15/19 1,400 1,575 1 Dominion Resources Inc. 7.500% 6/30/66 200 209 Duke Energy Carolinas LLC 7.000% 11/15/18 200 253 Duke Energy Corp. 5.050% 9/15/19 775 852 Duke Energy Indiana Inc. 3.750% 7/15/20 1,100 1,116 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 150 169 Entergy Gulf States Louisiana LLC 3.950% 10/1/20 325 323 Exelon Generation Co. LLC 6.200% 10/1/17 275 318 Exelon Generation Co. LLC 5.200% 10/1/19 875 943 Florida Power Corp. 5.650% 6/15/18 225 264 FPL Group Capital Inc. 7.875% 12/15/15 775 960 FPL Group Capital Inc. 6.000% 3/1/19 350 404 1 FPL Group Capital Inc. 6.350% 10/1/66 400 393 1 FPL Group Capital Inc. 6.650% 6/15/67 225 223 Georgia Power Co. 5.700% 6/1/17 300 347 Georgia Power Co. 4.250% 12/1/19 725 771 Kentucky Utilities Co. 3.250% 11/1/20 525 518 LG&E and KU Energy LLC 3.750% 11/15/20 195 190 Midamerican Energy Holdings Co. 5.750% 4/1/18 850 989 National Rural Utilities Cooperative Finance Corp. 5.450% 4/10/17 300 339 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 1,325 1,874 Nevada Power Co. 7.125% 3/15/19 925 1,133 Nisource Finance Corp. 10.750% 3/15/16 525 694 Nisource Finance Corp. 6.400% 3/15/18 825 941 Northern States Power Co./MN 5.250% 3/1/18 900 1,027 NSTAR 4.500% 11/15/19 244 262 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 475 573 Pacific Gas & Electric Co. 5.625% 11/30/17 950 1,097 Pacific Gas & Electric Co. 8.250% 10/15/18 350 463 Pennsylvania Electric Co. 5.200% 4/1/20 350 376 Public Service Electric & Gas Co. 3.500% 8/15/20 375 377 Southern California Edison Co. 5.500% 8/15/18 100 116 Southwestern Electric Power Co. 5.875% 3/1/18 300 333 TransAlta Corp. 6.650% 5/15/18 550 638 UIL Holdings Corp. 4.625% 10/1/20 150 147 Union Electric Co. 6.700% 2/1/19 200 238 1 Wisconsin Energy Corp. 6.250% 5/15/67 350 344 Xcel Energy Inc. 4.700% 5/15/20 600 649 Natural Gas (3.7%) Enbridge Energy Partners LP 6.500% 4/15/18 400 467 Enbridge Energy Partners LP 9.875% 3/1/19 800 1,076 Energy Transfer Partners LP 6.700% 7/1/18 500 568 Energy Transfer Partners LP 9.700% 3/15/19 200 261 Energy Transfer Partners LP 9.000% 4/15/19 400 505 Enterprise Products Operating LLC 6.300% 9/15/17 975 1,122 Enterprise Products Operating LLC 6.500% 1/31/19 500 578 Enterprise Products Operating LLC 5.200% 9/1/20 300 319 EQT Corp. 8.125% 6/1/19 575 695 Kinder Morgan Energy Partners LP 5.950% 2/15/18 200 226 Kinder Morgan Energy Partners LP 9.000% 2/1/19 675 873 Kinder Morgan Energy Partners LP 6.850% 2/15/20 500 586 National Grid plc 6.300% 8/1/16 1,300 1,533 ONEOK Partners LP 8.625% 3/1/19 475 610 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 150 172 Plains All American Pipeline LP / PAA Finance Corp. 5.750% 1/15/20 800 870 Sempra Energy 9.800% 2/15/19 650 899 Tennessee Gas Pipeline Co. 7.500% 4/1/17 450 528 TransCanada PipeLines Ltd. 6.500% 8/15/18 650 792 TransCanada PipeLines Ltd. 7.125% 1/15/19 450 567 1 TransCanada PipeLines Ltd. 6.350% 5/15/67 250 248 Williams Partners LP 5.250% 3/15/20 500 535 Williams Partners LP / Williams Partners Finance Corp. 7.250% 2/1/17 800 957 Other Utility (0.0%) Veolia Environnement SA 6.000% 6/1/18 150 173 Total Corporate Bonds (Cost $389,027) Taxable Municipal Bonds (0.1%) California Educational Facilities Authority Revenue (Stanford University) 4.750% 5/1/19 150 165 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) 5.250% 7/1/19 100 114 Total Taxable Municipal Bonds (Cost $267) Market Value Coupon Shares ($000) Temporary Cash Investment (0.7%) Money Market Fund (0.7%) 3 Vanguard Market Liquidity Fund (Cost $2,633) 0.216% 2,633,219 2,633 Total Investments (99.5%) (Cost $392,989) Other Assets and Liabilities-Net (0.5%) Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Securities with a value of $55,000 have been segregated as initial margin for open futures contracts. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  1,064  Corporate Bonds  399,743  Taxable Municipal Bonds  279  Temporary Cash Investments 2,633   Futures ContractsLiabilities 1 (5)   Total 2,628 401,086  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note March 2011 2 248  Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At November 30, 2010, the cost of investment securities for tax purposes was $393,007,000. Net unrealized appreciation of investment securities for tax purposes was $10,712,000, consisting of unrealized gains of $12,003,000 on securities that had risen in value since their purchase and $1,291,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Long-Term Corporate Bond Index Fund Schedule of Investments As of November 30, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.7%) U.S. Government Securities (0.7%) United States Treasury Note/Bond 0.875% 2/29/12 35 35 United States Treasury Note/Bond 4.250% 11/15/13 215 238 United States Treasury Note/Bond 2.625% 11/15/20 20 20 United States Treasury Note/Bond 3.875% 8/15/40 135 129 Total U.S. Government and Agency Obligations (Cost $423) Corporate Bonds (97.4%) Finance (20.2%) Banking (11.3%) 1 Abbey National Capital Trust I 8.963% 12/29/49 100 106 American Express Co. 8.150% 3/19/38 155 209 BAC Capital Trust XI 6.625% 5/23/36 75 72 Bank One Capital III 8.750% 9/1/30 100 117 Bank One Corp. 7.625% 10/15/26 50 60 1 BB&T Capital Trust IV 6.820% 6/12/57 125 124 Capital One Capital III 7.686% 8/15/36 325 325 Citigroup Inc. 6.125% 8/25/36 25 24 Citigroup Inc. 6.875% 3/5/38 675 716 Citigroup Inc. 8.125% 7/15/39 375 455 Credit Suisse USA Inc. 7.125% 7/15/32 25 30 Fifth Third Bancorp 8.250% 3/1/38 132 153 FleetBoston Financial Corp. 6.700% 7/15/28 100 98 Goldman Sachs Group Inc. 5.950% 1/15/27 300 296 Goldman Sachs Group Inc. 6.125% 2/15/33 75 78 Goldman Sachs Group Inc. 6.450% 5/1/36 325 317 Goldman Sachs Group Inc. 6.750% 10/1/37 575 577 HSBC Holdings plc 6.500% 5/2/36 225 233 HSBC Holdings plc 6.800% 6/1/38 575 614 JP Morgan Chase Capital XX 6.550% 9/29/36 75 74 JP Morgan Chase Capital XXII 6.450% 2/2/37 175 171 JPMorgan Chase & Co. 6.400% 5/15/38 355 398 JPMorgan Chase & Co. 5.500% 10/15/40 50 50 JPMorgan Chase Capital XXVII 7.000% 11/1/39 125 127 Merrill Lynch & Co. Inc. 6.220% 9/15/26 375 360 Merrill Lynch & Co. Inc. 6.110% 1/29/37 50 45 Merrill Lynch & Co. Inc. 7.750% 5/14/38 395 419 Morgan Stanley 6.250% 8/9/26 175 181 NB Capital Trust II 7.830% 12/15/26 75 76 Santander UK PLC 7.950% 10/26/29 65 72 Wachovia Bank NA 5.850% 2/1/37 20 20 Wachovia Bank NA 6.600% 1/15/38 410 446 Wachovia Corp. 5.500% 8/1/35 140 131 Wells Fargo Capital X 5.950% 12/15/36 175 169 Brokerage (0.1%) Jefferies Group Inc. 6.250% 1/15/36 100 90 Finance Companies (2.8%) General Electric Capital Corp. 5.550% 1/5/26 475 472 General Electric Capital Corp. 6.750% 3/15/32 150 163 General Electric Capital Corp. 6.150% 8/7/37 175 178 General Electric Capital Corp. 5.875% 1/14/38 950 931 SLM Corp. 5.625% 8/1/33 100 77 Insurance (5.6%) ACE INA Holdings Inc. 6.700% 5/15/36 100 115 Aetna Inc. 6.625% 6/15/36 150 169 Aetna Inc. 6.750% 12/15/37 100 114 Aflac Inc. 6.900% 12/17/39 100 109 Allstate Corp. 6.900% 5/15/38 75 89 1 Allstate Corp. 6.500% 5/15/57 200 203 American International Group Inc. 6.250% 5/1/36 90 84 AON Corp. 6.250% 9/30/40 125 128 AXA SA 8.600% 12/15/30 105 120 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 150 157 Chubb Corp. 6.000% 5/11/37 75 82 Chubb Corp. 6.500% 5/15/38 50 58 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 70 68 MetLife Inc. 6.400% 12/15/36 235 229 MetLife Inc. 5.875% 2/6/41 540 559 Protective Life Corp. 8.450% 10/15/39 100 109 Prudential Financial Inc. 5.750% 7/15/33 175 173 Transatlantic Holdings Inc. 8.000% 11/30/39 75 78 Travelers Cos. Inc. 6.250% 6/15/37 175 198 Travelers Cos. Inc. 5.350% 11/1/40 80 79 UnitedHealth Group Inc. 6.875% 2/15/38 435 505 Validus Holdings Ltd. 8.875% 1/26/40 35 38 WellPoint Inc. 5.800% 8/15/40 50 51 XL Group plc 6.250% 5/15/27 100 101 Real Estate Investment Trusts (0.4%) Boston Properties LP 4.125% 5/15/21 145 141 Health Care REIT Inc. 4.950% 1/15/21 40 40 Simon Property Group LP 6.750% 2/1/40 75 86 Industrial (61.3%) Basic Industry (5.0%) Alcoa Inc. 5.900% 2/1/27 275 269 Alcoa Inc. 6.750% 1/15/28 100 104 ArcelorMittal 7.000% 10/15/39 90 91 Barrick North America Finance LLC 7.500% 9/15/38 75 95 Barrick PD Australia Finance Pty Ltd. 5.950% 10/15/39 50 54 Dow Chemical Co. 9.400% 5/15/39 250 351 Eastman Chemical Co. 7.250% 1/15/24 175 215 EI du Pont de Nemours & Co. 3.625% 1/15/21 60 60 EI du Pont de Nemours & Co. 4.900% 1/15/41 100 98 International Paper Co. 7.500% 8/15/21 190 226 Monsanto Co. 5.875% 4/15/38 50 54 Newmont Mining Corp. 6.250% 10/1/39 150 166 Nucor Corp. 6.400% 12/1/37 50 58 Plum Creek Timberlands LP 4.700% 3/15/21 45 44 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 100 100 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 200 244 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 110 107 Southern Copper Corp. 7.500% 7/27/35 300 339 Teck Resources Ltd. 6.125% 10/1/35 50 53 Teck Resources Ltd. 6.000% 8/15/40 25 26 Vale Overseas Ltd. 6.875% 11/21/36 400 444 Vale Overseas Ltd. 6.875% 11/10/39 55 60 Capital Goods (4.4%) 3M Co. 6.375% 2/15/28 100 117 Boeing Co. 6.875% 3/15/39 300 371 Caterpillar Inc. 6.050% 8/15/36 225 260 Deere & Co. 5.375% 10/16/29 75 80 Emerson Electric Co. 5.250% 11/15/39 80 83 Goodrich Corp. 3.600% 2/1/21 100 98 Honeywell International Inc. 5.700% 3/15/36 200 220 Honeywell International Inc. 5.700% 3/15/37 25 28 Lafarge SA 7.125% 7/15/36 150 149 Lockheed Martin Corp. 5.720% 6/1/40 270 287 Northrop Grumman Systems Corp. 7.750% 2/15/31 25 33 Owens Corning 7.000% 12/1/36 50 51 Parker Hannifin Corp. 3.500% 9/15/22 75 73 Raytheon Co. 4.875% 10/15/40 85 82 Republic Services Inc. 5.250% 11/15/21 225 246 Sonoco Products Co. 5.750% 11/1/40 25 25 Stanley Black & Decker Inc. 5.200% 9/1/40 25 24 Tyco International Ltd. / Tyco International Finance SA 6.875% 1/15/21 50 62 United Technologies Corp. 7.500% 9/15/29 75 98 United Technologies Corp. 5.700% 4/15/40 225 249 Waste Management Inc. 7.750% 5/15/32 75 93 Waste Management Inc. 6.125% 11/30/39 100 108 Communication (15.7%) Alltel Corp. 7.875% 7/1/32 100 130 America Movil SAB de CV 6.125% 3/30/40 375 410 AT&T Inc. 6.150% 9/15/34 450 470 AT&T Inc. 6.800% 5/15/36 150 170 AT&T Inc. 6.500% 9/1/37 350 379 AT&T Inc. 6.300% 1/15/38 425 454 AT&T Inc. 6.400% 5/15/38 275 299 AT&T Inc. 5.350% 9/1/40 215 207 British Telecommunications plc 9.875% 12/15/30 250 332 CBS Corp. 4.300% 2/15/21 150 145 CBS Corp. 7.875% 7/30/30 50 59 Comcast Corp. 5.650% 6/15/35 225 219 Comcast Corp. 6.500% 11/15/35 75 81 Comcast Corp. 6.450% 3/15/37 100 107 Comcast Corp. 6.950% 8/15/37 565 638 Comcast Corp. 6.400% 5/15/38 150 160 Deutsche Telekom International Finance BV 8.750% 6/15/30 535 721 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.000% 8/15/40 100 99 Embarq Corp. 7.995% 6/1/36 225 244 France Telecom SA 8.500% 3/1/31 85 116 Koninklijke KPN NV 8.375% 10/1/30 100 132 NBC Universal Inc. 4.375% 4/1/21 100 100 NBC Universal Inc. 6.400% 4/30/40 175 188 NBC Universal Inc. 5.950% 4/1/41 100 101 News America Holdings Inc. 7.700% 10/30/25 50 60 News America Inc. 6.150% 3/1/37 700 735 Qwest Corp. 7.250% 9/15/25 100 108 Qwest Corp. 7.125% 11/15/43 75 73 Telecom Italia Capital SA 7.200% 7/18/36 275 262 Telecom Italia Capital SA 7.721% 6/4/38 75 76 Telefonica Emisiones SAU 7.045% 6/20/36 275 297 Time Warner Cable Inc. 6.550% 5/1/37 375 401 Time Warner Cable Inc. 7.300% 7/1/38 325 378 Time Warner Cable Inc. 5.875% 11/15/40 85 84 United States Cellular Corp. 6.700% 12/15/33 100 99 Verizon Communications Inc. 8.750% 11/1/18 100 135 Verizon Communications Inc. 6.250% 4/1/37 40 44 Verizon Communications Inc. 6.900% 4/15/38 610 718 Verizon Communications Inc. 8.950% 3/1/39 250 359 Verizon Global Funding Corp. 7.750% 12/1/30 50 63 Vodafone Group plc 7.875% 2/15/30 275 353 Consumer Cyclical (7.3%) CVS Caremark Corp. 6.250% 6/1/27 375 420 Daimler Finance North America LLC 8.500% 1/18/31 300 403 Historic TW Inc. 6.625% 5/15/29 875 982 Home Depot Inc. 5.400% 9/15/40 275 268 Kohl's Corp. 6.875% 12/15/37 75 88 Lowe's Cos. Inc. 5.500% 10/15/35 375 384 McDonald's Corp. 6.300% 10/15/37 225 267 Target Corp. 7.000% 7/15/31 325 394 Time Warner Inc. 7.700% 5/1/32 75 92 Viacom Inc. 6.875% 4/30/36 125 144 Wal-Mart Stores Inc. 5.875% 4/5/27 150 169 Wal-Mart Stores Inc. 7.550% 2/15/30 300 391 Wal-Mart Stores Inc. 5.250% 9/1/35 100 102 Wal-Mart Stores Inc. 6.500% 8/15/37 325 388 Wal-Mart Stores Inc. 5.625% 4/1/40 50 54 Wal-Mart Stores Inc. 5.000% 10/25/40 90 89 Yum! Brands Inc. 6.875% 11/15/37 125 143 Consumer Noncyclical (12.5%) Abbott Laboratories 6.150% 11/30/37 200 233 Abbott Laboratories 5.300% 5/27/40 75 77 Altria Group Inc. 9.950% 11/10/38 150 212 Altria Group Inc. 10.200% 2/6/39 250 364 Amgen Inc. 6.375% 6/1/37 350 405 Archer-Daniels-Midland Co. 5.375% 9/15/35 425 441 AstraZeneca plc 6.450% 9/15/37 315 379 Bristol-Myers Squibb Co. 6.125% 5/1/38 375 444 Celgene Corp. 5.700% 10/15/40 25 25 Coca-Cola Refreshments USA Inc. 8.500% 2/1/22 400 579 Corn Products International Inc. 6.625% 4/15/37 25 27 Covidien International Finance SA 6.550% 10/15/37 200 238 Diageo Capital plc 5.875% 9/30/36 100 108 Eli Lilly & Co. 5.500% 3/15/27 325 355 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 375 447 Hospira Inc. 5.600% 9/15/40 50 50 Johnson & Johnson 4.950% 5/15/33 200 208 Kellogg Co. 7.450% 4/1/31 250 321 Koninklijke Philips Electronics NV 6.875% 3/11/38 200 244 Kraft Foods Inc. 7.000% 8/11/37 100 119 Kraft Foods Inc. 6.500% 2/9/40 425 485 Kroger Co. 7.500% 4/1/31 100 123 Mead Johnson Nutrition Co. 4.900% 11/1/19 100 109 Medtronic Inc. 6.500% 3/15/39 100 119 Merck & Co. Inc. 6.400% 3/1/28 75 88 Merck & Co. Inc. 6.550% 9/15/37 300 373 PepsiAmericas Inc. 5.500% 5/15/35 75 81 PepsiCo Inc./NC 4.875% 11/1/40 75 73 Pfizer Inc. 7.200% 3/15/39 320 420 Pharmacia Corp. 6.600% 12/1/28 250 297 Procter & Gamble Co. 5.550% 3/5/37 215 238 Quest Diagnostics Inc./DE 6.950% 7/1/37 115 127 Ralcorp Holdings Inc. 6.625% 8/15/39 75 80 Sysco Corp. 5.375% 9/21/35 100 106 Wyeth 6.000% 2/15/36 25 28 Wyeth 5.950% 4/1/37 100 113 Energy (10.3%) Anadarko Finance Co. 7.500% 5/1/31 75 80 Anadarko Petroleum Corp. 6.450% 9/15/36 200 192 Anadarko Petroleum Corp. 6.200% 3/15/40 125 117 Apache Corp. 3.625% 2/1/21 135 134 Apache Corp. 5.100% 9/1/40 25 24 Apache Corp. 5.250% 2/1/42 200 197 Baker Hughes Inc. 5.125% 9/15/40 10 10 Canadian Natural Resources Ltd. 6.250% 3/15/38 425 478 Cenovus Energy Inc. 6.750% 11/15/39 175 202 ConocoPhillips 6.500% 2/1/39 35 42 ConocoPhillips Holding Co. 6.950% 4/15/29 25 31 Devon Financing Corp. ULC 7.875% 9/30/31 175 230 Encana Corp. 6.625% 8/15/37 150 170 Encana Corp. 6.500% 2/1/38 100 111 Halliburton Co. 6.700% 9/15/38 100 117 Halliburton Co. 7.450% 9/15/39 50 64 Hess Corp. 7.875% 10/1/29 50 63 Hess Corp. 7.300% 8/15/31 20 24 Hess Corp. 5.600% 2/15/41 295 294 Husky Energy Inc. 7.250% 12/15/19 100 121 Nexen Inc. 6.400% 5/15/37 500 539 Noble Holding International Ltd. 6.200% 8/1/40 50 55 Petro-Canada 6.800% 5/15/38 375 428 Shell International Finance BV 6.375% 12/15/38 425 504 Shell International Finance BV 5.500% 3/25/40 125 135 Statoil ASA 5.100% 8/17/40 40 41 Suncor Energy Inc. 6.500% 6/15/38 175 194 Talisman Energy Inc. 3.750% 2/1/21 180 173 Tosco Corp. 8.125% 2/15/30 575 767 Total Capital SA 4.250% 12/15/21 25 27 Transocean Inc. 6.800% 3/15/38 175 177 Valero Energy Corp. 6.625% 6/15/37 225 223 Weatherford International Ltd. 6.500% 8/1/36 350 351 Williams Cos. Inc. 7.875% 9/1/21 300 365 XTO Energy Inc. 6.750% 8/1/37 40 52 Other Industrial (0.1%) Massachusetts Development Finance Agency Revenue (Harvard University) 4.875% 10/15/40 75 75 Technology (3.0%) Arrow Electronics Inc. 5.125% 3/1/21 15 15 Cisco Systems Inc. 5.900% 2/15/39 115 127 Cisco Systems Inc. 5.500% 1/15/40 50 53 Corning Inc. 5.750% 8/15/40 25 25 Dell Inc. 5.400% 9/10/40 75 69 International Business Machines Corp. 5.875% 11/29/32 575 649 Microsoft Corp. 4.500% 10/1/40 115 109 Motorola Inc. 6.500% 9/1/25 45 47 Motorola Inc. 6.625% 11/15/37 10 10 Nokia Oyj 6.625% 5/15/39 100 108 Oracle Corp. 6.500% 4/15/38 350 415 Oracle Corp. 5.375% 7/15/40 195 203 Pitney Bowes Inc. 5.250% 1/15/37 100 105 Transportation (3.0%) Burlington Northern Santa Fe LLC 6.150% 5/1/37 75 82 Burlington Northern Santa Fe LLC 5.750% 5/1/40 265 276 Canadian National Railway Co. 6.375% 11/15/37 100 118 Canadian Pacific Railway Co. 4.450% 3/15/23 125 125 CSX Corp. 6.150% 5/1/37 450 479 1 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 8/10/22 163 175 Norfolk Southern Corp. 5.640% 5/17/29 125 133 Norfolk Southern Corp. 7.250% 2/15/31 25 31 Union Pacific Corp. 6.625% 2/1/29 325 378 United Parcel Service Inc. 3.125% 1/15/21 140 135 United Parcel Service Inc. 6.200% 1/15/38 5 6 Utilities (15.9%) Electric (12.3%) Ameren Energy Generating Co. 7.950% 6/1/32 125 123 Appalachian Power Co. 6.375% 4/1/36 200 215 Appalachian Power Co. 7.000% 4/1/38 275 328 Cleco Power LLC 6.000% 12/1/40 50 51 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 50 50 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 325 372 Dominion Resources Inc./VA 7.000% 6/15/38 100 123 Duke Energy Carolinas LLC 6.050% 4/15/38 225 255 Duke Energy Indiana Inc. 6.450% 4/1/39 100 118 Entergy Arkansas Inc. 3.750% 2/15/21 50 49 Entergy Louisiana LLC 4.440% 1/15/26 75 73 Exelon Generation Co. LLC 6.250% 10/1/39 75 77 Exelon Generation Co. LLC 5.750% 10/1/41 210 202 FirstEnergy Corp. 7.375% 11/15/31 325 343 Florida Power & Light Co. 5.950% 2/1/38 50 56 Florida Power & Light Co. 5.960% 4/1/39 400 454 Florida Power & Light Co. 5.690% 3/1/40 75 82 Florida Power Corp. 6.400% 6/15/38 525 619 Georgia Power Co. 5.950% 2/1/39 225 247 Iberdrola International BV 6.750% 7/15/36 90 95 Kentucky Utilities Co. 5.125% 11/1/40 50 50 Midamerican Energy Holdings Co. 6.125% 4/1/36 155 172 Midamerican Energy Holdings Co. 6.500% 9/15/37 85 99 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 75 98 Nevada Power Co. 5.375% 9/15/40 100 100 Nisource Finance Corp. 6.125% 3/1/22 100 112 Northern States Power Co./MN 5.350% 11/1/39 100 104 Oglethorpe Power Corp. 5.375% 11/1/40 75 75 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 300 369 Pacific Gas & Electric Co. 6.050% 3/1/34 175 193 Pacific Gas & Electric Co. 5.800% 3/1/37 200 215 Pacific Gas & Electric Co. 6.250% 3/1/39 50 57 PacifiCorp 7.700% 11/15/31 80 105 PacifiCorp 6.000% 1/15/39 125 141 Potomac Electric Power Co. 6.500% 11/15/37 125 146 PSEG Power LLC 8.625% 4/15/31 275 355 Public Service Co. of Colorado 6.250% 9/1/37 150 173 Puget Sound Energy Inc. 5.795% 3/15/40 150 155 San Diego Gas & Electric Co. 6.125% 9/15/37 100 116 South Carolina Electric & Gas Co. 6.050% 1/15/38 175 199 Southern California Edison Co. 6.000% 1/15/34 500 563 TransAlta Corp. 6.500% 3/15/40 75 79 Virginia Electric and Power Co. 6.000% 5/15/37 100 112 Virginia Electric and Power Co. 8.875% 11/15/38 100 145 Wisconsin Power & Light Co. 6.375% 8/15/37 101 118 Natural Gas (3.6%) El Paso Natural Gas Co. 8.625% 1/15/22 150 188 Enbridge Energy Partners LP 7.500% 4/15/38 30 36 Energy Transfer Partners LP 7.500% 7/1/38 35 40 Enterprise Products Operating LLC 6.650% 10/15/34 125 137 Enterprise Products Operating LLC 6.125% 10/15/39 350 362 Kinder Morgan Energy Partners LP 6.950% 1/15/38 375 410 Oneok Inc. 6.000% 6/15/35 125 125 ONEOK Partners LP 6.650% 10/1/36 25 27 Plains All American Pipeline LP / PAA Finance Corp. 6.650% 1/15/37 50 52 Sempra Energy 6.000% 10/15/39 100 108 Sunoco Logistics Partners Operations LP 6.850% 2/15/40 25 27 Tennessee Gas Pipeline Co. 7.000% 3/15/27 100 107 TransCanada PipeLines Ltd. 6.200% 10/15/37 275 304 TransCanada PipeLines Ltd. 7.250% 8/15/38 300 376 TransCanada PipeLines Ltd. 7.625% 1/15/39 25 32 TransCanada PipeLines Ltd. 6.100% 6/1/40 50 55 Total Corporate Bonds (Cost $62,891) Market Value Coupon Shares ($000) Temporary Cash Investment (0.4%) Money Market Fund (0.4%) 2 Vanguard Market Liquidity Fund (Cost $279) 0.216% 279,058 279 Total Investments (98.5%) (Cost $63,593) Other Assets and Liabilities-Net (1.5%) Net Assets (100%) 1 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers Long-Term Corporate Bond Index Fund such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  422  Corporate Bonds  63,401  Temporary Cash Investments 279   Total 279 63,823  C . At November 30, 2010, the cost of investment securities for tax purposes was $63,595,000. Net unrealized appreciation of investment securities for tax purposes was $507,000, consisting of unrealized gains of $1,258,000 on securities that had risen in value since their purchase and $751,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Mortgage-Backed Securities Index Fund Schedule of Investments As of November 30, 2010 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (99.3%) Conventional Mortgage-Backed Securities (95.8%) 1,2 Fannie Mae Pool 3.500% 12/1/2512/1/40 400 405 1,2 Fannie Mae Pool 4.000% 8/1/1812/1/40 2,058 2,122 1,2 Fannie Mae Pool 4.500% 2/1/1812/1/40 2,823 2,972 1,2 Fannie Mae Pool 5.000% 10/1/177/1/40 4,119 4,398 1,2 Fannie Mae Pool 5.500% 12/1/1612/1/40 4,033 4,368 1,2 Fannie Mae Pool 6.000% 12/1/1312/1/40 2,794 3,064 1,2 Fannie Mae Pool 6.500% 4/1/166/1/38 964 1,083 1,2 Fannie Mae Pool 7.000% 12/1/294/1/37 207 236 1,2 Freddie Mac Gold Pool 3.500% 12/1/25 125 128 1,2 Freddie Mac Gold Pool 4.000% 7/1/1812/1/40 1,360 1,403 1,2 Freddie Mac Gold Pool 4.500% 2/1/188/1/40 2,294 2,399 1,2 Freddie Mac Gold Pool 5.000% 10/1/1712/1/40 2,581 2,740 1,2 Freddie Mac Gold Pool 5.500% 9/1/162/1/39 2,770 2,983 1,2 Freddie Mac Gold Pool 6.000% 4/1/1411/1/37 1,897 2,071 1,2 Freddie Mac Gold Pool 6.500% 1/1/298/1/38 489 547 1,2 Freddie Mac Gold Pool 7.000% 5/1/2910/1/32 152 170 1,2 Freddie Mac Gold Pool 8.000% 11/1/22 5 6 1,2 Ginnie Mae I Pool 4.000% 7/15/3912/1/40 320 328 1,2 Ginnie Mae I Pool 4.500% 9/15/187/15/39 1,028 1,081 1,2 Ginnie Mae I Pool 5.000% 1/15/189/15/40 1,240 1,328 1,2 Ginnie Mae I Pool 5.500% 11/15/329/15/38 964 1,052 1,2 Ginnie Mae I Pool 6.000% 8/15/3212/1/40 756 836 1,2 Ginnie Mae I Pool 6.500% 5/15/249/15/38 323 365 1,2 Ginnie Mae II Pool 4.000% 12/1/40 175 180 1,2 Ginnie Mae II Pool 4.500% 7/1/4012/1/40 1,648 1,734 1,2 Ginnie Mae II Pool 5.000% 6/20/3312/1/40 1,462 1,570 1,2 Ginnie Mae II Pool 5.500% 6/20/3412/1/40 568 619 1,2 Ginnie Mae II Pool 6.000% 1/20/327/20/39 242 269 1,2 Ginnie Mae II Pool 6.500% 3/20/31 10 12 1,2 Ginnie Mae II Pool 7.000% 4/20/38 32 36 Nonconventional Mortgage-Backed Securities (3.5%) 1,2 Fannie Mae Pool 3.298% 1/1/40 33 35 1,2 Fannie Mae Pool 3.526% 3/1/40 57 59 1,2 Fannie Mae Pool 5.660% 3/1/37 433 458 1,2 Fannie Mae Pool 5.729% 4/1/37 96 103 1,2 Fannie Mae Pool 6.308% 9/1/37 75 81 1,2 Freddie Mac Non Gold Pool 3.333% 4/1/40 70 72 1,2 Freddie Mac Non Gold Pool 3.363% 5/1/40 37 39 1,2 Freddie Mac Non Gold Pool 3.594% 6/1/40 277 288 1,2 Freddie Mac Non Gold Pool 3.627% 1/1/40 160 168 1,2 Freddie Mac Non Gold Pool 6.414% 2/1/37 170 183 Total U.S. Government and Agency Obligations (Cost $41,548) Market Value Coupon Shares ($000) Temporary Cash Investment (12.4%) Money Market Fund (12.4%) 3 Vanguard Market Liquidity Fund (Cost $5,222) 0.216% 5,222,039 5,222 Total Investments (111.7%) (Cost $46,770) Other Assets and Liabilities-Net (-11.7%) Net Assets (100%) 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  41,991  Temporary Cash Investments 5,222   Total 5,222 41,991  C. At November 30, 2010, the cost of investment securities for tax purposes was $46,769,703,000. Net unrealized appreciation of investment securities for tax purposes was $443,185,000, consisting of unrealized gains of $494,955,000 on securities that had risen in value since their purchase and $51,770,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Explorer Value Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (92.0%) 1 Consumer Discretionary (6.7%) Virgin Media Inc. 43,900 1,119 Chico's FAS Inc. 64,527 778 American Eagle Outfitters Inc. 40,600 670 * Exide Technologies 76,900 629 Newell Rubbermaid Inc. 28,803 483 * Interpublic Group of Cos. Inc. 42,200 449 * Six Flags Entertainment Corp. 7,100 385 Meredith Corp. 9,361 315 * Dress Barn Inc. 12,200 301 * Entercom Communications Corp. Class A 32,500 282 Wendy's/Arby's Group Inc. Class A 51,600 246 Christopher & Banks Corp. 38,800 207 * Cambium Learning Group Inc. 41,100 123 Consumer Staples (1.9%) JM Smucker Co. 8,900 563 Inter Parfums Inc. 25,478 465 * Ralcorp Holdings Inc. 6,400 396 * Pantry Inc. 15,498 319 Energy (6.9%) * Concho Resources Inc. 12,700 1,051 SM Energy Co. 13,903 691 * Carrizo Oil & Gas Inc. 23,378 679 World Fuel Services Corp. 20,500 617 Holly Corp. 16,800 604 * Plains Exploration & Production Co. 20,800 596 * Resolute Energy Corp. 43,700 562 * Forest Oil Corp. 13,500 462 EXCO Resources Inc. 22,100 410 * Comstock Resources Inc. 12,700 311 * Oceaneering International Inc. 3,400 235 Financials (24.8%) * Affiliated Managers Group Inc. 14,200 1,241 Willis Group Holdings plc 35,300 1,124 Aspen Insurance Holdings Ltd. 33,696 974 Endurance Specialty Holdings Ltd. 21,800 962 Discover Financial Services 48,500 887 Comerica Inc. 18,800 686 First Citizens BancShares Inc. Class A 3,875 674 Cash America International Inc. 18,100 655 Argo Group International Holdings Ltd. 17,322 639 Raymond James Financial Inc. 19,734 566 Hudson City Bancorp Inc. 48,900 555 HCC Insurance Holdings Inc. 18,733 526 Ares Capital Corp. 30,200 496 Assured Guaranty Ltd. 29,100 495 Nelnet Inc. Class A 23,100 493 Validus Holdings Ltd. 16,373 478 Fifth Third Bancorp 38,500 460 Marshall & Ilsley Corp. 95,800 459 Bank of the Ozarks Inc. 11,985 454 Allied World Assurance Co. Holdings Ltd. 7,656 450 Hatteras Financial Corp. 14,100 437 * Texas Capital Bancshares Inc. 23,060 435 Entertainment Properties Trust 9,300 431 Assurant Inc. 11,200 395 National Retail Properties Inc. 15,104 393 First American Financial Corp. 27,600 391 First Financial Holdings Inc. 35,400 389 Flushing Financial Corp. 28,900 387 First Community Bancshares Inc. 27,894 387 Northwest Bancshares Inc. 36,600 375 Parkway Properties Inc. 22,900 364 Regency Centers Corp. 8,800 358 Renasant Corp. 19,721 342 * optionsXpress Holdings Inc. 19,622 339 BOK Financial Corp. 7,140 333 Realty Income Corp. 9,061 308 * Beneficial Mutual Bancorp Inc. 39,200 305 GFI Group Inc. 63,274 294 Essex Property Trust Inc. 2,620 290 Brookline Bancorp Inc. 29,100 286 * Investment Technology Group Inc. 18,000 265 Synovus Financial Corp. 126,300 256 Washington Federal Inc. 16,900 249 Hancock Holding Co. 7,400 233 * First Horizon National Corp. 20,866 200 * Pinnacle Financial Partners Inc. 18,267 180 EastGroup Properties Inc. 4,300 171 SWS Group Inc. 27,785 144 MI Developments Inc. Class A 3,000 49 Health Care (6.2%) Chemed Corp. 14,300 871 * Coventry Health Care Inc. 25,100 636 * Henry Schein Inc. 10,000 574 Cooper Cos. Inc. 10,464 560 Beckman Coulter Inc. 10,100 553 Teleflex Inc. 9,200 459 * VCA Antech Inc. 20,000 437 Omnicare Inc. 15,800 364 * CONMED Corp. 16,422 353 * Martek Biosciences Corp. 15,300 337 West Pharmaceutical Services Inc. 6,300 239 * IRIS International Inc. 19,400 182 Industrials (21.6%) UTi Worldwide Inc. 42,500 818 Mueller Industries Inc. 24,600 750 RR Donnelley & Sons Co. 45,300 714 AMETEK Inc. 11,400 675 * Atlas Air Worldwide Holdings Inc. 12,300 671 * Colfax Corp. 39,124 660 * FTI Consulting Inc. 18,000 642 * Teledyne Technologies Inc. 15,300 615 Harsco Corp. 25,500 614 * Alliant Techsystems Inc. 7,500 554 * WESCO International Inc. 11,566 552 JB Hunt Transport Services Inc. 14,400 526 AO Smith Corp. 13,147 518 * Altra Holdings Inc. 30,815 517 * KAR Auction Services Inc. 42,400 511 Viad Corp. 21,300 506 * BE Aerospace Inc. 14,093 500 * Titan Machinery Inc. 23,066 484 Equifax Inc. 13,900 481 * GrafTech International Ltd. 24,300 476 Snap-On Inc. 8,555 453 * DXP Enterprises Inc. 19,695 424 Herman Miller Inc. 19,400 418 * Celadon Group Inc. 30,938 417 Actuant Corp. Class A 17,221 407 Carlisle Cos. Inc. 11,100 407 Roper Industries Inc. 5,400 391 * On Assignment Inc. 56,369 387 * RailAmerica Inc. 31,204 387 Granite Construction Inc. 15,100 383 Interface Inc. Class A 25,077 362 * Kirby Corp. 8,058 360 Brink's Co. 13,800 339 * Columbus McKinnon Corp. 19,585 321 * Orbital Sciences Corp. 19,095 311 * Beacon Roofing Supply Inc. 18,023 310 * Saia Inc. 20,196 304 * Insituform Technologies Inc. Class A 10,900 241 HNI Corp. 7,136 190 * SYKES Enterprises Inc. 10,000 184 * WABCO Holdings Inc. 3,606 179 * Furmanite Corp. 25,815 171 * CRA International Inc. 7,252 160 Heidrick & Struggles International Inc. 6,500 135 Information Technology (16.9%) * Axcelis Technologies Inc. 389,400 966 * Progress Software Corp. 24,300 937 CA Inc. 40,800 934 * j2 Global Communications Inc. 33,700 902 * MicroStrategy Inc. Class A 9,800 848 * Compuware Corp. 77,600 799 * Convergys Corp. 60,200 776 DST Systems Inc. 15,900 681 Earthlink Inc. 67,200 602 * Cabot Microelectronics Corp. 12,900 509 * Synopsys Inc. 19,800 509 Fair Isaac Corp. 19,600 458 * Pericom Semiconductor Corp. 45,040 450 * Anaren Inc. 24,475 446 * Virtusa Corp. 30,400 415 MTS Systems Corp. 10,667 409 * IAC/InterActiveCorp 12,800 360 * Avid Technology Inc. 22,630 353 Harris Corp. 7,900 350 Jabil Circuit Inc. 23,087 349 * Acxiom Corp. 19,700 335 * SAIC Inc. 20,000 306 * Integral Systems Inc. 32,822 299 * Insight Enterprises Inc. 23,200 293 National Semiconductor Corp. 21,800 291 * Lexmark International Inc. Class A 7,801 283 * Orbotech Ltd. 24,300 268 Broadridge Financial Solutions Inc. 12,800 264 Diebold Inc. 8,058 253 Littelfuse Inc. 4,778 221 * Fairchild Semiconductor International Inc. Class A 12,700 178 * OSI Systems Inc. 4,186 146 Materials (3.8%) Silgan Holdings Inc. 36,000 1,233 FMC Corp. 8,100 630 Cabot Corp. 13,602 487 HB Fuller Co. 17,400 365 PH Glatfelter Co. 27,600 343 * RTI International Metals Inc. 6,842 194 Cytec Industries Inc. 2,842 136 Telecommunication Services (1.4%) * NII Holdings Inc. 20,700 803 Windstream Corp. 36,900 481 Utilities (1.8%) Westar Energy Inc. 22,955 572 Portland General Electric Co. 21,653 458 Piedmont Natural Gas Co. Inc. 11,886 352 Southwest Gas Corp. 7,855 275 Total Common Stocks (Cost $78,673) Market Value Coupon Shares ($000) Temporary Cash Investments (8.2%) 1 Money Market Fund (7.7%) 2 Vanguard Market Liquidity Fund 0.216% 6,948,276 6,948 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.5%) 3,4 Freddie Mac Discount Notes 0.281% 6/21/11 400 399 Total Temporary Cash Investments (Cost $7,348) Total Investments (100.2%) (Cost $86,021) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 95.7% and 4.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Securities with a value of $399,000 have been segregated as initial margin for open futures contracts. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 82,717   Temporary Cash Investments 6,948 399  Futures ContractsLiabilities 1 (19)   Total 89,646 399  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini Russell 2000 Index December 2010 46 3,342 253 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At November 30, 2010, the cost of investment securities for tax purposes was $86,021,000. Net unrealized appreciation of investment securities for tax purposes was $4,043,000, consisting of unrealized gains of $7,581,000 on securities that had risen in value since their purchase and $3,538,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Russell 1000 Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (11.5%) McDonald's Corp. 1,711 134 Walt Disney Co. 3,115 114 * Amazon.com Inc. 556 98 Comcast Corp. Class A 4,473 89 * Ford Motor Co. 5,303 85 Home Depot Inc. 2,693 81 Target Corp. 1,171 67 * DIRECTV Class A 1,411 59 Time Warner Inc. 1,813 53 Lowe's Cos. Inc. 2,295 52 News Corp. Class A 3,634 50 NIKE Inc. Class B 572 49 Johnson Controls Inc. 1,069 39 Yum! Brands Inc. 744 37 Viacom Inc. Class B 966 37 Starbucks Corp. 1,185 36 Time Warner Cable Inc. 564 35 TJX Cos. Inc. 649 30 * priceline.com Inc. 75 30 Carnival Corp. 695 29 * Kohl's Corp. 488 28 Coach Inc. 485 27 Staples Inc. 1,161 26 * Las Vegas Sands Corp. 504 25 Omnicom Group Inc. 488 22 Best Buy Co. Inc. 517 22 Thomson Reuters Corp. 594 22 * Discovery Communications Inc. Class A 452 18 * Bed Bath & Beyond Inc. 418 18 CBS Corp. Class B 1,082 18 McGraw-Hill Cos. Inc. 501 17 Macy's Inc. 671 17 Starwood Hotels & Resorts Worldwide Inc. 302 17 Marriott International Inc. Class A 432 17 Stanley Black & Decker Inc. 255 15 Mattel Inc. 580 15 * Liberty Media Corp. - Interactive 951 15 Gap Inc. 678 14 Limited Brands Inc. 425 14 Fortune Brands Inc. 242 14 Virgin Media Inc. 528 13 * Liberty Global Inc. Class A 376 13 * O'Reilly Automotive Inc. 219 13 * NetFlix Inc. 64 13 * Chipotle Mexican Grill Inc. Class A 50 13 Ross Stores Inc. 195 13 JC Penney Co. Inc. 376 12 Tiffany & Co. 201 12 Wynn Resorts Ltd. 120 12 Genuine Parts Co. 252 12 Cablevision Systems Corp. Class A 374 12 Harley-Davidson Inc. 375 12 * CarMax Inc. 355 12 VF Corp. 139 12 Nordstrom Inc. 266 11 * BorgWarner Inc. 187 11 * Dollar Tree Inc. 202 11 Darden Restaurants Inc. 224 11 * AutoZone Inc. 42 11 Family Dollar Stores Inc. 215 11 Autoliv Inc. 135 10 Hasbro Inc. 207 10 Polo Ralph Lauren Corp. Class A 89 10 Advance Auto Parts Inc. 139 9 Whirlpool Corp. 120 9 Expedia Inc. 326 9 * Sirius XM Radio Inc. 6,177 8 Newell Rubbermaid Inc. 503 8 * Royal Caribbean Cruises Ltd. 209 8 * Interpublic Group of Cos. Inc. 778 8 Wyndham Worldwide Corp. 286 8 International Game Technology 474 7 * Urban Outfitters Inc. 194 7 Scripps Networks Interactive Inc. Class A 142 7 PetSmart Inc. 188 7 * Apollo Group Inc. Class A 206 7 Abercrombie & Fitch Co. 139 7 * Lear Corp. 79 7 * Liberty Media Corp. - Capital 117 7 H&R Block Inc. 490 6 Phillips-Van Heusen Corp. 90 6 * TRW Automotive Holdings Corp. 125 6 DISH Network Corp. Class A 318 6 * MGM Resorts International 470 6 * Fossil Inc. 84 6 * NVR Inc. 9 6 * Signet Jewelers Ltd. 136 5 Garmin Ltd. 179 5 American Eagle Outfitters Inc. 311 5 * Liberty Media Corp. - Starz 81 5 Williams-Sonoma Inc. 153 5 Gannett Co. Inc. 378 5 * Panera Bread Co. Class A 49 5 * LKQ Corp. 227 5 Leggett & Platt Inc. 236 5 Tractor Supply Co. 115 5 * Dick's Sporting Goods Inc. 142 5 * GameStop Corp. Class A 243 5 Guess? Inc. 102 5 * Harman International Industries Inc. 110 5 * Sears Holdings Corp. 72 5 Foot Locker Inc. 248 5 * Mohawk Industries Inc. 89 5 Gentex Corp. 222 5 Tupperware Brands Corp. 100 5 Jarden Corp. 146 4 DR Horton Inc. 442 4 DeVry Inc. 101 4 * Toll Brothers Inc. 230 4 * Hanesbrands Inc. 152 4 * WMS Industries Inc. 92 4 * Tempur-Pedic International Inc. 115 4 * Aeropostale Inc. 149 4 * J Crew Group Inc. 88 4 Lennar Corp. Class A 253 4 * Penn National Gaming Inc. 108 4 Washington Post Co. Class B 10 4 * Big Lots Inc. 121 4 * Goodyear Tire & Rubber Co. 386 4 * Dollar General Corp. 112 4 * DreamWorks Animation SKG Inc. Class A 118 4 Chico's FAS Inc. 297 4 * Bally Technologies Inc. 88 3 * Lamar Advertising Co. Class A 92 3 * Pulte Group Inc. 536 3 Brinker International Inc. 163 3 * ITT Educational Services Inc. 56 3 Service Corp. International 405 3 RadioShack Corp. 172 3 Strayer Education Inc. 22 3 John Wiley & Sons Inc. Class A 72 3 * Hyatt Hotels Corp. Class A 71 3 * AutoNation Inc. 112 3 Wendy's/Arby's Group Inc. Class A 568 3 Aaron's Inc. 128 3 * Madison Square Garden Inc. Class A 107 2 * New York Times Co. Class A 245 2 Hillenbrand Inc. 114 2 * Office Depot Inc. 492 2 * Career Education Corp. 118 2 Thor Industries Inc. 62 2 Meredith Corp. 51 2 Weight Watchers International Inc. 50 2 * Morningstar Inc. 33 2 Choice Hotels International Inc. 42 2 Regal Entertainment Group Class A 113 2 MDC Holdings Inc. 56 1 International Speedway Corp. Class A 58 1 KB Home 117 1 * Tesla Motors Inc. 32 1 * Central European Media Enterprises Ltd. Class A 57 1 * Education Management Corp. 69 1 * Clear Channel Outdoor Holdings Inc. Class A 61 1 * Federal-Mogul Corp. 32 1 Consumer Staples (9.9%) Procter & Gamble Co. 4,580 280 Coca-Cola Co. 3,350 212 Wal-Mart Stores Inc. 3,245 176 Philip Morris International Inc. 2,945 168 PepsiCo Inc. 2,565 166 Altria Group Inc. 3,311 79 Kraft Foods Inc. 2,550 77 CVS Caremark Corp. 2,165 67 Colgate-Palmolive Co. 780 60 Walgreen Co. 1,555 54 Costco Wholesale Corp. 700 47 Kimberly-Clark Corp. 658 41 General Mills Inc. 1,055 37 Archer-Daniels-Midland Co. 1,023 30 Sysco Corp. 940 27 HJ Heinz Co. 503 24 Kroger Co. 1,026 24 Kellogg Co. 410 20 Avon Products Inc. 681 19 Mead Johnson Nutrition Co. 325 19 Lorillard Inc. 243 19 Reynolds American Inc. 534 17 Sara Lee Corp. 1,052 16 ConAgra Foods Inc. 709 15 Dr Pepper Snapple Group Inc. 390 14 Safeway Inc. 619 14 Bunge Ltd. 230 14 Clorox Co. 224 14 Estee Lauder Cos. Inc. Class A 175 13 Coca-Cola Enterprises Inc. 507 12 JM Smucker Co. 189 12 Hershey Co. 244 11 Brown-Forman Corp. Class B 168 11 * Whole Foods Market Inc. 223 11 Molson Coors Brewing Co. Class B 209 10 Campbell Soup Co. 292 10 McCormick & Co. Inc. 210 9 * Energizer Holdings Inc. 111 8 Tyson Foods Inc. Class A 475 8 Church & Dwight Co. Inc. 113 7 Herbalife Ltd. 95 7 * Green Mountain Coffee Roasters Inc. 175 7 * Constellation Brands Inc. Class A 291 6 Del Monte Foods Co. 316 6 * Hansen Natural Corp. 105 6 * Ralcorp Holdings Inc. 87 5 Hormel Foods Corp. 109 5 Corn Products International Inc. 120 5 Alberto-Culver Co. Class B 136 5 * BJ's Wholesale Club Inc. 86 4 * Smithfield Foods Inc. 218 4 Flowers Foods Inc. 122 3 SUPERVALU Inc. 337 3 * Central European Distribution Corp. 115 3 * Dean Foods Co. 291 2 Energy (11.3%) Exxon Mobil Corp. 8,111 564 Chevron Corp. 3,194 259 Schlumberger Ltd. 2,173 168 ConocoPhillips 2,368 142 Occidental Petroleum Corp. 1,292 114 Apache Corp. 606 65 Halliburton Co. 1,445 55 Anadarko Petroleum Corp. 787 50 Devon Energy Corp. 710 50 National Oilwell Varco Inc. 666 41 Marathon Oil Corp. 1,128 38 EOG Resources Inc. 403 36 Baker Hughes Inc. 682 36 Hess Corp. 463 32 Peabody Energy Corp. 427 25 Spectra Energy Corp. 1,030 24 * Weatherford International Ltd. 1,177 24 Noble Energy Inc. 277 22 Chesapeake Energy Corp. 1,035 22 Williams Cos. Inc. 929 21 Murphy Oil Corp. 305 21 * Southwestern Energy Co. 550 20 * Cameron International Corp. 388 19 Valero Energy Corp. 898 17 * FMC Technologies Inc. 194 16 El Paso Corp. 1,119 15 Consol Energy Inc. 359 15 Pioneer Natural Resources Co. 185 15 * Newfield Exploration Co. 212 14 * Concho Resources Inc. 145 12 * Denbury Resources Inc. 635 11 * Ultra Petroleum Corp. 242 11 Cimarex Energy Co. 133 11 Range Resources Corp. 253 11 * Whiting Petroleum Corp. 93 10 * Nabors Industries Ltd. 453 10 QEP Resources Inc. 279 10 * Alpha Natural Resources Inc. 193 10 EQT Corp. 236 10 * Pride International Inc. 279 9 * Petrohawk Energy Corp. 481 9 Sunoco Inc. 192 8 Arch Coal Inc. 259 8 Diamond Offshore Drilling Inc. 109 7 Helmerich & Payne Inc. 150 7 * McDermott International Inc. 368 7 * Plains Exploration & Production Co. 223 6 * Forest Oil Corp. 179 6 * Oceaneering International Inc. 88 6 Core Laboratories NV 71 6 Cabot Oil & Gas Corp. 165 6 * Rowan Cos. Inc. 182 5 * Atlas Energy Inc. 124 5 SM Energy Co. 100 5 * Dresser-Rand Group Inc. 131 5 Patterson-UTI Energy Inc. 244 5 * Oil States International Inc. 79 5 Southern Union Co. 198 5 EXCO Resources Inc. 233 4 * Superior Energy Services Inc. 125 4 Tidewater Inc. 82 4 * SEACOR Holdings Inc. 34 4 Tesoro Corp. 227 4 * Atwood Oceanics Inc. 90 3 * SandRidge Energy Inc. 572 3 * Continental Resources Inc. 54 3 Frontier Oil Corp. 183 3 Holly Corp. 77 3 * Unit Corp. 69 3 * Quicksilver Resources Inc. 191 3 * Exterran Holdings Inc. 110 2 Teekay Corp. 75 2 Frontline Ltd. 90 2 * Comstock Resources Inc. 70 2 * Cobalt International Energy Inc. 133 1 Financials (15.4%) JPMorgan Chase & Co. 6,328 237 * Berkshire Hathaway Inc. Class B 2,750 219 Wells Fargo & Co. 7,738 211 Bank of America Corp. 15,956 175 * Citigroup Inc. 33,644 141 Goldman Sachs Group Inc. 819 128 US Bancorp 3,049 72 American Express Co. 1,668 72 Morgan Stanley 2,405 59 Bank of New York Mellon Corp. 1,928 52 Simon Property Group Inc. 465 46 PNC Financial Services Group Inc. 837 45 Travelers Cos. Inc. 747 40 MetLife Inc. 1,035 39 Aflac Inc. 747 38 Prudential Financial Inc. 738 37 State Street Corp. 797 34 ACE Ltd. 539 32 CME Group Inc. 104 30 Chubb Corp. 484 28 Capital One Financial Corp. 726 27 Franklin Resources Inc. 236 27 BB&T Corp. 1,101 26 Allstate Corp. 855 25 T Rowe Price Group Inc. 412 24 Charles Schwab Corp. 1,574 24 Equity Residential 449 22 Progressive Corp. 1,067 22 Marsh & McLennan Cos. Inc. 861 22 Public Storage 223 22 Ameriprise Financial Inc. 409 21 Vornado Realty Trust 257 21 AON Corp. 522 21 Northern Trust Corp. 384 19 Loews Corp. 500 19 SunTrust Banks Inc. 795 19 Boston Properties Inc. 221 19 Annaly Capital Management Inc. 985 18 Host Hotels & Resorts Inc. 1,047 17 HCP Inc. 493 16 Invesco Ltd. 745 16 Discover Financial Services 865 16 Hartford Financial Services Group Inc. 707 16 Fifth Third Bancorp 1,264 15 AvalonBay Communities Inc. 132 15 Weyerhaeuser Co. 852 14 Principal Financial Group Inc. 508 14 * IntercontinentalExchange Inc. 117 13 Ventas Inc. 250 13 * CIT Group Inc. 318 13 New York Community Bancorp Inc. 693 12 Lincoln National Corp. 482 11 Unum Group 529 11 NYSE Euronext 415 11 Kimco Realty Corp. 645 11 Regions Financial Corp. 1,997 11 XL Group plc Class A 544 11 KeyCorp 1,399 11 Comerica Inc. 280 10 ProLogis 758 10 Health Care REIT Inc. 212 10 PartnerRe Ltd. 124 10 Macerich Co. 206 10 Plum Creek Timber Co. Inc. 259 9 BlackRock Inc. 56 9 * Genworth Financial Inc. Class A 778 9 M&T Bank Corp. 117 9 * SLM Corp. 773 9 Moody's Corp. 326 9 * CB Richard Ellis Group Inc. Class A 453 9 Hudson City Bancorp Inc. 751 9 SL Green Realty Corp. 124 8 * Leucadia National Corp. 310 8 Legg Mason Inc. 246 8 * American International Group Inc. 193 8 Everest Re Group Ltd. 94 8 AMB Property Corp. 267 8 Federal Realty Investment Trust 98 8 Torchmark Corp. 131 8 People's United Financial Inc. 591 7 Digital Realty Trust Inc. 138 7 * Arch Capital Group Ltd. 79 7 * Affiliated Managers Group Inc. 81 7 Cincinnati Financial Corp. 232 7 Nationwide Health Properties Inc. 190 7 Axis Capital Holdings Ltd. 190 7 Huntington Bancshares Inc. 1,139 7 Rayonier Inc. 127 6 UDR Inc. 289 6 General Growth Properties Inc. 393 6 Assurant Inc. 178 6 TD Ameritrade Holding Corp. 370 6 * Markel Corp. 17 6 * MSCI Inc. Class A 175 6 Realty Income Corp. 175 6 Alexandria Real Estate Equities Inc. 87 6 Reinsurance Group of America Inc. Class A 116 6 Liberty Property Trust 180 6 Chimera Investment Corp. 1,403 6 Eaton Vance Corp. 188 6 WR Berkley Corp. 202 5 SEI Investments Co. 238 5 Zions Bancorporation 275 5 Jones Lang LaSalle Inc. 67 5 Essex Property Trust Inc. 48 5 Camden Property Trust 104 5 Regency Centers Corp. 130 5 RenaissanceRe Holdings Ltd. 87 5 Lazard Ltd. Class A 146 5 Old Republic International Corp. 411 5 Transatlantic Holdings Inc. 102 5 * E*Trade Financial Corp. 349 5 HCC Insurance Holdings Inc. 182 5 Ares Capital Corp. 305 5 Assured Guaranty Ltd. 294 5 Fidelity National Financial Inc. Class A 366 5 * Popular Inc. 1,626 5 Arthur J Gallagher & Co. 165 5 * NASDAQ OMX Group Inc. 215 5 Senior Housing Properties Trust 203 5 Raymond James Financial Inc. 158 5 Weingarten Realty Investors 191 5 Cullen/Frost Bankers Inc. 84 4 Jefferies Group Inc. 186 4 Apartment Investment & Management Co. 186 4 Duke Realty Corp. 400 4 BRE Properties Inc. 101 4 Hospitality Properties Trust 196 4 Commerce Bancshares Inc. 115 4 Taubman Centers Inc. 87 4 Waddell & Reed Financial Inc. Class A 137 4 American Financial Group Inc. 136 4 First Niagara Financial Group Inc. 333 4 Brown & Brown Inc. 180 4 East West Bancorp Inc. 235 4 Developers Diversified Realty Corp. 317 4 Marshall & Ilsley Corp. 838 4 Mack-Cali Realty Corp. 126 4 Allied World Assurance Co. Holdings Ltd. 67 4 City National Corp. 72 4 White Mountains Insurance Group Ltd. 12 4 Aspen Insurance Holdings Ltd. 123 4 * First Horizon National Corp. 369 4 Associated Banc-Corp 274 3 Greenhill & Co. Inc. 46 3 Validus Holdings Ltd. 117 3 Federated Investors Inc. Class B 142 3 Bank of Hawaii Corp. 77 3 CapitalSource Inc. 513 3 Douglas Emmett Inc. 195 3 Valley National Bancorp 255 3 Endurance Specialty Holdings Ltd. 73 3 Hanover Insurance Group Inc. 71 3 Protective Life Corp. 136 3 Corporate Office Properties Trust 94 3 * Forest City Enterprises Inc. Class A 205 3 StanCorp Financial Group Inc. 75 3 TCF Financial Corp. 228 3 Janus Capital Group Inc. 292 3 * Alleghany Corp. 10 3 Erie Indemnity Co. Class A 46 3 CommonWealth REIT 113 3 Washington Federal Inc. 189 3 Fulton Financial Corp. 322 3 Synovus Financial Corp. 1,340 3 * St. Joe Co. 150 3 Brandywine Realty Trust 229 3 * MBIA Inc. 249 2 Unitrin Inc. 93 2 BancorpSouth Inc. 155 2 BOK Financial Corp. 36 2 Mercury General Corp. 38 2 Piedmont Office Realty Trust Inc. Class A 79 2 * Howard Hughes Corp. 38 2 First Citizens BancShares Inc. Class A 8 1 TFS Financial Corp. 156 1 * CNA Financial Corp. 49 1 Wesco Financial Corp. 3 1 * Interactive Brokers Group Inc. 58 1 American National Insurance Co. 11 1 Symetra Financial Corp. 64 1 * Green Dot Corp. Class A 13 1 Capitol Federal Financial 30 1 OneBeacon Insurance Group Ltd. Class A 46 1 CBOE Holdings Inc. 27 1 Wilmington Trust Corp. 105  Health Care (11.2%) Johnson & Johnson 4,386 270 Pfizer Inc. 12,828 209 Merck & Co. Inc. 4,958 171 Abbott Laboratories 2,455 114 * Amgen Inc. 1,523 80 Bristol-Myers Squibb Co. 2,735 69 UnitedHealth Group Inc. 1,807 66 Medtronic Inc. 1,752 59 Eli Lilly & Co. 1,617 54 * Gilead Sciences Inc. 1,334 49 Baxter International Inc. 948 46 * Express Scripts Inc. 872 45 * Celgene Corp. 736 44 * Medco Health Solutions Inc. 689 42 * WellPoint Inc. 636 35 Covidien plc 796 33 * Thermo Fisher Scientific Inc. 652 33 Allergan Inc. 483 32 * Genzyme Corp. 424 30 Becton Dickinson and Co. 371 29 McKesson Corp. 432 28 Stryker Corp. 501 25 * Biogen Idec Inc. 384 25 * St. Jude Medical Inc. 532 21 Cardinal Health Inc. 576 20 Aetna Inc. 676 20 Alcon Inc. 110 17 * Intuitive Surgical Inc. 63 16 CIGNA Corp. 440 16 * Zimmer Holdings Inc. 323 16 * Boston Scientific Corp. 2,412 15 * Humana Inc. 271 15 * Hospira Inc. 264 15 * Forest Laboratories Inc. 454 14 * Life Technologies Corp. 290 14 AmerisourceBergen Corp. Class A 449 14 * Laboratory Corp. of America Holdings 166 14 * Varian Medical Systems Inc. 196 13 CR Bard Inc. 151 13 * DaVita Inc. 166 12 * Edwards Lifesciences Corp. 180 12 * Illumina Inc. 194 12 * Waters Corp. 147 11 Quest Diagnostics Inc. 227 11 * Alexion Pharmaceuticals Inc. 142 11 * Vertex Pharmaceuticals Inc. 322 11 * Mylan Inc. 491 10 * Cerner Corp. 109 10 * Watson Pharmaceuticals Inc. 178 9 * Henry Schein Inc. 145 8 * Dendreon Corp. 229 8 Perrigo Co. 128 8 * Mettler-Toledo International Inc. 53 8 * ResMed Inc. 240 8 * Cephalon Inc. 120 8 * Human Genome Sciences Inc. 298 7 DENTSPLY International Inc. 233 7 * Hologic Inc. 411 7 * Endo Pharmaceuticals Holdings Inc. 185 7 * CareFusion Corp. 287 7 Beckman Coulter Inc. 111 6 * Coventry Health Care Inc. 235 6 * IDEXX Laboratories Inc. 92 6 Universal Health Services Inc. Class B 143 6 * King Pharmaceuticals Inc. 397 6 * United Therapeutics Corp. 79 5 Patterson Cos. Inc. 162 5 * Community Health Systems Inc. 151 5 * Covance Inc. 102 5 * Mednax Inc. 74 5 Omnicare Inc. 191 4 * BioMarin Pharmaceutical Inc. 161 4 PerkinElmer Inc. 187 4 * Alere Inc. 134 4 * Health Net Inc. 158 4 Pharmaceutical Product Development Inc. 168 4 * Gen-Probe Inc. 79 4 Lincare Holdings Inc. 158 4 Hill-Rom Holdings Inc. 100 4 * Kinetic Concepts Inc. 99 4 Cooper Cos. Inc. 72 4 * SXC Health Solutions Corp. 97 4 * Health Management Associates Inc. Class A 400 4 Techne Corp. 59 4 * Charles River Laboratories International Inc. 105 3 * Myriad Genetics Inc. 158 3 * Allscripts Healthcare Solutions Inc. 185 3 * LifePoint Hospitals Inc. 89 3 Teleflex Inc. 64 3 * Regeneron Pharmaceuticals Inc. 110 3 * Tenet Healthcare Corp. 770 3 * VCA Antech Inc. 140 3 * Amylin Pharmaceuticals Inc. 232 3 * Bio-Rad Laboratories Inc. Class A 31 3 * Brookdale Senior Living Inc. Class A 146 3 Warner Chilcott plc Class A 143 3 * Emergency Medical Services Corp. Class A 51 2 * Thoratec Corp. 92 2 * Talecris Biotherapeutics Holdings Corp. 95 2 * Emdeon Inc. Class A 52 1 Industrials (11.1%) General Electric Co. 16,979 269 United Technologies Corp. 1,483 112 3M Co. 1,134 95 Caterpillar Inc. 998 84 United Parcel Service Inc. Class B 1,135 80 Boeing Co. 1,207 77 Union Pacific Corp. 804 72 Emerson Electric Co. 1,198 66 Honeywell International Inc. 1,219 61 Deere & Co. 676 50 FedEx Corp. 498 45 CSX Corp. 619 38 Danaher Corp. 846 37 General Dynamics Corp. 549 36 Norfolk Southern Corp. 588 35 Lockheed Martin Corp. 491 33 Illinois Tool Works Inc. 701 33 PACCAR Inc. 580 31 Precision Castparts Corp. 226 31 Cummins Inc. 319 31 Tyco International Ltd. 812 31 Northrop Grumman Corp. 479 30 Raytheon Co. 606 28 Waste Management Inc. 768 26 Eaton Corp. 267 26 Ingersoll-Rand plc 512 21 Parker Hannifin Corp. 256 21 CH Robinson Worldwide Inc. 264 19 Expeditors International of Washington Inc. 339 18 * Delta Air Lines Inc. 1,256 17 Goodrich Corp. 200 17 Fluor Corp. 284 16 Dover Corp. 297 16 Southwest Airlines Co. 1,184 16 Rockwell Automation Inc. 226 15 Republic Services Inc. Class A 518 15 Cooper Industries plc 267 15 Rockwell Collins Inc. 250 14 * United Continental Holdings Inc. 501 14 ITT Corp. 291 13 L-3 Communications Holdings Inc. 183 13 Joy Global Inc. 164 13 WW Grainger Inc. 94 12 Fastenal Co. 210 11 Roper Industries Inc. 150 11 Bucyrus International Inc. Class A 120 11 AMETEK Inc. 169 10 * Stericycle Inc. 134 10 Textron Inc. 435 10 Flowserve Corp. 89 9 Pall Corp. 186 8 Massey Energy Co. 164 8 * Kansas City Southern 163 8 * Jacobs Engineering Group Inc. 200 8 Manpower Inc. 130 7 Pitney Bowes Inc. 330 7 Equifax Inc. 202 7 KBR Inc. 255 7 Donaldson Co. Inc. 123 7 * AGCO Corp. 147 7 Robert Half International Inc. 238 7 Avery Dennison Corp. 175 7 Iron Mountain Inc. 290 6 Masco Corp. 570 6 Dun & Bradstreet Corp. 80 6 Timken Co. 137 6 * Quanta Services Inc. 334 6 * Navistar International Corp. 113 6 Cintas Corp. 211 6 * IHS Inc. Class A 77 6 Gardner Denver Inc. 84 5 * BE Aerospace Inc. 153 5 Hubbell Inc. Class B 95 5 * TransDigm Group Inc. 78 5 JB Hunt Transport Services Inc. 145 5 SPX Corp. 79 5 * URS Corp. 131 5 RR Donnelley & Sons Co. 328 5 Pentair Inc. 157 5 * WABCO Holdings Inc. 102 5 * Verisk Analytics Inc. Class A 164 5 Snap-On Inc. 92 5 IDEX Corp. 129 5 Waste Connections Inc. 184 5 * Owens Corning 181 5 * Chicago Bridge & Iron Co. NV 161 5 * AMR Corp. 529 5 * Babcock & Wilcox Co. 183 4 Kennametal Inc. 130 4 * Corrections Corp. of America 181 4 * Shaw Group Inc. 134 4 * Terex Corp. 172 4 MSC Industrial Direct Co. Class A 69 4 * Aecom Technology Corp. 161 4 Lincoln Electric Holdings Inc. 67 4 * Oshkosh Corp. 143 4 * Copart Inc. 115 4 * Alliant Techsystems Inc. 52 4 * Kirby Corp. 86 4 Regal-Beloit Corp. 62 4 * Hertz Global Holdings Inc. 308 4 * Thomas & Betts Corp. 84 4 Ryder System Inc. 85 4 Carlisle Cos. Inc. 97 4 Wabtec Corp. 76 3 Graco Inc. 96 3 Towers Watson & Co. Class A 68 3 Lennox International Inc. 76 3 * Spirit Aerosystems Holdings Inc. Class A 168 3 Covanta Holding Corp. 207 3 * WESCO International Inc. 68 3 UTi Worldwide Inc. 162 3 Harsco Corp. 129 3 Crane Co. 79 3 Con-way Inc. 87 3 * General Cable Corp. 89 3 Valmont Industries Inc. 36 3 Toro Co. 50 3 Trinity Industries Inc. 127 3 * FTI Consulting Inc. 81 3 Landstar System Inc. 80 3 Copa Holdings SA Class A 50 3 GATX Corp. 81 3 Alexander & Baldwin Inc. 72 3 Manitowoc Co. Inc. 230 3 * CNH Global NV 39 2 * Armstrong World Industries Inc. 30 1 * USG Corp. 103 1 * KAR Auction Services Inc. 51 1 Information Technology (18.6%) * Apple Inc. 1,448 451 Microsoft Corp. 12,181 307 International Business Machines Corp. 2,039 288 * Google Inc. Class A 388 216 Intel Corp. 8,848 187 * Cisco Systems Inc. 9,083 174 Oracle Corp. 6,058 164 Hewlett-Packard Co. 3,729 156 QUALCOMM Inc. 2,609 122 * EMC Corp. 3,269 70 Texas Instruments Inc. 1,944 62 Visa Inc. Class A 743 55 * eBay Inc. 1,829 53 Corning Inc. 2,483 44 Accenture plc Class A 972 42 Mastercard Inc. Class A 154 36 * Dell Inc. 2,707 36 Automatic Data Processing Inc. 800 36 Broadcom Corp. Class A 789 35 * Yahoo! Inc. 2,202 35 * Cognizant Technology Solutions Corp. Class A 476 31 * Juniper Networks Inc. 837 28 * Motorola Inc. 3,696 28 * NetApp Inc. 548 28 Applied Materials Inc. 2,136 27 * Salesforce.com Inc. 182 25 Xerox Corp. 2,194 25 * Adobe Systems Inc. 837 23 * Symantec Corp. 1,271 21 * Intuit Inc. 446 20 * Citrix Systems Inc. 296 20 * Agilent Technologies Inc. 554 19 Western Union Co. 1,069 19 Analog Devices Inc. 475 17 * F5 Networks Inc. 128 17 Altera Corp. 480 17 * Marvell Technology Group Ltd. 861 17 * SanDisk Corp. 366 16 * Akamai Technologies Inc. 289 15 Paychex Inc. 514 15 CA Inc. 620 14 Amphenol Corp. Class A 275 14 * Fiserv Inc. 243 13 * Red Hat Inc. 301 13 * Autodesk Inc. 364 13 * BMC Software Inc. 289 13 * NVIDIA Corp. 910 12 * Western Digital Corp. 364 12 Linear Technology Corp. 356 12 * McAfee Inc. 247 12 Fidelity National Information Services Inc. 419 11 Maxim Integrated Products Inc. 481 11 Xilinx Inc. 412 11 * Cree Inc. 171 11 Computer Sciences Corp. 245 11 * Teradata Corp. 266 11 * First Solar Inc. 88 11 * Seagate Technology plc 775 10 * VeriSign Inc. 290 10 KLA-Tencor Corp. 270 10 * Micron Technology Inc. 1,360 10 Microchip Technology Inc. 293 10 Activision Blizzard Inc. 824 10 * VMware Inc. Class A 117 10 * Lam Research Corp. 202 9 Harris Corp. 206 9 * Rovi Corp. 162 9 * Amdocs Ltd. 328 9 * Electronic Arts Inc. 524 8 * Atmel Corp. 732 8 * SAIC Inc. 492 8 * Avnet Inc. 241 7 * Trimble Navigation Ltd. 193 7 * Skyworks Solutions Inc. 281 7 * ANSYS Inc. 144 7 * Advanced Micro Devices Inc. 955 7 Factset Research Systems Inc. 74 7 * FLIR Systems Inc. 244 7 * Nuance Communications Inc. 362 6 * Synopsys Inc. 238 6 * Informatica Corp. 146 6 * Arrow Electronics Inc. 193 6 * LSI Corp. 1,039 6 * Equinix Inc. 72 6 * ON Semiconductor Corp. 683 6 * MICROS Systems Inc. 127 6 * Dolby Laboratories Inc. Class A 85 5 * Alliance Data Systems Corp. 85 5 Global Payments Inc. 129 5 Solera Holdings Inc. 111 5 National Semiconductor Corp. 378 5 * Polycom Inc. 135 5 * WebMD Health Corp. 95 5 * CommScope Inc. 150 5 Lender Processing Services Inc. 151 5 * Novellus Systems Inc. 153 5 * Monster Worldwide Inc. 201 5 * Lexmark International Inc. Class A 125 5 * Ingram Micro Inc. 248 4 * Avago Technologies Ltd. 169 4 Molex Inc. 211 4 Jabil Circuit Inc. 286 4 * MEMC Electronic Materials Inc. 362 4 Broadridge Financial Solutions Inc. 202 4 * Cypress Semiconductor Corp. 261 4 * AOL Inc. 169 4 * JDS Uniphase Corp. 344 4 Total System Services Inc. 262 4 * Vishay Intertechnology Inc. 274 4 Tellabs Inc. 612 4 * IAC/InterActiveCorp 135 4 * Gartner Inc. 116 4 * Varian Semiconductor Equipment Associates Inc. 118 4 * Compuware Corp. 358 4 * NCR Corp. 255 4 * Itron Inc. 64 4 * Atheros Communications Inc. 111 4 * Brocade Communications Systems Inc. 706 4 * Teradyne Inc. 287 3 CoreLogic Inc. 186 3 * Cadence Design Systems Inc. 430 3 * Zebra Technologies Corp. 92 3 * International Rectifier Corp. 118 3 * Rambus Inc. 167 3 * Novell Inc. 556 3 Diebold Inc. 105 3 * Tech Data Corp. 74 3 * QLogic Corp. 178 3 * NeuStar Inc. Class A 122 3 * Silicon Laboratories Inc. 74 3 National Instruments Corp. 92 3 * Fairchild Semiconductor International Inc. Class A 218 3 * VistaPrint NV 71 3 Intersil Corp. Class A 212 3 * PMC - Sierra Inc. 372 3 DST Systems Inc. 61 3 * Ciena Corp. 165 2 * Convergys Corp. 178 2 * SunPower Corp. Class A 174 2 * Genpact Ltd. 100 1 * EchoStar Corp. Class A 66 1 AVX Corp. 93 1 * Vishay Precision Group Inc. 36 1 Materials (4.1%) Freeport-McMoRan Copper & Gold Inc. 747 76 EI du Pont de Nemours & Co. 1,441 68 Dow Chemical Co. 1,836 57 Monsanto Co. 867 52 Praxair Inc. 486 45 Newmont Mining Corp. 756 44 Air Products & Chemicals Inc. 338 29 Alcoa Inc. 1,624 21 PPG Industries Inc. 265 21 Nucor Corp. 501 19 Ecolab Inc. 371 18 International Paper Co. 694 17 Mosaic Co. 251 17 Cliffs Natural Resources Inc. 215 15 CF Industries Holdings Inc. 113 14 Sigma-Aldrich Corp. 193 12 Lubrizol Corp. 108 11 Southern Copper Corp. 269 11 United States Steel Corp. 229 11 Sherwin-Williams Co. 146 11 Ball Corp. 146 10 Celanese Corp. Class A 248 9 FMC Corp. 115 9 Eastman Chemical Co. 115 9 Walter Energy Inc. 86 9 Vulcan Materials Co. 203 8 Allegheny Technologies Inc. 157 8 Airgas Inc. 132 8 * Crown Holdings Inc. 258 8 Albemarle Corp. 145 8 * Owens-Illinois Inc. 262 7 MeadWestvaco Corp. 271 7 International Flavors & Fragrances Inc. 127 7 Ashland Inc. 125 6 Martin Marietta Materials Inc. 72 6 Nalco Holding Co. 206 6 Sealed Air Corp. 253 6 Steel Dynamics Inc. 344 5 Bemis Co. Inc. 173 5 Reliance Steel & Aluminum Co. 118 5 Sonoco Products Co. 160 5 Valspar Corp. 158 5 Domtar Corp. 67 5 Aptargroup Inc. 108 5 Huntsman Corp. 301 5 Royal Gold Inc. 85 4 Compass Minerals International Inc. 52 4 RPM International Inc. 206 4 Packaging Corp. of America 164 4 Cytec Industries Inc. 78 4 Cabot Corp. 103 4 Scotts Miracle-Gro Co. Class A 73 4 Temple-Inland Inc. 171 4 Greif Inc. Class A 56 3 Commercial Metals Co. 195 3 Carpenter Technology Corp. 75 3 * Titanium Metals Corp. 149 3 AK Steel Holding Corp. 192 3 * Intrepid Potash Inc. 79 2 Schnitzer Steel Industries Inc. 40 2 Eagle Materials Inc. 66 2 Telecommunication Services (3.0%) AT&T Inc. 9,397 261 Verizon Communications Inc. 4,495 144 * American Tower Corp. Class A 642 33 CenturyLink Inc. 478 21 Qwest Communications International Inc. 2,762 19 * Crown Castle International Corp. 462 19 * Sprint Nextel Corp. 4,684 18 Frontier Communications Corp. 1,568 14 * NII Holdings Inc. 266 10 Windstream Corp. 768 10 * SBA Communications Corp. Class A 186 7 * MetroPCS Communications Inc. 400 5 Telephone & Data Systems Inc. 134 5 * tw telecom inc Class A 240 4 * Level 3 Communications Inc. 2,786 3 * Clearwire Corp. Class A 210 2 * United States Cellular Corp. 28 1 * Leap Wireless International Inc. 113 1 Utilities (3.5%) Southern Co. 1,311 49 Exelon Corp. 1,050 41 Dominion Resources Inc. 948 39 Duke Energy Corp. 2,088 37 NextEra Energy Inc. 659 33 PG&E Corp. 592 28 American Electric Power Co. Inc. 761 27 Public Service Enterprise Group Inc. 804 25 Consolidated Edison Inc. 448 22 Entergy Corp. 302 22 Progress Energy Inc. 456 20 Sempra Energy 393 20 PPL Corp. 766 19 Edison International 518 19 Xcel Energy Inc. 730 17 FirstEnergy Corp. 484 17 DTE Energy Co. 268 12 * AES Corp. 1,065 12 Wisconsin Energy Corp. 186 11 Ameren Corp. 379 11 CenterPoint Energy Inc. 669 10 Northeast Utilities 280 9 Oneok Inc. 169 9 Constellation Energy Group Inc. 294 8 * NRG Energy Inc. 405 8 National Fuel Gas Co. 117 7 NiSource Inc. 440 7 SCANA Corp. 179 7 NSTAR 170 7 Pinnacle West Capital Corp. 172 7 OGE Energy Corp. 154 7 American Water Works Co. Inc. 277 7 * Calpine Corp. 555 7 CMS Energy Corp. 366 7 Pepco Holdings Inc. 355 7 Alliant Energy Corp. 175 6 Allegheny Energy Inc. 269 6 MDU Resources Group Inc. 299 6 Integrys Energy Group Inc. 123 6 TECO Energy Inc. 340 6 UGI Corp. 173 5 NV Energy Inc. 373 5 Energen Corp. 114 5 ITC Holdings Corp. 80 5 DPL Inc. 189 5 Aqua America Inc. 217 5 Questar Corp. 279 5 AGL Resources Inc. 124 5 Atmos Energy Corp. 148 4 Westar Energy Inc. 175 4 Great Plains Energy Inc. 215 4 Vectren Corp. 129 3 Hawaiian Electric Industries Inc. 149 3 * Mirant Corp. 249 2 * RRI Energy Inc. 622 2 Ormat Technologies Inc. 26 1 Total Common Stocks (Cost $19,400) Market Value Coupon Shares ($000) Temporary Cash Investments (0.2%) 1 Money Market Fund (0.1%) 2 Vanguard Market Liquidity Fund 0.216% 14,009 14 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 3,4 Fannie Mae Discount Notes 0.250% 3/28/11 25 25 Total Temporary Cash Investments (Cost $39) 39 Total Investments (99.8%) (Cost $19,439) Other Assets and Liabilities-Net (0.2%) 29 Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and -0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Securities with a value of $25,000 have been segregated as initial margin for open futures contracts. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 19,471   Temporary Cash Investments 14 25  Futures ContractsLiabilities 1    Total 19,485 25  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index December 2010 1 59  Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At November 30, 2010, the cost of investment securities for tax purposes was $19,439,000. Net unrealized appreciation of investment securities for tax purposes was $71,000, consisting of unrealized gains of $525,000 on securities that had risen in value since their purchase and $454,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Russell 1000 Value Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (7.8%) Walt Disney Co. 4,285 156 Comcast Corp. Class A 6,144 123 Time Warner Inc. 1,972 58 News Corp. Class A 3,967 54 Time Warner Cable Inc. 779 48 Viacom Inc. Class B 1,075 41 Carnival Corp. 595 25 CBS Corp. Class B 1,300 22 Macy's Inc. 825 21 Stanley Black & Decker Inc. 350 21 * Liberty Media Corp. - Interactive 1,300 20 Thomson Reuters Corp. 550 20 Virgin Media Inc. 720 18 * Liberty Global Inc. Class A 515 18 Fortune Brands Inc. 290 17 Lowe's Cos. Inc. 745 17 Genuine Parts Co. 345 17 VF Corp. 197 16 Cablevision Systems Corp. Class A 510 16 Newell Rubbermaid Inc. 689 12 JC Penney Co. Inc. 346 11 Wyndham Worldwide Corp. 390 11 * Kohl's Corp. 175 10 Autoliv Inc. 128 9 * Liberty Media Corp. - Capital 160 9 Mattel Inc. 335 9 DISH Network Corp. Class A 435 8 * Signet Jewelers Ltd. 185 7 McGraw-Hill Cos. Inc. 205 7 * Royal Caribbean Cruises Ltd. 175 7 Whirlpool Corp. 95 7 * Liberty Media Corp. - Starz 110 7 Expedia Inc. 260 7 Gannett Co. Inc. 520 7 * Discovery Communications Inc. Class A 165 7 * MGM Resorts International 547 7 Garmin Ltd. 230 7 * Lear Corp. 75 7 * GameStop Corp. Class A 330 7 * Sears Holdings Corp. 100 7 Foot Locker Inc. 340 6 Jarden Corp. 200 6 DR Horton Inc. 605 6 Omnicom Group Inc. 130 6 * Toll Brothers Inc. 315 6 * Mohawk Industries Inc. 105 6 H&R Block Inc. 420 5 American Eagle Outfitters Inc. 320 5 * Penn National Gaming Inc. 150 5 Lennar Corp. Class A 345 5 Washington Post Co. Class B 13 5 RadioShack Corp. 265 5 * Pulte Group Inc. 730 5 Service Corp. International 555 4 * Hyatt Hotels Corp. Class A 95 4 * Lamar Advertising Co. Class A 100 4 * Harman International Industries Inc. 80 3 Johnson Controls Inc. 85 3 Leggett & Platt Inc. 130 3 * New York Times Co. Class A 295 3 * TRW Automotive Holdings Corp. 55 3 * AutoNation Inc. 95 2 Gap Inc. 110 2 * Office Depot Inc. 540 2 Abercrombie & Fitch Co. 45 2 Wendy's/Arby's Group Inc. Class A 440 2 Choice Hotels International Inc. 55 2 MDC Holdings Inc. 80 2 * Madison Square Garden Inc. Class A 90 2 KB Home 165 2 Regal Entertainment Group Class A 135 2 * Central European Media Enterprises Ltd. Class A 80 2 Meredith Corp. 45 1 Aaron's Inc. 70 1 * Clear Channel Outdoor Holdings Inc. Class A 90 1 * BorgWarner Inc. 20 1 International Speedway Corp. Class A 40 1 * Federal-Mogul Corp. 35 1 Brinker International Inc. 30 1 * Education Management Corp. 40 1 * Tesla Motors Inc. 11  John Wiley & Sons Inc. Class A 5  Consumer Staples (10.3%) Procter & Gamble Co. 5,916 361 Kraft Foods Inc. 3,502 106 PepsiCo Inc. 1,498 97 Wal-Mart Stores Inc. 1,765 95 CVS Caremark Corp. 2,647 82 Coca-Cola Co. 1,173 74 Altria Group Inc. 1,905 46 Archer-Daniels-Midland Co. 1,411 41 Philip Morris International Inc. 644 37 Kroger Co. 1,342 32 Lorillard Inc. 337 27 Mead Johnson Nutrition Co. 385 23 Reynolds American Inc. 730 23 General Mills Inc. 585 21 HJ Heinz Co. 405 20 Safeway Inc. 845 19 Bunge Ltd. 315 19 ConAgra Foods Inc. 871 19 JM Smucker Co. 260 16 Molson Coors Brewing Co. Class B 285 14 Dr Pepper Snapple Group Inc. 370 14 Colgate-Palmolive Co. 175 13 Kimberly-Clark Corp. 193 12 * Energizer Holdings Inc. 158 11 Tyson Foods Inc. Class A 650 10 * Constellation Brands Inc. Class A 400 8 Del Monte Foods Co. 431 8 * Ralcorp Holdings Inc. 120 7 Hormel Foods Corp. 150 7 Corn Products International Inc. 165 7 Walgreen Co. 190 7 Hershey Co. 140 7 Coca-Cola Enterprises Inc. 270 7 McCormick & Co. Inc. 145 6 Sara Lee Corp. 410 6 Campbell Soup Co. 160 5 Alberto-Culver Co. Class B 145 5 * Smithfield Foods Inc. 300 5 * BJ's Wholesale Club Inc. 106 5 SUPERVALU Inc. 460 4 * Central European Distribution Corp. 155 4 Brown-Forman Corp. Class B 55 4 Kellogg Co. 60 3 * Dean Foods Co. 395 3 Flowers Foods Inc. 105 3 Clorox Co. 20 1 * Hansen Natural Corp. 20 1 Energy (12.1%) Chevron Corp. 4,156 337 Occidental Petroleum Corp. 1,418 125 ConocoPhillips 2,004 121 Apache Corp. 836 90 Anadarko Petroleum Corp. 1,084 70 Devon Energy Corp. 978 69 Exxon Mobil Corp. 904 63 National Oilwell Varco Inc. 920 56 Hess Corp. 635 44 Marathon Oil Corp. 1,145 38 Baker Hughes Inc. 686 36 Peabody Energy Corp. 585 34 Spectra Energy Corp. 1,410 34 Noble Energy Inc. 380 31 Chesapeake Energy Corp. 1,416 30 Schlumberger Ltd. 383 30 Murphy Oil Corp. 369 25 Valero Energy Corp. 1,230 24 Pioneer Natural Resources Co. 258 21 * Weatherford International Ltd. 961 20 * Newfield Exploration Co. 290 19 Williams Cos. Inc. 745 17 El Paso Corp. 1,250 17 * Denbury Resources Inc. 870 16 QEP Resources Inc. 380 13 * Whiting Petroleum Corp. 119 13 * Alpha Natural Resources Inc. 230 11 Consol Energy Inc. 265 11 * Cameron International Corp. 230 11 Sunoco Inc. 260 10 Helmerich & Payne Inc. 205 9 * Plains Exploration & Production Co. 305 9 * Oceaneering International Inc. 120 8 * Nabors Industries Ltd. 372 8 Cabot Oil & Gas Corp. 225 8 * Pride International Inc. 230 7 Patterson-UTI Energy Inc. 335 7 * Rowan Cos. Inc. 215 6 Diamond Offshore Drilling Inc. 100 6 Southern Union Co. 270 6 * Oil States International Inc. 100 6 Tidewater Inc. 115 6 * Superior Energy Services Inc. 160 5 Tesoro Corp. 305 5 * SEACOR Holdings Inc. 45 5 Frontier Oil Corp. 230 4 * Quicksilver Resources Inc. 240 3 * Unit Corp. 85 3 * Petrohawk Energy Corp. 190 3 * Atwood Oceanics Inc. 95 3 Arch Coal Inc. 105 3 * Forest Oil Corp. 85 3 Teekay Corp. 90 3 * Exterran Holdings Inc. 125 3 * Comstock Resources Inc. 105 3 SM Energy Co. 45 2 * Atlas Energy Inc. 45 2 * McDermott International Inc. 105 2 * Cobalt International Energy Inc. 160 2 * SandRidge Energy Inc. 325 2 Holly Corp. 30 1 EQT Corp. 20 1 * Dresser-Rand Group Inc. 15 1 Frontline Ltd. 20 1 * Continental Resources Inc. 5  Financials (26.8%) JPMorgan Chase & Co. 8,699 325 * Berkshire Hathaway Inc. Class B 3,782 301 Wells Fargo & Co. 10,635 289 Bank of America Corp. 21,922 240 * Citigroup Inc. 46,221 194 Goldman Sachs Group Inc. 1,126 176 US Bancorp 4,188 100 Bank of New York Mellon Corp. 2,655 72 PNC Financial Services Group Inc. 1,154 62 Morgan Stanley 2,249 55 Prudential Financial Inc. 1,020 52 Travelers Cos. Inc. 905 49 State Street Corp. 1,102 48 CME Group Inc. 144 42 Chubb Corp. 672 38 MetLife Inc. 983 38 Capital One Financial Corp. 1,003 37 ACE Ltd. 625 37 BB&T Corp. 1,506 35 Allstate Corp. 1,170 34 Progressive Corp. 1,479 30 Equity Residential 585 29 Vornado Realty Trust 320 26 Boston Properties Inc. 306 26 Loews Corp. 685 26 SunTrust Banks Inc. 1,085 25 Annaly Capital Management Inc. 1,345 24 Ameriprise Financial Inc. 455 24 Host Hotels & Resorts Inc. 1,430 24 AON Corp. 585 24 HCP Inc. 675 22 Discover Financial Services 1,180 22 Fifth Third Bancorp 1,725 21 AvalonBay Communities Inc. 180 20 Simon Property Group Inc. 201 20 Hartford Financial Services Group Inc. 885 20 Weyerhaeuser Co. 1,165 19 Principal Financial Group Inc. 695 19 * CIT Group Inc. 435 17 New York Community Bancorp Inc. 945 16 Northern Trust Corp. 315 16 Lincoln National Corp. 655 16 Unum Group 725 16 Invesco Ltd. 710 15 Regions Financial Corp. 2,730 15 Kimco Realty Corp. 880 15 XL Group plc Class A 745 15 KeyCorp 1,910 14 Comerica Inc. 385 14 Health Care REIT Inc. 291 13 PartnerRe Ltd. 170 13 Macerich Co. 280 13 Ventas Inc. 250 13 ProLogis 970 13 M&T Bank Corp. 160 12 * SLM Corp. 1,055 12 NYSE Euronext 445 12 SL Green Realty Corp. 170 11 * Leucadia National Corp. 425 11 * American International Group Inc. 265 11 Legg Mason Inc. 335 11 Everest Re Group Ltd. 130 11 Hudson City Bancorp Inc. 941 11 Torchmark Corp. 180 10 * Genworth Financial Inc. Class A 865 10 People's United Financial Inc. 805 10 Cincinnati Financial Corp. 320 10 AMB Property Corp. 330 10 * Arch Capital Group Ltd. 106 10 Nationwide Health Properties Inc. 260 9 Huntington Bancshares Inc. 1,555 9 Assurant Inc. 245 9 UDR Inc. 370 8 Realty Income Corp. 241 8 BlackRock Inc. 50 8 Alexandria Real Estate Equities Inc. 120 8 Reinsurance Group of America Inc. Class A 160 8 * Markel Corp. 22 8 Chimera Investment Corp. 1,920 8 Liberty Property Trust 245 8 Camden Property Trust 145 7 Plum Creek Timber Co. Inc. 205 7 WR Berkley Corp. 275 7 Regency Centers Corp. 180 7 Zions Bancorporation 376 7 RenaissanceRe Holdings Ltd. 120 7 Old Republic International Corp. 564 7 Transatlantic Holdings Inc. 140 7 * E*Trade Financial Corp. 480 7 HCC Insurance Holdings Inc. 250 7 Ares Capital Corp. 416 7 Assured Guaranty Ltd. 400 7 Fidelity National Financial Inc. Class A 500 7 Axis Capital Holdings Ltd. 185 7 * Popular Inc. 2,221 6 Raymond James Financial Inc. 215 6 Senior Housing Properties Trust 276 6 Weingarten Realty Investors 260 6 Jefferies Group Inc. 255 6 Cullen/Frost Bankers Inc. 115 6 Rayonier Inc. 120 6 Duke Realty Corp. 545 6 BRE Properties Inc. 140 6 Commerce Bancshares Inc. 160 6 Hospitality Properties Trust 270 6 Taubman Centers Inc. 120 6 Allied World Assurance Co. Holdings Ltd. 97 6 American Financial Group Inc. 185 6 * NASDAQ OMX Group Inc. 265 6 First Niagara Financial Group Inc. 455 6 Developers Diversified Realty Corp. 435 6 East West Bancorp Inc. 320 6 Marshall & Ilsley Corp. 1,145 6 Mack-Cali Realty Corp. 170 5 White Mountains Insurance Group Ltd. 17 5 City National Corp. 100 5 Aspen Insurance Holdings Ltd. 170 5 * First Horizon National Corp. 505 5 Associated Banc-Corp 375 5 Arthur J Gallagher & Co. 170 5 CapitalSource Inc. 700 5 * Alleghany Corp. 15 5 Valley National Bancorp 350 4 Essex Property Trust Inc. 40 4 Douglas Emmett Inc. 265 4 Corporate Office Properties Trust 130 4 StanCorp Financial Group Inc. 105 4 Protective Life Corp. 185 4 Hanover Insurance Group Inc. 95 4 Federal Realty Investment Trust 55 4 * Forest City Enterprises Inc. Class A 276 4 Validus Holdings Ltd. 145 4 TCF Financial Corp. 310 4 CommonWealth REIT 163 4 Endurance Specialty Holdings Ltd. 90 4 Janus Capital Group Inc. 365 4 Fulton Financial Corp. 430 4 Washington Federal Inc. 245 4 Synovus Financial Corp. 1,700 3 * MBIA Inc. 335 3 Brandywine Realty Trust 285 3 Apartment Investment & Management Co. 130 3 Bank of Hawaii Corp. 70 3 Public Storage 30 3 Aflac Inc. 55 3 Brown & Brown Inc. 115 3 Unitrin Inc. 110 3 Mercury General Corp. 60 3 BOK Financial Corp. 55 3 BancorpSouth Inc. 180 2 Piedmont Office Realty Trust Inc. Class A 115 2 First Citizens BancShares Inc. Class A 13 2 Marsh & McLennan Cos. Inc. 90 2 General Growth Properties Inc. 100 2 Wesco Financial Corp. 4 1 TFS Financial Corp. 175 1 Federated Investors Inc. Class B 60 1 * CNA Financial Corp. 55 1 American National Insurance Co. 15 1 * Interactive Brokers Group Inc. 62 1 Erie Indemnity Co. Class A 15 1 Capitol Federal Financial 40 1 Symetra Financial Corp. 75 1 Wilmington Trust Corp. 200 1 OneBeacon Insurance Group Ltd. Class A 50 1 Digital Realty Trust Inc. 10 1 CBOE Holdings Inc. 18  * Howard Hughes Corp. 9  * St. Joe Co. 20  * Green Dot Corp. Class A 3  Health Care (12.9%) Johnson & Johnson 5,123 315 Pfizer Inc. 17,621 287 Merck & Co. Inc. 6,819 235 * Amgen Inc. 2,090 110 Bristol-Myers Squibb Co. 3,754 95 UnitedHealth Group Inc. 2,485 91 Eli Lilly & Co. 1,714 58 * WellPoint Inc. 879 49 * Thermo Fisher Scientific Inc. 901 46 * Biogen Idec Inc. 533 34 Aetna Inc. 925 27 CIGNA Corp. 600 22 * Zimmer Holdings Inc. 440 22 McKesson Corp. 335 21 * Boston Scientific Corp. 3,296 21 * Humana Inc. 370 21 * Forest Laboratories Inc. 620 20 Medtronic Inc. 555 19 Cardinal Health Inc. 515 18 Abbott Laboratories 330 15 * Watson Pharmaceuticals Inc. 245 12 * Cephalon Inc. 165 11 Baxter International Inc. 215 11 * Genzyme Corp. 140 10 * Hologic Inc. 565 9 * Endo Pharmaceuticals Holdings Inc. 255 9 Beckman Coulter Inc. 160 9 * Coventry Health Care Inc. 320 8 * King Pharmaceuticals Inc. 540 8 Universal Health Services Inc. Class B 180 7 * CareFusion Corp. 305 7 * Health Net Inc. 215 6 * Life Technologies Corp. 115 6 Omnicare Inc. 235 5 * Kinetic Concepts Inc. 125 5 * LifePoint Hospitals Inc. 120 4 Cooper Cos. Inc. 80 4 * Alere Inc. 130 4 * Bio-Rad Laboratories Inc. Class A 42 4 Teleflex Inc. 75 4 * Charles River Laboratories International Inc. 110 4 PerkinElmer Inc. 140 3 * Brookdale Senior Living Inc. Class A 160 3 Quest Diagnostics Inc. 44 2 * Community Health Systems Inc. 65 2 * Mylan Inc. 105 2 * Tenet Healthcare Corp. 295 1 Hill-Rom Holdings Inc. 20 1 * Mednax Inc. 5  * Emdeon Inc. Class A 5  Industrials (9.1%) General Electric Co. 17,916 284 Union Pacific Corp. 967 87 CSX Corp. 854 52 General Dynamics Corp. 758 50 Norfolk Southern Corp. 814 49 Northrop Grumman Corp. 664 41 Raytheon Co. 830 38 Waste Management Inc. 1,065 36 Tyco International Ltd. 950 36 Ingersoll-Rand plc 700 29 Eaton Corp. 270 26 FedEx Corp. 246 22 Fluor Corp. 365 21 Parker Hannifin Corp. 257 21 Boeing Co. 315 20 Southwest Airlines Co. 1,405 19 ITT Corp. 400 18 L-3 Communications Holdings Inc. 257 18 Goodrich Corp. 195 17 Republic Services Inc. Class A 495 14 United Technologies Corp. 175 13 Massey Energy Co. 225 11 Manpower Inc. 180 10 Lockheed Martin Corp. 145 10 Equifax Inc. 275 10 * AGCO Corp. 200 9 Rockwell Collins Inc. 161 9 KBR Inc. 330 9 Avery Dennison Corp. 225 8 Dover Corp. 150 8 * Quanta Services Inc. 455 8 Cintas Corp. 290 8 * BE Aerospace Inc. 210 7 * URS Corp. 180 7 RR Donnelley & Sons Co. 425 7 Snap-On Inc. 125 7 Textron Inc. 290 6 SPX Corp. 93 6 Masco Corp. 545 6 * Terex Corp. 235 6 * Corrections Corp. of America 205 5 * Kirby Corp. 110 5 Carlisle Cos. Inc. 125 5 Hubbell Inc. Class B 80 5 * Kansas City Southern 90 4 * Jacobs Engineering Group Inc. 110 4 * Thomas & Betts Corp. 95 4 * AMR Corp. 490 4 Covanta Holding Corp. 265 4 Wabtec Corp. 90 4 Towers Watson & Co. Class A 80 4 * Aecom Technology Corp. 155 4 Crane Co. 105 4 Trinity Industries Inc. 170 4 Harsco Corp. 160 4 * Spirit Aerosystems Holdings Inc. Class A 195 4 Deere & Co. 50 4 Con-way Inc. 110 4 * Chicago Bridge & Iron Co. NV 130 4 Danaher Corp. 85 4 Pentair Inc. 105 3 Alexander & Baldwin Inc. 90 3 * WESCO International Inc. 61 3 * Owens Corning 110 3 Pitney Bowes Inc. 130 3 * Shaw Group Inc. 80 3 * United Continental Holdings Inc. 90 3 GATX Corp. 75 2 * General Cable Corp. 75 2 Ryder System Inc. 55 2 Timken Co. 50 2 Flowserve Corp. 20 2 * Armstrong World Industries Inc. 40 2 * CNH Global NV 45 2 Kennametal Inc. 45 2 Copa Holdings SA Class A 25 1 Waste Connections Inc. 52 1 * Babcock & Wilcox Co. 55 1 IDEX Corp. 30 1 * USG Corp. 85 1 Regal-Beloit Corp. 15 1 * Hertz Global Holdings Inc. 60 1 * FTI Consulting Inc. 20 1 UTi Worldwide Inc. 35 1 * KAR Auction Services Inc. 50 1 * Alliant Techsystems Inc. 5  Gardner Denver Inc. 5  Information Technology (5.7%) Microsoft Corp. 5,552 140 Intel Corp. 3,847 81 Corning Inc. 2,997 53 Texas Instruments Inc. 1,471 47 * eBay Inc. 1,567 46 * Motorola Inc. 5,114 39 Xerox Corp. 3,038 35 * Yahoo! Inc. 1,740 27 * Symantec Corp. 1,575 26 Fidelity National Information Services Inc. 575 15 Computer Sciences Corp. 335 15 * Micron Technology Inc. 1,860 14 * Western Digital Corp. 385 13 KLA-Tencor Corp. 350 13 * Avnet Inc. 330 10 Activision Blizzard Inc. 820 10 * Amdocs Ltd. 325 8 * LSI Corp. 1,420 8 * Synopsys Inc. 305 8 * Arrow Electronics Inc. 235 7 * CommScope Inc. 205 6 * Lexmark International Inc. Class A 170 6 * Fiserv Inc. 110 6 Molex Inc. 290 6 * Advanced Micro Devices Inc. 805 6 * Ingram Micro Inc. 320 6 * AOL Inc. 231 6 Total System Services Inc. 360 5 * Vishay Intertechnology Inc. 375 5 Tellabs Inc. 835 5 * Brocade Communications Systems Inc. 965 5 CoreLogic Inc. 255 5 * Novell Inc. 755 5 * Tech Data Corp. 102 4 * International Rectifier Corp. 155 4 * Seagate Technology plc 295 4 * Fairchild Semiconductor International Inc. Class A 275 4 CA Inc. 155 4 Diebold Inc. 112 4 * PMC - Sierra Inc. 470 3 * MEMC Electronic Materials Inc. 290 3 * IAC/InterActiveCorp 115 3 * Monster Worldwide Inc. 140 3 * Convergys Corp. 215 3 Intersil Corp. Class A 175 2 * Compuware Corp. 215 2 * Zebra Technologies Corp. 55 2 Jabil Circuit Inc. 115 2 * EchoStar Corp. Class A 80 2 * SunPower Corp. Class A 130 2 AVX Corp. 95 1 * Atmel Corp. 105 1 * Novellus Systems Inc. 25 1 * Electronic Arts Inc. 45 1 National Semiconductor Corp. 45 1 Broadridge Financial Solutions Inc. 25 1 * Vishay Precision Group Inc. 25  * Itron Inc. 5  Materials (3.1%) Dow Chemical Co. 2,527 79 EI du Pont de Nemours & Co. 1,302 61 Alcoa Inc. 1,895 25 PPG Industries Inc. 307 24 Nucor Corp. 390 15 United States Steel Corp. 255 12 Vulcan Materials Co. 275 11 Ball Corp. 160 11 Eastman Chemical Co. 125 10 MeadWestvaco Corp. 370 9 Sealed Air Corp. 345 8 Ashland Inc. 155 8 Steel Dynamics Inc. 470 8 Bemis Co. Inc. 235 7 Sonoco Products Co. 220 7 Aptargroup Inc. 150 7 Domtar Corp. 90 7 * Owens-Illinois Inc. 250 7 Reliance Steel & Aluminum Co. 145 6 Valspar Corp. 195 6 Huntsman Corp. 410 6 Packaging Corp. of America 225 6 Sherwin-Williams Co. 75 6 CF Industries Holdings Inc. 45 5 International Paper Co. 210 5 Royal Gold Inc. 100 5 Cytec Industries Inc. 105 5 Cabot Corp. 140 5 Greif Inc. Class A 75 4 Temple-Inland Inc. 190 4 FMC Corp. 50 4 Commercial Metals Co. 250 4 * Intrepid Potash Inc. 95 3 RPM International Inc. 140 3 AK Steel Holding Corp. 205 3 Walter Energy Inc. 25 3 Schnitzer Steel Industries Inc. 40 2 Sigma-Aldrich Corp. 20 1 Telecommunication Services (5.1%) AT&T Inc. 12,913 359 Verizon Communications Inc. 6,178 198 CenturyLink Inc. 655 28 Qwest Communications International Inc. 3,776 26 * Sprint Nextel Corp. 6,400 24 Frontier Communications Corp. 1,320 12 Windstream Corp. 615 8 Telephone & Data Systems Inc. 185 7 * MetroPCS Communications Inc. 285 3 * NII Holdings Inc. 75 3 * Level 3 Communications Inc. 2,210 2 * United States Cellular Corp. 35 2 * Leap Wireless International Inc. 135 1 * Clearwire Corp. Class A 75 1 Utilities (7.1%) Southern Co. 1,804 68 Exelon Corp. 1,448 57 Dominion Resources Inc. 1,307 54 Duke Energy Corp. 2,883 51 NextEra Energy Inc. 904 46 PG&E Corp. 810 38 American Electric Power Co. Inc. 1,054 38 Public Service Enterprise Group Inc. 1,100 34 Consolidated Edison Inc. 615 30 Entergy Corp. 412 29 Progress Energy Inc. 625 27 Sempra Energy 540 27 PPL Corp. 1,050 27 Edison International 710 26 FirstEnergy Corp. 674 24 Xcel Energy Inc. 1,000 23 DTE Energy Co. 365 16 * AES Corp. 1,455 16 Wisconsin Energy Corp. 255 15 Ameren Corp. 520 15 CenterPoint Energy Inc. 915 14 Northeast Utilities 380 12 Oneok Inc. 230 12 Constellation Energy Group Inc. 400 11 * NRG Energy Inc. 555 11 National Fuel Gas Co. 160 10 NiSource Inc. 600 10 SCANA Corp. 245 10 NSTAR 230 10 Pinnacle West Capital Corp. 235 9 OGE Energy Corp. 210 9 American Water Works Co. Inc. 380 9 CMS Energy Corp. 500 9 Pepco Holdings Inc. 485 9 Alliant Energy Corp. 240 9 Allegheny Energy Inc. 370 8 MDU Resources Group Inc. 410 8 Integrys Energy Group Inc. 165 8 TECO Energy Inc. 465 8 NV Energy Inc. 510 7 UGI Corp. 235 7 Energen Corp. 155 7 DPL Inc. 260 7 Aqua America Inc. 300 6 Questar Corp. 380 6 AGL Resources Inc. 170 6 Atmos Energy Corp. 200 6 Westar Energy Inc. 240 6 Great Plains Energy Inc. 295 6 * Calpine Corp. 405 5 Vectren Corp. 175 5 Hawaiian Electric Industries Inc. 200 4 * Mirant Corp. 315 3 * RRI Energy Inc. 770 3 ITC Holdings Corp. 15 1 Ormat Technologies Inc. 20 1 Total Common Stocks (Cost $13,013) Total Investments (100.0%) (Cost $13,013) Net Assets (100%) Securities with a market value of less than $500 are displayed with a dash. * Non-income-producing security. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $13,013,000. Net unrealized appreciation of investment securities for tax purposes was $82,000, consisting of unrealized gains of $424,000 on securities that had risen in value since their purchase and $342,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Russell 1000 Growth Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (15.1%) McDonald's Corp. 1,917 150 * Amazon.com Inc. 626 110 * Ford Motor Co. 5,956 95 Home Depot Inc. 3,024 91 Target Corp. 1,316 75 * DIRECTV Class A 1,586 66 NIKE Inc. Class B 640 55 Lowe's Cos. Inc. 1,975 45 Yum! Brands Inc. 840 42 Johnson Controls Inc. 1,140 42 Starbucks Corp. 1,339 41 * priceline.com Inc. 86 34 TJX Cos. Inc. 724 33 Coach Inc. 542 31 Staples Inc. 1,296 29 * Las Vegas Sands Corp. 562 28 Best Buy Co. Inc. 583 25 * Kohl's Corp. 404 23 * Bed Bath & Beyond Inc. 468 20 Omnicom Group Inc. 440 20 Starwood Hotels & Resorts Worldwide Inc. 336 19 Marriott International Inc. Class A 482 19 Limited Brands Inc. 474 16 * Discovery Communications Inc. Class A 368 15 Gap Inc. 698 15 * NetFlix Inc. 72 15 * O'Reilly Automotive Inc. 244 15 * Chipotle Mexican Grill Inc. Class A 56 14 Ross Stores Inc. 216 14 Tiffany & Co. 224 14 Wynn Resorts Ltd. 134 14 McGraw-Hill Cos. Inc. 392 14 Harley-Davidson Inc. 418 13 * CarMax Inc. 396 13 Nordstrom Inc. 296 13 * Dollar Tree Inc. 226 12 Time Warner Inc. 416 12 * AutoZone Inc. 47 12 Darden Restaurants Inc. 248 12 Family Dollar Stores Inc. 240 12 Carnival Corp. 290 12 * BorgWarner Inc. 192 12 News Corp. Class A 848 12 Hasbro Inc. 232 11 Polo Ralph Lauren Corp. Class A 100 11 Advance Auto Parts Inc. 156 10 Mattel Inc. 376 10 * Sirius XM Radio Inc. 6,898 9 * Interpublic Group of Cos. Inc. 870 9 International Game Technology 530 8 * Urban Outfitters Inc. 216 8 Scripps Networks Interactive Inc. Class A 160 8 Viacom Inc. Class B 212 8 PetSmart Inc. 210 8 Thomson Reuters Corp. 216 8 * Apollo Group Inc. Class A 230 8 * NVR Inc. 11 7 Phillips-Van Heusen Corp. 100 7 * Fossil Inc. 92 6 Abercrombie & Fitch Co. 120 6 Williams-Sonoma Inc. 172 6 * Panera Bread Co. Class A 56 6 Guess? Inc. 116 5 * Dick's Sporting Goods Inc. 160 5 * LKQ Corp. 252 5 Tractor Supply Co. 128 5 Tupperware Brands Corp. 112 5 Gentex Corp. 248 5 DeVry Inc. 112 5 * WMS Industries Inc. 104 5 * Hanesbrands Inc. 168 5 * TRW Automotive Holdings Corp. 96 5 JC Penney Co. Inc. 136 5 * Tempur-Pedic International Inc. 128 5 * Aeropostale Inc. 166 5 * Big Lots Inc. 140 4 * J Crew Group Inc. 98 4 * Goodyear Tire & Rubber Co. 432 4 * DreamWorks Animation SKG Inc. Class A 132 4 Whirlpool Corp. 56 4 * Dollar General Corp. 124 4 Expedia Inc. 150 4 * Bally Technologies Inc. 98 4 Autoliv Inc. 52 4 Chico's FAS Inc. 316 4 * Royal Caribbean Cruises Ltd. 92 4 * ITT Educational Services Inc. 59 3 Brinker International Inc. 160 3 Strayer Education Inc. 24 3 Leggett & Platt Inc. 156 3 John Wiley & Sons Inc. Class A 72 3 H&R Block Inc. 234 3 * Harman International Industries Inc. 60 3 * Lear Corp. 28 2 CBS Corp. Class B 144 2 Hillenbrand Inc. 112 2 * Career Education Corp. 116 2 Weight Watchers International Inc. 60 2 * Morningstar Inc. 40 2 Macy's Inc. 76 2 Fortune Brands Inc. 32 2 Thor Industries Inc. 60 2 Aaron's Inc. 72 1 American Eagle Outfitters Inc. 84 1 Wendy's/Arby's Group Inc. Class A 224 1 * AutoNation Inc. 40 1 * MGM Resorts International 81 1 Meredith Corp. 28 1 * Madison Square Garden Inc. Class A 36 1 * Lamar Advertising Co. Class A 20 1 * Tesla Motors Inc. 20 1 * Mohawk Industries Inc. 12 1 * Education Management Corp. 44 1 International Speedway Corp. Class A 20  Regal Entertainment Group Class A 32  Garmin Ltd. 12  * Office Depot Inc. 48  * Federal-Mogul Corp. 8  Choice Hotels International Inc. 4  Consumer Staples (9.7%) Coca-Cola Co. 2,805 177 Philip Morris International Inc. 2,780 158 Wal-Mart Stores Inc. 2,198 119 PepsiCo Inc. 1,654 107 Colgate-Palmolive Co. 735 56 Walgreen Co. 1,597 56 Costco Wholesale Corp. 790 53 Altria Group Inc. 2,177 52 Kimberly-Clark Corp. 582 36 Sysco Corp. 1,050 30 General Mills Inc. 701 25 Avon Products Inc. 760 22 Kellogg Co. 408 20 Procter & Gamble Co. 308 19 Estee Lauder Cos. Inc. Class A 196 15 Clorox Co. 236 15 Sara Lee Corp. 838 13 * Whole Foods Market Inc. 248 12 HJ Heinz Co. 230 11 Brown-Forman Corp. Class B 140 9 Coca-Cola Enterprises Inc. 348 8 CVS Caremark Corp. 268 8 Church & Dwight Co. Inc. 126 8 Hershey Co. 160 8 Herbalife Ltd. 108 7 * Green Mountain Coffee Roasters Inc. 196 7 Campbell Soup Co. 196 7 * Hansen Natural Corp. 100 5 McCormick & Co. Inc. 116 5 Dr Pepper Snapple Group Inc. 132 5 Mead Johnson Nutrition Co. 48 3 ConAgra Foods Inc. 80 2 Kroger Co. 64 2 Flowers Foods Inc. 52 1 Alberto-Culver Co. Class B 32 1 * BJ's Wholesale Club Inc. 8  Energy (10.7%) Exxon Mobil Corp. 8,357 581 Schlumberger Ltd. 2,126 164 Halliburton Co. 1,628 62 ConocoPhillips 1,021 61 EOG Resources Inc. 450 40 Occidental Petroleum Corp. 292 26 * Southwestern Energy Co. 614 22 * FMC Technologies Inc. 216 18 Chevron Corp. 188 15 * Concho Resources Inc. 164 14 * Ultra Petroleum Corp. 270 13 * Cameron International Corp. 248 12 Range Resources Corp. 284 12 Cimarex Energy Co. 148 12 Marathon Oil Corp. 336 11 Baker Hughes Inc. 208 11 * Weatherford International Ltd. 530 11 EQT Corp. 246 10 Williams Cos. Inc. 428 10 Consol Energy Inc. 184 8 Core Laboratories NV 80 7 * Petrohawk Energy Corp. 380 7 Arch Coal Inc. 204 6 * McDermott International Inc. 324 6 * Dresser-Rand Group Inc. 132 5 EXCO Resources Inc. 260 5 * Nabors Industries Ltd. 202 4 * Forest Oil Corp. 128 4 * Atlas Energy Inc. 100 4 * Pride International Inc. 124 4 SM Energy Co. 76 4 El Paso Corp. 230 3 Murphy Oil Corp. 40 3 Diamond Offshore Drilling Inc. 40 3 * Continental Resources Inc. 48 2 Frontline Ltd. 76 2 * SandRidge Energy Inc. 374 2 Holly Corp. 52 2 * Alpha Natural Resources Inc. 28 1 * Whiting Petroleum Corp. 8 1 * Rowan Cos. Inc. 24 1 * Atwood Oceanics Inc. 20 1 * Superior Energy Services Inc. 12  * Exterran Holdings Inc. 12  * Oil States International Inc. 4  * Quicksilver Resources Inc. 12  Financials (4.6%) American Express Co. 1,874 81 Aflac Inc. 788 41 Simon Property Group Inc. 360 35 Franklin Resources Inc. 264 30 T Rowe Price Group Inc. 460 27 Charles Schwab Corp. 1,758 26 Marsh & McLennan Cos. Inc. 886 22 Public Storage 226 22 Morgan Stanley 856 21 * IntercontinentalExchange Inc. 132 15 MetLife Inc. 362 14 Moody's Corp. 364 10 * CB Richard Ellis Group Inc. Class A 506 10 Northern Trust Corp. 172 9 * Affiliated Managers Group Inc. 92 8 Digital Realty Trust Inc. 148 8 TD Ameritrade Holding Corp. 414 7 * MSCI Inc. Class A 196 7 Eaton Vance Corp. 208 6 Jones Lang LaSalle Inc. 76 6 SEI Investments Co. 266 6 Lazard Ltd. Class A 164 6 General Growth Properties Inc. 360 6 Invesco Ltd. 252 5 ACE Ltd. 92 5 Travelers Cos. Inc. 96 5 Federal Realty Investment Trust 64 5 Ameriprise Financial Inc. 92 5 Waddell & Reed Financial Inc. Class A 152 5 Plum Creek Timber Co. Inc. 124 4 AON Corp. 104 4 Greenhill & Co. Inc. 52 4 Ventas Inc. 76 4 BlackRock Inc. 23 4 NYSE Euronext 100 3 * St. Joe Co. 148 3 Federated Investors Inc. Class B 108 3 Apartment Investment & Management Co. 104 3 Brown & Brown Inc. 108 2 Erie Indemnity Co. Class A 36 2 Rayonier Inc. 44 2 Essex Property Trust Inc. 20 2 Axis Capital Holdings Ltd. 60 2 Vornado Realty Trust 24 2 * Genworth Financial Inc. Class A 160 2 Equity Residential 32 2 Hartford Financial Services Group Inc. 68 2 * Howard Hughes Corp. 35 1 Arthur J Gallagher & Co. 48 1 Bank of Hawaii Corp. 28 1 Hudson City Bancorp Inc. 72 1 AMB Property Corp. 28 1 * Interactive Brokers Group Inc. 39 1 ProLogis 52 1 * NASDAQ OMX Group Inc. 24 1 Validus Holdings Ltd. 16  * Green Dot Corp. Class A 8  UDR Inc. 20  * Arch Capital Group Ltd. 4  Endurance Specialty Holdings Ltd. 8  Janus Capital Group Inc. 28  CBOE Holdings Inc. 9  Capitol Federal Financial 4  Health Care (9.7%) Abbott Laboratories 2,482 115 * Gilead Sciences Inc. 1,504 55 * Express Scripts Inc. 984 51 Medtronic Inc. 1,519 51 * Celgene Corp. 829 49 * Medco Health Solutions Inc. 779 48 Johnson & Johnson 742 46 Baxter International Inc. 892 43 Covidien plc 890 37 Allergan Inc. 540 36 Becton Dickinson and Co. 414 32 Stryker Corp. 560 28 * Genzyme Corp. 360 26 * St. Jude Medical Inc. 593 23 Alcon Inc. 124 19 * Intuitive Surgical Inc. 70 18 * Hospira Inc. 296 17 AmerisourceBergen Corp. Class A 502 15 * Laboratory Corp. of America Holdings 184 15 * Varian Medical Systems Inc. 220 14 CR Bard Inc. 168 14 Eli Lilly & Co. 416 14 * DaVita Inc. 184 13 McKesson Corp. 208 13 * Edwards Lifesciences Corp. 200 13 * Illumina Inc. 216 13 * Waters Corp. 164 13 * Alexion Pharmaceuticals Inc. 160 12 * Vertex Pharmaceuticals Inc. 360 12 * Life Technologies Corp. 228 11 * Cerner Corp. 122 11 Quest Diagnostics Inc. 216 11 * Henry Schein Inc. 162 9 * Dendreon Corp. 256 9 * Mylan Inc. 462 9 * Mettler-Toledo International Inc. 60 9 Perrigo Co. 144 9 * ResMed Inc. 268 9 * Human Genome Sciences Inc. 332 8 DENTSPLY International Inc. 260 8 Cardinal Health Inc. 220 8 * IDEXX Laboratories Inc. 104 7 * United Therapeutics Corp. 88 6 Patterson Cos. Inc. 180 5 * Covance Inc. 116 5 * Mednax Inc. 80 5 * BioMarin Pharmaceutical Inc. 180 5 Pharmaceutical Product Development Inc. 188 5 * Gen-Probe Inc. 88 5 Lincare Holdings Inc. 176 5 * SXC Health Solutions Corp. 110 4 Techne Corp. 68 4 * Regeneron Pharmaceuticals Inc. 138 4 * Health Management Associates Inc. Class A 444 4 * Allscripts Healthcare Solutions Inc. 222 4 Hill-Rom Holdings Inc. 96 4 * Community Health Systems Inc. 116 4 * Myriad Genetics Inc. 170 4 * VCA Antech Inc. 152 3 * Amylin Pharmaceuticals Inc. 256 3 Warner Chilcott plc Class A 160 3 * Emergency Medical Services Corp. Class A 52 3 * Thoratec Corp. 100 3 * Tenet Healthcare Corp. 620 3 PerkinElmer Inc. 96 2 * Talecris Biotherapeutics Holdings Corp. 92 2 * CareFusion Corp. 70 2 * Alere Inc. 44 1 * Charles River Laboratories International Inc. 28 1 Cooper Cos. Inc. 16 1 Teleflex Inc. 12 1 * Emdeon Inc. Class A 48 1 Universal Health Services Inc. Class B 12  Omnicare Inc. 20  * Brookdale Senior Living Inc. Class A 20  * Kinetic Concepts Inc. 8  Industrials (13.1%) United Technologies Corp. 1,521 114 3M Co. 1,272 107 Caterpillar Inc. 1,121 95 United Parcel Service Inc. Class B 1,276 90 Emerson Electric Co. 1,347 74 General Electric Co. 4,428 70 Boeing Co. 1,098 70 Honeywell International Inc. 1,372 68 Deere & Co. 719 54 Danaher Corp. 886 38 Illinois Tool Works Inc. 793 38 Precision Castparts Corp. 256 35 PACCAR Inc. 648 35 Cummins Inc. 356 35 FedEx Corp. 360 33 Lockheed Martin Corp. 432 29 CH Robinson Worldwide Inc. 296 22 Expeditors International of Washington Inc. 378 20 * Delta Air Lines Inc. 1,402 19 Rockwell Automation Inc. 252 17 Cooper Industries plc 296 16 Joy Global Inc. 184 14 * United Continental Holdings Inc. 484 13 WW Grainger Inc. 104 13 Fastenal Co. 236 13 Bucyrus International Inc. Class A 138 12 Roper Industries Inc. 168 12 Dover Corp. 208 11 * Stericycle Inc. 152 11 AMETEK Inc. 188 11 Union Pacific Corp. 112 10 Pall Corp. 208 9 Flowserve Corp. 84 9 Rockwell Collins Inc. 148 8 Eaton Corp. 82 8 Donaldson Co. Inc. 136 7 Robert Half International Inc. 266 7 Iron Mountain Inc. 324 7 Dun & Bradstreet Corp. 88 7 * Navistar International Corp. 128 7 Parker Hannifin Corp. 80 6 * IHS Inc. Class A 86 6 * TransDigm Group Inc. 88 6 JB Hunt Transport Services Inc. 162 6 Pitney Bowes Inc. 264 6 * WABCO Holdings Inc. 116 6 Gardner Denver Inc. 88 6 Textron Inc. 250 6 * Verisk Analytics Inc. Class A 184 6 Goodrich Corp. 64 6 * Jacobs Engineering Group Inc. 134 5 * Kansas City Southern 108 5 Tyco International Ltd. 132 5 Timken Co. 112 5 Republic Services Inc. Class A 172 5 Lincoln Electric Holdings Inc. 76 5 * Oshkosh Corp. 160 5 MSC Industrial Direct Co. Class A 76 5 * Copart Inc. 128 5 IDEX Corp. 120 5 Waste Connections Inc. 162 4 * Alliant Techsystems Inc. 56 4 * Babcock & Wilcox Co. 162 4 Graco Inc. 108 4 Lennox International Inc. 84 4 Kennametal Inc. 108 4 * Hertz Global Holdings Inc. 292 4 Regal-Beloit Corp. 56 3 Toro Co. 58 3 Valmont Industries Inc. 40 3 Landstar System Inc. 88 3 Pentair Inc. 92 3 * Owens Corning 112 3 UTi Worldwide Inc. 152 3 * Shaw Group Inc. 88 3 Manitowoc Co. Inc. 232 3 Hubbell Inc. Class B 44 3 * FTI Consulting Inc. 68 2 Southwest Airlines Co. 176 2 Masco Corp. 192 2 Ryder System Inc. 48 2 * Chicago Bridge & Iron Co. NV 72 2 Copa Holdings SA Class A 36 2 * AMR Corp. 192 2 * Aecom Technology Corp. 56 1 Fluor Corp. 20 1 * WESCO International Inc. 24 1 SPX Corp. 16 1 * General Cable Corp. 32 1 * Corrections Corp. of America 36 1 GATX Corp. 24 1 * Thomas & Betts Corp. 16 1 * USG Corp. 48 1 Towers Watson & Co. Class A 12 1 Wabtec Corp. 12 1 * Spirit Aerosystems Holdings Inc. Class A 28 1 Avery Dennison Corp. 12  KBR Inc. 16  * Kirby Corp. 8  * CNH Global NV 8  RR Donnelley & Sons Co. 20  Carlisle Cos. Inc. 8  Harsco Corp. 12  Con-way Inc. 8  * Armstrong World Industries Inc. 4  Covanta Holding Corp. 12  * KAR Auction Services Inc. 8  Information Technology (31.1%) * Apple Inc. 1,624 505 International Business Machines Corp. 2,288 324 * Google Inc. Class A 435 242 Microsoft Corp. 9,139 230 * Cisco Systems Inc. 10,189 195 Oracle Corp. 6,799 184 Hewlett-Packard Co. 4,187 176 Intel Corp. 6,789 143 QUALCOMM Inc. 2,924 137 * EMC Corp. 3,673 79 Visa Inc. Class A 837 62 Accenture plc Class A 1,098 48 Mastercard Inc. Class A 175 41 * Dell Inc. 3,057 40 Automatic Data Processing Inc. 894 40 Broadcom Corp. Class A 882 39 * Cognizant Technology Solutions Corp. Class A 532 35 * Juniper Networks Inc. 934 32 Texas Instruments Inc. 982 31 * NetApp Inc. 612 31 Applied Materials Inc. 2,384 30 * Salesforce.com Inc. 204 28 * Adobe Systems Inc. 934 26 * eBay Inc. 776 23 * Intuit Inc. 498 22 * Citrix Systems Inc. 330 22 * Agilent Technologies Inc. 618 22 Western Union Co. 1,194 21 * F5 Networks Inc. 144 19 Altera Corp. 536 19 Analog Devices Inc. 528 19 * Marvell Technology Group Ltd. 962 19 * SanDisk Corp. 408 18 * Akamai Technologies Inc. 322 17 * Yahoo! Inc. 1,038 16 Paychex Inc. 572 16 Amphenol Corp. Class A 308 15 * Red Hat Inc. 336 15 * Autodesk Inc. 408 14 * BMC Software Inc. 322 14 * NVIDIA Corp. 1,016 14 Linear Technology Corp. 398 13 * McAfee Inc. 276 13 CA Inc. 562 13 * Cree Inc. 192 13 Xilinx Inc. 460 12 Maxim Integrated Products Inc. 536 12 * First Solar Inc. 100 12 * Teradata Corp. 296 12 * VeriSign Inc. 324 11 Microchip Technology Inc. 328 11 * VMware Inc. Class A 132 11 Harris Corp. 232 10 * Lam Research Corp. 224 10 * Fiserv Inc. 180 10 * Rovi Corp. 180 10 * SAIC Inc. 550 8 * Seagate Technology plc 624 8 * Electronic Arts Inc. 550 8 * Trimble Navigation Ltd. 216 8 * Skyworks Solutions Inc. 314 8 * ANSYS Inc. 160 8 * Atmel Corp. 732 8 Factset Research Systems Inc. 84 7 * FLIR Systems Inc. 272 7 * Nuance Communications Inc. 404 7 * Informatica Corp. 164 7 * MICROS Systems Inc. 144 6 * ON Semiconductor Corp. 762 6 * Equinix Inc. 80 6 Corning Inc. 346 6 * Dolby Laboratories Inc. Class A 96 6 * Alliance Data Systems Corp. 96 6 Global Payments Inc. 144 6 Solera Holdings Inc. 124 6 * Polycom Inc. 152 6 * WebMD Health Corp. 104 5 Lender Processing Services Inc. 168 5 National Semiconductor Corp. 384 5 * Avago Technologies Ltd. 188 5 * Novellus Systems Inc. 152 5 * Cypress Semiconductor Corp. 292 5 * JDS Uniphase Corp. 384 5 Broadridge Financial Solutions Inc. 204 4 * Varian Semiconductor Equipment Associates Inc. 132 4 * Gartner Inc. 128 4 * NCR Corp. 284 4 * Atheros Communications Inc. 124 4 * Itron Inc. 68 4 * Teradyne Inc. 320 4 * Cadence Design Systems Inc. 480 4 * Rambus Inc. 188 4 National Instruments Corp. 104 4 * QLogic Corp. 198 4 Jabil Circuit Inc. 226 3 * NeuStar Inc. Class A 132 3 * Silicon Laboratories Inc. 80 3 * Western Digital Corp. 92 3 * VistaPrint NV 76 3 * Advanced Micro Devices Inc. 408 3 Activision Blizzard Inc. 248 3 DST Systems Inc. 64 3 * Amdocs Ltd. 104 3 * Monster Worldwide Inc. 112 3 * Ciena Corp. 164 3 * Compuware Corp. 226 2 * Symantec Corp. 132 2 * Zebra Technologies Corp. 60 2 * MEMC Electronic Materials Inc. 168 2 * IAC/InterActiveCorp 60 2 * Genpact Ltd. 116 2 Intersil Corp. Class A 76 1 * SunPower Corp. Class A 68 1 Diebold Inc. 24 1 * Arrow Electronics Inc. 24 1 KLA-Tencor Corp. 16 1 * Synopsys Inc. 16  * Ingram Micro Inc. 16  * PMC - Sierra Inc. 20  AVX Corp. 8  Materials (5.0%) Freeport-McMoRan Copper & Gold Inc. 840 85 Monsanto Co. 970 58 Newmont Mining Corp. 852 50 Praxair Inc. 544 50 Air Products & Chemicals Inc. 382 33 EI du Pont de Nemours & Co. 556 26 Ecolab Inc. 414 20 Mosaic Co. 280 19 Cliffs Natural Resources Inc. 240 16 International Paper Co. 604 15 Lubrizol Corp. 125 13 Sigma-Aldrich Corp. 200 13 Southern Copper Corp. 300 13 CF Industries Holdings Inc. 92 11 Celanese Corp. Class A 278 10 Allegheny Technologies Inc. 176 9 Nucor Corp. 240 9 Airgas Inc. 148 9 * Crown Holdings Inc. 288 9 Albemarle Corp. 164 9 Walter Energy Inc. 76 8 Sherwin-Williams Co. 100 7 International Flavors & Fragrances Inc. 140 7 FMC Corp. 88 7 Nalco Holding Co. 230 7 Martin Marietta Materials Inc. 80 7 Compass Minerals International Inc. 60 5 Scotts Miracle-Gro Co. Class A 80 4 PPG Industries Inc. 48 4 Alcoa Inc. 264 3 Carpenter Technology Corp. 78 3 * Titanium Metals Corp. 152 3 * Owens-Illinois Inc. 92 3 RPM International Inc. 116 2 Ball Corp. 36 2 United States Steel Corp. 48 2 Eastman Chemical Co. 28 2 Eagle Materials Inc. 76 2 Royal Gold Inc. 16 1 Temple-Inland Inc. 36 1 Reliance Steel & Aluminum Co. 16 1 Ashland Inc. 12 1 Russell 1000 Growth Index Fund Valspar Corp. 16 1 Schnitzer Steel Industries Inc. 8  AK Steel Holding Corp. 28  Telecommunication Services (0.9%) * American Tower Corp. Class A 716 36 * Crown Castle International Corp. 516 21 * NII Holdings Inc. 236 9 * SBA Communications Corp. Class A 208 8 Frontier Communications Corp. 672 6 Windstream Corp. 356 5 * tw telecom inc Class A 268 4 * MetroPCS Communications Inc. 212 3 * Clearwire Corp. Class A 206 2 * Level 3 Communications Inc. 1,134 1 95 Utilities (0.1%) ITC Holdings Corp. 80 5 * Calpine Corp. 288 4 Ormat Technologies Inc. 16  9 Total Common Stocks (Cost $11,159) Total Investments (100.0%) (Cost $11,159) Other Assets and Liabilities-Net (0.0%) 1 Net Assets (100%) Securities with a market value of less than $500 are displayed with a dash. * Non-income-producing security. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $11,159,000. Net unrealized depreciation of investment securities for tax purposes was $25,000, consisting of Russell 1000 Growth Index Fund unrealized gains of $260,000 on securities that had risen in value since their purchase and $285,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Russell 2000 Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (99.9%) Consumer Discretionary (14.0%) * Deckers Outdoor Corp. 411 32 Sotheby's 708 28 * Warnaco Group Inc. 469 25 Polaris Industries Inc. 327 24 * Tenneco Inc. 636 23 * Dana Holding Corp. 1,490 22 * Coinstar Inc. 338 22 * Under Armour Inc. Class A 374 22 * Cheesecake Factory Inc. 630 20 * Carter's Inc. 619 20 Rent-A-Center Inc. 703 20 * Life Time Fitness Inc. 436 17 * Vail Resorts Inc. 378 17 * AnnTaylor Stores Corp. 631 17 * Valassis Communications Inc. 520 17 Wolverine World Wide Inc. 532 17 * Saks Inc. 1,452 16 Men's Wearhouse Inc. 565 16 * Dress Barn Inc. 638 16 * Live Nation Entertainment Inc. 1,464 16 * CROCS Inc. 893 16 * OfficeMax Inc. 883 15 * Childrens Place Retail Stores Inc. 289 15 Brunswick Corp. 921 15 Dillard's Inc. Class A 452 14 * Iconix Brand Group Inc. 751 14 * Jo-Ann Stores Inc. 287 14 * Sally Beauty Holdings Inc. 981 13 * JOS A Bank Clothiers Inc. 297 13 Cooper Tire & Rubber Co. 637 13 * Eastman Kodak Co. 2,797 13 Cracker Barrel Old Country Store Inc. 248 13 * Gaylord Entertainment Co. 362 12 Jones Group Inc. 907 12 PF Chang's China Bistro Inc. 242 12 * Steven Madden Ltd. 256 12 * Jack in the Box Inc. 574 12 * Ulta Salon Cosmetics & Fragrance Inc. 328 11 * HSN Inc. 403 11 * Collective Brands Inc. 675 11 * Orient-Express Hotels Ltd. Class A 945 11 Pool Corp. 515 11 * Timberland Co. Class A 432 11 Monro Muffler Brake Inc. 216 11 Regis Corp. 597 11 * Pier 1 Imports Inc. 1,089 11 Cinemark Holdings Inc. 594 10 * DineEquity Inc. 195 10 Buckle Inc. 272 10 * Hibbett Sports Inc. 300 10 National CineMedia Inc. 549 10 * Texas Roadhouse Inc. Class A 597 10 Matthews International Corp. Class A 313 10 * Capella Education Co. 183 10 Group 1 Automotive Inc. 256 10 Bob Evans Farms Inc. 318 10 * Genesco Inc. 249 10 Finish Line Inc. Class A 530 9 * Cabela's Inc. 419 9 * Shutterfly Inc. 280 9 * Buffalo Wild Wings Inc. 190 9 Scholastic Corp. 318 9 * CEC Entertainment Inc. 229 9 * Ruby Tuesday Inc. 671 9 * BJ's Restaurants Inc. 234 9 * Talbots Inc. 731 8 * Pinnacle Entertainment Inc. 629 8 * Skechers U.S.A. Inc. Class A 359 8 Cato Corp. Class A 290 8 American Greetings Corp. Class A 412 8 Arbitron Inc. 278 8 * Helen of Troy Ltd. 320 8 * 99 Cents Only Stores 477 7 * Liz Claiborne Inc. 983 7 Columbia Sportswear Co. 127 7 * Penske Automotive Group Inc. 459 7 * Interval Leisure Group Inc. 413 7 * Zumiez Inc. 214 7 PEP Boys-Manny Moe & Jack 545 7 * American Axle & Manufacturing Holdings Inc. 626 7 * K12 Inc. 262 7 Ryland Group Inc. 459 7 * Modine Manufacturing Co. 481 7 * American Public Education Inc. 192 7 * Blue Nile Inc. 132 7 * Maidenform Brands Inc. 237 6 * Exide Technologies 787 6 Brown Shoe Co. Inc. 451 6 * Meritage Homes Corp. 333 6 * Biglari Holdings Inc. 16 6 * Steiner Leisure Ltd. 154 6 Stage Stores Inc. 404 6 * Grand Canyon Education Inc. 321 6 * Shuffle Master Inc. 557 6 * Sonic Corp. 638 6 * True Religion Apparel Inc. 263 6 National Presto Industries Inc. 50 6 * Quiksilver Inc. 1,348 6 NutriSystem Inc. 280 6 * DSW Inc. Class A 148 6 * Domino's Pizza Inc. 386 6 Barnes & Noble Inc. 402 6 * Papa John's International Inc. 218 6 * Jakks Pacific Inc. 289 6 * Belo Corp. Class A 949 5 * Lumber Liquidators Holdings Inc. 232 5 * Scientific Games Corp. Class A 677 5 Fred's Inc. Class A 410 5 * Sonic Automotive Inc. Class A 416 5 Callaway Golf Co. 671 5 * Fuel Systems Solutions Inc. 148 5 * Lions Gate Entertainment Corp. 708 5 * Pre-Paid Legal Services Inc. 78 5 Harte-Hanks Inc. 404 5 * Boyd Gaming Corp. 561 5 * Select Comfort Corp. 570 5 * RC2 Corp. 224 5 Ameristar Casinos Inc. 276 5 * Vitamin Shoppe Inc. 166 5 * Knology Inc. 318 5 Stewart Enterprises Inc. Class A 847 5 * Asbury Automotive Group Inc. 301 5 Churchill Downs Inc. 118 5 * Dorman Products Inc. 118 5 * Peet's Coffee & Tea Inc. 122 5 Superior Industries International Inc. 239 5 * Charming Shoppes Inc. 1,207 5 Universal Technical Institute Inc. 220 5 * Ascent Media Corp. Class A 147 5 * Rue21 Inc. 151 5 * iRobot Corp. 220 4 * G-III Apparel Group Ltd. 160 4 * Pacific Sunwear of California Inc. 691 4 PetMed Express Inc. 240 4 Ethan Allen Interiors Inc. 257 4 * Core-Mark Holding Co. Inc. 112 4 * La-Z-Boy Inc. 538 4 * Bravo Brio Restaurant Group Inc. 228 4 * Drew Industries Inc. 198 4 * Standard Pacific Corp. 1,113 4 * Retail Ventures Inc. 239 4 * Universal Electronics Inc. 142 4 * Corinthian Colleges Inc. 917 4 * Denny's Corp. 1,033 4 Sinclair Broadcast Group Inc. Class A 472 4 * Citi Trends Inc. 154 4 Volcom Inc. 202 4 * Krispy Kreme Doughnuts Inc. 607 4 Oxford Industries Inc. 144 4 World Wrestling Entertainment Inc. Class A 252 4 * AFC Enterprises Inc. 266 4 * Mediacom Communications Corp. Class A 415 3 * Wet Seal Inc. Class A 1,059 3 * hhgregg Inc. 138 3 * K-Swiss Inc. Class A 273 3 * California Pizza Kitchen Inc. 202 3 * Beazer Homes USA Inc. 777 3 Sturm Ruger & Co. Inc. 200 3 * Winnebago Industries Inc. 304 3 * Bridgepoint Education Inc. 204 3 Big 5 Sporting Goods Corp. 225 3 * Red Robin Gourmet Burgers Inc. 162 3 * EW Scripps Co. Class A 330 3 Lithia Motors Inc. Class A 226 3 HOT Topic Inc. 464 3 * Perry Ellis International Inc. 103 3 * Stein Mart Inc. 282 3 Marcus Corp. 212 3 Blyth Inc. 61 3 * America's Car-Mart Inc. 105 3 * Shoe Carnival Inc. 96 3 * Rentrak Corp. 98 3 Standard Motor Products Inc. 204 3 * Lincoln Educational Services Corp. 172 2 * Express Inc. 166 2 * Dex One Corp. 522 2 * Cavco Industries Inc. 68 2 * Libbey Inc. 168 2 * CKX Inc. 579 2 * Smith & Wesson Holding Corp. 621 2 * Overstock.com Inc. 154 2 * Amerigon Inc. 226 2 * Furniture Brands International Inc. 528 2 Haverty Furniture Cos. Inc. 190 2 * Warner Music Group Corp. 466 2 * M/I Homes Inc. 193 2 * Global Sources Ltd. 242 2 Bebe Stores Inc. 339 2 Ambassadors Group Inc. 197 2 * Entercom Communications Corp. Class A 246 2 * Coldwater Creek Inc. 630 2 * Stoneridge Inc. 160 2 * Kirkland's Inc. 174 2 * Casual Male Retail Group Inc. 433 2 * Unifi Inc. 142 2 * Hovnanian Enterprises Inc. Class A 541 2 * Leapfrog Enterprises Inc. 352 2 Christopher & Banks Corp. 374 2 * Destination Maternity Corp. 52 2 * Journal Communications Inc. Class A 438 2 * McClatchy Co. Class A 622 2 * Movado Group Inc. 162 2 Speedway Motorsports Inc. 130 2 * Arctic Cat Inc. 126 2 Spartan Motors Inc. 341 2 Weyco Group Inc. 74 2 * MarineMax Inc. 230 2 * Morgans Hotel Group Co. 226 2 Mac-Gray Corp. 122 2 * Drugstore.Com Inc. 967 2 * AH Belo Corp. Class A 188 2 * Bon-Ton Stores Inc. 122 2 * Tuesday Morning Corp. 308 2 Cherokee Inc. 80 2 * Ruth's Hospitality Group Inc. 312 2 CPI Corp. 54 2 * Sealy Corp. 499 1 * West Marine Inc. 152 1 Systemax Inc. 112 1 * Isle of Capri Casinos Inc. 164 1 CSS Industries Inc. 78 1 * Lifetime Brands Inc. 96 1 Skyline Corp. 72 1 * Fisher Communications Inc. 68 1 * LIN TV Corp. Class A 300 1 * McCormick & Schmick's Seafood Restaurants Inc. 153 1 * Martha Stewart Living Omnimedia Class A 275 1 * O'Charleys Inc. 185 1 Hooker Furniture Corp. 112 1 * Entravision Communications Corp. Class A 505 1 * Jamba Inc. 620 1 Gaiam Inc. Class A 166 1 * Multimedia Games Inc. 286 1 * Audiovox Corp. Class A 180 1 * Kid Brands Inc. 129 1 * Midas Inc. 148 1 * Orbitz Worldwide Inc. 206 1 * Build-A-Bear Workshop Inc. 180 1 * Monarch Casino & Resort Inc. 92 1 * Playboy Enterprises Inc. Class B 224 1 * US Auto Parts Network Inc. 136 1 * Kenneth Cole Productions Inc. Class A 80 1 * Steinway Musical Instruments Inc. 60 1 * Ballantyne Strong Inc. 148 1 RG Barry Corp. 88 1 * Gray Television Inc. 503 1 * Media General Inc. Class A 230 1 * Red Lion Hotels Corp. 126 1 * Culp Inc. 92 1 * Vitacost.com Inc. 150 1 * Carrols Restaurant Group Inc. 130 1 * New York & Co. Inc. 262 1 * Lee Enterprises Inc. 468 1 * Conn's Inc. 278 1 * Carmike Cinemas Inc. 106 1 * Brookfield Homes Corp. 100 1 PRIMEDIA Inc. 174 1 * ReachLocal Inc. 50 1 * Caribou Coffee Co. Inc. 76 1 * Vera Bradley Inc. 25 1 * LodgeNet Interactive Corp. 262 1 * Cumulus Media Inc. Class A 228 1 * Summer Infant Inc. 112 1 Winmark Corp. 25 1 * Outdoor Channel Holdings Inc. 122 1 * Delta Apparel Inc. 62 1 * Einstein Noah Restaurant Group Inc. 58 1 Lacrosse Footwear Inc. 47 1 * Gordmans Stores Inc. 56 1 * Joe's Jeans Inc. 441 1 * Crown Media Holdings Inc. Class A 262 1 * Marine Products Corp. 104 1 Learning Tree International Inc. 64 1 * SuperMedia Inc. 134 1 * Nexstar Broadcasting Group Inc. Class A 112 1 * Shiloh Industries Inc. 54 1 * Johnson Outdoors Inc. Class A 46 1 National American University Holdings Inc. 82 1 * Borders Group Inc. 517 1 * 1-800-Flowers.com Inc. Class A 271 1 * Cambium Learning Group Inc. 171 1 * Westwood One Inc. 54 1 * American Apparel Inc. 344  Books-A-Million Inc. 74  * Bluegreen Corp. 150  * Radio One Inc. 325  * Empire Resorts Inc. 264  Value Line Inc. 14  * Beasley Broadcasting Group Inc. Class A 46  * Princeton Review Inc. 194  Consumer Staples (3.0%) * United Natural Foods Inc. 500 19 * TreeHouse Foods Inc. 372 18 Ruddick Corp. 457 17 Nu Skin Enterprises Inc. Class A 528 17 Casey's General Stores Inc. 404 16 * Hain Celestial Group Inc. 425 11 Sanderson Farms Inc. 247 11 Diamond Foods Inc. 228 11 Lancaster Colony Corp. 202 11 Universal Corp. 252 10 * Darling International Inc. 859 10 Fresh Del Monte Produce Inc. 414 9 Vector Group Ltd. 471 9 * Boston Beer Co. Inc. Class A 90 7 J&J Snack Foods Corp. 148 7 WD-40 Co. 171 7 Tootsie Roll Industries Inc. 250 7 B&G Foods Inc. Class A 495 6 Lance Inc. 270 6 Andersons Inc. 192 6 Pricesmart Inc. 164 6 * Central Garden and Pet Co. Class A 589 6 * Rite Aid Corp. 5,803 5 * Elizabeth Arden Inc. 254 5 * Fresh Market Inc. 146 5 * Chiquita Brands International Inc. 468 5 * Spectrum Brands Holdings Inc. 190 5 * Prestige Brands Holdings Inc. 436 5 * Pantry Inc. 235 5 Nash Finch Co. 129 5 Cal-Maine Foods Inc. 145 4 Weis Markets Inc. 114 4 Spartan Stores Inc. 233 4 * Alliance One International Inc. 927 4 * Heckmann Corp. 923 4 * Dole Food Co. Inc. 374 4 * Winn-Dixie Stores Inc. 573 3 * Medifast Inc. 140 3 * Pilgrim's Pride Corp. 505 3 Inter Parfums Inc. 149 3 Calavo Growers Inc. 114 3 Coca-Cola Bottling Co. Consolidated 44 3 * USANA Health Sciences Inc. 61 3 * Synutra International Inc. 197 3 Ingles Markets Inc. Class A 129 2 * Smart Balance Inc. 651 2 * Seneca Foods Corp. Class A 88 2 Village Super Market Inc. Class A 64 2 * Star Scientific Inc. 1,004 2 Limoneira Co. 84 2 Imperial Sugar Co. 125 2 National Beverage Corp. 116 2 * Nutraceutical International Corp. 96 1 Farmer Bros Co. 70 1 Oil-Dri Corp. of America 54 1 * Revlon Inc. Class A 112 1 Female Health Co. 186 1 * Susser Holdings Corp. 78 1 * Cellu Tissue Holdings Inc. 86 1 MGP Ingredients Inc. 110 1 * Great Atlantic & Pacific Tea Co. 331 1 Schiff Nutrition International Inc. 120 1 * John B. Sanfilippo & Son Inc. 82 1 Arden Group Inc. 12 1 Alico Inc. 38 1 Griffin Land & Nurseries Inc. 24 1 * Nature's Sunshine Products Inc. 80 1 * Lifeway Foods Inc. 50  * Harbinger Group Inc. 94  Bridgford Foods Corp. 18  Energy (6.2%) * Brigham Exploration Co. 1,232 31 * Dril-Quip Inc. 361 28 * Complete Production Services Inc. 827 24 World Fuel Services Corp. 729 22 Berry Petroleum Co. Class A 543 21 CARBO Ceramics Inc. 203 20 * Rosetta Resources Inc. 550 20 * Bill Barrett Corp. 488 19 * Bristow Group Inc. 385 17 Lufkin Industries Inc. 312 16 * Helix Energy Solutions Group Inc. 1,089 15 * Swift Energy Co. 394 14 * Key Energy Services Inc. 1,306 13 * Oasis Petroleum Inc. 522 13 * Patriot Coal Corp. 813 13 * Energy XXI Bermuda Ltd. 528 13 * McMoRan Exploration Co. 865 13 Nordic American Tanker Shipping 487 13 * Northern Oil and Gas Inc. 460 11 * International Coal Group Inc. 1,367 10 Ship Finance International Ltd. 466 10 * ION Geophysical Corp. 1,323 10 * Carrizo Oil & Gas Inc. 324 9 * Stone Energy Corp. 450 9 Overseas Shipholding Group Inc. 265 9 RPC Inc. 299 9 * Tetra Technologies Inc. 787 9 * Kodiak Oil & Gas Corp. 1,698 9 Penn Virginia Corp. 474 8 * Petroleum Development Corp. 199 7 * Gulfmark Offshore Inc. 241 7 * USEC Inc. 1,187 7 * Contango Oil & Gas Co. 124 7 * Cloud Peak Energy Inc. 327 7 * ATP Oil & Gas Corp. 464 7 * Global Industries Ltd. 1,055 7 W&T Offshore Inc. 363 6 Knightsbridge Tankers Ltd. 255 6 * James River Coal Co. 290 6 * Clean Energy Fuels Corp. 418 6 * Hornbeck Offshore Services Inc. 242 5 * Newpark Resources Inc. 927 5 * Gulfport Energy Corp. 282 5 * Cal Dive International Inc. 981 5 Golar LNG Ltd. 377 5 * Western Refining Inc. 533 5 * Resolute Energy Corp. 396 5 * American Oil & Gas Inc. 524 5 * TransAtlantic Petroleum Ltd. 1,532 5 * T-3 Energy Services Inc. 136 5 * Parker Drilling Co. 1,208 5 * Clayton Williams Energy Inc. 62 5 * Uranium Energy Corp. 632 4 * Harvest Natural Resources Inc. 345 4 Teekay Tankers Ltd. Class A 350 4 * Tesco Corp. 313 4 Gulf Island Fabrication Inc. 150 4 * Petroquest Energy Inc. 576 4 * BPZ Resources Inc. 1,013 4 * Rex Energy Corp. 336 4 Crosstex Energy Inc. 420 4 * Vaalco Energy Inc. 525 4 * Pioneer Drilling Co. 563 4 * CVR Energy Inc. 316 4 * Energy Partners Ltd. 302 4 Apco Oil and Gas International Inc. 96 4 * Willbros Group Inc. 497 4 * Venoco Inc. 206 4 * Basic Energy Services Inc. 242 4 * Magnum Hunter Resources Corp. 547 3 * Goodrich Petroleum Corp. 253 3 * Cheniere Energy Inc. 595 3 * Warren Resources Inc. 737 3 Houston American Energy Corp. 188 3 * OYO Geospace Corp. 42 3 General Maritime Corp. 819 3 * Hercules Offshore Inc. 1,195 3 * Abraxas Petroleum Corp. 699 3 * Vantage Drilling Co. 1,582 3 * Rentech Inc. 2,245 3 * Matrix Service Co. 274 3 * Georesources Inc. 136 3 * FX Energy Inc. 449 3 * Approach Resources Inc. 136 2 * Allis-Chalmers Energy Inc. 374 2 * PHI Inc. 138 2 * Dawson Geophysical Co. 82 2 DHT Holdings Inc. 508 2 * Endeavour International Corp. 209 2 * Gastar Exploration Ltd. 453 2 * Natural Gas Services Group Inc. 126 2 * L&L Energy Inc. 184 2 Panhandle Oil and Gas Inc. Class A 74 2 * Green Plains Renewable Energy Inc. 165 2 * Callon Petroleum Co. 300 2 * Delta Petroleum Corp. 1,925 1 * GMX Resources Inc. 319 1 * Scorpio Tankers Inc. 136 1 * CAMAC Energy Inc. 495 1 * Syntroleum Corp. 721 1 * REX American Resources Corp. 76 1 Delek US Holdings Inc. 142 1 * RAM Energy Resources Inc. 577 1 * Miller Petroleum Inc. 188 1 * Union Drilling Inc. 154 1 * Evolution Petroleum Corp. 154 1 * Seahawk Drilling Inc. 112 1 * Global Geophysical Services Inc. 78 1 * Isramco Inc. 12 1 Hallador Energy Co. 40  Alon USA Energy Inc. 80  Financials (20.3%) * American Capital Ltd. 3,603 26 BioMed Realty Trust Inc. 1,392 25 MFA Financial Inc. 2,978 24 CBL & Associates Properties Inc. 1,466 24 Highwoods Properties Inc. 762 23 National Retail Properties Inc. 887 23 Entertainment Properties Trust 492 23 American Campus Communities Inc. 695 22 Apollo Investment Corp. 2,065 22 Home Properties Inc. 396 21 Mid-America Apartment Communities Inc. 342 21 Omega Healthcare Investors Inc. 992 21 Alterra Capital Holdings Ltd. 1,028 21 * ProAssurance Corp. 345 20 Tanger Factory Outlet Centers 422 20 FirstMerit Corp. 1,150 20 * SVB Financial Group 445 20 Kilroy Realty Corp. 580 20 Washington Real Estate Investment Trust 633 19 * Signature Bank 437 19 Platinum Underwriters Holdings Ltd. 439 19 * Stifel Financial Corp. 357 18 * MGIC Investment Corp. 2,087 18 Post Properties Inc. 521 18 LaSalle Hotel Properties 728 17 DiamondRock Hospitality Co. 1,606 17 Prosperity Bancshares Inc. 486 16 First American Financial Corp. 1,115 16 American Capital Agency Corp. 526 15 Hatteras Financial Corp. 494 15 Equity Lifestyle Properties Inc. 279 15 Westamerica Bancorporation 306 15 NewAlliance Bancshares Inc. 1,103 15 Colonial Properties Trust 810 15 Montpelier Re Holdings Ltd. 739 15 Extra Space Storage Inc. 907 15 Iberiabank Corp. 286 14 Trustmark Corp. 666 14 * CNO Financial Group Inc. 2,311 14 Healthcare Realty Trust Inc. 649 13 Potlatch Corp. 415 13 * Knight Capital Group Inc. Class A 983 13 UMB Financial Corp. 343 13 Delphi Financial Group Inc. 496 13 Umpqua Holdings Corp. 1,193 13 * PHH Corp. 578 12 Medical Properties Trust Inc. 1,158 12 * Ezcorp Inc. Class A 481 12 Argo Group International Holdings Ltd. 324 12 Northwest Bancshares Inc. 1,153 12 National Health Investors Inc. 265 12 EastGroup Properties Inc. 292 12 * Portfolio Recovery Associates Inc. 183 12 Redwood Trust Inc. 811 11 Webster Financial Corp. 679 11 Cash America International Inc. 308 11 RLI Corp. 192 11 Cathay General Bancorp 817 11 Susquehanna Bancshares Inc. 1,350 11 Tower Group Inc. 422 11 DCT Industrial Trust Inc. 2,197 11 Astoria Financial Corp. 899 11 United Bankshares Inc. 403 11 First Financial Bankshares Inc. 218 11 FNB Corp. 1,191 10 PS Business Parks Inc. 201 10 Sovran Self Storage Inc. 288 10 Glacier Bancorp Inc. 750 10 First Financial Bancorp 601 10 Starwood Property Trust Inc. 496 10 Radian Group Inc. 1,385 10 * Sunstone Hotel Investors Inc. 1,025 10 DuPont Fabros Technology Inc. 425 10 Hancock Holding Co. 304 10 International Bancshares Corp. 551 9 Whitney Holding Corp. 1,005 9 Invesco Mortgage Capital Inc. 416 9 Old National Bancorp 907 9 Wintrust Financial Corp. 324 9 Franklin Street Properties Corp. 719 9 Selective Insurance Group Inc. 555 9 * First Cash Financial Services Inc. 314 9 National Penn Bancshares Inc. 1,313 9 Park National Corp. 130 9 Hersha Hospitality Trust Class A 1,403 9 KBW Inc. 370 9 Provident Financial Services Inc. 623 9 Anworth Mortgage Asset Corp. 1,237 9 * MF Global Holdings Ltd. 1,093 9 Capstead Mortgage Corp. 729 9 Alexander's Inc. 22 8 BlackRock Kelso Capital Corp. 756 8 Community Bank System Inc. 346 8 * Greenlight Capital Re Ltd. Class A 293 8 U-Store-It Trust 973 8 NBT Bancorp Inc. 360 8 Infinity Property & Casualty Corp. 138 8 Lexington Realty Trust 1,007 8 MB Financial Inc. 552 8 Prospect Capital Corp. 790 8 Pennsylvania Real Estate Investment Trust 575 8 Acadia Realty Trust 418 8 * optionsXpress Holdings Inc. 439 8 * World Acceptance Corp. 172 8 Government Properties Income Trust 288 7 CVB Financial Corp. 935 7 Glimcher Realty Trust 885 7 * Pebblebrook Hotel Trust 386 7 First Midwest Bancorp Inc. 771 7 LTC Properties Inc. 267 7 Employers Holdings Inc. 446 7 * Texas Capital Bancshares Inc. 379 7 Columbia Banking System Inc. 410 7 Cousins Properties Inc. 941 7 Investors Real Estate Trust 781 7 * Forestar Group Inc. 380 7 * Strategic Hotels & Resorts Inc. 1,462 7 * Ocwen Financial Corp. 773 7 First Commonwealth Financial Corp. 1,091 7 * Pico Holdings Inc. 236 7 American Equity Investment Life Holding Co. 610 7 * Investment Technology Group Inc. 453 7 * Dollar Financial Corp. 254 7 Horace Mann Educators Corp. 407 7 Inland Real Estate Corp. 775 7 PrivateBancorp Inc. Class A 541 7 Sun Communities Inc. 198 7 Equity One Inc. 379 7 Fifth Street Finance Corp. 568 7 Oritani Financial Corp. 579 6 Getty Realty Corp. 218 6 Associated Estates Realty Corp. 432 6 Flagstone Reinsurance Holdings SA 541 6 * Navigators Group Inc. 125 6 Safety Insurance Group Inc. 132 6 * Investors Bancorp Inc. 499 6 First Potomac Realty Trust 386 6 Brookline Bancorp Inc. 616 6 * FelCor Lodging Trust Inc. 1,011 6 * Enstar Group Ltd. 72 6 Nelnet Inc. Class A 276 6 Compass Diversified Holdings 343 6 Sterling Bancshares Inc. 955 6 Primerica Inc. 249 6 MCG Capital Corp. 797 6 Oriental Financial Group Inc. 479 6 PacWest Bancorp 320 5 Meadowbrook Insurance Group Inc. 565 5 Independent Bank Corp. 219 5 Chemical Financial Corp. 254 5 * iStar Financial Inc. 972 5 City Holding Co. 164 5 MarketAxess Holdings Inc. 288 5 Simmons First National Corp. Class A 180 5 * National Financial Partners Corp. 443 5 Bank of the Ozarks Inc. 136 5 Cypress Sharpridge Investments Inc. 372 5 S&T Bancorp Inc. 258 5 * First Industrial Realty Trust Inc. 660 5 Evercore Partners Inc. Class A 164 5 United Fire & Casualty Co. 238 5 * Piper Jaffray Cos. 162 5 * Cardtronics Inc. 279 5 Home Bancshares Inc. 227 5 Banco Latinoamericano de Comercio Exterior SA 288 5 * PMI Group Inc. 1,489 5 Walter Investment Management Corp. 268 5 Cohen & Steers Inc. 182 5 Ramco-Gershenson Properties Trust 396 5 BGC Partners Inc. Class A 593 5 Trustco Bank Corp. 801 4 Renasant Corp. 259 4 Sabra Healthcare REIT Inc. 259 4 Education Realty Trust Inc. 594 4 Flushing Financial Corp. 323 4 * CNA Surety Corp. 184 4 PennantPark Investment Corp. 369 4 Urstadt Biddle Properties Inc. Class A 233 4 Retail Opportunity Investments Corp. 436 4 Sandy Spring Bancorp Inc. 250 4 Harleysville Group Inc. 119 4 * Western Alliance Bancorp 681 4 Boston Private Financial Holdings Inc. 779 4 WesBanco Inc. 240 4 Universal Health Realty Income Trust 118 4 SCBT Financial Corp. 133 4 * Hilltop Holdings Inc. 414 4 National Western Life Insurance Co. Class A 24 4 * Ashford Hospitality Trust Inc. 421 4 Community Trust Bancorp Inc. 142 4 Maiden Holdings Ltd. 518 4 Duff & Phelps Corp. Class A 284 4 Provident New York Bancorp 405 4 Dime Community Bancshares Inc. 278 4 Artio Global Investors Inc. Class A 290 4 Hercules Technology Growth Capital Inc. 378 4 * FPIC Insurance Group Inc. 102 4 TowneBank 243 4 FBL Financial Group Inc. Class A 140 4 * eHealth Inc. 246 4 Amtrust Financial Services Inc. 231 4 * Newcastle Investment Corp. 645 4 CapLease Inc. 595 4 * AMERISAFE Inc. 196 4 * Credit Acceptance Corp. 58 4 Parkway Properties Inc./Md 223 4 Lakeland Financial Corp. 168 4 First Financial Corp. 116 3 MVC Capital Inc. 254 3 Cedar Shopping Centers Inc. 567 3 Southside Bancshares Inc. 164 3 * Pinnacle Financial Partners Inc. 348 3 NorthStar Realty Finance Corp. 785 3 * Tejon Ranch Co. 136 3 * Nara Bancorp Inc. 396 3 GFI Group Inc. 691 3 Univest Corp. of Pennsylvania 171 3 GAMCO Investors Inc. 72 3 * Safeguard Scientifics Inc. 214 3 Tompkins Financial Corp. 82 3 StellarOne Corp. 238 3 Cardinal Financial Corp. 300 3 Washington Trust Bancorp Inc. 148 3 Pennymac Mortgage Investment Trust 174 3 Resource Capital Corp. 458 3 * International Assets Holding Corp. 132 3 Capital Southwest Corp. 30 3 Bancfirst Corp. 74 3 Danvers Bancorp Inc. 196 3 Apollo Commercial Real Estate Finance Inc. 182 3 1st Source Corp. 160 3 Chesapeake Lodging Trust 156 3 SY Bancorp Inc. 124 3 TICC Capital Corp. 280 3 Colony Financial Inc. 152 3 Berkshire Hills Bancorp Inc. 146 3 Triangle Capital Corp. 155 3 Camden National Corp. 80 3 Arrow Financial Corp. 102 3 Kite Realty Group Trust 566 3 Winthrop Realty Trust 237 3 * Beneficial Mutual Bancorp Inc. 362 3 Saul Centers Inc. 66 3 * Global Indemnity plc 144 3 * Phoenix Cos. Inc. 1,206 3 Advance America Cash Advance Centers Inc. 571 3 * Encore Capital Group Inc. 146 3 * TradeStation Group Inc. 426 3 WSFS Financial Corp. 62 3 Hudson Valley Holding Corp. 136 3 Two Harbors Investment Corp. 272 3 * Citizens Inc. 380 3 Main Street Capital Corp. 156 3 Sterling Bancorp 280 3 Abington Bancorp Inc. 218 3 United Financial Bancorp Inc. 174 3 * West Coast Bancorp/OR 975 3 Suffolk Bancorp 100 3 Cogdell Spencer Inc. 448 3 Union First Market Bankshares Corp. 186 3 Westfield Financial Inc. 308 3 Agree Realty Corp. 90 3 Dynex Capital Inc. 238 2 Gladstone Capital Corp. 220 2 First Mercury Financial Corp. 150 2 Oppenheimer Holdings Inc. Class A 104 2 * NewStar Financial Inc. 289 2 * Virtus Investment Partners Inc. 54 2 Northfield Bancorp Inc. 188 2 * Citizens Republic Bancorp Inc. 4,106 2 Calamos Asset Management Inc. Class A 199 2 * Ameris Bancorp 246 2 First Busey Corp. 545 2 Great Southern Bancorp Inc. 106 2 State Auto Financial Corp. 150 2 Territorial Bancorp Inc. 128 2 Hudson Pacific Properties Inc. 153 2 * Center Financial Corp. 370 2 First Community Bancshares Inc. 164 2 * Financial Engines Inc. 134 2 First Bancorp 156 2 Monmouth Real Estate Investment Corp. Class A 278 2 Lakeland Bancorp Inc. 214 2 Epoch Holding Corp. 138 2 First Merchants Corp. 266 2 Heartland Financial USA Inc. 136 2 * Eagle Bancorp Inc. 172 2 Bank Mutual Corp. 474 2 Westwood Holdings Group Inc. 60 2 * American Safety Insurance Holdings Ltd. 108 2 Southwest Bancorp Inc. 202 2 * Kennedy-Wilson Holdings Inc. 216 2 Trico Bancshares 146 2 Republic Bancorp Inc. Class A 102 2 Financial Institutions Inc. 114 2 American Physicians Service Group Inc. 64 2 Washington Banking Co. 160 2 NGP Capital Resources Co. 226 2 * Gleacher & Co. Inc. 811 2 SeaBright Holdings Inc. 230 2 German American Bancorp Inc. 116 2 Home Federal Bancorp Inc. 174 2 * Bancorp Inc./DE 233 2 Presidential Life Corp. 216 2 Baldwin & Lyons Inc. 86 2 * FBR Capital Markets Corp. 548 2 ESSA Bancorp Inc. 148 2 Kayne Anderson Energy Development Co. 106 2 MainSource Financial Group Inc. 210 2 Stewart Information Services Corp. 180 2 National Bankshares Inc. 72 2 Centerstate Banks Inc. 268 2 First Financial Holdings Inc. 172 2 Citizens & Northern Corp. 126 2 BankFinancial Corp. 200 2 First of Long Island Corp. 72 2 OceanFirst Financial Corp. 152 2 Orrstown Financial Services Inc. 70 2 * Avatar Holdings Inc. 92 2 Bank of Marin Bancorp 54 2 Excel Trust Inc. 156 2 Diamond Hill Investment Group Inc. 26 2 CreXus Investment Corp. 142 2 CNB Financial Corp./PA 125 2 Gladstone Investment Corp. 230 2 First Interstate Bancsystem Inc. 130 2 Donegal Group Inc. Class A 116 2 Arlington Asset Investment Corp. Class A 70 2 * HFF Inc. Class A 186 2 * Netspend Holdings Inc. 126 2 Bryn Mawr Bank Corp. 100 2 Gladstone Commercial Corp. 90 2 Pacific Continental Corp. 192 2 CoBiz Financial Inc. 335 2 * Terreno Realty Corp. 92 2 Life Partners Holdings Inc. 76 2 Ames National Corp. 83 2 Bridge Bancorp Inc. 66 2 State Bancorp Inc./NY 174 2 * Thomas Properties Group Inc. 367 2 Capital City Bank Group Inc. 124 2 Consolidated-Tomoka Land Co. 56 2 ViewPoint Financial Group 148 2 SWS Group Inc. 298 2 * Cowen Group Inc. Class A 378 2 * RAIT Financial Trust 951 2 * OmniAmerican Bancorp Inc. 124 2 Enterprise Financial Services Corp. 153 2 * United Community Banks Inc. 981 1 Penns Woods Bancorp Inc. 40 1 Chatham Lodging Trust 90 1 Sanders Morris Harris Group Inc. 215 1 Wilshire Bancorp Inc. 204 1 American National Bankshares Inc. 64 1 Peoples Bancorp Inc./OH 110 1 Alliance Financial Corp./NY 48 1 * Harris & Harris Group Inc. 322 1 Solar Capital Ltd. 60 1 National Interstate Corp. 68 1 * Heritage Financial Corp./WA 102 1 * Metro Bancorp Inc. 139 1 Federal Agricultural Mortgage Corp. 100 1 Kansas City Life Insurance Co. 44 1 Merchants Bancshares Inc. 50 1 Kearny Financial Corp. 158 1 One Liberty Properties Inc. 88 1 Tower Bancorp Inc. 58 1 * 1st United Bancorp Inc./Boca Raton 228 1 Medallion Financial Corp. 153 1 ESB Financial Corp. 92 1 First Bancorp Inc./ME 92 1 Golub Capital BDC Inc. 78 1 Student Loan Corp. 42 1 * Taylor Capital Group Inc. 100 1 THL Credit Inc. 94 1 * Virginia Commerce Bancorp Inc. 217 1 Mission West Properties Inc. 186 1 West Bancorporation Inc. 162 1 * First Marblehead Corp. 577 1 * LaBranche & Co. Inc. 388 1 * Ladenburg Thalmann Financial Services Inc. 949 1 * MPG Office Trust Inc. 499 1 Bancorp Rhode Island Inc. 38 1 Sierra Bancorp 109 1 EMC Insurance Group Inc. 50 1 Peapack Gladstone Financial Corp. 92 1 JMP Group Inc. 156 1 * Home Bancorp Inc. 80 1 * Hallmark Financial Services 121 1 Midsouth Bancorp Inc. 78 1 MidWestOne Financial Group Inc. 72 1 * Penson Worldwide Inc. 213 1 * Meridian Interstate Bancorp Inc. 94 1 * BofI Holding Inc. 74 1 Clifton Savings Bancorp Inc. 104 1 * Hanmi Financial Corp. 1,065 1 UMH Properties Inc. 101 1 * Marlin Business Services Corp. 90 1 Rockville Financial Inc. 84 1 * Asset Acceptance Capital Corp. 156 1 Universal Insurance Holdings Inc. 180 1 Century Bancorp Inc. Class A 36 1 * Primus Guaranty Ltd. 170 1 * Crawford & Co. Class B 276 1 Roma Financial Corp. 84 1 * Encore Bancshares Inc. 84 1 * First BanCorp 3,309 1 Asta Funding Inc. 110 1 CompuCredit Holdings Corp. 120 1 First South Bancorp Inc. 86 1 * Flagstar Bancorp Inc. 487 1 * Fox Chase Bancorp Inc. 56 1 Pzena Investment Management Inc. Class A 80 1 NASB Financial Inc. 36  * Rodman & Renshaw Capital Group Inc. 166  Porter Bancorp Inc. 35  * Gerova Financial Group Ltd. 14  * Green Bankshares Inc. 124  California First National Bancorp 20  * Doral Financial Corp. 196  Kaiser Federal Financial Group Inc. 28  * Waterstone Financial Inc. 74  Heritage Financial Group Inc. 18  Health Care (12.0%) * Salix Pharmaceuticals Ltd. 606 27 * AMERIGROUP Corp. 547 24 STERIS Corp. 632 22 * Onyx Pharmaceuticals Inc. 668 20 Owens & Minor Inc. 658 19 * HMS Holdings Corp. 289 18 * Healthsouth Corp. 975 18 Masimo Corp. 555 17 Medicis Pharmaceutical Corp. Class A 646 17 * Catalyst Health Solutions Inc. 396 17 * Magellan Health Services Inc. 348 17 * Dionex Corp. 184 17 * Theravance Inc. 651 16 * Healthspring Inc. 603 16 * Haemonetics Corp. 262 15 * athenahealth Inc. 356 15 Chemed Corp. 238 15 * American Medical Systems Holdings Inc. 785 14 * Volcano Corp. 524 14 West Pharmaceutical Services Inc. 359 14 * Sirona Dental Systems Inc. 360 14 * Immucor Inc. 727 13 * Incyte Corp. Ltd. 915 13 * Pharmasset Inc. 306 13 * Cubist Pharmaceuticals Inc. 607 13 * Seattle Genetics Inc. 871 13 * Par Pharmaceutical Cos. Inc. 366 13 Quality Systems Inc. 202 13 * Viropharma Inc. 811 13 * WellCare Health Plans Inc. 442 12 * Nektar Therapeutics 979 12 * PSS World Medical Inc. 596 12 * Cepheid Inc. 620 12 * Centene Corp. 512 12 * Impax Laboratories Inc. 651 12 * Bruker Corp. 755 12 * Align Technology Inc. 618 11 * Parexel International Corp. 607 11 * Acorda Therapeutics Inc. 404 11 * Alkermes Inc. 987 10 * Integra LifeSciences Holdings Corp. 220 10 * NuVasive Inc. 408 10 Meridian Bioscience Inc. 424 9 * Isis Pharmaceuticals Inc. 981 9 * HeartWare International Inc. 98 9 * Neogen Corp. 236 9 * Amedisys Inc. 298 8 * Arthrocare Corp. 279 8 PDL BioPharma Inc. 1,448 8 * Savient Pharmaceuticals Inc. 704 8 * MedAssets Inc. 447 8 * Auxilium Pharmaceuticals Inc. 433 8 Invacare Corp. 303 8 * Questcor Pharmaceuticals Inc. 574 8 * MWI Veterinary Supply Inc. 128 8 * Cyberonics Inc. 290 8 * Martek Biosciences Corp. 348 8 * Zoll Medical Corp. 224 7 * Medicines Co. 553 7 * Gentiva Health Services Inc. 309 7 * DexCom Inc. 597 7 * Kindred Healthcare Inc. 412 7 * Luminex Corp. 389 7 * Exelixis Inc. 1,131 7 * CONMED Corp. 304 7 Landauer Inc. 98 6 * Momenta Pharmaceuticals Inc. 417 6 Analogic Corp. 134 6 * Abaxis Inc. 230 6 * Micromet Inc. 841 6 * InterMune Inc. 474 6 * Amsurg Corp. Class A 322 6 * Immunogen Inc. 705 6 * Geron Corp. 1,022 6 * Enzon Pharmaceuticals Inc. 515 6 * Air Methods Corp. 116 6 * Insulet Corp. 417 6 * NxStage Medical Inc. 257 6 * IPC The Hospitalist Co. Inc. 170 6 * Vivus Inc. 841 5 * Sequenom Inc. 781 5 * Wright Medical Group Inc. 403 5 * Greatbatch Inc. 242 5 * Targacept Inc. 248 5 * Bio-Reference Labs Inc. 250 5 * Hanger Orthopedic Group Inc. 272 5 * RehabCare Group Inc. 257 5 * Halozyme Therapeutics Inc. 747 5 * Orthofix International NV 184 5 Universal American Corp. 334 5 * Celera Corp. 853 5 * Accelrys Inc. 573 5 Computer Programs & Systems Inc. 102 5 * Ariad Pharmaceuticals Inc. 1,153 5 * SonoSite Inc. 152 5 * Delcath Systems Inc. 453 5 * Omnicell Inc. 339 5 * Merit Medical Systems Inc. 294 4 * ICU Medical Inc. 122 4 * MannKind Corp. 693 4 * Rigel Pharmaceuticals Inc. 542 4 * Inspire Pharmaceuticals Inc. 619 4 * NPS Pharmaceuticals Inc. 694 4 * Emergent Biosolutions Inc. 233 4 * Conceptus Inc. 324 4 * LHC Group Inc. 161 4 * Molina Healthcare Inc. 162 4 * SIGA Technologies Inc. 326 4 * Triple-S Management Corp. Class B 212 4 National Healthcare Corp. 94 4 * Medivation Inc. 353 4 * Medidata Solutions Inc. 196 4 * Natus Medical Inc. 295 4 * Emeritus Corp. 208 4 * ABIOMED Inc. 326 4 * Neurocrine Biosciences Inc. 509 4 * Angiodynamics Inc. 258 4 * Syneron Medical Ltd. 369 4 * Alnylam Pharmaceuticals Inc. 380 3 * PharMerica Corp. 320 3 * Healthways Inc. 356 3 * AMAG Pharmaceuticals Inc. 217 3 * Allos Therapeutics Inc. 820 3 * Optimer Pharmaceuticals Inc. 348 3 * Corvel Corp. 72 3 * Select Medical Holdings Corp. 524 3 Ensign Group Inc. 150 3 * AVANIR Pharmaceuticals Inc. 752 3 * Accuray Inc. 531 3 * Genoptix Inc. 182 3 * Assisted Living Concepts Inc. Class A 102 3 * Ardea Biosciences Inc. 138 3 * Affymetrix Inc. 737 3 * Akorn Inc. 576 3 * MAKO Surgical Corp. 266 3 * Almost Family Inc. 86 3 * Symmetry Medical Inc. 373 3 * Quidel Corp. 226 3 * Depomed Inc. 546 3 * Pain Therapeutics Inc. 370 3 * Keryx Biopharmaceuticals Inc. 532 3 * Endologix Inc. 508 3 * Clarient Inc. 573 3 * eResearchTechnology Inc. 507 3 * Metabolix Inc. 277 3 * BMP Sunstone Corp. 287 3 * Lexicon Pharmaceuticals Inc. 2,058 3 * Opko Health Inc. 923 3 * Caliper Life Sciences Inc. 468 3 * Unilife Corp. 503 3 * MAP Pharmaceuticals Inc. 189 3 Cantel Medical Corp. 134 3 * Medcath Corp. 214 3 * Genomic Health Inc. 146 3 * Durect Corp. 903 3 * AMN Healthcare Services Inc. 469 3 Atrion Corp. 16 3 * Jazz Pharmaceuticals Inc. 156 3 * Chelsea Therapeutics International Ltd. 471 3 * Sun Healthcare Group Inc. 259 3 * OraSure Technologies Inc. 482 3 * Cytori Therapeutics Inc. 560 3 * Cross Country Healthcare Inc. 324 3 * Hi-Tech Pharmacal Co. Inc. 104 2 * Pharmacyclics Inc. 449 2 * Nabi Biopharmaceuticals 465 2 * Kensey Nash Corp. 89 2 * Palomar Medical Technologies Inc. 193 2 * Arqule Inc. 431 2 * Vanda Pharmaceuticals Inc. 289 2 * Dyax Corp. 1,017 2 * Spectrum Pharmaceuticals Inc. 516 2 * Providence Service Corp. 134 2 * Rural/Metro Corp. 197 2 * Clinical Data Inc. 122 2 * XenoPort Inc. 286 2 * Team Health Holdings Inc. 160 2 * Exact Sciences Corp. 370 2 * Sangamo Biosciences Inc. 470 2 * Ironwood Pharmaceuticals Inc. 202 2 * Immunomedics Inc. 683 2 * Chindex International Inc. 141 2 * Sunrise Senior Living Inc. 581 2 * AVI BioPharma Inc. 1,149 2 * Five Star Quality Care Inc. 327 2 * Novavax Inc. 941 2 * BioMimetic Therapeutics Inc. 188 2 * Maxygen Inc. 324 2 * Eurand NV 190 2 * ZIOPHARM Oncology Inc. 507 2 * Merge Healthcare Inc. 537 2 * US Physical Therapy Inc. 106 2 * American Dental Partners Inc. 164 2 * Vital Images Inc. 150 2 * Staar Surgical Co. 364 2 * Obagi Medical Products Inc. 178 2 * Synovis Life Technologies Inc. 118 2 * Cadence Pharmaceuticals Inc. 259 2 * Vascular Solutions Inc. 174 2 * Metropolitan Health Networks Inc. 416 2 * Capital Senior Living Corp. 282 2 * Vical Inc. 911 2 * Array Biopharma Inc. 554 2 * Biotime Inc. 222 2 * TomoTherapy Inc. 504 2 * Pozen Inc. 275 2 Young Innovations Inc. 58 2 * Ligand Pharmaceuticals Inc. Class B 204 2 * Arena Pharmaceuticals Inc. 1,169 2 * SurModics Inc. 182 2 * Spectranetics Corp. 343 2 * CryoLife Inc. 297 2 * Accretive Health Inc. 122 2 * Orexigen Therapeutics Inc. 315 2 * BioScrip Inc. 408 2 * IRIS International Inc. 170 2 * Cypress Bioscience Inc. 400 2 * Omeros Corp. 196 2 * SuperGen Inc. 585 2 * RTI Biologics Inc. 569 2 * Transcend Services Inc. 96 2 * Exactech Inc. 86 2 * Enzo Biochem Inc. 348 2 * Santarus Inc. 545 2 * Inhibitex Inc. 511 2 * Dynavax Technologies Corp. 745 2 * BioCryst Pharmaceuticals Inc. 299 1 * Sciclone Pharmaceuticals Inc. 387 1 * Affymax Inc. 214 1 * Continucare Corp. 301 1 * AVEO Pharmaceuticals Inc. 96 1 * Idenix Pharmaceuticals Inc. 372 1 * Kendle International Inc. 156 1 * Progenics Pharmaceuticals Inc. 293 1 America Service Group Inc. 94 1 * Orthovita Inc. 693 1 * Celldex Therapeutics Inc. 332 1 * Allied Healthcare International Inc. 470 1 * Curis Inc. 787 1 * StemCells Inc. 1,246 1 * Cambrex Corp. 306 1 * Skilled Healthcare Group Inc. 205 1 * Solta Medical Inc. 617 1 * Albany Molecular Research Inc. 246 1 * Rochester Medical Corp. 111 1 * Medical Action Industries Inc. 150 1 * Alphatec Holdings Inc. 530 1 * CytRx Corp. 1,137 1 * Osiris Therapeutics Inc. 176 1 * Furiex Pharmaceuticals Inc. 92 1 * Corcept Therapeutics Inc. 283 1 * Biosante Pharmaceuticals Inc. 734 1 * Cytokinetics Inc. 484 1 * Alliance HealthCare Services Inc. 285 1 MedQuist Inc. 118 1 * Antares Pharma Inc. 733 1 * Stereotaxis Inc. 298 1 * CardioNet Inc. 252 1 * LCA-Vision Inc. 194 1 * Synta Pharmaceuticals Corp. 232 1 * Inovio Pharmaceuticals Inc. 835 1 * Cutera Inc. 140 1 * Cerus Corp. 406 1 * Cynosure Inc. Class A 102 1 * Neuralstem Inc. 480 1 * Infinity Pharmaceuticals Inc. 152 1 * Biospecifics Technologies Corp. 42 1 * Nanosphere Inc. 178 1 * MELA Sciences Inc. 261 1 * Peregrine Pharmaceuticals Inc. 573 1 * Cumberland Pharmaceuticals Inc. 128 1 * PDI Inc. 92 1 * Prospect Medical Holdings Inc. 100 1 * Zalicus Inc. 686 1 * Somaxon Pharmaceuticals Inc. 296 1 * Pure Bioscience 364 1 * Nymox Pharmaceutical Corp. 191 1 * Alimera Sciences Inc. 68 1 * Hansen Medical Inc. 441 1 * Aoxing Pharmaceutical Co. Inc. 252 1 * NeurogesX Inc. 113 1 * Codexis Inc. 64 1 * Lannett Co. Inc. 108 1 * St. Jude Medical Inc. 15 1 National Research Corp. 18 1 * Cornerstone Therapeutics Inc. 82 1 * Caraco Pharmaceutical Laboratories Ltd. 90  * Alexza Pharmaceuticals Inc. 456  * Sucampo Pharmaceuticals Inc. Class A 116  * DynaVox Inc. Class A 98  * Neostem Inc. 281  * Transcept Pharmaceuticals Inc. 56  * Anthera Pharmaceuticals Inc. 60  * ExamWorks Group Inc. 19  * Biodel Inc. 164  * Acura Pharmaceuticals Inc. 96  * AspenBio Pharma Inc. 372  * NuPathe Inc. 37  Industrials (15.7%) Baldor Electric Co. 500 32 Nordson Corp. 363 29 * GrafTech International Ltd. 1,280 25 Acuity Brands Inc. 463 25 Woodward Governor Co. 637 21 CLARCOR Inc. 526 21 * Alaska Air Group Inc. 380 21 * US Airways Group Inc. 1,723 19 * Genesee & Wyoming Inc. Class A 404 19 * Esterline Technologies Corp. 317 19 * EMCOR Group Inc. 691 19 * Clean Harbors Inc. 246 18 * ArvinMeritor Inc. 1,007 18 * Hexcel Corp. 1,039 18 * Moog Inc. Class A 482 18 * JetBlue Airways Corp. 2,612 18 Watsco Inc. 290 17 Actuant Corp. Class A 707 17 Belden Inc. 488 16 HEICO Corp. 306 16 * United Stationers Inc. 252 16 * Geo Group Inc. 656 16 Brady Corp. Class A 509 16 * American Superconductor Corp. 468 16 AO Smith Corp. 388 15 * Teledyne Technologies Inc. 378 15 * EnerSys 503 15 * Tetra Tech Inc. 644 15 Curtiss-Wright Corp. 478 15 * Atlas Air Worldwide Holdings Inc. 270 15 Triumph Group Inc. 174 15 * Avis Budget Group Inc. 1,069 14 * Dollar Thrifty Automotive Group Inc. 307 14 * Middleby Corp. 173 14 Applied Industrial Technologies Inc. 441 13 Herman Miller Inc. 594 13 * HUB Group Inc. Class A 390 13 Kaydon Corp. 362 13 * Old Dominion Freight Line Inc. 436 13 HNI Corp. 472 13 ABM Industries Inc. 541 12 Corporate Executive Board Co. 357 12 * United Rentals Inc. 629 12 Brink's Co. 500 12 Rollins Inc. 448 12 Knight Transportation Inc. 620 12 Mueller Industries Inc. 391 12 * CoStar Group Inc. 216 11 Deluxe Corp. 535 11 Healthcare Services Group Inc. 682 11 * II-VI Inc. 262 11 Simpson Manufacturing Co. Inc. 409 11 * AirTran Holdings Inc. 1,409 10 Watts Water Technologies Inc. Class A 306 10 * AAR Corp. 405 10 * Orbital Sciences Corp. 599 10 Barnes Group Inc. 509 10 ESCO Technologies Inc. 276 10 Werner Enterprises Inc. 447 10 * Acacia Research - Acacia Technologies 352 10 Franklin Electric Co. Inc. 242 9 Skywest Inc. 581 9 * Chart Industries Inc. 297 9 Granite Construction Inc. 364 9 * GeoEye Inc. 230 9 Briggs & Stratton Corp. 522 9 * Insituform Technologies Inc. Class A 407 9 * Amerco Inc. 90 9 Robbins & Myers Inc. 280 9 * DigitalGlobe Inc. 288 8 * RBC Bearings Inc. 226 8 * Korn/Ferry International 480 8 Forward Air Corp. 302 8 * Beacon Roofing Supply Inc. 473 8 Heartland Express Inc. 526 8 Resources Connection Inc. 481 8 Unifirst Corp. 155 8 Mine Safety Appliances Co. 275 8 * MasTec Inc. 551 8 * SYKES Enterprises Inc. 429 8 Allegiant Travel Co. Class A 158 8 * EnPro Industries Inc. 214 8 * Ladish Co. Inc. 164 8 * Advisory Board Co. 162 8 * Blount International Inc. 497 8 Lindsay Corp. 130 8 Steelcase Inc. Class A 797 8 Kaman Corp. 270 8 Interface Inc. Class A 525 8 * TrueBlue Inc. 460 8 American Science & Engineering Inc. 94 8 Raven Industries Inc. 170 8 Knoll Inc. 490 8 Cubic Corp. 164 7 * Wabash National Corp. 708 7 Seaboard Corp. 4 7 * Polypore International Inc. 225 7 * Interline Brands Inc. 344 7 CIRCOR International Inc. 178 7 * Ceradyne Inc. 266 7 McGrath Rentcorp 250 7 * Mobile Mini Inc. 380 7 Ameron International Corp. 96 7 * Layne Christensen Co. 204 7 Tennant Co. 195 7 Badger Meter Inc. 156 7 Universal Forest Products Inc. 202 7 Arkansas Best Corp. 264 6 Quanex Building Products Corp. 393 6 Administaff Inc. 225 6 * Astec Industries Inc. 205 6 Albany International Corp. 283 6 Titan International Inc. 368 6 * Rush Enterprises Inc. Class A 332 6 * A123 Systems Inc. 755 6 Mueller Water Products Inc. Class A 1,608 6 * Griffon Corp. 465 6 NACCO Industries Inc. Class A 60 6 John Bean Technologies Corp. 294 5 G&K Services Inc. Class A 194 5 * 3D Systems Corp. 190 5 * Dycom Industries Inc. 401 5 Tutor Perini Corp. 278 5 * Huron Consulting Group Inc. 230 5 Viad Corp. 214 5 * EnerNOC Inc. 206 5 Aircastle Ltd. 527 5 * Exponent Inc. 144 5 * Kelly Services Inc. Class A 276 5 TAL International Group Inc. 174 5 AZZ Inc. 130 5 * Kforce Inc. 320 5 Tredegar Corp. 256 5 * Altra Holdings Inc. 280 5 Great Lakes Dredge & Dock Corp. 609 5 * Consolidated Graphics Inc. 98 5 * SFN Group Inc. 541 5 Ennis Inc. 270 5 EnergySolutions Inc. 921 5 Applied Signal Technology Inc. 138 5 Comfort Systems USA Inc. 396 4 * Navigant Consulting Inc. 528 4 Encore Wire Corp. 191 4 * Genco Shipping & Trading Ltd. 296 4 * Dolan Co. 316 4 * Hawaiian Holdings Inc. 540 4 * ICF International Inc. 178 4 * Satcon Technology Corp. 1,204 4 * Aerovironment Inc. 172 4 * Colfax Corp. 249 4 * Air Transport Services Group Inc. 563 4 Federal Signal Corp. 647 4 Sun Hydraulics Corp. 130 4 * Team Inc. 198 4 * ACCO Brands Corp. 571 4 * RSC Holdings Inc. 513 4 Standex International Corp. 130 4 Heidrick & Struggles International Inc. 182 4 * Orion Marine Group Inc. 280 4 * Force Protection Inc. 731 4 Gorman-Rupp Co. 125 4 * Greenbrier Cos. Inc. 198 4 * LB Foster Co. Class A 106 4 * Sauer-Danfoss Inc. 120 4 * Commercial Vehicle Group Inc. 256 4 Marten Transport Ltd. 160 3 Cascade Corp. 94 3 Vicor Corp. 204 3 * Columbus McKinnon Corp. 200 3 * MYR Group Inc. 208 3 Apogee Enterprises Inc. 291 3 AAON Inc. 127 3 * Eagle Bulk Shipping Inc. 648 3 * Powell Industries Inc. 92 3 * Gibraltar Industries Inc. 316 3 * Trimas Corp. 156 3 * American Commercial Lines Inc. 94 3 * Celadon Group Inc. 229 3 FreightCar America Inc. 124 3 * Generac Holdings Inc. 202 3 * GenCorp Inc. 610 3 * Trex Co. Inc. 162 3 US Ecology Inc. 189 3 * RailAmerica Inc. 239 3 * Cenveo Inc. 574 3 * Standard Parking Corp. 162 3 * H&E Equipment Services Inc. 288 3 * Titan Machinery Inc. 136 3 Textainer Group Holdings Ltd. 100 3 * Republic Airways Holdings Inc. 358 3 * CBIZ Inc. 460 3 * Ener1 Inc. 636 3 * American Reprographics Co. 384 3 * Michael Baker Corp. 82 3 * Taser International Inc. 651 3 * On Assignment Inc. 380 3 * Hawk Corp. Class A 52 3 * M&F Worldwide Corp. 110 3 * CRA International Inc. 116 3 * Tecumseh Products Co. Class A 192 3 * Furmanite Corp. 381 3 * Saia Inc. 166 2 * Kadant Inc. 130 2 * School Specialty Inc. 196 2 * Dynamex Inc. 102 2 Ducommun Inc. 110 2 * Kratos Defense & Security Solutions Inc. 224 2 * NCI Building Systems Inc. 226 2 * Advanced Battery Technologies Inc. 616 2 * Herley Industries Inc. 142 2 Multi-Color Corp. 118 2 * PMFG Inc. 154 2 * Excel Maritime Carriers Ltd. Class A 413 2 Ampco-Pittsburgh Corp. 87 2 * Sterling Construction Co. Inc. 168 2 CDI Corp. 130 2 Dynamic Materials Corp. 136 2 * Higher One Holdings Inc. 108 2 Twin Disc Inc. 88 2 * Northwest Pipe Co. 96 2 * CAI International Inc. 104 2 Schawk Inc. Class A 116 2 * Pacer International Inc. 364 2 * Astronics Corp. 98 2 Baltic Trading Ltd. 170 2 Aceto Corp. 263 2 * APAC Customer Services Inc. 332 2 * Capstone Turbine Corp. 2,503 2 American Woodmark Corp. 94 2 Houston Wire & Cable Co. 183 2 Primoris Services Corp. 220 2 Insteel Industries Inc. 184 2 Kimball International Inc. Class B 325 2 * DXP Enterprises Inc. 86 2 * LaBarge Inc. 130 2 * Broadwind Energy Inc. 963 2 * Mistras Group Inc. 150 2 LSI Industries Inc. 198 2 Alamo Group Inc. 68 2 * Metalico Inc. 391 2 Met-Pro Corp. 152 2 Graham Corp. 102 2 Douglas Dynamics Inc. 112 2 * PowerSecure International Inc. 190 2 * Flow International Corp. 487 2 * Park-Ohio Holdings Corp. 82 2 * Ultrapetrol Bahamas Ltd. 229 2 * Pinnacle Airlines Corp. 194 2 International Shipholding Corp. 58 2 * Innerworkings Inc. 248 2 Courier Corp. 106 1 * LMI Aerospace Inc. 92 1 Miller Industries Inc. 106 1 * American Railcar Industries Inc. 98 1 * Energy Recovery Inc. 428 1 * GP Strategies Corp. 154 1 * Hill International Inc. 270 1 * Roadrunner Transportation Systems Inc. 110 1 * Hudson Highland Group Inc. 335 1 * Fuel Tech Inc. 186 1 * Thermadyne Holdings Corp. 90 1 VSE Corp. 44 1 * Lydall Inc. 178 1 * Patriot Transportation Holding Inc. 17 1 * Pike Electric Corp. 169 1 Barrett Business Services Inc. 80 1 * Casella Waste Systems Inc. Class A 260 1 * Ameresco Inc. Class A 91 1 Horizon Lines Inc. Class A 318 1 * FuelCell Energy Inc. 993 1 * Franklin Covey Co. 136 1 * USA Truck Inc. 82 1 * Volt Information Sciences Inc. 156 1 Preformed Line Products Co. 22 1 * Xerium Technologies Inc. 78 1 * Universal Truckload Services Inc. 59 1 Lawson Products Inc. 42 1 * UQM Technologies Inc. 376 1 * Builders FirstSource Inc. 471 1 * Global Defense Technology & Systems Inc. 50 1 * Argan Inc. 80 1 * Quality Distribution Inc. 98 1 * Applied Energetics Inc. 807 1 Standard Register Co. 186 1 * United Capital Corp. 18 1 * PAM Transportation Services Inc. 48 1 Omega Flex Inc. 28  * Coleman Cable Inc. 82  * Hoku Corp. 178  * PGT Inc. 200  * BlueLinx Holdings Inc. 114  * LECG Corp. 268  Compx International Inc. 12  Information Technology (18.9%) * Riverbed Technology Inc. 1,332 45 * TIBCO Software Inc. 1,758 35 * VeriFone Systems Inc. 900 31 * Rackspace Hosting Inc. 1,028 30 * Parametric Technology Corp. 1,231 26 Jack Henry & Associates Inc. 907 25 * Acme Packet Inc. 467 23 * Concur Technologies Inc. 429 22 * Netlogic Microsystems Inc. 668 21 ADTRAN Inc. 662 21 * SuccessFactors Inc. 672 20 * RF Micro Devices Inc. 2,865 20 * Ariba Inc. 960 19 * TriQuint Semiconductor Inc. 1,617 19 * Microsemi Corp. 865 19 * Veeco Instruments Inc. 433 19 Plantronics Inc. 515 18 * Wright Express Corp. 415 18 * Cavium Networks Inc. 476 17 * Aruba Networks Inc. 823 17 * Progress Software Corp. 440 17 Anixter International Inc. 299 17 * Hittite Microwave Corp. 291 17 * GSI Commerce Inc. 693 17 * Quest Software Inc. 643 16 * CACI International Inc. Class A 316 16 * Omnivision Technologies Inc. 558 16 * Digital River Inc. 425 16 * InterDigital Inc. 472 16 * Semtech Corp. 647 15 * Finisar Corp. 785 15 * Blackboard Inc. 356 15 * Fortinet Inc. 451 14 * Viasat Inc. 346 14 * Arris Group Inc. 1,321 13 * ValueClick Inc. 847 13 * CommVault Systems Inc. 450 13 * ADC Telecommunications Inc. 1,009 13 Sapient Corp. 1,073 13 * Taleo Corp. Class A 413 13 * j2 Global Communications Inc. 469 13 * Mentor Graphics Corp. 1,111 12 * Lawson Software Inc. 1,445 12 * OpenTable Inc. 171 12 * Netgear Inc. 381 12 * Acxiom Corp. 711 12 * Cymer Inc. 314 12 Blackbaud Inc. 467 12 Cognex Corp. 414 12 * Blue Coat Systems Inc. 434 12 * JDA Software Group Inc. 433 11 * Ultimate Software Group Inc. 260 11 * Plexus Corp. 419 11 * Cirrus Logic Inc. 737 11 MAXIMUS Inc. 182 11 * TTM Technologies Inc. 833 11 * Coherent Inc. 264 11 * Integrated Device Technology Inc. 1,690 11 Power Integrations Inc. 268 11 * MKS Instruments Inc. 521 11 * Benchmark Electronics Inc. 657 11 Littelfuse Inc. 228 11 * Tessera Technologies Inc. 524 10 Fair Isaac Corp. 433 10 Earthlink Inc. 1,123 10 * Synaptics Inc. 353 10 * Unisys Corp. 444 10 * TiVo Inc. 1,203 10 * SAVVIS Inc. 389 10 * Art Technology Group Inc. 1,634 10 * Cabot Microelectronics Corp. 246 10 * Emulex Corp. 845 10 * L-1 Identity Solutions Inc. 799 9 * FEI Co. 396 9 * Isilon Systems Inc. 278 9 * Websense Inc. 449 9 * Mantech International Corp. Class A 232 9 * ACI Worldwide Inc. 353 9 * Entegris Inc. 1,366 9 Comtech Telecommunications Corp. 298 9 * SRA International Inc. Class A 448 9 * Tekelec 711 9 * Diodes Inc. 354 9 * Sanmina-SCI Corp. 827 9 * DTS Inc. 182 9 * Advent Software Inc. 164 8 * Rofin-Sinar Technologies Inc. 293 8 * Euronet Worldwide Inc. 509 8 * Loral Space & Communications Inc. 112 8 * Scansource Inc. 280 8 * MicroStrategy Inc. Class A 94 8 * Take-Two Interactive Software Inc. 733 8 * Quantum Corp. 2,231 8 * Aspen Technology Inc. 647 8 * DealerTrack Holdings Inc. 420 8 * Universal Display Corp. 314 8 * Sourcefire Inc. 286 8 * IPG Photonics Corp. 269 8 * Constant Contact Inc. 298 8 * Amkor Technology Inc. 1,093 8 * Infinera Corp. 915 7 * Checkpoint Systems Inc. 412 7 * Manhattan Associates Inc. 235 7 * Terremark Worldwide Inc. 607 7 * Stratasys Inc. 214 7 * STEC Inc. 423 7 * Netscout Systems Inc. 317 7 * Power-One Inc. 727 7 * Harmonic Inc. 1,009 7 * LogMeIn Inc. 155 7 * SYNNEX Corp. 234 7 * CSG Systems International Inc. 353 7 Syntel Inc. 138 7 * DG FastChannel Inc. 261 7 * Tyler Technologies Inc. 321 7 Micrel Inc. 529 7 MTS Systems Corp. 170 6 * SolarWinds Inc. 364 6 Black Box Corp. 181 6 * MIPS Technologies Inc. Class A 477 6 * Standard Microsystems Corp. 234 6 * Applied Micro Circuits Corp. 681 6 * Compellent Technologies Inc. 241 6 * Bottomline Technologies Inc. 328 6 Heartland Payment Systems Inc. 393 6 * Entropic Communications Inc. 692 6 * Electronics for Imaging Inc. 472 6 * Radiant Systems Inc. 342 6 * Silicon Image Inc. 797 6 * Insight Enterprises Inc. 482 6 Sycamore Networks Inc. 202 6 * Brightpoint Inc. 733 6 * TeleTech Holdings Inc. 313 6 * ATMI Inc. 328 6 Park Electrochemical Corp. 214 6 * OSI Systems Inc. 167 6 * Sonus Networks Inc. 2,168 6 * Volterra Semiconductor Corp. 258 6 * Ebix Inc. 280 6 United Online Inc. 907 6 * Intermec Inc. 510 6 * RightNow Technologies Inc. 226 6 * Ancestry.com Inc. 197 6 * Newport Corp. 381 6 * Synchronoss Technologies Inc. 212 5 * Monolithic Power Systems Inc. 337 5 * Rogers Corp. 164 5 * Ixia 339 5 * Lattice Semiconductor Corp. 1,207 5 * Forrester Research Inc. 152 5 * TNS Inc. 272 5 Pegasystems Inc. 168 5 * comScore Inc. 236 5 VirnetX Holding Corp. 368 5 * Ceva Inc. 217 5 * Oclaro Inc. 513 5 * Brooks Automation Inc. 678 5 iGate Corp. 245 5 NIC Inc. 581 5 * FormFactor Inc. 521 5 * Kulicke & Soffa Industries Inc. 729 5 * Xyratex Ltd. 314 5 * Epicor Software Corp. 510 5 * Smith Micro Software Inc. 318 5 Daktronics Inc. 351 5 * Internet Capital Group Inc. 380 5 * NetSuite Inc. 189 5 * Avid Technology Inc. 301 5 * Ultratech Inc. 250 5 * LivePerson Inc. 464 4 * Maxwell Technologies Inc. 276 4 * Advanced Energy Industries Inc. 380 4 * Sonic Solutions Inc. 441 4 * Mercury Computer Systems Inc. 245 4 * FARO Technologies Inc. 168 4 * Anadigics Inc. 679 4 EPIQ Systems Inc. 342 4 * GT Solar International Inc. 649 4 * Kenexa Corp. 236 4 * Electro Scientific Industries Inc. 288 4 * RealD Inc. 150 4 * Vocus Inc. 174 4 * Move Inc. 1,624 4 * RealPage Inc. 147 4 * LTX-Credence Corp. 509 4 * Internet Brands Inc. Class A 299 4 Methode Electronics Inc. 388 4 * Measurement Specialties Inc. 152 4 * Sigma Designs Inc. 324 4 * Interactive Intelligence Inc. 136 4 * Zoran Corp. 533 4 CTS Corp. 354 4 * Rubicon Technology Inc. 166 4 * Hughes Communications Inc. 91 4 * THQ Inc. 703 4 Cohu Inc. 246 4 * Photronics Inc. 555 4 * Hypercom Corp. 479 4 * Oplink Communications Inc. 199 3 * S1 Corp. 540 3 * Limelight Networks Inc. 478 3 Opnet Technologies Inc. 138 3 * ShoreTel Inc. 470 3 * Echelon Corp. 344 3 * QLIK Technologies Inc. 139 3 * ExlService Holdings Inc. 158 3 * Novatel Wireless Inc. 326 3 * support.com Inc. 485 3 Cass Information Systems Inc. 88 3 * ModusLink Global Solutions Inc. 462 3 * Intevac Inc. 232 3 * SMART Modular Technologies WWH Inc. 548 3 * Symmetricom Inc. 458 3 * RealNetworks Inc. 871 3 * EMS Technologies Inc. 160 3 * Imation Corp. 310 3 * Knot Inc. 314 3 * Powerwave Technologies Inc. 1,383 3 * Infospace Inc. 374 3 * KIT Digital Inc. 206 3 * Internap Network Services Corp. 539 3 * Anaren Inc. 154 3 * IXYS Corp. 250 3 * Kopin Corp. 693 3 * Extreme Networks 937 3 * Perficient Inc. 242 3 * Axcelis Technologies Inc. 1,085 3 * Spansion Inc. Class A 136 3 * AXT Inc. 323 3 * Actuate Corp. 471 3 * Cray Inc. 370 3 * Pericom Semiconductor Corp. 264 3 * Super Micro Computer Inc. 253 3 * UTStarcom Inc. 1,217 3 * Monotype Imaging Holdings Inc. 232 3 * Magma Design Automation Inc. 626 3 * Aviat Networks Inc. 621 3 * Energy Conversion Devices Inc. 571 3 * Multi-Fineline Electronix Inc. 110 3 * Supertex Inc. 102 3 Electro Rent Corp. 172 3 Keithley Instruments Inc. 118 3 * SS&C Technologies Holdings Inc. 130 3 * Exar Corp. 376 3 * Digi International Inc. 260 2 * Travelzoo Inc. 58 2 * Silicon Graphics International Corp. 320 2 Bel Fuse Inc. Class B 108 2 * Rudolph Technologies Inc. 325 2 * VASCO Data Security International Inc. 279 2 * NVE Corp. 47 2 * IntraLinks Holdings Inc. 115 2 * Seachange International Inc. 290 2 * Rosetta Stone Inc. 110 2 * Liquidity Services Inc. 148 2 * Radisys Corp. 249 2 * Zix Corp. 582 2 * Nanometrics Inc. 186 2 * Wave Systems Corp. Class A 833 2 * TeleCommunication Systems Inc. Class A 471 2 * Ciber Inc. 650 2 * Integrated Silicon Solution Inc. 270 2 * MoneyGram International Inc. 868 2 * Openwave Systems Inc. 873 2 * Zygo Corp. 182 2 * QuinStreet Inc. 104 2 * DemandTec Inc. 200 2 * Mindspeed Technologies Inc. 331 2 * LoopNet Inc. 190 2 * Lionbridge Technologies Inc. 621 2 * Spectrum Control Inc. 132 2 * KVH Industries Inc. 150 2 * Digimarc Corp. 70 2 * PROS Holdings Inc. 202 2 * Virtusa Corp. 141 2 * Gerber Scientific Inc. 262 2 * Globecomm Systems Inc. 224 2 * Dice Holdings Inc. 166 2 * DSP Group Inc. 242 2 * BroadSoft Inc. 78 2 * Ultra Clean Holdings 226 2 Pulse Electronics Corp. 430 2 * Saba Software Inc. 292 2 * Fabrinet 102 2 * Comverge Inc. 262 2 * Integral Systems Inc. 182 2 * Microtune Inc. 564 2 * Advanced Analogic Technologies Inc. 447 2 * Motricity Inc. 55 2 * Immersion Corp. 291 2 Renaissance Learning Inc. 138 2 Keynote Systems Inc. 132 2 Richardson Electronics Ltd. 149 2 * Evergreen Solar Inc. 2,004 2 * BigBand Networks Inc. 519 2 American Software Inc. Class A 230 2 * Computer Task Group Inc. 154 2 * CPI International Inc. 78 1 * NCI Inc. Class A 68 1 * Rimage Corp. 97 1 * GSI Technology Inc. 199 1 * Deltek Inc. 206 1 * X-Rite Inc. 348 1 Marchex Inc. Class B 202 1 DDi Corp. 138 1 Stamps.com Inc. 110 1 * Mattson Technology Inc. 522 1 * FSI International Inc. 399 1 * Trident Microsystems Inc. 739 1 * Microvision Inc. 923 1 * PLX Technology Inc. 386 1 * Network Equipment Technologies Inc. 314 1 * Echo Global Logistics Inc. 109 1 * Inphi Corp. 78 1 * PC-Tel Inc. 197 1 * Online Resources Corp. 280 1 * Global Cash Access Holdings Inc. 526 1 * CDC Corp. Class A 307 1 * Envestnet Inc. 81 1 * Conexant Systems Inc. 845 1 * MoSys Inc. 281 1 * Archipelago Learning Inc. 122 1 * Hackett Group Inc. 298 1 * SRS Labs Inc. 122 1 * Calix Inc. 78 1 * Occam Networks Inc. 129 1 * PDF Solutions Inc. 236 1 * TechTarget Inc. 158 1 * Agilysys Inc. 183 1 * ePlus Inc. 40 1 * PC Connection Inc. 100 1 * Guidance Software Inc. 138 1 * MaxLinear Inc. 78 1 * FalconStor Software Inc. 308 1 Tessco Technologies Inc. 52 1 * Meru Networks Inc. 56 1 * Viasystems Group Inc. 44 1 * Hutchinson Technology Inc. 244 1 * Mediamind Technologies Inc. 57 1 * Tier Technologies Inc. Class B 144 1 * Local.com Corp. 166 1 QAD Inc. 134 1 * Opnext Inc. 452 1 * Alpha & Omega Semiconductor Ltd. 51 1 * SPS Commerce Inc. 50 1 * Network Engines Inc. 376 1 * TeleNav Inc. 84 1 * Presstek Inc. 286 1 * Convio Inc. 62  * Ikanos Communications Inc. 314  * Stream Global Services Inc. 45  Materials (5.6%) * Solutia Inc. 1,287 28 * Hecla Mining Co. 2,721 26 * WR Grace & Co. 772 26 * Coeur d'Alene Mines Corp. 938 23 Rock-Tenn Co. Class A 416 22 * Allied Nevada Gold Corp. 798 21 * Rockwood Holdings Inc. 556 21 Silgan Holdings Inc. 573 20 * Thompson Creek Metals Co. Inc. 1,494 18 Sensient Technologies Corp. 530 18 Olin Corp. 821 15 NewMarket Corp. 108 14 * Ferro Corp. 897 13 * OM Group Inc. 322 12 Schweitzer-Mauduit International Inc. 192 12 * PolyOne Corp. 965 12 Minerals Technologies Inc. 196 12 * Golden Star Resources Ltd. 2,685 12 * Louisiana-Pacific Corp. 1,321 11 HB Fuller Co. 510 11 Globe Specialty Metals Inc. 639 10 Worthington Industries Inc. 605 10 * Clearwater Paper Corp. 120 10 * Century Aluminum Co. 663 9 Balchem Corp. 294 9 * RTI International Metals Inc. 314 9 * Stillwater Mining Co. 464 9 Arch Chemicals Inc. 236 8 * Calgon Carbon Corp. 586 8 Buckeye Technologies Inc. 407 8 Texas Industries Inc. 215 8 * Molycorp Inc. 266 8 Westlake Chemical Corp. 203 8 Innophos Holdings Inc. 224 8 * Brush Engineered Materials Inc. 212 7 Kaiser Aluminum Corp. 158 7 * Georgia Gulf Corp. 352 7 AMCOL International Corp. 248 7 A Schulman Inc. 328 7 Koppers Holdings Inc. 214 6 * US Gold Corp. 929 6 PH Glatfelter Co. 478 6 * KapStone Paper and Packaging Corp. 398 6 Deltic Timber Corp. 112 6 * Jaguar Mining Inc. 875 6 Stepan Co. 82 6 Boise Inc. 729 5 * STR Holdings Inc. 296 5 * Horsehead Holding Corp. 452 5 Haynes International Inc. 126 5 Quaker Chemical Corp. 116 4 * Graphic Packaging Holding Co. 1,169 4 * LSB Industries Inc. 178 4 Zep Inc. 226 4 * Omnova Solutions Inc. 466 4 Wausau Paper Corp. 509 4 Hawkins Inc. 90 4 * General Moly Inc. 669 4 Myers Industries Inc. 368 4 * Kraton Performance Polymers Inc. 118 3 * Spartech Corp. 322 3 * Capital Gold Corp. 637 3 Neenah Paper Inc. 154 3 * Zoltek Cos. Inc. 290 3 * AM Castle & Co. 174 3 * Headwaters Inc. 629 2 * TPC Group Inc. 82 2 * Senomyx Inc. 401 2 * Graham Packaging Co. Inc. 178 2 * Universal Stainless & Alloy 70 2 Olympic Steel Inc. 96 2 * Landec Corp. 276 2 * Metals USA Holdings Corp. 120 2 American Vanguard Corp. 212 1 * Noranda Aluminum Holding Corp. 120 1 * US Energy Corp. Wyoming 277 1 * United States Lime & Minerals Inc. 28 1 * AEP Industries Inc. 45 1 KMG Chemicals Inc. 64 1 NL Industries Inc. 69 1 * Verso Paper Corp. 154 1 Telecommunication Services (1.0%) * Syniverse Holdings Inc. 742 23 * AboveNet Inc. 240 14 * Cogent Communications Group Inc. 468 6 * General Communication Inc. Class A 496 6 NTELOS Holdings Corp. 305 5 * Cincinnati Bell Inc. 2,094 5 * Neutral Tandem Inc. 343 5 Alaska Communications Systems Group Inc. 463 5 * PAETEC Holding Corp. 1,311 5 Consolidated Communications Holdings Inc. 260 5 * Premiere Global Services Inc. 626 4 Shenandoah Telecommunications Co. 248 4 * Global Crossing Ltd. 314 4 USA Mobility Inc. 229 4 * Cbeyond Inc. 280 4 Atlantic Tele-Network Inc. 98 3 * Iridium Communications Inc. 356 3 IDT Corp. Class B 148 3 * Vonage Holdings Corp. 1,095 3 * FiberTower Corp. 519 2 * ICO Global Communications Holdings Ltd. 979 2 * Globalstar Inc. 727 1 Utilities (3.2%) Piedmont Natural Gas Co. Inc. 764 23 Nicor Inc. 472 20 Cleco Corp. 648 20 WGL Holdings Inc. 541 20 New Jersey Resources Corp. 441 19 IDACORP Inc. 502 18 Portland General Electric Co. 807 17 Southwest Gas Corp. 484 17 South Jersey Industries Inc. 311 16 UIL Holdings Corp. 540 16 Northwest Natural Gas Co. 285 14 Unisource Energy Corp. 376 13 Black Hills Corp. 407 12 Avista Corp. 571 12 * El Paso Electric Co. 456 12 Allete Inc. 324 11 NorthWestern Corp. 377 11 PNM Resources Inc. 903 11 MGE Energy Inc. 251 10 Empire District Electric Co. 417 9 Laclede Group Inc. 232 8 Otter Tail Corp. 373 8 California Water Service Group 206 8 CH Energy Group Inc. 163 8 American States Water Co. 194 7 * Dynegy Inc. Class A 1,067 5 Chesapeake Utilities Corp. 98 4 SJW Corp. 133 3 Middlesex Water Co. 160 3 Unitil Corp. 114 3 Central Vermont Public Service Corp. 123 3 Connecticut Water Service Inc. 88 2 York Water Co. 132 2 * Cadiz Inc. 126 1 Consolidated Water Co. Ltd. 152 1 Artesian Resources Corp. Class A 66 1 * American DG Energy Inc. 196 1 Total Common Stocks (Cost $10,992) Market Value Coupon Shares ($000) Temporary Cash Investment (0.2%) Money Market Fund (0.2%) 1 Vanguard Market Liquidity Fund (Cost $18) 0.216% 18,000 18 Total Investments (100.1%) (Cost $11,010) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) Securities with a market value of less than $500 are displayed with a dash. * Non-income-producing security. REITReal Estate Investment Trust. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $11,010,000. Net unrealized appreciation of investment securities for tax purposes was $483,000, consisting of unrealized gains of $726,000 on securities that had risen in value since their purchase and $243,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Russell 2000 Value Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (99.8%) Consumer Discretionary (9.9%) Rent-A-Center Inc. 693 19 * Vail Resorts Inc. 382 17 * Live Nation Entertainment Inc. 1,483 16 * Saks Inc. 1,427 16 Men's Wearhouse Inc. 555 16 Dillard's Inc. Class A 457 14 * Iconix Brand Group Inc. 761 14 * Gaylord Entertainment Co. 365 13 Jones Group Inc. 893 12 * Orient-Express Hotels Ltd. Class A 957 11 Regis Corp. 606 11 Cinemark Holdings Inc. 600 11 Bob Evans Farms Inc. 321 10 * OfficeMax Inc. 571 10 * Cabela's Inc. 424 9 Scholastic Corp. 321 9 * Genesco Inc. 228 9 * Ruby Tuesday Inc. 680 9 * Pinnacle Entertainment Inc. 600 8 American Greetings Corp. Class A 391 8 Group 1 Automotive Inc. 202 8 * Helen of Troy Ltd. 323 8 PEP Boys-Manny Moe & Jack 553 7 Ryland Group Inc. 464 7 * Modine Manufacturing Co. 488 7 Finish Line Inc. Class A 376 7 Columbia Sportswear Co. 120 7 * Meritage Homes Corp. 338 6 Stage Stores Inc. 408 6 * Quiksilver Inc. 1,366 6 Barnes & Noble Inc. 407 6 * Jakks Pacific Inc. 294 6 * Biglari Holdings Inc. 14 5 Fred's Inc. Class A 414 5 Callaway Golf Co. 679 5 * Boyd Gaming Corp. 569 5 * Exide Technologies 602 5 Stewart Enterprises Inc. Class A 858 5 * Ascent Media Corp. Class A 151 5 * Charming Shoppes Inc. 1,222 5 * RC2 Corp. 208 5 * Pacific Sunwear of California Inc. 700 4 * Sonic Automotive Inc. Class A 354 4 * Penske Automotive Group Inc. 290 4 * Standard Pacific Corp. 1,127 4 Churchill Downs Inc. 101 4 * Collective Brands Inc. 216 4 * La-Z-Boy Inc. 484 4 * Domino's Pizza Inc. 245 4 Superior Industries International Inc. 184 4 * Mediacom Communications Corp. Class A 422 4 * Core-Mark Holding Co. Inc. 98 4 Sinclair Broadcast Group Inc. Class A 442 3 * Beazer Homes USA Inc. 787 3 * Timberland Co. Class A 129 3 * Red Robin Gourmet Burgers Inc. 164 3 * EW Scripps Co. Class A 334 3 Ethan Allen Interiors Inc. 171 3 Marcus Corp. 215 3 * Scientific Games Corp. Class A 337 3 * Perry Ellis International Inc. 99 3 Lithia Motors Inc. Class A 205 3 * Drew Industries Inc. 126 3 * Universal Electronics Inc. 90 2 * Libbey Inc. 170 2 * Dex One Corp. 494 2 * M/I Homes Inc. 195 2 * Shoe Carnival Inc. 79 2 Brown Shoe Co. Inc. 145 2 * Unifi Inc. 144 2 * Hovnanian Enterprises Inc. Class A 549 2 Haverty Furniture Cos. Inc. 168 2 * Furniture Brands International Inc. 457 2 * CKX Inc. 486 2 * Cavco Industries Inc. 55 2 Standard Motor Products Inc. 159 2 * Life Time Fitness Inc. 50 2 * Movado Group Inc. 164 2 Speedway Motorsports Inc. 131 2 * Arctic Cat Inc. 128 2 Spartan Motors Inc. 347 2 Bebe Stores Inc. 279 2 * MarineMax Inc. 233 2 * Journal Communications Inc. Class A 384 2 Mac-Gray Corp. 123 2 * K-Swiss Inc. Class A 136 2 * Dana Holding Corp. 111 2 * Stein Mart Inc. 169 2 * AH Belo Corp. Class A 190 2 HOT Topic Inc. 272 2 * Tuesday Morning Corp. 311 2 * Warner Music Group Corp. 326 2 * Childrens Place Retail Stores Inc. 29 1 * Lions Gate Entertainment Corp. 205 1 * West Marine Inc. 153 1 * Lifetime Brands Inc. 98 1 CSS Industries Inc. 78 1 * Fisher Communications Inc. 69 1 Skyline Corp. 72 1 * Isle of Capri Casinos Inc. 154 1 Blyth Inc. 30 1 * O'Charleys Inc. 189 1 Hooker Furniture Corp. 114 1 * Sally Beauty Holdings Inc. 93 1 Gaiam Inc. Class A 168 1 * LIN TV Corp. Class A 278 1 * Audiovox Corp. Class A 183 1 * Papa John's International Inc. 48 1 * Morgans Hotel Group Co. 148 1 * Build-A-Bear Workshop Inc. 182 1 * Multimedia Games Inc. 255 1 * 99 Cents Only Stores 70 1 * Talbots Inc. 94 1 * Bon-Ton Stores Inc. 80 1 * Steinway Musical Instruments Inc. 60 1 * Gray Television Inc. 511 1 * Kid Brands Inc. 106 1 * Red Lion Hotels Corp. 127 1 Cracker Barrel Old Country Store Inc. 18 1 * Sealy Corp. 313 1 * Wet Seal Inc. Class A 289 1 Weyco Group Inc. 39 1 * Dress Barn Inc. 38 1 Christopher & Banks Corp. 166 1 * Brookfield Homes Corp. 100 1 * New York & Co. Inc. 248 1 * Jack in the Box Inc. 42 1 * Monarch Casino & Resort Inc. 68 1 * McCormick & Schmick's Seafood Restaurants Inc. 93 1 * America's Car-Mart Inc. 32 1 * Outdoor Channel Holdings Inc. 124 1 * Media General Inc. Class A 184 1 * Select Comfort Corp. 86 1 * Kenneth Cole Productions Inc. Class A 55 1 * Delta Apparel Inc. 57 1 * AFC Enterprises Inc. 50 1 * Cumulus Media Inc. Class A 185 1 PRIMEDIA Inc. 123 1 * Johnson Outdoors Inc. Class A 46 1 * LodgeNet Interactive Corp. 183 1 * Borders Group Inc. 525 1 * Crown Media Holdings Inc. Class A 213 1 Buckle Inc. 14 1 * 1-800-Flowers.com Inc. Class A 259 1 * Nexstar Broadcasting Group Inc. Class A 91  Books-A-Million Inc. 74  * Conn's Inc. 143  World Wrestling Entertainment Inc. Class A 32  * Bluegreen Corp. 151  * American Apparel Inc. 303  * Knology Inc. 27  * Carmike Cinemas Inc. 48  * Entercom Communications Corp. Class A 42  * Gordmans Stores Inc. 28  * Radio One Inc. 330  * Leapfrog Enterprises Inc. 59  * Playboy Enterprises Inc. Class B 68  * Shiloh Industries Inc. 28  * Fuel Systems Solutions Inc. 8  Systemax Inc. 19  * Casual Male Retail Group Inc. 49  Big 5 Sporting Goods Corp. 14  * Global Sources Ltd. 16  * Smith & Wesson Holding Corp. 37  * Cambium Learning Group Inc. 25  * Beasley Broadcasting Group Inc. Class A 12  Consumer Staples (3.0%) * TreeHouse Foods Inc. 366 18 * Hain Celestial Group Inc. 432 11 Universal Corp. 255 10 Casey's General Stores Inc. 244 10 Fresh Del Monte Produce Inc. 418 9 Ruddick Corp. 221 8 Andersons Inc. 194 6 * Central Garden and Pet Co. Class A 597 6 * Elizabeth Arden Inc. 256 5 * Chiquita Brands International Inc. 473 5 * Prestige Brands Holdings Inc. 441 5 * Spectrum Brands Holdings Inc. 192 5 * Rite Aid Corp. 5,431 5 Nash Finch Co. 133 5 * Pantry Inc. 221 5 Weis Markets Inc. 116 5 Spartan Stores Inc. 237 4 * Alliance One International Inc. 939 4 * Dole Food Co. Inc. 379 4 * Winn-Dixie Stores Inc. 581 4 Vector Group Ltd. 163 3 B&G Foods Inc. Class A 224 3 * Darling International Inc. 223 3 Ingles Markets Inc. Class A 132 2 * Seneca Foods Corp. Class A 88 2 * Pilgrim's Pride Corp. 288 2 Imperial Sugar Co. 128 2 * Nutraceutical International Corp. 98 1 * Smart Balance Inc. 357 1 Farmer Bros Co. 67 1 Sanderson Farms Inc. 26 1 Village Super Market Inc. Class A 33 1 Oil-Dri Corp. of America 45 1 * John B. Sanfilippo & Son Inc. 83 1 MGP Ingredients Inc. 98 1 * Susser Holdings Corp. 66 1 Griffin Land & Nurseries Inc. 25 1 * Great Atlantic & Pacific Tea Co. 242 1 Schiff Nutrition International Inc. 88 1 Tootsie Roll Industries Inc. 24 1 Alico Inc. 25 1 * Revlon Inc. Class A 57 1 * Harbinger Group Inc. 96  Cal-Maine Foods Inc. 14  J&J Snack Foods Corp. 8  WD-40 Co. 9  * Cellu Tissue Holdings Inc. 19  Energy (7.7%) * Complete Production Services Inc. 818 23 Berry Petroleum Co. Class A 539 21 * Bill Barrett Corp. 484 19 * Bristow Group Inc. 379 17 * Helix Energy Solutions Group Inc. 1,102 15 * Swift Energy Co. 399 15 * Patriot Coal Corp. 824 13 * Key Energy Services Inc. 1,246 13 Nordic American Tanker Shipping 494 13 * International Coal Group Inc. 1,383 11 Ship Finance International Ltd. 471 10 World Fuel Services Corp. 325 10 Overseas Shipholding Group Inc. 270 9 * Stone Energy Corp. 422 9 * Tetra Technologies Inc. 711 8 * Rosetta Resources Inc. 215 8 Penn Virginia Corp. 479 8 * Petroleum Development Corp. 203 7 * Gulfmark Offshore Inc. 245 7 * USEC Inc. 1,202 7 * ATP Oil & Gas Corp. 469 7 * Global Industries Ltd. 1,068 7 * Oasis Petroleum Inc. 256 7 Knightsbridge Tankers Ltd. 257 6 W&T Offshore Inc. 346 6 * Cloud Peak Energy Inc. 265 6 * Hornbeck Offshore Services Inc. 245 5 * Cal Dive International Inc. 993 5 * Western Refining Inc. 541 5 Golar LNG Ltd. 360 5 * Newpark Resources Inc. 874 5 * T-3 Energy Services Inc. 138 5 * Parker Drilling Co. 1,223 5 * Resolute Energy Corp. 365 5 * Harvest Natural Resources Inc. 351 5 * Tesco Corp. 318 4 Gulf Island Fabrication Inc. 151 4 Teekay Tankers Ltd. Class A 338 4 Crosstex Energy Inc. 424 4 * Pioneer Drilling Co. 570 4 * CVR Energy Inc. 319 4 * Energy Partners Ltd. 305 4 * Willbros Group Inc. 505 4 * Basic Energy Services Inc. 245 4 * Vaalco Energy Inc. 470 3 * Goodrich Petroleum Corp. 258 3 * Rex Energy Corp. 284 3 General Maritime Corp. 830 3 * Petroquest Energy Inc. 448 3 * Hercules Offshore Inc. 1,210 3 * BPZ Resources Inc. 783 3 * Vantage Drilling Co. 1,603 3 * Venoco Inc. 160 3 * Warren Resources Inc. 628 3 * Georesources Inc. 137 3 * Approach Resources Inc. 137 3 * Allis-Chalmers Energy Inc. 378 2 * Contango Oil & Gas Co. 43 2 * PHI Inc. 140 2 * Matrix Service Co. 234 2 * Dawson Geophysical Co. 82 2 DHT Holdings Inc. 513 2 * Gastar Exploration Ltd. 460 2 * Cheniere Energy Inc. 385 2 * Natural Gas Services Group Inc. 128 2 * Abraxas Petroleum Corp. 452 2 * Green Plains Renewable Energy Inc. 169 2 * Delta Petroleum Corp. 1,950 2 * GMX Resources Inc. 325 1 * REX American Resources Corp. 76 1 * James River Coal Co. 57 1 Delek US Holdings Inc. 143 1 * Miller Petroleum Inc. 190 1 * Union Drilling Inc. 156 1 * Seahawk Drilling Inc. 113 1 * Global Geophysical Services Inc. 79 1 * Clayton Williams Energy Inc. 6  Alon USA Energy Inc. 81  * Kodiak Oil & Gas Corp. 80  * Scorpio Tankers Inc. 26  * OYO Geospace Corp. 3  * RAM Energy Resources Inc. 49  Hallador Energy Co. 4  Financials (36.7%) * American Capital Ltd. 3,575 26 BioMed Realty Trust Inc. 1,373 24 MFA Financial Inc. 2,949 24 CBL & Associates Properties Inc. 1,454 24 Entertainment Properties Trust 490 23 Highwoods Properties Inc. 739 23 National Retail Properties Inc. 859 22 Apollo Investment Corp. 2,042 22 American Campus Communities Inc. 672 21 Alterra Capital Holdings Ltd. 1,015 21 * ProAssurance Corp. 343 20 * SVB Financial Group 439 20 Kilroy Realty Corp. 572 20 FirstMerit Corp. 1,108 19 Platinum Underwriters Holdings Ltd. 433 19 * MGIC Investment Corp. 2,111 18 Post Properties Inc. 512 17 LaSalle Hotel Properties 714 17 Omega Healthcare Investors Inc. 790 17 DiamondRock Hospitality Co. 1,579 17 Prosperity Bancshares Inc. 492 16 American Capital Agency Corp. 530 16 Hatteras Financial Corp. 484 15 NewAlliance Bancshares Inc. 1,117 15 Montpelier Re Holdings Ltd. 749 15 Washington Real Estate Investment Trust 480 15 Extra Space Storage Inc. 919 15 Colonial Properties Trust 815 15 First American Financial Corp. 1,030 15 Trustmark Corp. 673 14 Home Properties Inc. 266 14 Iberiabank Corp. 282 14 Healthcare Realty Trust Inc. 657 14 * Knight Capital Group Inc. Class A 996 13 Delphi Financial Group Inc. 501 13 Umpqua Holdings Corp. 1,207 13 * CNO Financial Group Inc. 2,149 13 UMB Financial Corp. 334 12 * PHH Corp. 584 12 Medical Properties Trust Inc. 1,173 12 Argo Group International Holdings Ltd. 327 12 Northwest Bancshares Inc. 1,167 12 Redwood Trust Inc. 821 11 Webster Financial Corp. 688 11 RLI Corp. 193 11 Cathay General Bancorp 828 11 Susquehanna Bancshares Inc. 1,367 11 DCT Industrial Trust Inc. 2,226 11 Astoria Financial Corp. 910 11 United Bankshares Inc. 409 11 FNB Corp. 1,206 11 Sovran Self Storage Inc. 291 11 Glacier Bancorp Inc. 758 10 First Financial Bancorp 610 10 Starwood Property Trust Inc. 502 10 Radian Group Inc. 1,402 10 * Sunstone Hotel Investors Inc. 1,039 10 Hancock Holding Co. 308 10 International Bancshares Corp. 559 10 Whitney Holding Corp. 1,017 10 Old National Bancorp 919 10 Invesco Mortgage Capital Inc. 418 9 Wintrust Financial Corp. 328 9 Franklin Street Properties Corp. 729 9 Selective Insurance Group Inc. 561 9 Park National Corp. 132 9 National Penn Bancshares Inc. 1,329 9 Tanger Factory Outlet Centers 182 9 Provident Financial Services Inc. 632 9 Anworth Mortgage Asset Corp. 1,253 9 Capstead Mortgage Corp. 739 9 * MF Global Holdings Ltd. 1,106 9 Hersha Hospitality Trust Class A 1,412 9 BlackRock Kelso Capital Corp. 750 8 Westamerica Bancorporation 172 8 Community Bank System Inc. 349 8 * Greenlight Capital Re Ltd. Class A 298 8 Mid-America Apartment Communities Inc. 133 8 U-Store-It Trust 985 8 PS Business Parks Inc. 157 8 NBT Bancorp Inc. 363 8 Infinity Property & Casualty Corp. 139 8 Lexington Realty Trust 1,020 8 MB Financial Inc. 558 8 Pennsylvania Real Estate Investment Trust 583 8 Cash America International Inc. 210 8 Government Properties Income Trust 291 7 CVB Financial Corp. 947 7 Prospect Capital Corp. 757 7 Glimcher Realty Trust 897 7 First Midwest Bancorp Inc. 781 7 * Pebblebrook Hotel Trust 390 7 * Texas Capital Bancshares Inc. 385 7 Employers Holdings Inc. 450 7 Columbia Banking System Inc. 414 7 Cousins Properties Inc. 952 7 Investors Real Estate Trust 791 7 * Forestar Group Inc. 384 7 * Ocwen Financial Corp. 783 7 First Commonwealth Financial Corp. 1,105 7 * Pico Holdings Inc. 238 7 American Equity Investment Life Holding Co. 617 7 Horace Mann Educators Corp. 414 7 * Investment Technology Group Inc. 459 7 Inland Real Estate Corp. 784 7 PrivateBancorp Inc. Class A 548 7 Sun Communities Inc. 200 7 Fifth Street Finance Corp. 574 7 National Health Investors Inc. 147 7 Potlatch Corp. 202 6 * Navigators Group Inc. 128 6 Flagstone Reinsurance Holdings SA 549 6 EastGroup Properties Inc. 157 6 Safety Insurance Group Inc. 133 6 First Potomac Realty Trust 391 6 Acadia Realty Trust 337 6 DuPont Fabros Technology Inc. 272 6 Brookline Bancorp Inc. 622 6 * Enstar Group Ltd. 73 6 LTC Properties Inc. 224 6 Tower Group Inc. 234 6 First Financial Bankshares Inc. 123 6 Equity One Inc. 332 6 Sterling Bancshares Inc. 967 6 Primerica Inc. 254 6 MCG Capital Corp. 807 6 Oriental Financial Group Inc. 482 6 PacWest Bancorp 324 6 Nelnet Inc. Class A 254 5 Independent Bank Corp. 223 5 Meadowbrook Insurance Group Inc. 572 5 Chemical Financial Corp. 257 5 * iStar Financial Inc. 985 5 * Investors Bancorp Inc. 437 5 City Holding Co. 166 5 * National Financial Partners Corp. 450 5 Simmons First National Corp. Class A 181 5 * Strategic Hotels & Resorts Inc. 1,114 5 Compass Diversified Holdings 313 5 Cypress Sharpridge Investments Inc. 377 5 S&T Bancorp Inc. 261 5 * First Industrial Realty Trust Inc. 667 5 Equity Lifestyle Properties Inc. 94 5 United Fire & Casualty Co. 240 5 * Piper Jaffray Cos. 164 5 Home Bancshares Inc. 232 5 Banco Latinoamericano de Comercio Exterior SA 291 5 * PMI Group Inc. 1,507 5 Walter Investment Management Corp. 271 5 Ramco-Gershenson Properties Trust 400 5 Renasant Corp. 264 5 Oritani Financial Corp. 406 5 Bank of the Ozarks Inc. 119 5 Sabra Healthcare REIT Inc. 262 4 Education Realty Trust Inc. 600 4 Flushing Financial Corp. 328 4 PennantPark Investment Corp. 375 4 * CNA Surety Corp. 186 4 Harleysville Group Inc. 122 4 Retail Opportunity Investments Corp. 441 4 Trustco Bank Corp. 768 4 Sandy Spring Bancorp Inc. 253 4 * Western Alliance Bancorp 691 4 Boston Private Financial Holdings Inc. 789 4 WesBanco Inc. 243 4 SCBT Financial Corp. 135 4 * Hilltop Holdings Inc. 418 4 * Ashford Hospitality Trust Inc. 428 4 Community Trust Bancorp Inc. 144 4 Maiden Holdings Ltd. 523 4 Dime Community Bancshares Inc. 282 4 Provident New York Bancorp 410 4 National Western Life Insurance Co. Class A 23 4 * World Acceptance Corp. 87 4 TowneBank 248 4 Hercules Technology Growth Capital Inc. 382 4 * FPIC Insurance Group Inc. 103 4 FBL Financial Group Inc. Class A 141 4 Amtrust Financial Services Inc. 235 4 * Newcastle Investment Corp. 654 4 * AMERISAFE Inc. 199 4 CapLease Inc. 603 4 Parkway Properties Inc. 227 4 Getty Realty Corp. 121 4 Lakeland Financial Corp. 170 4 First Financial Corp. 117 4 Southside Bancshares Inc. 167 4 Cedar Shopping Centers Inc. 576 4 * Pinnacle Financial Partners Inc. 352 3 Urstadt Biddle Properties Inc. Class A 187 3 NorthStar Realty Finance Corp. 795 3 MVC Capital Inc. 240 3 * Nara Bancorp Inc. 400 3 Univest Corp. of Pennsylvania 175 3 Tompkins Financial Corp. 83 3 StellarOne Corp. 241 3 Cardinal Financial Corp. 303 3 Pennymac Mortgage Investment Trust 176 3 Washington Trust Bancorp Inc. 149 3 * FelCor Lodging Trust Inc. 526 3 Resource Capital Corp. 463 3 Alexander's Inc. 8 3 * International Assets Holding Corp. 134 3 Apollo Commercial Real Estate Finance Inc. 185 3 Danvers Bancorp Inc. 199 3 Capital Southwest Corp. 30 3 1st Source Corp. 161 3 Bancfirst Corp. 74 3 Chesapeake Lodging Trust 157 3 TICC Capital Corp. 283 3 Colony Financial Inc. 154 3 Berkshire Hills Bancorp Inc. 148 3 Triangle Capital Corp. 157 3 Associated Estates Realty Corp. 195 3 Camden National Corp. 81 3 Winthrop Realty Trust 240 3 Kite Realty Group Trust 572 3 * Safeguard Scientifics Inc. 195 3 * Beneficial Mutual Bancorp Inc. 366 3 * Phoenix Cos. Inc. 1,223 3 KBW Inc. 120 3 * Global Indemnity plc 145 3 Hudson Valley Holding Corp. 138 3 Arrow Financial Corp. 97 3 Two Harbors Investment Corp. 275 3 WSFS Financial Corp. 62 3 * Citizens Inc. 384 3 Main Street Capital Corp. 157 3 Sterling Bancorp 283 3 Abington Bancorp Inc. 220 3 United Financial Bancorp Inc. 176 3 * West Coast Bancorp 988 3 Cogdell Spencer Inc. 453 3 Union First Market Bankshares Corp. 188 3 Agree Realty Corp. 92 3 Westfield Financial Inc. 312 3 SY Bancorp Inc. 106 3 Oppenheimer Holdings Inc. Class A 106 3 Gladstone Capital Corp. 222 3 First Mercury Financial Corp. 151 3 Advance America Cash Advance Centers Inc. 510 2 Calamos Asset Management Inc. Class A 203 2 * Citizens Republic Bancorp Inc. 4,158 2 Northfield Bancorp Inc. 189 2 * Ameris Bancorp 249 2 First Busey Corp. 551 2 Great Southern Bancorp Inc. 107 2 State Auto Financial Corp. 152 2 Territorial Bancorp Inc. 129 2 * Center Financial Corp. 374 2 * NewStar Financial Inc. 273 2 First Community Bancshares Inc. 166 2 First Bancorp 158 2 Dynex Capital Inc. 217 2 Monmouth Real Estate Investment Corp. Class A 280 2 Lakeland Bancorp Inc. 217 2 First Merchants Corp. 269 2 Heartland Financial USA Inc. 138 2 * Tejon Ranch Co. 91 2 Bank Mutual Corp. 480 2 * Eagle Bancorp Inc. 173 2 * American Safety Insurance Holdings Ltd. 109 2 Southwest Bancorp Inc. 204 2 Hudson Pacific Properties Inc. 140 2 Trico Bancshares 147 2 Republic Bancorp Inc. Class A 103 2 American Physicians Service Group Inc. 65 2 Financial Institutions Inc. 115 2 NGP Capital Resources Co. 228 2 Washington Banking Co. 161 2 * Bancorp Inc. 238 2 SeaBright Holdings Inc. 232 2 * TradeStation Group Inc. 320 2 Universal Health Realty Income Trust 58 2 German American Bancorp Inc. 117 2 Home Federal Bancorp Inc. 176 2 Presidential Life Corp. 218 2 Baldwin & Lyons Inc. 87 2 * FBR Capital Markets Corp. 554 2 ESSA Bancorp Inc. 150 2 Kayne Anderson Energy Development Co. 108 2 MainSource Financial Group Inc. 212 2 Stewart Information Services Corp. 182 2 National Bankshares Inc. 73 2 Centerstate Banks Inc. 271 2 First Financial Holdings Inc. 174 2 Citizens & Northern Corp. 128 2 First of Long Island Corp. 73 2 BankFinancial Corp. 201 2 Orrstown Financial Services Inc. 71 2 Suffolk Bancorp 72 2 OceanFirst Financial Corp. 153 2 * Avatar Holdings Inc. 94 2 Bank of Marin Bancorp 55 2 CNB Financial Corp. 128 2 Excel Trust Inc. 158 2 Gladstone Investment Corp. 233 2 CreXus Investment Corp. 143 2 First Interstate Bancsystem Inc. 131 2 * Stifel Financial Corp. 34 2 Donegal Group Inc. Class A 118 2 Arlington Asset Investment Corp. Class A 71 2 Bryn Mawr Bank Corp. 102 2 Ames National Corp. 86 2 Pacific Continental Corp. 194 2 CoBiz Financial Inc. 340 2 Gladstone Commercial Corp. 90 2 * Terreno Realty Corp. 92 2 State Bancorp Inc. 175 2 Consolidated-Tomoka Land Co. 57 2 * Thomas Properties Group Inc. 371 2 Capital City Bank Group Inc. 125 2 Enterprise Financial Services Corp. 157 2 SWS Group Inc. 301 2 * Cowen Group Inc. Class A 382 2 * OmniAmerican Bancorp Inc. 125 2 * United Community Banks Inc. 993 2 Chatham Lodging Trust 91 2 Penns Woods Bancorp Inc. 40 2 Sanders Morris Harris Group Inc. 219 2 American National Bankshares Inc. 65 1 Wilshire Bancorp Inc. 205 1 * RAIT Financial Trust 900 1 Alliance Financial Corp. 49 1 Peoples Bancorp Inc. 111 1 Solar Capital Ltd. 61 1 * Metro Bancorp Inc. 142 1 * Heritage Financial Corp. 104 1 National Interstate Corp. 69 1 Federal Agricultural Mortgage Corp. 102 1 * Harris & Harris Group Inc. 325 1 Kansas City Life Insurance Co. 44 1 Kearny Financial Corp. 160 1 One Liberty Properties Inc. 89 1 Merchants Bancshares Inc. 50 1 Tower Bancorp Inc. 59 1 GFI Group Inc. 292 1 * 1st United Bancorp Inc. 231 1 Medallion Financial Corp. 157 1 ESB Financial Corp. 94 1 First Bancorp Inc. 92 1 GAMCO Investors Inc. 29 1 Golub Capital BDC Inc. 78 1 Student Loan Corp. 42 1 * Taylor Capital Group Inc. 101 1 THL Credit Inc. 95 1 Mission West Properties Inc. 188 1 * Virginia Commerce Bancorp Inc. 212 1 West Bancorporation Inc. 164 1 * First Marblehead Corp. 584 1 * LaBranche & Co. Inc. 392 1 Bancorp Rhode Island Inc. 39 1 * MPG Office Trust Inc. 506 1 EMC Insurance Group Inc. 51 1 Peapack Gladstone Financial Corp. 93 1 * Home Bancorp Inc. 80 1 Bridge Bancorp Inc. 44 1 * Hallmark Financial Services 122 1 Midsouth Bancorp Inc. 79 1 MidWestOne Financial Group Inc. 73 1 * Meridian Interstate Bancorp Inc. 96 1 * Penson Worldwide Inc. 215 1 * Gleacher & Co. Inc. 416 1 Sierra Bancorp 100 1 JMP Group Inc. 145 1 UMH Properties Inc. 104 1 * BofI Holding Inc. 74 1 ViewPoint Financial Group 95 1 Clifton Savings Bancorp Inc. 105 1 * Hanmi Financial Corp. 1,079 1 * Marlin Business Services Corp. 90 1 Rockville Financial Inc. 86 1 Saul Centers Inc. 22 1 * Asset Acceptance Capital Corp. 158 1 Cohen & Steers Inc. 36 1 * Ezcorp Inc. Class A 36 1 Universal Insurance Holdings Inc. 182 1 Century Bancorp Inc. Class A 36 1 * Encore Capital Group Inc. 45 1 * Primus Guaranty Ltd. 171 1 Roma Financial Corp. 85 1 * Encore Bancshares Inc. 85 1 * First BanCorp 3,350 1 Asta Funding Inc. 111 1 First South Bancorp Inc. 87 1 CompuCredit Holdings Corp. 107 1 * HFF Inc. Class A 68 1 * Flagstar Bancorp Inc. 495 1 * Fox Chase Bancorp Inc. 57 1 NASB Financial Inc. 37 1 Porter Bancorp Inc. 37  * Gerova Financial Group Ltd. 14  Artio Global Investors Inc. Class A 28  * Green Bankshares Inc. 125  * Doral Financial Corp. 199  Kaiser Federal Financial Group Inc. 29  California First National Bancorp 20  * Waterstone Financial Inc. 75  Evercore Partners Inc. Class A 9  Westwood Holdings Group Inc. 5  * Virtus Investment Partners Inc. 4  Epoch Holding Corp. 11  Life Partners Holdings Inc. 8  Heritage Financial Group Inc. 15  Diamond Hill Investment Group Inc. 2  * Kennedy-Wilson Holdings Inc. 14  * Rodman & Renshaw Capital Group Inc. 17  Health Care (5.4%) * AMERIGROUP Corp. 474 20 * Magellan Health Services Inc. 351 17 * Healthspring Inc. 611 16 Medicis Pharmaceutical Corp. Class A 619 16 * Par Pharmaceutical Cos. Inc. 370 13 * Viropharma Inc. 820 13 * WellCare Health Plans Inc. 447 13 * Centene Corp. 517 12 Invacare Corp. 289 8 * Martek Biosciences Corp. 351 8 * Alkermes Inc. 722 8 * Kindred Healthcare Inc. 416 7 * CONMED Corp. 308 7 * Amsurg Corp. Class A 326 6 * Greatbatch Inc. 245 5 Universal American Corp. 337 5 * Gentiva Health Services Inc. 212 5 * Celera Corp. 795 5 * RehabCare Group Inc. 215 4 National Healthcare Corp. 95 4 * Triple-S Management Corp. Class B 214 4 Owens & Minor Inc. 140 4 * Angiodynamics Inc. 261 4 * Healthways Inc. 360 4 * ICU Medical Inc. 94 4 * Medicines Co. 252 3 * Select Medical Holdings Corp. 530 3 * Assisted Living Concepts Inc. Class A 104 3 * Symmetry Medical Inc. 379 3 * Exelixis Inc. 531 3 * Affymetrix Inc. 670 3 * Syneron Medical Ltd. 285 3 Cantel Medical Corp. 136 3 * Medcath Corp. 216 3 * Hanger Orthopedic Group Inc. 135 3 * Sun Healthcare Group Inc. 262 3 * Cross Country Healthcare Inc. 327 3 * BMP Sunstone Corp. 238 2 * Accelrys Inc. 272 2 * Enzon Pharmaceuticals Inc. 198 2 * PharMerica Corp. 199 2 * Five Star Quality Care Inc. 333 2 * Wright Medical Group Inc. 151 2 * American Dental Partners Inc. 156 2 * Maxygen Inc. 297 2 * Lexicon Pharmaceuticals Inc. 1,380 2 Analogic Corp. 39 2 * Capital Senior Living Corp. 285 2 * Molina Healthcare Inc. 68 2 * CryoLife Inc. 273 2 * RTI Biologics Inc. 544 2 * SuperGen Inc. 553 2 * Cypress Bioscience Inc. 355 1 * Kendle International Inc. 148 1 * Skilled Healthcare Group Inc. 209 1 * Cambrex Corp. 309 1 * Allied Healthcare International Inc. 443 1 * Chindex International Inc. 84 1 * Albany Molecular Research Inc. 249 1 * Impax Laboratories Inc. 70 1 * Medical Action Industries Inc. 151 1 * TomoTherapy Inc. 338 1 Young Innovations Inc. 39 1 STERIS Corp. 32 1 * AMN Healthcare Services Inc. 192 1 * Palomar Medical Technologies Inc. 82 1 * Healthsouth Corp. 56 1 * Cynosure Inc. Class A 102 1 * Cutera Inc. 133 1 * Solta Medical Inc. 441 1 * CardioNet Inc. 191 1 * SurModics Inc. 77 1 * Vital Images Inc. 42 1 * Exactech Inc. 28 1 * Cornerstone Therapeutics Inc. 83 1 * Prospect Medical Holdings Inc. 54 1 * BioScrip Inc. 110 1 * Merit Medical Systems Inc. 28 1 * Lannett Co. Inc. 77  * NxStage Medical Inc. 19  * Progenics Pharmaceuticals Inc. 85  * Inovio Pharmaceuticals Inc. 339  * Caraco Pharmaceutical Laboratories Ltd. 83  * Sucampo Pharmaceuticals Inc. Class A 110  * Continucare Corp. 76  * DynaVox Inc. Class A 87  * Infinity Pharmaceuticals Inc. 45  * Alphatec Holdings Inc. 119  * Emergent Biosolutions Inc. 13  * Hi-Tech Pharmacal Co. Inc. 10  * Rochester Medical Corp. 16  Ensign Group Inc. 8  * PDI Inc. 18  * Enzo Biochem Inc. 37  * Jazz Pharmaceuticals Inc. 9  * Furiex Pharmaceuticals Inc. 11  * US Physical Therapy Inc. 6  * Nymox Pharmaceutical Corp. 23  * Transcept Pharmaceuticals Inc. 14  * Cytokinetics Inc. 39  * NuPathe Inc. 8  Industrials (14.3%) * Alaska Air Group Inc. 356 20 * EMCOR Group Inc. 699 19 * US Airways Group Inc. 1,657 19 * Esterline Technologies Corp. 314 18 * Moog Inc. Class A 478 18 * JetBlue Airways Corp. 2,501 17 Brady Corp. Class A 515 16 Curtiss-Wright Corp. 483 15 * Atlas Air Worldwide Holdings Inc. 272 15 Triumph Group Inc. 176 15 * United Rentals Inc. 637 13 * Teledyne Technologies Inc. 277 11 * EnerSys 363 11 * AirTran Holdings Inc. 1,426 11 Mueller Industries Inc. 344 10 * AAR Corp. 411 10 ESCO Technologies Inc. 279 10 * Chart Industries Inc. 302 10 Skywest Inc. 590 10 Granite Construction Inc. 368 9 ABM Industries Inc. 399 9 Watts Water Technologies Inc. Class A 280 9 Robbins & Myers Inc. 283 9 * Amerco Inc. 90 9 Werner Enterprises Inc. 388 8 * MasTec Inc. 559 8 * Korn/Ferry International 457 8 * Ladish Co. Inc. 166 8 Unifirst Corp. 149 8 * Wabash National Corp. 717 8 Seaboard Corp. 4 7 * SYKES Enterprises Inc. 386 7 * Ceradyne Inc. 268 7 * Geo Group Inc. 288 7 * Mobile Mini Inc. 384 7 Ameron International Corp. 97 7 Steelcase Inc. Class A 714 7 * Layne Christensen Co. 206 7 CIRCOR International Inc. 170 7 Universal Forest Products Inc. 204 7 Arkansas Best Corp. 267 7 * Interline Brands Inc. 317 7 * Astec Industries Inc. 209 6 * United Stationers Inc. 94 6 * Rush Enterprises Inc. Class A 336 6 * Orbital Sciences Corp. 358 6 * Griffon Corp. 472 6 G&K Services Inc. Class A 196 5 * Dycom Industries Inc. 408 5 Tutor Perini Corp. 281 5 Quanex Building Products Corp. 316 5 Aircastle Ltd. 535 5 Titan International Inc. 314 5 Albany International Corp. 234 5 EnergySolutions Inc. 933 5 * EnPro Industries Inc. 126 5 Comfort Systems USA Inc. 401 4 Viad Corp. 188 4 Tredegar Corp. 239 4 * Kelly Services Inc. Class A 249 4 Encore Wire Corp. 195 4 * Genco Shipping & Trading Ltd. 299 4 Cubic Corp. 95 4 * Air Transport Services Group Inc. 571 4 Federal Signal Corp. 656 4 McGrath Rentcorp 149 4 * SFN Group Inc. 474 4 * ACCO Brands Corp. 578 4 * RSC Holdings Inc. 519 4 TAL International Group Inc. 136 4 * Force Protection Inc. 741 4 * Team Inc. 185 4 * Greenbrier Cos. Inc. 199 4 * LB Foster Co. Class A 107 4 Ennis Inc. 217 4 * Commercial Vehicle Group Inc. 258 4 * Huron Consulting Group Inc. 159 4 Kaman Corp. 127 4 Heidrick & Struggles International Inc. 169 4 Cascade Corp. 96 4 Briggs & Stratton Corp. 200 3 * Navigant Consulting Inc. 410 3 Apogee Enterprises Inc. 296 3 * Columbus McKinnon Corp. 202 3 * Hawaiian Holdings Inc. 416 3 * Eagle Bulk Shipping Inc. 655 3 * Powell Industries Inc. 93 3 * Gibraltar Industries Inc. 319 3 Standex International Corp. 107 3 * American Commercial Lines Inc. 95 3 FreightCar America Inc. 126 3 * Hexcel Corp. 182 3 Great Lakes Dredge & Dock Corp. 401 3 * RailAmerica Inc. 244 3 Marten Transport Ltd. 137 3 * H&E Equipment Services Inc. 292 3 * GenCorp Inc. 577 3 * ICF International Inc. 118 3 * MYR Group Inc. 179 3 * TrueBlue Inc. 171 3 * Republic Airways Holdings Inc. 361 3 * Tecumseh Products Co. Class A 195 3 * Saia Inc. 167 3 * M&F Worldwide Corp. 106 3 * Dolan Co. 181 2 Ducommun Inc. 110 2 Applied Signal Technology Inc. 74 2 * On Assignment Inc. 343 2 * Michael Baker Corp. 73 2 * American Reprographics Co. 333 2 * Excel Maritime Carriers Ltd. Class A 420 2 * Herley Industries Inc. 143 2 * Sterling Construction Co. Inc. 170 2 Multi-Color Corp. 112 2 * Northwest Pipe Co. 97 2 Ampco-Pittsburgh Corp. 81 2 Mine Safety Appliances Co. 74 2 * CRA International Inc. 96 2 Baltic Trading Ltd. 172 2 Aceto Corp. 268 2 * Titan Machinery Inc. 94 2 CDI Corp. 114 2 Brink's Co. 79 2 Kimball International Inc. Class B 330 2 * Generac Holdings Inc. 130 2 Twin Disc Inc. 77 2 * Kadant Inc. 96 2 Baldor Electric Co. 29 2 American Woodmark Corp. 88 2 Insteel Industries Inc. 175 2 * Kratos Defense & Security Solutions Inc. 168 2 LSI Industries Inc. 200 2 * Metalico Inc. 396 2 Primoris Services Corp. 189 2 Douglas Dynamics Inc. 113 2 Alamo Group Inc. 64 2 * School Specialty Inc. 128 2 * Ultrapetrol Bahamas Ltd. 233 2 * Pinnacle Airlines Corp. 196 2 Met-Pro Corp. 144 2 International Shipholding Corp. 59 2 Courier Corp. 108 2 * LMI Aerospace Inc. 93 2 Miller Industries Inc. 107 2 * American Railcar Industries Inc. 99 1 * Broadwind Energy Inc. 728 1 CLARCOR Inc. 34 1 * Fuel Tech Inc. 188 1 * Dynamex Inc. 56 1 * CAI International Inc. 66 1 * Lydall Inc. 180 1 Dynamic Materials Corp. 80 1 * Insituform Technologies Inc. Class A 58 1 * Thermadyne Holdings Corp. 85 1 * CBIZ Inc. 211 1 Barnes Group Inc. 66 1 * Old Dominion Freight Line Inc. 43 1 * Pike Electric Corp. 173 1 Horizon Lines Inc. Class A 321 1 * USA Truck Inc. 83 1 * Hill International Inc. 208 1 AO Smith Corp. 27 1 * Patriot Transportation Holding Inc. 14 1 * GP Strategies Corp. 111 1 Preformed Line Products Co. 21 1 * Universal Truckload Services Inc. 62 1 Lawson Products Inc. 43 1 * Advanced Battery Technologies Inc. 216 1 Franklin Electric Co. Inc. 20 1 Deluxe Corp. 34 1 * Celadon Group Inc. 53 1 * Higher One Holdings Inc. 35 1 Simpson Manufacturing Co. Inc. 26 1 VSE Corp. 21 1 * Builders FirstSource Inc. 402 1 * Ameresco Inc. Class A 45 1 * Argan Inc. 67 1 * Roadrunner Transportation Systems Inc. 44 1 * United Capital Corp. 18 1 * PAM Transportation Services Inc. 48 1 * Quality Distribution Inc. 70  NACCO Industries Inc. Class A 5  * Global Defense Technology & Systems Inc. 31  * Hoku Corp. 164  Mueller Water Products Inc. Class A 107  Barrett Business Services Inc. 25  * LaBarge Inc. 22  * PGT Inc. 140  AZZ Inc. 8  Schawk Inc. Class A 16  * Furmanite Corp. 43  * Exponent Inc. 8  * Flow International Corp. 70  * LECG Corp. 236  US Ecology Inc. 13  * Xerium Technologies Inc. 14  * Energy Recovery Inc. 48  * Astronics Corp. 7  * Volt Information Sciences Inc. 11  Compx International Inc. 3  * Coleman Cable Inc. 5  Information Technology (9.5%) * CACI International Inc. Class A 296 15 * Digital River Inc. 366 13 * Microsemi Corp. 543 12 * Arris Group Inc. 1,080 11 Fair Isaac Corp. 440 10 Earthlink Inc. 1,138 10 * Benchmark Electronics Inc. 606 10 * Emulex Corp. 855 10 * L-1 Identity Solutions Inc. 810 10 * JDA Software Group Inc. 359 10 * Viasat Inc. 222 9 * Cymer Inc. 240 9 * TTM Technologies Inc. 647 9 * Euronet Worldwide Inc. 517 8 Anixter International Inc. 148 8 * Scansource Inc. 283 8 * SRA International Inc. Class A 416 8 * Tekelec 625 8 * Cabot Microelectronics Corp. 193 8 * Take-Two Interactive Software Inc. 674 7 * Mentor Graphics Corp. 639 7 * FEI Co. 292 7 * SYNNEX Corp. 237 7 Black Box Corp. 185 7 * MKS Instruments Inc. 308 6 * Electronics for Imaging Inc. 477 6 * Entegris Inc. 946 6 Sycamore Networks Inc. 204 6 * Unisys Corp. 267 6 Comtech Telecommunications Corp. 191 6 * ATMI Inc. 313 6 * Harmonic Inc. 810 5 * FormFactor Inc. 527 5 * Avid Technology Inc. 306 5 * Insight Enterprises Inc. 373 5 * Rofin-Sinar Technologies Inc. 162 5 United Online Inc. 721 5 * Checkpoint Systems Inc. 252 5 * Standard Microsystems Corp. 163 4 * Tessera Technologies Inc. 223 4 * Internet Capital Group Inc. 357 4 * Integrated Device Technology Inc. 658 4 EPIQ Systems Inc. 321 4 * Electro Scientific Industries Inc. 265 4 * Mercury Computer Systems Inc. 221 4 * Measurement Specialties Inc. 153 4 * j2 Global Communications Inc. 146 4 * Newport Corp. 268 4 Daktronics Inc. 288 4 * Omnivision Technologies Inc. 130 4 * Rogers Corp. 111 4 * Photronics Inc. 563 4 * CSG Systems International Inc. 191 4 * S1 Corp. 546 3 * Coherent Inc. 83 3 * Zoran Corp. 487 3 * Sigma Designs Inc. 279 3 * Internet Brands Inc. Class A 233 3 * Symmetricom Inc. 463 3 * RealNetworks Inc. 883 3 * Imation Corp. 314 3 * Powerwave Technologies Inc. 1,399 3 * ModusLink Global Solutions Inc. 440 3 * ValueClick Inc. 189 3 Cohu Inc. 201 3 * Novatel Wireless Inc. 296 3 * Internap Network Services Corp. 546 3 * EMS Technologies Inc. 153 3 * UTStarcom Inc. 1,233 3 CTS Corp. 254 3 * Aviat Networks Inc. 629 3 Electro Rent Corp. 174 3 * Infospace Inc. 330 3 * Anaren Inc. 138 3 * Axcelis Technologies Inc. 1,003 3 Cognex Corp. 87 2 * Intermec Inc. 209 2 * Pericom Semiconductor Corp. 236 2 * RealD Inc. 82 2 Bel Fuse Inc. Class B 104 2 * Silicon Graphics International Corp. 302 2 * THQ Inc. 447 2 Park Electrochemical Corp. 83 2 * Exar Corp. 338 2 * Ciber Inc. 657 2 * Digi International Inc. 220 2 * Brooks Automation Inc. 283 2 * Extreme Networks 688 2 * Gerber Scientific Inc. 265 2 * Intevac Inc. 144 2 * Oplink Communications Inc. 109 2 * ADC Telecommunications Inc. 148 2 * DSP Group Inc. 244 2 * Epicor Software Corp. 199 2 * Globecomm Systems Inc. 213 2 * Zygo Corp. 156 2 * Kopin Corp. 438 2 * Energy Conversion Devices Inc. 378 2 Methode Electronics Inc. 165 2 * Advanced Energy Industries Inc. 142 2 * AXT Inc. 192 2 * Evergreen Solar Inc. 2,029 2 * Integral Systems Inc. 173 2 * OSI Systems Inc. 44 2 * Rimage Corp. 100 2 * Cray Inc. 214 2 Littelfuse Inc. 33 2 * Quest Software Inc. 59 2 * X-Rite Inc. 352 2 Marchex Inc. Class B 204 1 * Silicon Image Inc. 191 1 * Microtune Inc. 492 1 Keynote Systems Inc. 117 1 * Hughes Communications Inc. 36 1 * CPI International Inc. 72 1 * Knot Inc. 147 1 * Advanced Analogic Technologies Inc. 360 1 * TeleCommunication Systems Inc. Class A 282 1 * DealerTrack Holdings Inc. 68 1 * Spectrum Control Inc. 83 1 * Trident Microsystems Inc. 684 1 * PC-Tel Inc. 201 1 * SMART Modular Technologies WWH Inc. 224 1 * Seachange International Inc. 154 1 * CDC Corp. Class A 312 1 * Anadigics Inc. 182 1 Richardson Electronics Ltd. 109 1 * IXYS Corp. 93 1 * Sonus Networks Inc. 386 1 * Sonic Solutions Inc. 101 1 * RealPage Inc. 36 1 * Agilysys Inc. 177 1 * PC Connection Inc. 100 1 * Ultratech Inc. 49 1 * Virtusa Corp. 65 1 * ePlus Inc. 38 1 * Perficient Inc. 78 1 * BigBand Networks Inc. 282 1 * Online Resources Corp. 187 1 * QLIK Technologies Inc. 34 1 * Mantech International Corp. Class A 20 1 * Hutchinson Technology Inc. 246 1 * Quantum Corp. 201 1 * Opnext Inc. 457 1 * Radisys Corp. 69 1 * Limelight Networks Inc. 86 1 * Smith Micro Software Inc. 39 1 * IntraLinks Holdings Inc. 28 1 * Infinera Corp. 70 1 * Alpha & Omega Semiconductor Ltd. 48 1 * Fabrinet 31 1 * Computer Task Group Inc. 51 1 * VASCO Data Security International Inc. 55  * FalconStor Software Inc. 171  * GSI Technology Inc. 59  * BroadSoft Inc. 19  * Motricity Inc. 14  * Hackett Group Inc. 112  * Tier Technologies Inc. Class B 76  * Ceva Inc. 15  Tessco Technologies Inc. 22  * Multi-Fineline Electronix Inc. 14  * TeleTech Holdings Inc. 17  * Ikanos Communications Inc. 276  * TechTarget Inc. 50  * Envestnet Inc. 20  * MoneyGram International Inc. 93  * Integrated Silicon Solution Inc. 28  * Viasystems Group Inc. 12  * Mediamind Technologies Inc. 14  * Rudolph Technologies Inc. 20  * Global Cash Access Holdings Inc. 60  * Calix Inc. 10  * Deltek Inc. 13  * Stream Global Services Inc. 12  Materials (6.2%) * Hecla Mining Co. 2,690 26 * WR Grace & Co. 645 22 * Coeur d'Alene Mines Corp. 867 21 Sensient Technologies Corp. 522 18 * Thompson Creek Metals Co. Inc. 1,318 16 Rock-Tenn Co. Class A 270 15 * OM Group Inc. 325 12 Minerals Technologies Inc. 183 11 * Louisiana-Pacific Corp. 1,337 11 HB Fuller Co. 480 10 Silgan Holdings Inc. 286 10 * Century Aluminum Co. 672 9 Texas Industries Inc. 219 8 Buckeye Technologies Inc. 414 8 Westlake Chemical Corp. 207 8 * RTI International Metals Inc. 275 8 Kaiser Aluminum Corp. 160 8 * Ferro Corp. 510 7 * Georgia Gulf Corp. 356 7 * Brush Engineered Materials Inc. 197 7 A Schulman Inc. 315 6 Olin Corp. 348 6 PH Glatfelter Co. 483 6 * KapStone Paper and Packaging Corp. 403 6 Innophos Holdings Inc. 168 6 Boise Inc. 739 5 * Rockwood Holdings Inc. 141 5 * Horsehead Holding Corp. 434 5 * Graphic Packaging Holding Co. 1,183 4 * Molycorp Inc. 150 4 Haynes International Inc. 112 4 * PolyOne Corp. 294 4 Myers Industries Inc. 372 4 Worthington Industries Inc. 220 4 Wausau Paper Corp. 448 3 Arch Chemicals Inc. 94 3 * AM Castle & Co. 176 3 * Zoltek Cos. Inc. 293 3 * Clearwater Paper Corp. 32 3 * Headwaters Inc. 636 3 * TPC Group Inc. 83 2 * Universal Stainless & Alloy 71 2 * Graham Packaging Co. Inc. 167 2 Olympic Steel Inc. 96 2 * Spartech Corp. 175 2 American Vanguard Corp. 214 1 * Landec Corp. 233 1 Neenah Paper Inc. 79 1 * US Energy Corp. Wyoming 282 1 Quaker Chemical Corp. 32 1 * Metals USA Holdings Corp. 57 1 Hawkins Inc. 15 1 * AEP Industries Inc. 26 1 NL Industries Inc. 49 1 * Kraton Performance Polymers Inc. 18 1 KMG Chemicals Inc. 9  Telecommunication Services (0.6%) * General Communication Inc. Class A 501 6 * Premiere Global Services Inc. 633 4 * Cincinnati Bell Inc. 1,521 4 * Iridium Communications Inc. 359 3 IDT Corp. Class B 149 3 * FiberTower Corp. 527 2 USA Mobility Inc. 99 2 * Global Crossing Ltd. 125 2 * Vonage Holdings Corp. 650 2 * PAETEC Holding Corp. 421 1 * Globalstar Inc. 736 1 Consolidated Communications Holdings Inc. 60 1 * ICO Global Communications Holdings Ltd. 384 1 Shenandoah Telecommunications Co. 14  Atlantic Tele-Network Inc. 6  32 Utilities (6.5%) Piedmont Natural Gas Co. Inc. 755 22 Nicor Inc. 466 20 WGL Holdings Inc. 533 19 Cleco Corp. 624 19 New Jersey Resources Corp. 435 19 IDACORP Inc. 507 18 Portland General Electric Co. 793 17 Southwest Gas Corp. 478 17 UIL Holdings Corp. 529 16 Northwest Natural Gas Co. 280 14 Unisource Energy Corp. 380 13 South Jersey Industries Inc. 259 13 Black Hills Corp. 413 13 Avista Corp. 579 12 * El Paso Electric Co. 461 12 Allete Inc. 328 12 NorthWestern Corp. 381 11 PNM Resources Inc. 914 11 MGE Energy Inc. 244 10 Empire District Electric Co. 423 9 Laclede Group Inc. 235 8 CH Energy Group Inc. 167 8 California Water Service Group 208 8 Otter Tail Corp. 358 7 American States Water Co. 196 7 * Dynegy Inc. Class A 1,081 6 Chesapeake Utilities Corp. 100 4 SJW Corp. 137 3 Middlesex Water Co. 161 3 Unitil Corp. 115 3 Central Vermont Public Service Corp. 126 3 Connecticut Water Service Inc. 90 2 York Water Co. 133 2 Consolidated Water Co. Ltd. 153 1 Artesian Resources Corp. Class A 67 1 * American DG Energy Inc. 49  Total Common Stocks (Cost $5,253) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $7) 0.216% 6,672 7 Total Investments (99.9%) (Cost $5,260) Other Assets and Liabilities-Net (0.1%) 5 Net Assets (100%) Securities with a market value of less than $500 are displayed with a dash. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $5,260,000. Net unrealized appreciation of investment securities for tax purposes was $343,000, consisting of unrealized gains of $471,000 on securities that had risen in value since their purchase and $128,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Russell 2000 Growth Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (99.9%) Consumer Discretionary (17.9%) * Deckers Outdoor Corp. 408 31 Sotheby's 703 28 * Warnaco Group Inc. 468 25 Polaris Industries Inc. 328 24 * Tenneco Inc. 630 23 * Coinstar Inc. 336 22 * Under Armour Inc. Class A 374 22 * Dana Holding Corp. 1,368 21 * Cheesecake Factory Inc. 640 20 * Carter's Inc. 630 20 * Valassis Communications Inc. 526 17 * AnnTaylor Stores Corp. 626 17 Wolverine World Wide Inc. 529 17 * CROCS Inc. 914 16 * Life Time Fitness Inc. 395 16 Brunswick Corp. 943 15 * Dress Barn Inc. 597 15 * Jo-Ann Stores Inc. 294 14 Cooper Tire & Rubber Co. 655 14 * Eastman Kodak Co. 2,873 14 * Childrens Place Retail Stores Inc. 258 13 * JOS A Bank Clothiers Inc. 284 13 Cracker Barrel Old Country Store Inc. 237 12 * Sally Beauty Holdings Inc. 880 12 PF Chang's China Bistro Inc. 239 12 * Steven Madden Ltd. 253 11 * HSN Inc. 400 11 * Ulta Salon Cosmetics & Fragrance Inc. 323 11 Pool Corp. 510 11 * Jack in the Box Inc. 526 11 * Pier 1 Imports Inc. 1,077 11 National CineMedia Inc. 546 10 * Hibbett Sports Inc. 297 10 Monro Muffler Brake Inc. 205 10 * Texas Roadhouse Inc. Class A 592 10 Matthews International Corp. Class A 311 10 * DineEquity Inc. 185 10 Buckle Inc. 255 10 * Capella Education Co. 173 9 * Shutterfly Inc. 277 9 * Buffalo Wild Wings Inc. 187 9 * BJ's Restaurants Inc. 232 9 * CEC Entertainment Inc. 226 8 * Skechers U.S.A. Inc. Class A 357 8 Cato Corp. Class A 287 8 Arbitron Inc. 274 8 * Collective Brands Inc. 457 8 * Timberland Co. Class A 301 7 * Talbots Inc. 632 7 * Liz Claiborne Inc. 974 7 * Interval Leisure Group Inc. 410 7 * Zumiez Inc. 212 7 * K12 Inc. 259 7 * American Axle & Manufacturing Holdings Inc. 618 7 * Maidenform Brands Inc. 236 6 * American Public Education Inc. 189 6 * Blue Nile Inc. 130 6 * 99 Cents Only Stores 405 6 * Steiner Leisure Ltd. 153 6 * Grand Canyon Education Inc. 319 6 * Shuffle Master Inc. 552 6 * Sonic Corp. 630 6 * True Religion Apparel Inc. 262 6 NutriSystem Inc. 277 6 * DSW Inc. Class A 146 6 National Presto Industries Inc. 49 6 * Belo Corp. Class A 940 5 * OfficeMax Inc. 316 5 * Lumber Liquidators Holdings Inc. 229 5 * Pre-Paid Legal Services Inc. 77 5 Harte-Hanks Inc. 399 5 Ameristar Casinos Inc. 273 5 * Vitamin Shoppe Inc. 164 5 * Fuel Systems Solutions Inc. 139 5 * Asbury Automotive Group Inc. 299 5 * Dorman Products Inc. 117 5 * Peet's Coffee & Tea Inc. 121 5 * Rue21 Inc. 151 5 Universal Technical Institute Inc. 217 5 * Knology Inc. 288 4 * iRobot Corp. 217 4 * G-III Apparel Group Ltd. 159 4 Brown Shoe Co. Inc. 306 4 * Papa John's International Inc. 169 4 PetMed Express Inc. 237 4 * Select Comfort Corp. 478 4 * Bravo Brio Restaurant Group Inc. 227 4 * Retail Ventures Inc. 238 4 * Corinthian Colleges Inc. 908 4 * Denny's Corp. 1,022 4 * Citi Trends Inc. 153 4 * Krispy Kreme Doughnuts Inc. 602 4 * Lions Gate Entertainment Corp. 500 4 Volcom Inc. 199 4 Oxford Industries Inc. 142 4 * hhgregg Inc. 136 3 * California Pizza Kitchen Inc. 199 3 Sturm Ruger & Co. Inc. 197 3 * Winnebago Industries Inc. 300 3 * Bridgepoint Education Inc. 201 3 World Wrestling Entertainment Inc. Class A 217 3 Big 5 Sporting Goods Corp. 211 3 * AFC Enterprises Inc. 215 3 Finish Line Inc. Class A 156 3 * Scientific Games Corp. Class A 340 3 * Penske Automotive Group Inc. 172 3 * Rentrak Corp. 96 3 * Wet Seal Inc. Class A 765 3 * Express Inc. 165 3 * Lincoln Educational Services Corp. 169 2 * Amerigon Inc. 223 2 * Overstock.com Inc. 151 2 * Smith & Wesson Holding Corp. 580 2 Ambassadors Group Inc. 197 2 Group 1 Automotive Inc. 56 2 * Coldwater Creek Inc. 622 2 * Domino's Pizza Inc. 141 2 * Kirkland's Inc. 172 2 * Stoneridge Inc. 158 2 * Global Sources Ltd. 223 2 * Destination Maternity Corp. 51 2 * McClatchy Co. Class A 614 2 * Casual Male Retail Group Inc. 381 2 * Entercom Communications Corp. Class A 202 2 * K-Swiss Inc. Class A 137 2 * Leapfrog Enterprises Inc. 290 2 * Drugstore.Com Inc. 956 2 Cherokee Inc. 79 2 * Exide Technologies 190 2 CPI Corp. 54 2 * Ruth's Hospitality Group Inc. 309 2 * Drew Industries Inc. 73 1 * Universal Electronics Inc. 53 1 Ethan Allen Interiors Inc. 87 1 * Martha Stewart Living Omnimedia Class A 274 1 * America's Car-Mart Inc. 51 1 * Entravision Communications Corp. Class A 501 1 * Jamba Inc. 612 1 Systemax Inc. 92 1 HOT Topic Inc. 193 1 * Biglari Holdings Inc. 3 1 Superior Industries International Inc. 59 1 * Midas Inc. 147 1 * Stein Mart Inc. 113 1 * Orbitz Worldwide Inc. 203 1 Christopher & Banks Corp. 207 1 * US Auto Parts Network Inc. 135 1 * Ballantyne Strong Inc. 146 1 RG Barry Corp. 87 1 * Genesco Inc. 25 1 * Culp Inc. 91 1 * Vitacost.com Inc. 148 1 * Carrols Restaurant Group Inc. 128 1 * Lee Enterprises Inc. 462 1 Weyco Group Inc. 35 1 * ReachLocal Inc. 49 1 * Caribou Coffee Co. Inc. 75 1 * Vera Bradley Inc. 25 1 * Sonic Automotive Inc. Class A 65 1 Winmark Corp. 25 1 * Summer Infant Inc. 111 1 * Playboy Enterprises Inc. Class B 155 1 Churchill Downs Inc. 19 1 * Einstein Noah Restaurant Group Inc. 58 1 Lacrosse Footwear Inc. 48 1 Blyth Inc. 16 1 * Joe's Jeans Inc. 437 1 * Warner Music Group Corp. 142 1 * Marine Products Corp. 102 1 Learning Tree International Inc. 63 1 * SuperMedia Inc. 132 1 * Morgans Hotel Group Co. 78 1 Standard Motor Products Inc. 47 1 * Sealy Corp. 189 1 * Bon-Ton Stores Inc. 42 1 National American University Holdings Inc. 80 1 * Core-Mark Holding Co. Inc. 15 1 * McCormick & Schmick's Seafood Restaurants Inc. 62 1 * Westwood One Inc. 54 1 American Greetings Corp. Class A 25 1 * Pinnacle Entertainment Inc. 37 1 * Carmike Cinemas Inc. 58  * Cavco Industries Inc. 13  * Shoe Carnival Inc. 17  * La-Z-Boy Inc. 58  * Cambium Learning Group Inc. 146  * RC2 Corp. 19  Bebe Stores Inc. 64  * CKX Inc. 98  * Gordmans Stores Inc. 29  * Kenneth Cole Productions Inc. Class A 25  * Shiloh Industries Inc. 27  * Monarch Casino & Resort Inc. 25  Lithia Motors Inc. Class A 23  Haverty Furniture Cos. Inc. 23  * Empire Resorts Inc. 261  Sinclair Broadcast Group Inc. Class A 34  * Journal Communications Inc. Class A 58  PRIMEDIA Inc. 52  * LodgeNet Interactive Corp. 80  * Kid Brands Inc. 25  Value Line Inc. 14  * Media General Inc. Class A 47  * Perry Ellis International Inc. 7  * Princeton Review Inc. 192  * Cumulus Media Inc. Class A 44  * Dex One Corp. 32  * Multimedia Games Inc. 33  * Beasley Broadcasting Group Inc. Class A 34  * Crown Media Holdings Inc. Class A 50  * Nexstar Broadcasting Group Inc. Class A 21  * LIN TV Corp. Class A 24  * Isle of Capri Casinos Inc. 12  * Delta Apparel Inc. 6  * American Apparel Inc. 44  * New York & Co. Inc. 17  * Conn's Inc. 13  * 1-800-Flowers.com Inc. Class A 15  Consumer Staples (3.0%) * United Natural Foods Inc. 510 19 Nu Skin Enterprises Inc. Class A 524 17 Diamond Foods Inc. 225 10 Lancaster Colony Corp. 199 10 Sanderson Farms Inc. 209 9 Ruddick Corp. 236 9 * Darling International Inc. 632 7 * Boston Beer Co. Inc. Class A 89 7 WD-40 Co. 162 6 J&J Snack Foods Corp. 138 6 Lance Inc. 266 6 Tootsie Roll Industries Inc. 224 6 Casey's General Stores Inc. 149 6 Vector Group Ltd. 308 6 Pricesmart Inc. 163 5 * Fresh Market Inc. 146 5 Cal-Maine Foods Inc. 131 4 * Heckmann Corp. 914 4 B&G Foods Inc. Class A 272 4 * Medifast Inc. 139 3 Inter Parfums Inc. 147 3 * USANA Health Sciences Inc. 62 3 Calavo Growers Inc. 113 3 * Synutra International Inc. 197 3 Coca-Cola Bottling Co. Consolidated 43 3 * Star Scientific Inc. 994 2 Limoneira Co. 84 2 National Beverage Corp. 115 2 * Pilgrim's Pride Corp. 220 1 * Smart Balance Inc. 297 1 Female Health Co. 184 1 Village Super Market Inc. Class A 31 1 Arden Group Inc. 12 1 * Cellu Tissue Holdings Inc. 67 1 * Nature's Sunshine Products Inc. 78 1 * Revlon Inc. Class A 54 1 * Lifeway Foods Inc. 50 1 * Rite Aid Corp. 437  * Pantry Inc. 18  Alico Inc. 13  * Great Atlantic & Pacific Tea Co. 92  Schiff Nutrition International Inc. 33  Bridgford Foods Corp. 18  Oil-Dri Corp. of America 9  * Susser Holdings Corp. 12  MGP Ingredients Inc. 17  Farmer Bros Co. 4  Energy (4.8%) * Brigham Exploration Co. 1,221 31 * Dril-Quip Inc. 357 28 CARBO Ceramics Inc. 203 20 Lufkin Industries Inc. 318 16 * Energy XXI Bermuda Ltd. 542 13 * McMoRan Exploration Co. 887 13 * Rosetta Resources Inc. 333 12 World Fuel Services Corp. 389 12 * Northern Oil and Gas Inc. 455 10 * ION Geophysical Corp. 1,309 9 * Carrizo Oil & Gas Inc. 321 9 RPC Inc. 297 9 * Kodiak Oil & Gas Corp. 1,564 8 * Oasis Petroleum Inc. 247 6 * Clean Energy Fuels Corp. 413 6 * Gulfport Energy Corp. 279 5 * American Oil & Gas Inc. 518 5 * TransAtlantic Petroleum Ltd. 1,517 5 * James River Coal Co. 231 5 * Contango Oil & Gas Co. 80 5 * Uranium Energy Corp. 624 4 * Clayton Williams Energy Inc. 54 4 Apco Oil and Gas International Inc. 94 4 * Magnum Hunter Resources Corp. 542 3 Houston American Energy Corp. 186 3 * OYO Geospace Corp. 39 3 * Rentech Inc. 2,222 3 * FX Energy Inc. 446 3 * Endeavour International Corp. 207 2 * L&L Energy Inc. 181 2 Panhandle Oil and Gas Inc. Class A 74 2 * Callon Petroleum Co. 296 2 * Cloud Peak Energy Inc. 66 1 * CAMAC Energy Inc. 491 1 * Syntroleum Corp. 714 1 * Cheniere Energy Inc. 214 1 * Scorpio Tankers Inc. 108 1 * Abraxas Petroleum Corp. 251 1 * BPZ Resources Inc. 238 1 * Tetra Technologies Inc. 85 1 * Evolution Petroleum Corp. 152 1 * RAM Energy Resources Inc. 524 1 * Petroquest Energy Inc. 131 1 * Venoco Inc. 47 1 * Key Energy Services Inc. 75 1 * Isramco Inc. 12 1 * Stone Energy Corp. 32 1 * Rex Energy Corp. 55 1 * Warren Resources Inc. 116 1 * Vaalco Energy Inc. 61  * Resolute Energy Corp. 34  * Matrix Service Co. 42  Hallador Energy Co. 35  W&T Offshore Inc. 22  * Newpark Resources Inc. 63  Golar LNG Ltd. 23  Financials (4.8%) * Signature Bank 433 19 * Stifel Financial Corp. 329 17 Mid-America Apartment Communities Inc. 217 13 Tanger Factory Outlet Centers 250 12 * Ezcorp Inc. Class A 441 11 * Portfolio Recovery Associates Inc. 175 11 Equity Lifestyle Properties Inc. 178 9 * First Cash Financial Services Inc. 310 9 * optionsXpress Holdings Inc. 435 7 Home Properties Inc. 127 7 Potlatch Corp. 214 7 * Dollar Financial Corp. 251 6 Westamerica Bancorporation 134 6 KBW Inc. 248 6 Alexander's Inc. 14 5 MarketAxess Holdings Inc. 285 5 EastGroup Properties Inc. 124 5 Tower Group Inc. 188 5 Washington Real Estate Investment Trust 156 5 National Health Investors Inc. 108 5 * Cardtronics Inc. 278 5 Evercore Partners Inc. Class A 153 5 First Financial Bankshares Inc. 94 4 BGC Partners Inc. Class A 588 4 Omega Healthcare Investors Inc. 186 4 Duff & Phelps Corp. Class A 281 4 * World Acceptance Corp. 84 4 Cohen & Steers Inc. 145 4 * eHealth Inc. 242 4 Cash America International Inc. 100 4 * Credit Acceptance Corp. 58 4 DuPont Fabros Technology Inc. 157 3 Associated Estates Realty Corp. 236 3 Artio Global Investors Inc. Class A 259 3 Getty Realty Corp. 97 3 * FelCor Lodging Trust Inc. 486 3 * Financial Engines Inc. 133 2 * Virtus Investment Partners Inc. 48 2 Universal Health Realty Income Trust 60 2 Epoch Holding Corp. 125 2 Oritani Financial Corp. 176 2 Westwood Holdings Group Inc. 55 2 * Kennedy-Wilson Holdings Inc. 201 2 PS Business Parks Inc. 37 2 GAMCO Investors Inc. 43 2 GFI Group Inc. 399 2 * Encore Capital Group Inc. 99 2 Saul Centers Inc. 43 2 * Strategic Hotels & Resorts Inc. 359 2 Diamond Hill Investment Group Inc. 23 2 Acadia Realty Trust 84 1 Life Partners Holdings Inc. 67 1 LTC Properties Inc. 47 1 * Ladenburg Thalmann Financial Services Inc. 940 1 * Tejon Ranch Co. 46 1 * CNO Financial Group Inc. 188 1 * HFF Inc. Class A 117 1 * Gleacher & Co. Inc. 395 1 First American Financial Corp. 64 1 Equity One Inc. 52 1 * Investors Bancorp Inc. 68 1 Suffolk Bancorp 29 1 * Crawford & Co. Class B 246 1 * TradeStation Group Inc. 108 1 Bank of the Ozarks Inc. 18 1 Compass Diversified Holdings 35 1 * Netspend Holdings Inc. 43 1 Pzena Investment Management Inc. Class A 79 1 ViewPoint Financial Group 53 1 Bridge Bancorp Inc. 22 1 Urstadt Biddle Properties Inc. Class A 28 1 Nelnet Inc. Class A 24 1 SY Bancorp Inc. 18  * Rodman & Renshaw Capital Group Inc. 148  Advance America Cash Advance Centers Inc. 68  * Safeguard Scientifics Inc. 21  Trustco Bank Corp. 41  Hudson Pacific Properties Inc. 15  MVC Capital Inc. 16  * NewStar Financial Inc. 21  Arrow Financial Corp. 6  CompuCredit Holdings Corp. 14  JMP Group Inc. 12  Heritage Financial Group Inc. 3  Health Care (18.2%) * Salix Pharmaceuticals Ltd. 599 27 STERIS Corp. 593 20 * Onyx Pharmaceuticals Inc. 663 20 * HMS Holdings Corp. 289 18 * Catalyst Health Solutions Inc. 403 17 * Dionex Corp. 188 17 Masimo Corp. 552 17 * Healthsouth Corp. 936 17 * Theravance Inc. 667 17 * Haemonetics Corp. 268 16 Owens & Minor Inc. 531 15 Chemed Corp. 244 15 * athenahealth Inc. 354 15 * American Medical Systems Holdings Inc. 804 14 * Volcano Corp. 537 14 * Immucor Inc. 747 14 * Incyte Corp. Ltd. 938 14 * Pharmasset Inc. 314 14 * Cubist Pharmaceuticals Inc. 624 14 * Seattle Genetics Inc. 895 14 * Sirona Dental Systems Inc. 345 13 Quality Systems Inc. 202 13 West Pharmaceutical Services Inc. 343 13 * Nektar Therapeutics 1,006 13 * PSS World Medical Inc. 613 13 * Cepheid Inc. 637 13 * Bruker Corp. 748 12 * Parexel International Corp. 627 11 * Align Technology Inc. 611 11 * Acorda Therapeutics Inc. 399 11 * Impax Laboratories Inc. 577 10 * NuVasive Inc. 403 9 * Integra LifeSciences Holdings Corp. 217 9 Meridian Bioscience Inc. 419 9 * Isis Pharmaceuticals Inc. 970 9 * HeartWare International Inc. 96 9 * Neogen Corp. 232 9 * Arthrocare Corp. 278 8 * Amedisys Inc. 294 8 PDL BioPharma Inc. 1,438 8 * Savient Pharmaceuticals Inc. 696 8 * MedAssets Inc. 443 8 * Auxilium Pharmaceuticals Inc. 430 8 * Questcor Pharmaceuticals Inc. 567 8 * MWI Veterinary Supply Inc. 126 8 * Cyberonics Inc. 286 8 * Zoll Medical Corp. 221 7 * DexCom Inc. 592 7 * Luminex Corp. 386 7 Landauer Inc. 97 6 * Momenta Pharmaceuticals Inc. 414 6 * Abaxis Inc. 228 6 * Micromet Inc. 833 6 * InterMune Inc. 468 6 * Immunogen Inc. 698 6 * Geron Corp. 1,012 6 * Air Methods Corp. 115 6 * Insulet Corp. 414 6 * Vivus Inc. 833 5 * IPC The Hospitalist Co. Inc. 167 5 * Sequenom Inc. 773 5 * Targacept Inc. 246 5 * Bio-Reference Labs Inc. 247 5 * NxStage Medical Inc. 237 5 * Halozyme Therapeutics Inc. 739 5 * Orthofix International NV 181 5 Computer Programs & Systems Inc. 101 5 * Ariad Pharmaceuticals Inc. 1,140 5 * SonoSite Inc. 150 5 * Delcath Systems Inc. 450 5 * Omnicell Inc. 335 5 Analogic Corp. 95 4 * MannKind Corp. 686 4 * Inspire Pharmaceuticals Inc. 613 4 * NPS Pharmaceuticals Inc. 689 4 * Rigel Pharmaceuticals Inc. 535 4 * LHC Group Inc. 161 4 * Conceptus Inc. 320 4 * SIGA Technologies Inc. 322 4 * Merit Medical Systems Inc. 263 4 * Medicines Co. 302 4 * Medivation Inc. 350 4 * Medidata Solutions Inc. 194 4 * Emergent Biosolutions Inc. 210 4 * Natus Medical Inc. 293 4 * Emeritus Corp. 206 4 * ABIOMED Inc. 322 4 * Neurocrine Biosciences Inc. 505 4 * Enzon Pharmaceuticals Inc. 316 4 * Exelixis Inc. 600 3 * Alnylam Pharmaceuticals Inc. 375 3 * AMAG Pharmaceuticals Inc. 216 3 * Wright Medical Group Inc. 252 3 * Corvel Corp. 72 3 * Allos Therapeutics Inc. 810 3 * Optimer Pharmaceuticals Inc. 344 3 * AVANIR Pharmaceuticals Inc. 743 3 * Accuray Inc. 527 3 * Genoptix Inc. 180 3 * Ardea Biosciences Inc. 137 3 * Akorn Inc. 569 3 * MAKO Surgical Corp. 263 3 Ensign Group Inc. 140 3 * Almost Family Inc. 84 3 * AMERIGROUP Corp. 69 3 * Depomed Inc. 540 3 * Quidel Corp. 223 3 * Pain Therapeutics Inc. 366 3 * Keryx Biopharmaceuticals Inc. 526 3 * Alkermes Inc. 272 3 * Endologix Inc. 501 3 * Clarient Inc. 567 3 * eResearchTechnology Inc. 503 3 * Metabolix Inc. 275 3 * Opko Health Inc. 913 3 * Caliper Life Sciences Inc. 462 3 * Unilife Corp. 498 3 * Durect Corp. 894 3 * Genomic Health Inc. 144 3 Atrion Corp. 16 3 * Hanger Orthopedic Group Inc. 136 3 * Accelrys Inc. 301 3 * MAP Pharmaceuticals Inc. 176 3 * OraSure Technologies Inc. 476 3 * Pharmacyclics Inc. 452 2 * Jazz Pharmaceuticals Inc. 145 2 * Cytori Therapeutics Inc. 535 2 * Nabi Biopharmaceuticals 461 2 * Molina Healthcare Inc. 93 2 * Chelsea Therapeutics International Ltd. 433 2 * Arqule Inc. 428 2 * Vanda Pharmaceuticals Inc. 287 2 * Gentiva Health Services Inc. 100 2 * Dyax Corp. 1,007 2 * Spectrum Pharmaceuticals Inc. 510 2 * Kensey Nash Corp. 83 2 * Providence Service Corp. 133 2 * Rural/Metro Corp. 197 2 * Clinical Data Inc. 121 2 * Hi-Tech Pharmacal Co. Inc. 93 2 * XenoPort Inc. 283 2 * Team Health Holdings Inc. 158 2 * Exact Sciences Corp. 366 2 * Sangamo Biosciences Inc. 465 2 * Immunomedics Inc. 676 2 * Ironwood Pharmaceuticals Inc. 199 2 * Sunrise Senior Living Inc. 575 2 * AVI BioPharma Inc. 1,137 2 * Novavax Inc. 931 2 * ZIOPHARM Oncology Inc. 503 2 * BioMimetic Therapeutics Inc. 185 2 * Eurand NV 188 2 * Merge Healthcare Inc. 532 2 * Obagi Medical Products Inc. 176 2 * Staar Surgical Co. 359 2 * US Physical Therapy Inc. 98 2 * Synovis Life Technologies Inc. 116 2 * Cadence Pharmaceuticals Inc. 256 2 * Vascular Solutions Inc. 172 2 * Metropolitan Health Networks Inc. 411 2 * Array Biopharma Inc. 547 2 * Pozen Inc. 274 2 * Biotime Inc. 219 2 * Ligand Pharmaceuticals Inc. Class B 201 2 * Arena Pharmaceuticals Inc. 1,156 2 * Spectranetics Corp. 341 2 * Accretive Health Inc. 120 2 * Orexigen Therapeutics Inc. 313 2 * Vical Inc. 826 2 * IRIS International Inc. 167 2 * Omeros Corp. 193 2 * Transcend Services Inc. 94 2 * Santarus Inc. 540 2 * Inhibitex Inc. 507 2 * Dynavax Technologies Corp. 738 1 * BioCryst Pharmaceuticals Inc. 297 1 * Vital Images Inc. 108 1 * Sciclone Pharmaceuticals Inc. 384 1 * Affymax Inc. 212 1 * AVEO Pharmaceuticals Inc. 96 1 * Idenix Pharmaceuticals Inc. 368 1 * Palomar Medical Technologies Inc. 110 1 * Orthovita Inc. 687 1 * AMN Healthcare Services Inc. 244 1 America Service Group Inc. 93 1 * Celldex Therapeutics Inc. 327 1 * Enzo Biochem Inc. 307 1 * PharMerica Corp. 121 1 * Curis Inc. 779 1 * StemCells Inc. 1,233 1 * BioScrip Inc. 295 1 * CytRx Corp. 1,124 1 * Osiris Therapeutics Inc. 173 1 * Corcept Therapeutics Inc. 280 1 * Biosante Pharmaceuticals Inc. 725 1 * ICU Medical Inc. 29 1 * Continucare Corp. 225 1 * Rochester Medical Corp. 96 1 * Alliance HealthCare Services Inc. 283 1 * Exactech Inc. 59 1 * Antares Pharma Inc. 726 1 MedQuist Inc. 116 1 * Stereotaxis Inc. 294 1 * LCA-Vision Inc. 192 1 * Progenics Pharmaceuticals Inc. 208 1 * Synta Pharmaceuticals Corp. 230 1 * Furiex Pharmaceuticals Inc. 80 1 * Cytokinetics Inc. 441 1 * Cerus Corp. 401 1 * SurModics Inc. 104 1 * Neuralstem Inc. 474 1 * Lexicon Pharmaceuticals Inc. 689 1 * RehabCare Group Inc. 46 1 * Biospecifics Technologies Corp. 41 1 * MELA Sciences Inc. 260 1 * Alphatec Holdings Inc. 407 1 * Nanosphere Inc. 175 1 * Chindex International Inc. 59 1 * Peregrine Pharmaceuticals Inc. 567 1 * Cumberland Pharmaceuticals Inc. 127 1 * Syneron Medical Ltd. 88 1 * Zalicus Inc. 677 1 * Somaxon Pharmaceuticals Inc. 292 1 * Pure Bioscience 359 1 * Alimera Sciences Inc. 67 1 * PDI Inc. 74 1 * Nymox Pharmaceutical Corp. 168 1 * Infinity Pharmaceuticals Inc. 106 1 * Hansen Medical Inc. 438 1 * ExamWorks Group Inc. 36 1 * NeurogesX Inc. 114 1 * Aoxing Pharmaceutical Co. Inc. 249 1 Young Innovations Inc. 20 1 * Codexis Inc. 63 1 * TomoTherapy Inc. 167 1 * Inovio Pharmaceuticals Inc. 495 1 * St. Jude Medical Inc. 15 1 * BMP Sunstone Corp. 53 1 National Research Corp. 18 1 Invacare Corp. 18 1 * Biodel Inc. 285  * Alexza Pharmaceuticals Inc. 450  * Prospect Medical Holdings Inc. 46  * Celera Corp. 68  * Solta Medical Inc. 180  * Neostem Inc. 279  * Anthera Pharmaceuticals Inc. 59  * Affymetrix Inc. 75  * Transcept Pharmaceuticals Inc. 41  * Acura Pharmaceuticals Inc. 95  * CardioNet Inc. 62  * AspenBio Pharma Inc. 368  * Maxygen Inc. 30  * Cypress Bioscience Inc. 48  * NuPathe Inc. 30  * Lannett Co. Inc. 32  * CryoLife Inc. 28  * American Dental Partners Inc. 10  * SuperGen Inc. 40  * Allied Healthcare International Inc. 32  * RTI Biologics Inc. 32  * Kendle International Inc. 9  * Cutera Inc. 9  * DynaVox Inc. Class A 11  * Caraco Pharmaceutical Laboratories Ltd. 7  * Sucampo Pharmaceuticals Inc. Class A 6  Industrials (17.0%) Baldor Electric Co. 466 30 Nordson Corp. 359 29 * GrafTech International Ltd. 1,268 25 Acuity Brands Inc. 458 25 Woodward Governor Co. 643 22 CLARCOR Inc. 498 20 * Genesee & Wyoming Inc. Class A 410 19 * Clean Harbors Inc. 245 18 Watsco Inc. 296 18 * ArvinMeritor Inc. 996 18 Actuant Corp. Class A 722 17 Belden Inc. 498 17 HEICO Corp. 312 16 * American Superconductor Corp. 477 16 * Tetra Tech Inc. 658 15 * Hexcel Corp. 852 15 * Avis Budget Group Inc. 1,097 15 * Middleby Corp. 178 14 AO Smith Corp. 361 14 * Dollar Thrifty Automotive Group Inc. 306 14 Applied Industrial Technologies Inc. 453 14 Herman Miller Inc. 587 13 * HUB Group Inc. Class A 385 13 HNI Corp. 466 12 Corporate Executive Board Co. 353 12 Kaydon Corp. 345 12 Rollins Inc. 442 12 Knight Transportation Inc. 613 12 * Old Dominion Freight Line Inc. 389 11 * CoStar Group Inc. 213 11 Healthcare Services Group Inc. 676 11 * II-VI Inc. 258 11 Deluxe Corp. 496 11 Brink's Co. 416 10 * United Stationers Inc. 157 10 Simpson Manufacturing Co. Inc. 380 10 * Acacia Research - Acacia Technologies 348 9 * GeoEye Inc. 227 9 Franklin Electric Co. Inc. 220 9 Barnes Group Inc. 441 8 * DigitalGlobe Inc. 284 8 * Geo Group Inc. 347 8 * RBC Bearings Inc. 224 8 Forward Air Corp. 299 8 * Beacon Roofing Supply Inc. 469 8 Heartland Express Inc. 520 8 Resources Connection Inc. 477 8 Allegiant Travel Co. Class A 157 8 * Insituform Technologies Inc. Class A 348 8 * Blount International Inc. 493 8 Lindsay Corp. 129 8 * Advisory Board Co. 159 8 Interface Inc. Class A 520 8 American Science & Engineering Inc. 93 7 Knoll Inc. 484 7 Raven Industries Inc. 167 7 * Polypore International Inc. 224 7 Tennant Co. 195 7 Badger Meter Inc. 154 7 Administaff Inc. 224 6 Mine Safety Appliances Co. 201 6 * A123 Systems Inc. 748 6 Briggs & Stratton Corp. 321 6 John Bean Technologies Corp. 290 5 * 3D Systems Corp. 188 5 Mueller Water Products Inc. Class A 1,487 5 NACCO Industries Inc. Class A 55 5 * EnerNOC Inc. 203 5 * Kforce Inc. 317 5 * TrueBlue Inc. 287 5 * Exponent Inc. 135 5 * Altra Holdings Inc. 276 5 * Consolidated Graphics Inc. 96 5 AZZ Inc. 120 4 * EnerSys 142 4 * Satcon Technology Corp. 1,195 4 * Aerovironment Inc. 170 4 * Colfax Corp. 248 4 * Teledyne Technologies Inc. 102 4 Kaman Corp. 143 4 Sun Hydraulics Corp. 129 4 * Orbital Sciences Corp. 243 4 Gorman-Rupp Co. 126 4 * Orion Marine Group Inc. 277 4 * Sauer-Danfoss Inc. 119 4 Vicor Corp. 201 3 ABM Industries Inc. 145 3 * EnPro Industries Inc. 89 3 AAON Inc. 127 3 Cubic Corp. 70 3 * Trimas Corp. 155 3 * Trex Co. Inc. 159 3 * Cenveo Inc. 567 3 * Standard Parking Corp. 160 3 McGrath Rentcorp 101 3 US Ecology Inc. 176 3 * Ener1 Inc. 628 3 Textainer Group Holdings Ltd. 98 3 * Taser International Inc. 645 3 * Hawk Corp. Class A 51 3 * NCI Building Systems Inc. 234 2 * PMFG Inc. 152 2 * Furmanite Corp. 337 2 Applied Signal Technology Inc. 65 2 * Pacer International Inc. 360 2 Houston Wire & Cable Co. 183 2 * APAC Customer Services Inc. 328 2 * Capstone Turbine Corp. 2,478 2 * Dolan Co. 136 2 * Astronics Corp. 90 2 * DXP Enterprises Inc. 85 2 * Celadon Group Inc. 135 2 * Mistras Group Inc. 149 2 Schawk Inc. Class A 98 2 Graham Corp. 101 2 Great Lakes Dredge & Dock Corp. 212 2 * PowerSecure International Inc. 188 2 * Huron Consulting Group Inc. 71 2 Mueller Industries Inc. 52 2 * Park-Ohio Holdings Corp. 81 2 * LaBarge Inc. 107 2 * Innerworkings Inc. 245 2 * Advanced Battery Technologies Inc. 397 2 * CBIZ Inc. 248 1 * Higher One Holdings Inc. 73 1 * ICF International Inc. 60 1 Werner Enterprises Inc. 64 1 * Flow International Corp. 414 1 * Hudson Highland Group Inc. 331 1 Quanex Building Products Corp. 81 1 * Energy Recovery Inc. 376 1 * Casella Waste Systems Inc. Class A 257 1 * Alaska Air Group Inc. 21 1 Albany International Corp. 53 1 * Dynamex Inc. 46 1 * FuelCell Energy Inc. 982 1 TAL International Group Inc. 39 1 * Franklin Covey Co. 135 1 * Generac Holdings Inc. 72 1 * Hawaiian Holdings Inc. 127 1 * Navigant Consulting Inc. 120 1 * Volt Information Sciences Inc. 143 1 Watts Water Technologies Inc. Class A 29 1 Ennis Inc. 55 1 Titan International Inc. 57 1 Dynamic Materials Corp. 55 1 * SYKES Enterprises Inc. 48 1 Steelcase Inc. Class A 92 1 * Titan Machinery Inc. 42 1 * School Specialty Inc. 69 1 * Roadrunner Transportation Systems Inc. 66 1 * Xerium Technologies Inc. 63 1 Barrett Business Services Inc. 55 1 * CAI International Inc. 38 1 * UQM Technologies Inc. 371 1 Standex International Corp. 24 1 VSE Corp. 22 1 Viad Corp. 28 1 * Kadant Inc. 34 1 * Applied Energetics Inc. 799 1 * Interline Brands Inc. 30 1 * SFN Group Inc. 72 1 * Ameresco Inc. Class A 46 1 Standard Register Co. 184 1 * Kelly Services Inc. Class A 29 1 Marten Transport Ltd. 24 1 Omega Flex Inc. 28  * MYR Group Inc. 30  * Korn/Ferry International 27  * Broadwind Energy Inc. 242  * Coleman Cable Inc. 77  * CRA International Inc. 20  * BlueLinx Holdings Inc. 113  * GP Strategies Corp. 43  CIRCOR International Inc. 10  * American Reprographics Co. 54  Tredegar Corp. 19  * Hill International Inc. 63  * Michael Baker Corp. 10  Heidrick & Struggles International Inc. 15  CDI Corp. 18  Twin Disc Inc. 12  * Team Inc. 14  * On Assignment Inc. 40  * Global Defense Technology & Systems Inc. 19  Primoris Services Corp. 24  Ampco-Pittsburgh Corp. 8  * Quality Distribution Inc. 28  * GenCorp Inc. 39  American Woodmark Corp. 7  * M&F Worldwide Corp. 6  * PGT Inc. 61  * Argan Inc. 14  Multi-Color Corp. 6  * Builders FirstSource Inc. 74  Met-Pro Corp. 10  Compx International Inc. 9  Insteel Industries Inc. 10  Alamo Group Inc. 4  Preformed Line Products Co. 2  * Thermadyne Holdings Corp. 6  * Patriot Transportation Holding Inc. 1  * Hoku Corp. 16  * LECG Corp. 34  Information Technology (27.7%) * Riverbed Technology Inc. 1,319 45 * TIBCO Software Inc. 1,738 34 * VeriFone Systems Inc. 896 31 * Rackspace Hosting Inc. 1,018 30 * Parametric Technology Corp. 1,219 26 Jack Henry & Associates Inc. 897 25 * Acme Packet Inc. 464 23 * Concur Technologies Inc. 425 22 * Netlogic Microsystems Inc. 664 21 ADTRAN Inc. 654 20 * SuccessFactors Inc. 667 20 * RF Micro Devices Inc. 2,835 20 * TriQuint Semiconductor Inc. 1,645 20 * Ariba Inc. 952 19 * Veeco Instruments Inc. 430 19 Plantronics Inc. 511 18 * Wright Express Corp. 412 18 * Cavium Networks Inc. 472 17 * Aruba Networks Inc. 816 17 * Progress Software Corp. 448 17 * GSI Commerce Inc. 703 17 * Hittite Microwave Corp. 291 17 * Semtech Corp. 662 16 * InterDigital Inc. 468 15 * Finisar Corp. 803 15 * Blackboard Inc. 365 15 * Quest Software Inc. 580 15 * Fortinet Inc. 448 14 * CommVault Systems Inc. 462 13 Sapient Corp. 1,104 13 * Taleo Corp. Class A 410 13 * Acxiom Corp. 733 12 * Lawson Software Inc. 1,430 12 * OpenTable Inc. 163 12 Blackbaud Inc. 462 12 * Omnivision Technologies Inc. 410 12 * Netgear Inc. 363 12 * Blue Coat Systems Inc. 429 11 * Plexus Corp. 416 11 * Ultimate Software Group Inc. 257 11 MAXIMUS Inc. 180 11 * Cirrus Logic Inc. 715 11 * ADC Telecommunications Inc. 854 11 Power Integrations Inc. 254 10 * ValueClick Inc. 653 10 * Synaptics Inc. 349 10 * TiVo Inc. 1,190 10 * SAVVIS Inc. 386 10 * Art Technology Group Inc. 1,618 10 * Isilon Systems Inc. 275 9 * Websense Inc. 445 9 Cognex Corp. 324 9 Littelfuse Inc. 194 9 * ACI Worldwide Inc. 350 9 * j2 Global Communications Inc. 323 9 * Diodes Inc. 349 9 * Sanmina-SCI Corp. 819 9 * Advent Software Inc. 163 8 * DTS Inc. 179 8 * Mantech International Corp. Class A 209 8 * Loral Space & Communications Inc. 111 8 Anixter International Inc. 145 8 * MicroStrategy Inc. Class A 93 8 * Aspen Technology Inc. 641 8 * IPG Photonics Corp. 268 8 * Sourcefire Inc. 283 8 * Universal Display Corp. 310 8 * Amkor Technology Inc. 1,081 8 * Constant Contact Inc. 294 8 * Coherent Inc. 179 7 * Quantum Corp. 2,012 7 * Manhattan Associates Inc. 234 7 * Microsemi Corp. 325 7 * Terremark Worldwide Inc. 600 7 * STEC Inc. 420 7 * Stratasys Inc. 211 7 * Netscout Systems Inc. 315 7 * Infinera Corp. 837 7 * Power-One Inc. 720 7 * LogMeIn Inc. 155 7 * DealerTrack Holdings Inc. 349 7 * Integrated Device Technology Inc. 1,031 7 * Tyler Technologies Inc. 319 7 * DG FastChannel Inc. 258 7 Syntel Inc. 136 7 Micrel Inc. 524 7 MTS Systems Corp. 168 6 * SolarWinds Inc. 360 6 * MIPS Technologies Inc. Class A 473 6 * Applied Micro Circuits Corp. 674 6 * Compellent Technologies Inc. 240 6 Heartland Payment Systems Inc. 390 6 * Radiant Systems Inc. 341 6 * Bottomline Technologies Inc. 325 6 * Entropic Communications Inc. 673 6 * Brightpoint Inc. 726 6 * Tessera Technologies Inc. 299 6 * Ebix Inc. 277 6 * Volterra Semiconductor Corp. 255 6 * RightNow Technologies Inc. 223 6 * TeleTech Holdings Inc. 295 6 * Ancestry.com Inc. 195 6 * Synchronoss Technologies Inc. 210 5 * Monolithic Power Systems Inc. 333 5 * Ixia 337 5 * Mentor Graphics Corp. 475 5 * Lattice Semiconductor Corp. 1,195 5 * Forrester Research Inc. 150 5 * TNS Inc. 269 5 Pegasystems Inc. 167 5 * comScore Inc. 234 5 * Viasat Inc. 124 5 VirnetX Holding Corp. 363 5 * Oclaro Inc. 509 5 iGate Corp. 244 5 NIC Inc. 575 5 * Kulicke & Soffa Industries Inc. 723 5 * Xyratex Ltd. 311 5 * Sonus Networks Inc. 1,767 5 * NetSuite Inc. 189 5 * Ceva Inc. 202 5 * Silicon Image Inc. 602 5 * LivePerson Inc. 459 4 * Maxwell Technologies Inc. 272 4 * MKS Instruments Inc. 215 4 * OSI Systems Inc. 124 4 * FARO Technologies Inc. 166 4 * GT Solar International Inc. 643 4 * Kenexa Corp. 233 4 * Vocus Inc. 173 4 * Smith Micro Software Inc. 276 4 * Move Inc. 1,607 4 * Unisys Corp. 178 4 * LTX-Credence Corp. 504 4 * Rofin-Sinar Technologies Inc. 133 4 * Ultratech Inc. 199 4 * Interactive Intelligence Inc. 134 4 Park Electrochemical Corp. 131 4 * Rubicon Technology Inc. 163 4 * Hypercom Corp. 475 4 * Intermec Inc. 300 3 * Sonic Solutions Inc. 337 3 Opnet Technologies Inc. 137 3 * ShoreTel Inc. 464 3 * ExlService Holdings Inc. 157 3 * Echelon Corp. 340 3 Comtech Telecommunications Corp. 108 3 * Anadigics Inc. 494 3 * support.com Inc. 481 3 * CSG Systems International Inc. 164 3 Cass Information Systems Inc. 87 3 * RealPage Inc. 112 3 * Epicor Software Corp. 310 3 * Checkpoint Systems Inc. 161 3 * Cymer Inc. 75 3 * Brooks Automation Inc. 393 3 * KIT Digital Inc. 204 3 * Entegris Inc. 429 3 * Magma Design Automation Inc. 666 3 * Advanced Energy Industries Inc. 236 3 * Limelight Networks Inc. 388 3 * Spansion Inc. Class A 134 3 * Actuate Corp. 467 3 * Super Micro Computer Inc. 252 3 * Monotype Imaging Holdings Inc. 229 3 * TTM Technologies Inc. 192 3 * Supertex Inc. 101 3 * FEI Co. 106 3 * Arris Group Inc. 251 3 * SS&C Technologies Holdings Inc. 129 3 Keithley Instruments Inc. 116 3 * QLIK Technologies Inc. 106 3 * Travelzoo Inc. 57 2 * NVE Corp. 48 2 * Rosetta Stone Inc. 108 2 Methode Electronics Inc. 222 2 * Liquidity Services Inc. 146 2 * Hughes Communications Inc. 57 2 * Rudolph Technologies Inc. 302 2 * Zix Corp. 575 2 * Multi-Fineline Electronix Inc. 94 2 * Nanometrics Inc. 184 2 * Wave Systems Corp. Class A 825 2 * Cabot Microelectronics Corp. 55 2 * JDA Software Group Inc. 79 2 * QuinStreet Inc. 104 2 * Openwave Systems Inc. 864 2 * Mindspeed Technologies Inc. 329 2 * DemandTec Inc. 197 2 * Lionbridge Technologies Inc. 614 2 * RealD Inc. 70 2 * LoopNet Inc. 187 2 * Digimarc Corp. 70 2 * KVH Industries Inc. 148 2 * VASCO Data Security International Inc. 224 2 * Standard Microsystems Corp. 71 2 * Integrated Silicon Solution Inc. 239 2 * PROS Holdings Inc. 199 2 * Digital River Inc. 51 2 * MoneyGram International Inc. 766 2 * Dice Holdings Inc. 164 2 * Perficient Inc. 163 2 * SMART Modular Technologies WWH Inc. 322 2 * IntraLinks Holdings Inc. 87 2 * Rogers Corp. 54 2 * Ultra Clean Holdings 223 2 * IXYS Corp. 156 2 * Saba Software Inc. 289 2 Pulse Electronics Corp. 425 2 * Comverge Inc. 259 2 * Newport Corp. 116 2 * Radisys Corp. 181 2 * Immersion Corp. 289 2 Renaissance Learning Inc. 136 2 * Knot Inc. 166 2 American Software Inc. Class A 227 2 * NCI Inc. Class A 68 2 Stamps.com Inc. 109 1 * Inphi Corp. 90 1 DDi Corp. 136 1 * Mattson Technology Inc. 515 1 * Oplink Communications Inc. 82 1 * Insight Enterprises Inc. 112 1 * Harmonic Inc. 207 1 * FSI International Inc. 396 1 * Deltek Inc. 191 1 * BroadSoft Inc. 59 1 * THQ Inc. 259 1 * Microvision Inc. 914 1 * PLX Technology Inc. 382 1 * Echo Global Logistics Inc. 110 1 * Network Equipment Technologies Inc. 310 1 * Motricity Inc. 42 1 United Online Inc. 193 1 * Fabrinet 71 1 * Intevac Inc. 89 1 * Tekelec 93 1 * MoSys Inc. 280 1 * Conexant Systems Inc. 837 1 * Cray Inc. 157 1 * CACI International Inc. Class A 22 1 * Seachange International Inc. 136 1 * AXT Inc. 132 1 * Global Cash Access Holdings Inc. 461 1 CTS Corp. 102 1 * Archipelago Learning Inc. 121 1 * GSI Technology Inc. 141 1 * Kopin Corp. 258 1 * Virtusa Corp. 76 1 * SRS Labs Inc. 121 1 * Computer Task Group Inc. 103 1 * Occam Networks Inc. 129 1 * PDF Solutions Inc. 233 1 * Internet Brands Inc. Class A 69 1 Daktronics Inc. 68 1 * Benchmark Electronics Inc. 57 1 * TeleCommunication Systems Inc. Class A 192 1 * Envestnet Inc. 61 1 * Calix Inc. 67 1 * Guidance Software Inc. 137 1 * MaxLinear Inc. 77 1 * Meru Networks Inc. 56 1 * Spectrum Control Inc. 50 1 * Extreme Networks 255 1 * Take-Two Interactive Software Inc. 67 1 * BigBand Networks Inc. 239 1 * SRA International Inc. Class A 36 1 Cohu Inc. 46 1 * Hackett Group Inc. 184 1 * TechTarget Inc. 107 1 * Local.com Corp. 165 1 QAD Inc. 132 1 * SPS Commerce Inc. 49 1 * Sigma Designs Inc. 48 1 * Network Engines Inc. 371 1 * Mediamind Technologies Inc. 43 1 * Viasystems Group Inc. 32 1 * TeleNav Inc. 83 1 * Presstek Inc. 283 1 * Mercury Computer Systems Inc. 28 1 * Energy Conversion Devices Inc. 102  Tessco Technologies Inc. 30  Richardson Electronics Ltd. 42  * Convio Inc. 61  * Online Resources Corp. 94  * Digi International Inc. 42  * Electro Scientific Industries Inc. 26  * Infospace Inc. 47  * FalconStor Software Inc. 136  * Zoran Corp. 52  * ATMI Inc. 19  * Internet Capital Group Inc. 27  * Tier Technologies Inc. Class B 68  * Advanced Analogic Technologies Inc. 91  * Novatel Wireless Inc. 33  * Zygo Corp. 28  * Anaren Inc. 17  EPIQ Systems Inc. 24  * Pericom Semiconductor Corp. 30  * Exar Corp. 41  * Axcelis Technologies Inc. 93  * Microtune Inc. 76  Keynote Systems Inc. 16  * ModusLink Global Solutions Inc. 26  * Silicon Graphics International Corp. 21  * EMS Technologies Inc. 8  Bel Fuse Inc. Class B 6  * Stream Global Services Inc. 34  * Trident Microsystems Inc. 63  * CPI International Inc. 6  * Globecomm Systems Inc. 13  * Integral Systems Inc. 11  * Alpha & Omega Semiconductor Ltd. 5  * Agilysys Inc. 10  * ePlus Inc. 2  * Ikanos Communications Inc. 40  Materials (5.0%) * Solutia Inc. 1,278 27 * Allied Nevada Gold Corp. 791 21 * Rockwood Holdings Inc. 413 16 NewMarket Corp. 111 14 Schweitzer-Mauduit International Inc. 197 12 * Golden Star Resources Ltd. 2,657 12 Globe Specialty Metals Inc. 632 10 Silgan Holdings Inc. 275 9 Balchem Corp. 290 9 * Stillwater Mining Co. 458 9 Olin Corp. 473 9 * PolyOne Corp. 668 8 * Calgon Carbon Corp. 579 8 Rock-Tenn Co. Class A 137 7 * Clearwater Paper Corp. 87 7 AMCOL International Corp. 246 7 Koppers Holdings Inc. 212 6 * US Gold Corp. 919 6 Worthington Industries Inc. 374 6 Deltic Timber Corp. 111 6 * Jaguar Mining Inc. 866 6 Stepan Co. 80 6 * Ferro Corp. 389 6 * STR Holdings Inc. 292 5 Arch Chemicals Inc. 141 5 Zep Inc. 224 4 * LSB Industries Inc. 176 4 * Omnova Solutions Inc. 460 4 * WR Grace & Co. 118 4 * General Moly Inc. 662 4 * Molycorp Inc. 117 3 Hawkins Inc. 74 3 Quaker Chemical Corp. 84 3 * Capital Gold Corp. 631 3 * Kraton Performance Polymers Inc. 98 3 * Senomyx Inc. 398 2 Innophos Holdings Inc. 56 2 * Thompson Creek Metals Co. Inc. 153 2 * Coeur d'Alene Mines Corp. 59 1 * Spartech Corp. 148 1 * Noranda Aluminum Holding Corp. 118 1 Neenah Paper Inc. 75 1 * RTI International Metals Inc. 41 1 * United States Lime & Minerals Inc. 27 1 Minerals Technologies Inc. 15 1 * Metals USA Holdings Corp. 62 1 KMG Chemicals Inc. 54 1 HB Fuller Co. 35 1 Haynes International Inc. 16 1 * Brush Engineered Materials Inc. 16 1 * Verso Paper Corp. 151 1 Wausau Paper Corp. 68 1 * AEP Industries Inc. 21 1 A Schulman Inc. 17  Russell 2000 Growth Index Fund * Landec Corp. 45  * Horsehead Holding Corp. 23  NL Industries Inc. 22  * Graham Packaging Co. Inc. 13  Telecommunication Services (1.4%) * Syniverse Holdings Inc. 737 22 * AboveNet Inc. 241 14 * Cogent Communications Group Inc. 462 6 NTELOS Holdings Corp. 303 5 * Neutral Tandem Inc. 340 5 Alaska Communications Systems Group Inc. 459 5 Shenandoah Telecommunications Co. 231 4 Consolidated Communications Holdings Inc. 198 4 * Cbeyond Inc. 276 4 * PAETEC Holding Corp. 886 3 Atlantic Tele-Network Inc. 91 3 * Global Crossing Ltd. 189 3 USA Mobility Inc. 131 2 * Cincinnati Bell Inc. 586 1 * Vonage Holdings Corp. 449 1 * ICO Global Communications Holdings Ltd. 594 1 83 Utilities (0.1%) South Jersey Industries Inc. 54 3 * Cadiz Inc. 125 1 Otter Tail Corp. 21 1 * American DG Energy Inc. 146  5 Total Common Stocks (Cost $5,327) Market Value Coupon Shares ($000) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund (Cost $6) 0.216% 6,000 6 Total Investments (100.0%) (Cost $5,333) Other Assets and Liabilities-Net (0.0%) 1 Net Assets (100%) Securities with a market value of less than $500 are displayed with a dash. * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of Russell 2000 Growth Index Fund trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At November 30, 2010, the cost of investment securities for tax purposes was $5,333,000. Net unrealized appreciation of investment securities for tax purposes was $541,000, consisting of unrealized gains of $679,000 on securities that had risen in value since their purchase and $138,000 in unrealized losses on securities that had fallen in value since their purchase . Vanguard Russell 3000 Index Fund Schedule of Investments As of November 30, 2010 Market Value Shares ($000) Common Stocks (99.9%) Consumer Discretionary (11.8%) McDonald's Corp. 921 72 Walt Disney Co. 1,677 61 * Amazon.com Inc. 300 53 Comcast Corp. Class A 2,414 48 * Ford Motor Co. 2,865 46 Home Depot Inc. 1,455 44 Target Corp. 636 36 * DIRECTV Class A 766 32 Time Warner Inc. 985 29 Lowe's Cos. Inc. 1,226 28 News Corp. Class A 1,941 26 NIKE Inc. Class B 306 26 Johnson Controls Inc. 572 21 Yum! Brands Inc. 397 20 Viacom Inc. Class B 516 19 Starbucks Corp. 633 19 Time Warner Cable Inc. 301 19 * priceline.com Inc. 41 16 TJX Cos. Inc. 347 16 Carnival Corp. 372 15 * Kohl's Corp. 262 15 Coach Inc. 260 15 Staples Inc. 620 14 * Las Vegas Sands Corp. 269 13 Omnicom Group Inc. 262 12 Best Buy Co. Inc. 277 12 Thomson Reuters Corp. 318 12 * Discovery Communications Inc. Class A 242 10 * Bed Bath & Beyond Inc. 224 10 CBS Corp. Class B 578 10 McGraw-Hill Cos. Inc. 268 9 Macy's Inc. 359 9 Starwood Hotels & Resorts Worldwide Inc. 161 9 Marriott International Inc. Class A 231 9 Stanley Black & Decker Inc. 137 8 Mattel Inc. 310 8 * Liberty Media Corp. - Interactive 507 8 Gap Inc. 362 8 Fortune Brands Inc. 130 8 Limited Brands Inc. 227 8 * NetFlix Inc. 35 7 Virgin Media Inc. 282 7 * O'Reilly Automotive Inc. 118 7 * Liberty Global Inc. Class A 201 7 * Chipotle Mexican Grill Inc. Class A 27 7 Ross Stores Inc. 104 7 Tiffany & Co. 108 7 JC Penney Co. Inc. 201 7 Genuine Parts Co. 136 7 Wynn Resorts Ltd. 64 6 Cablevision Systems Corp. Class A 200 6 Harley-Davidson Inc. 200 6 * CarMax Inc. 190 6 VF Corp. 75 6 Nordstrom Inc. 143 6 * BorgWarner Inc. 100 6 * Dollar Tree Inc. 109 6 * AutoZone Inc. 23 6 Darden Restaurants Inc. 120 6 Family Dollar Stores Inc. 115 6 Autoliv Inc. 73 5 Hasbro Inc. 111 5 Polo Ralph Lauren Corp. Class A 48 5 Advance Auto Parts Inc. 75 5 Whirlpool Corp. 64 5 Expedia Inc. 174 5 * Sirius XM Radio Inc. 3,300 5 * Royal Caribbean Cruises Ltd. 112 4 Newell Rubbermaid Inc. 268 4 * Interpublic Group of Cos. Inc. 416 4 Wyndham Worldwide Corp. 154 4 International Game Technology 254 4 * Urban Outfitters Inc. 104 4 Scripps Networks Interactive Inc. Class A 76 4 PetSmart Inc. 101 4 * Lear Corp. 43 4 Abercrombie & Fitch Co. 75 4 * Apollo Group Inc. Class A 110 4 * NVR Inc. 6 4 * Liberty Media Corp. - Capital 62 4 Phillips-Van Heusen Corp. 49 3 H&R Block Inc. 263 3 * TRW Automotive Holdings Corp. 67 3 DISH Network Corp. Class A 170 3 * Fossil Inc. 46 3 * MGM Resorts International 254 3 * Signet Jewelers Ltd. 73 3 Garmin Ltd. 96 3 * Liberty Media Corp. - Starz 44 3 American Eagle Outfitters Inc. 166 3 Williams-Sonoma Inc. 82 3 * Panera Bread Co. Class A 27 3 Gannett Co. Inc. 203 3 Tractor Supply Co. 62 3 * LKQ Corp. 122 3 * Deckers Outdoor Corp. 34 3 * GameStop Corp. Class A 131 3 Leggett & Platt Inc. 126 3 * Dick's Sporting Goods Inc. 76 3 Guess? Inc. 55 3 * Mohawk Industries Inc. 49 3 * Harman International Industries Inc. 59 3 * Sears Holdings Corp. 39 3 Foot Locker Inc. 134 3 Tupperware Brands Corp. 54 2 Gentex Corp. 119 2 Jarden Corp. 79 2 DR Horton Inc. 237 2 DeVry Inc. 54 2 Sotheby's 57 2 Washington Post Co. Class B 6 2 * WMS Industries Inc. 50 2 * Toll Brothers Inc. 123 2 * Hanesbrands Inc. 81 2 * Tempur-Pedic International Inc. 62 2 * Aeropostale Inc. 80 2 * Warnaco Group Inc. 39 2 * J Crew Group Inc. 48 2 Lennar Corp. Class A 136 2 * Penn National Gaming Inc. 58 2 * Goodyear Tire & Rubber Co. 207 2 Polaris Industries Inc. 27 2 * Big Lots Inc. 64 2 * DreamWorks Animation SKG Inc. Class A 63 2 * Dollar General Corp. 59 2 * Tenneco Inc. 52 2 * Bally Technologies Inc. 48 2 Chico's FAS Inc. 153 2 * Lamar Advertising Co. Class A 50 2 * Coinstar Inc. 28 2 * Dana Holding Corp. 119 2 * Pulte Group Inc. 286 2 RadioShack Corp. 97 2 * Under Armour Inc. Class A 31 2 Brinker International Inc. 87 2 Service Corp. International 217 2 * Cheesecake Factory Inc. 52 2 * ITT Educational Services Inc. 28 2 Strayer Education Inc. 12 2 John Wiley & Sons Inc. Class A 39 2 * Carter's Inc. 51 2 * Hyatt Hotels Corp. Class A 38 2 Rent-A-Center Inc. 56 2 * AutoNation Inc. 56 1 * Vail Resorts Inc. 32 1 * Life Time Fitness Inc. 36 1 * Valassis Communications Inc. 43 1 * AnnTaylor Stores Corp. 51 1 Wolverine World Wide Inc. 43 1 Wendy's/Arby's Group Inc. Class A 280 1 Men's Wearhouse Inc. 46 1 * Saks Inc. 116 1 * Live Nation Entertainment Inc. 120 1 * CROCS Inc. 73 1 * Dress Barn Inc. 51 1 * Childrens Place Retail Stores Inc. 24 1 Aaron's Inc. 62 1 * OfficeMax Inc. 72 1 Brunswick Corp. 75 1 Dillard's Inc. Class A 38 1 * Jo-Ann Stores Inc. 24 1 * Madison Square Garden Inc. Class A 52 1 * Iconix Brand Group Inc. 61 1 Cooper Tire & Rubber Co. 53 1 Buckle Inc. 29 1 Cracker Barrel Old Country Store Inc. 21 1 * Sally Beauty Holdings Inc. 80 1 * JOS A Bank Clothiers Inc. 24 1 * New York Times Co. Class A 120 1 * Eastman Kodak Co. 229 1 * Hibbett Sports Inc. 31 1 * Ulta Salon Cosmetics & Fragrance Inc. 30 1 Meredith Corp. 31 1 * Gaylord Entertainment Co. 30 1 Hillenbrand Inc. 53 1 * Office Depot Inc. 235 1 * Timberland Co. Class A 41 1 * DineEquity Inc. 19 1 PF Chang's China Bistro Inc. 20 1 * Morningstar Inc. 20 1 Jones Group Inc. 74 1 * Genesco Inc. 26 1 * Steven Madden Ltd. 22 1 Weight Watchers International Inc. 29 1 * Collective Brands Inc. 58 1 * Career Education Corp. 55 1 Group 1 Automotive Inc. 25 1 * Pier 1 Imports Inc. 99 1 * Jack in the Box Inc. 48 1 * HSN Inc. 34 1 * Cabela's Inc. 43 1 Pool Corp. 45 1 Finish Line Inc. Class A 53 1 Regal Entertainment Group Class A 70 1 * Texas Roadhouse Inc. Class A 55 1 Monro Muffler Brake Inc. 19 1 * CEC Entertainment Inc. 25 1 Bob Evans Farms Inc. 30 1 * Capella Education Co. 17 1 Choice Hotels International Inc. 25 1 * Shutterfly Inc. 28 1 * Skechers U.S.A. Inc. Class A 40 1 * BJ's Restaurants Inc. 25 1 Matthews International Corp. Class A 28 1 * Talbots Inc. 79 1 Arbitron Inc. 31 1 Cinemark Holdings Inc. 51 1 Regis Corp. 50 1 * Orient-Express Hotels Ltd. Class A 77 1 * Zumiez Inc. 28 1 Thor Industries Inc. 30 1 * Exide Technologies 108 1 KB Home 78 1 MDC Holdings Inc. 35 1 * Buffalo Wild Wings Inc. 18 1 * Liz Claiborne Inc. 119 1 * Ruby Tuesday Inc. 67 1 Cato Corp. Class A 30 1 * American Public Education Inc. 25 1 Brown Shoe Co. Inc. 60 1 * Pinnacle Entertainment Inc. 64 1 American Greetings Corp. Class A 42 1 * Blue Nile Inc. 17 1 National CineMedia Inc. 45 1 * American Axle & Manufacturing Holdings Inc. 78 1 Columbia Sportswear Co. 15 1 * Penske Automotive Group Inc. 55 1 * Interval Leisure Group Inc. 50 1 * Education Management Corp. 58 1 National Presto Industries Inc. 7 1 International Speedway Corp. Class A 34 1 * Shuffle Master Inc. 75 1 Stage Stores Inc. 53 1 * 99 Cents Only Stores 51 1 * Clear Channel Outdoor Holdings Inc. Class A 58 1 NutriSystem Inc. 38 1 * True Religion Apparel Inc. 35 1 * DSW Inc. Class A 20 1 PEP Boys-Manny Moe & Jack 63 1 * Meritage Homes Corp. 41 1 * Pre-Paid Legal Services Inc. 12 1 * Maidenform Brands Inc. 28 1 * Steiner Leisure Ltd. 19 1 * Modine Manufacturing Co. 55 1 * Grand Canyon Education Inc. 40 1 * Sonic Corp. 81 1 * Helen of Troy Ltd. 32 1 Ryland Group Inc. 51 1 * Jakks Pacific Inc. 38 1 * Quiksilver Inc. 170 1 Scholastic Corp. 26 1 Fred's Inc. Class A 57 1 Callaway Golf Co. 95 1 * Sonic Automotive Inc. Class A 58 1 * K12 Inc. 28 1 * Papa John's International Inc. 28 1 * Scientific Games Corp. Class A 89 1 * Domino's Pizza Inc. 48 1 * Central European Media Enterprises Ltd. Class A 37 1 * Belo Corp. Class A 122 1 * Lumber Liquidators Holdings Inc. 30 1 * Select Comfort Corp. 79 1 Barnes & Noble Inc. 49 1 * Lions Gate Entertainment Corp. 95 1 Stewart Enterprises Inc. Class A 120 1 * Vitamin Shoppe Inc. 23 1 Ameristar Casinos Inc. 38 1 * Boyd Gaming Corp. 75 1 * Fuel Systems Solutions Inc. 19 1 * Biglari Holdings Inc. 1  * Tesla Motors Inc. 7  * RC2 Corp. 9  Harte-Hanks Inc. 16  Churchill Downs Inc. 5  * Dorman Products Inc. 5  * Peet's Coffee & Tea Inc. 5  * Asbury Automotive Group Inc. 12  Universal Technical Institute Inc. 9  * Ascent Media Corp. Class A 6  * Knology Inc. 12  * iRobot Corp. 9  * Rue21 Inc. 6  * Charming Shoppes Inc. 47  Superior Industries International Inc. 9  * Pacific Sunwear of California Inc. 27  Ethan Allen Interiors Inc. 10  * Universal Electronics Inc. 6  * G-III Apparel Group Ltd. 6  * Drew Industries Inc. 8  PetMed Express Inc. 9  * La-Z-Boy Inc. 21  * Standard Pacific Corp. 43  * Federal-Mogul Corp. 8  * Corinthian Colleges Inc. 36  Oxford Industries Inc. 6  * Retail Ventures Inc. 9  * Denny's Corp. 40  * Core-Mark Holding Co. Inc. 4  Volcom Inc. 8  * Krispy Kreme Doughnuts Inc. 24  * Citi Trends Inc. 6  World Wrestling Entertainment Inc. Class A 10  Sinclair Broadcast Group Inc. Class A 18  * K-Swiss Inc. Class A 11  * California Pizza Kitchen Inc. 8  * Mediacom Communications Corp. Class A 16  * Wet Seal Inc. Class A 41  * AFC Enterprises Inc. 10  Sturm Ruger & Co. Inc. 8  * Winnebago Industries Inc. 12  * hhgregg Inc. 5  * Beazer Homes USA Inc. 30  Big 5 Sporting Goods Corp. 9  * Bridgepoint Education Inc. 8  * EW Scripps Co. Class A 13  Lithia Motors Inc. Class A 9  * Red Robin Gourmet Burgers Inc. 6  * Shoe Carnival Inc. 4  HOT Topic Inc. 18  * Cavco Industries Inc. 3  * Stein Mart Inc. 11  * Perry Ellis International Inc. 4  * Rentrak Corp. 4  Marcus Corp. 8  * Lincoln Educational Services Corp. 7  * America's Car-Mart Inc. 4  * Libbey Inc. 7  Standard Motor Products Inc. 8  * Dex One Corp. 20  * Amerigon Inc. 9  * Overstock.com Inc. 6  * Smith & Wesson Holding Corp. 24  * CKX Inc. 22  * Express Inc. 6  Blyth Inc. 2  Ambassadors Group Inc. 8  * Entercom Communications Corp. Class A 10  * Warner Music Group Corp. 18  Haverty Furniture Cos. Inc. 7  Bebe Stores Inc. 13  * Kirkland's Inc. 7  * Casual Male Retail Group Inc. 17  * Global Sources Ltd. 9  * Coldwater Creek Inc. 24  * M/I Homes Inc. 7  * Leapfrog Enterprises Inc. 14  * Furniture Brands International Inc. 18  * Stoneridge Inc. 6  * Hovnanian Enterprises Inc. Class A 21  * Journal Communications Inc. Class A 17  * Destination Maternity Corp. 2  * McClatchy Co. Class A 24  Christopher & Banks Corp. 14  * Arctic Cat Inc. 5  Speedway Motorsports Inc. 5  Weyco Group Inc. 3  * Movado Group Inc. 6  * Unifi Inc. 5  Mac-Gray Corp. 5  Spartan Motors Inc. 13  * Morgans Hotel Group Co. 9  * MarineMax Inc. 9  * Bon-Ton Stores Inc. 5  * Drugstore.Com Inc. 38  * Tuesday Morning Corp. 12  * AH Belo Corp. Class A 7  * Fisher Communications Inc. 3  * Ruth's Hospitality Group Inc. 12  Cherokee Inc. 3  * Lifetime Brands Inc. 4  * West Marine Inc. 6  * Sealy Corp. 19  Skyline Corp. 3  CPI Corp. 2  CSS Industries Inc. 3  * LIN TV Corp. Class A 12  * Isle of Capri Casinos Inc. 6  * McCormick & Schmick's Seafood Restaurants Inc. 6  * Martha Stewart Living Omnimedia Class A 11  Systemax Inc. 4  * Entravision Communications Corp. Class A 20  * Jamba Inc. 24  * O'Charleys Inc. 7  * Monarch Casino & Resort Inc. 4  * Audiovox Corp. Class A 7  * Multimedia Games Inc. 11  * Kid Brands Inc. 5  * Midas Inc. 6  Hooker Furniture Corp. 4  Gaiam Inc. Class A 6  * Playboy Enterprises Inc. Class B 9  * Orbitz Worldwide Inc. 8  * Build-A-Bear Workshop Inc. 7  * Culp Inc. 4  * Ballantyne Strong Inc. 6  * Kenneth Cole Productions Inc. Class A 3  * US Auto Parts Network Inc. 5  * Gray Television Inc. 20  * Red Lion Hotels Corp. 5  * Media General Inc. Class A 9  * Gordmans Stores Inc. 3  * Vitacost.com Inc. 6  * Carrols Restaurant Group Inc. 5  * Brookfield Homes Corp. 4  PRIMEDIA Inc. 7  * Lee Enterprises Inc. 18  * New York & Co. Inc. 10  * Steinway Musical Instruments Inc. 2  RG Barry Corp. 3  * ReachLocal Inc. 2  * Carmike Cinemas Inc. 4  * Caribou Coffee Co. Inc. 3  * Outdoor Channel Holdings Inc. 5  Winmark Corp. 1  * Cumulus Media Inc. Class A 9  * LodgeNet Interactive Corp. 10  Lacrosse Footwear Inc. 2  * Summer Infant Inc. 4  * Joe's Jeans Inc. 17  * Crown Media Holdings Inc. Class A 10  * Johnson Outdoors Inc. Class A 2  * Einstein Noah Restaurant Group Inc. 2  * Marine Products Corp. 4  * Delta Apparel Inc. 2  * SuperMedia Inc. 5  * Shiloh Industries Inc. 2  * 1-800-Flowers.com Inc. Class A 11  * Nexstar Broadcasting Group Inc. Class A 4  * Borders Group Inc. 20  * Cambium Learning Group Inc. 7  National American University Holdings Inc. 3  Learning Tree International Inc. 2  * Conn's Inc. 6  Books-A-Million Inc. 3  * Westwood One Inc. 2  * American Apparel Inc. 13  * Bluegreen Corp. 6  Value Line Inc. 1  * Radio One Inc. 13  * Empire Resorts Inc. 10  * Beasley Broadcasting Group Inc. Class A 2  * Princeton Review Inc. 8  Consumer Staples (9.4%) Procter & Gamble Co. 2,469 151 Coca-Cola Co. 1,808 114 Wal-Mart Stores Inc. 1,744 94 Philip Morris International Inc. 1,583 90 PepsiCo Inc. 1,379 89 Altria Group Inc. 1,788 43 Kraft Foods Inc. 1,378 42 CVS Caremark Corp. 1,172 36 Colgate-Palmolive Co. 424 32 Walgreen Co. 846 29 Costco Wholesale Corp. 374 25 Kimberly-Clark Corp. 352 22 General Mills Inc. 564 20 Archer-Daniels-Midland Co. 547 16 Sysco Corp. 503 15 HJ Heinz Co. 269 13 Kroger Co. 548 13 Kellogg Co. 219 11 Lorillard Inc. 131 10 Avon Products Inc. 365 10 Mead Johnson Nutrition Co. 174 10 Reynolds American Inc. 286 9 Sara Lee Corp. 562 8 ConAgra Foods Inc. 378 8 Dr Pepper Snapple Group Inc. 209 8 Safeway Inc. 331 8 Bunge Ltd. 123 7 Clorox Co. 120 7 Estee Lauder Cos. Inc. Class A 94 7 Coca-Cola Enterprises Inc. 271 7 JM Smucker Co. 102 6 Hershey Co. 131 6 Brown-Forman Corp. Class B 90 6 * Whole Foods Market Inc. 119 6 Molson Coors Brewing Co. Class B 112 5 Campbell Soup Co. 157 5 McCormick & Co. Inc. 113 5 * Energizer Holdings Inc. 60 4 Tyson Foods Inc. Class A 254 4 Church & Dwight Co. Inc. 60 4 Herbalife Ltd. 52 4 * Green Mountain Coffee Roasters Inc. 94 3 * Constellation Brands Inc. Class A 157 3 Del Monte Foods Co. 169 3 * Hansen Natural Corp. 56 3 * Ralcorp Holdings Inc. 48 3 Hormel Foods Corp. 59 3 Corn Products International Inc. 64 3 Alberto-Culver Co. Class B 73 3 * BJ's Wholesale Club Inc. 47 2 * Smithfield Foods Inc. 117 2 Flowers Foods Inc. 65 2 SUPERVALU Inc. 180 2 * United Natural Foods Inc. 42 2 * TreeHouse Foods Inc. 30 2 * Central European Distribution Corp. 60 1 Ruddick Corp. 38 1 Nu Skin Enterprises Inc. Class A 43 1 Casey's General Stores Inc. 34 1 * Dean Foods Co. 155 1 * Hain Celestial Group Inc. 38 1 Lancaster Colony Corp. 19 1 Diamond Foods Inc. 21 1 * Darling International Inc. 82 1 Universal Corp. 23 1 Sanderson Farms Inc. 21 1 Fresh Del Monte Produce Inc. 39 1 J&J Snack Foods Corp. 18 1 Vector Group Ltd. 45 1 WD-40 Co. 21 1 * Boston Beer Co. Inc. Class A 10 1 Pricesmart Inc. 24 1 Tootsie Roll Industries Inc. 30 1 B&G Foods Inc. Class A 59 1 Lance Inc. 32 1 * Elizabeth Arden Inc. 35 1 * Fresh Market Inc. 20 1 * Prestige Brands Holdings Inc. 61 1 * Rite Aid Corp. 763 1 * Pantry Inc. 34 1 * Spectrum Brands Holdings Inc. 25 1 Weis Markets Inc. 17 1 * Central Garden and Pet Co. Class A 70 1 Andersons Inc. 20 1 Nash Finch Co. 17 1 * Chiquita Brands International Inc. 55 1 Cal-Maine Foods Inc. 6  Spartan Stores Inc. 9  * Dole Food Co. Inc. 15  * Alliance One International Inc. 36  * Heckmann Corp. 36  * Winn-Dixie Stores Inc. 22  * Pilgrim's Pride Corp. 20  * Medifast Inc. 5  Coca-Cola Bottling Co. Consolidated 2  Inter Parfums Inc. 6  * Synutra International Inc. 8  Ingles Markets Inc. Class A 5  Calavo Growers Inc. 4  * Smart Balance Inc. 25  * USANA Health Sciences Inc. 2  Arden Group Inc. 1  * Star Scientific Inc. 39  * Seneca Foods Corp. Class A 3  Imperial Sugar Co. 5  National Beverage Corp. 5  Limoneira Co. 3  Village Super Market Inc. Class A 2  * Nutraceutical International Corp. 4  Farmer Bros Co. 3  Oil-Dri Corp. of America 2  Schiff Nutrition International Inc. 5  * Susser Holdings Corp. 3  Female Health Co. 7  * Revlon Inc. Class A 4  * Great Atlantic & Pacific Tea Co. 13  MGP Ingredients Inc. 4  * Cellu Tissue Holdings Inc. 3  * John B. Sanfilippo & Son Inc. 3  Griffin Land & Nurseries Inc. 1  * Nature's Sunshine Products Inc. 3  Alico Inc. 1  * Lifeway Foods Inc. 2  * Harbinger Group Inc. 4  Bridgford Foods Corp. 1  Energy (11.0%) Exxon Mobil Corp. 4,364 304 Chevron Corp. 1,724 140 Schlumberger Ltd. 1,168 90 ConocoPhillips 1,273 77 Occidental Petroleum Corp. 697 61 Apache Corp. 329 35 Halliburton Co. 786 30 Anadarko Petroleum Corp. 421 27 Devon Energy Corp. 380 27 National Oilwell Varco Inc. 357 22 Marathon Oil Corp. 603 20 EOG Resources Inc. 215 19 Baker Hughes Inc. 365 19 Hess Corp. 248 17 Peabody Energy Corp. 229 13 Spectra Energy Corp. 551 13 * Weatherford International Ltd. 629 13 Noble Energy Inc. 149 12 Chesapeake Energy Corp. 553 12 Williams Cos. Inc. 496 11 Murphy Oil Corp. 163 11 * Southwestern Energy Co. 294 11 * Cameron International Corp. 208 10 Valero Energy Corp. 481 9 * FMC Technologies Inc. 104 9 El Paso Corp. 598 8 Consol Energy Inc. 192 8 Pioneer Natural Resources Co. 99 8 * Newfield Exploration Co. 114 8 * Concho Resources Inc. 78 6 * Denbury Resources Inc. 340 6 * Ultra Petroleum Corp. 130 6 Cimarex Energy Co. 71 6 Range Resources Corp. 136 6 * Whiting Petroleum Corp. 51 6 * Nabors Industries Ltd. 243 5 QEP Resources Inc. 150 5 EQT Corp. 127 5 * Alpha Natural Resources Inc. 103 5 * Pride International Inc. 150 5 * Petrohawk Energy Corp. 257 5 Sunoco Inc. 103 4 Arch Coal Inc. 139 4 Diamond Offshore Drilling Inc. 59 4 Helmerich & Payne Inc. 80 4 * McDermott International Inc. 197 4 * Plains Exploration & Production Co. 120 3 Core Laboratories NV 39 3 * Oceaneering International Inc. 48 3 * Forest Oil Corp. 96 3 Cabot Oil & Gas Corp. 89 3 * Rowan Cos. Inc. 98 3 * Atlas Energy Inc. 67 3 * Dresser-Rand Group Inc. 70 3 SM Energy Co. 53 3 Patterson-UTI Energy Inc. 131 3 * Oil States International Inc. 43 3 Southern Union Co. 106 3 * Brigham Exploration Co. 99 3 * Dril-Quip Inc. 30 2 EXCO Resources Inc. 125 2 * Superior Energy Services Inc. 67 2 Tidewater Inc. 45 2 * SEACOR Holdings Inc. 19 2 Tesoro Corp. 121 2 * Complete Production Services Inc. 66 2 World Fuel Services Corp. 58 2 * Atwood Oceanics Inc. 49 2 Berry Petroleum Co. Class A 44 2 CARBO Ceramics Inc. 17 2 * Rosetta Resources Inc. 46 2 * SandRidge Energy Inc. 306 2 * Bill Barrett Corp. 40 2 * Continental Resources Inc. 27 1 * Quicksilver Resources Inc. 101 1 Holly Corp. 39 1 * Unit Corp. 35 1 Frontier Oil Corp. 90 1 * Bristow Group Inc. 31 1 Lufkin Industries Inc. 26 1 * Helix Energy Solutions Group Inc. 89 1 * Exterran Holdings Inc. 54 1 * Swift Energy Co. 33 1 Teekay Corp. 37 1 Frontline Ltd. 45 1 * Oasis Petroleum Inc. 44 1 * Patriot Coal Corp. 69 1 * Key Energy Services Inc. 107 1 * ION Geophysical Corp. 152 1 * Energy XXI Bermuda Ltd. 44 1 * International Coal Group Inc. 140 1 Nordic American Tanker Shipping 41 1 * McMoRan Exploration Co. 71 1 * Comstock Resources Inc. 42 1 RPC Inc. 35 1 * Carrizo Oil & Gas Inc. 35 1 * Northern Oil and Gas Inc. 44 1 * Stone Energy Corp. 48 1 * Cobalt International Energy Inc. 84 1 Ship Finance International Ltd. 43 1 * Tetra Technologies Inc. 82 1 * Kodiak Oil & Gas Corp. 180 1 Overseas Shipholding Group Inc. 25 1 * Cloud Peak Energy Inc. 41 1 * Petroleum Development Corp. 24 1 W&T Offshore Inc. 50 1 * Contango Oil & Gas Co. 15 1 * USEC Inc. 138 1 Penn Virginia Corp. 51 1 * Global Industries Ltd. 126 1 * James River Coal Co. 39 1 * ATP Oil & Gas Corp. 52 1 * Gulfmark Offshore Inc. 26 1 * Clayton Williams Energy Inc. 10 1 * Gulfport Energy Corp. 40 1 * Cal Dive International Inc. 136 1 Golar LNG Ltd. 52 1 * Resolute Energy Corp. 56 1 * T-3 Energy Services Inc. 20 1 * Hornbeck Offshore Services Inc. 32 1 Knightsbridge Tankers Ltd. 31 1 * American Oil & Gas Inc. 73 1 * TransAtlantic Petroleum Ltd. 216 1 * Newpark Resources Inc. 120 1 * Clean Energy Fuels Corp. 50 1 * Parker Drilling Co. 164 1 * Willbros Group Inc. 70 1 * Western Refining Inc. 21  * Uranium Energy Corp. 25  * Harvest Natural Resources Inc. 13  Gulf Island Fabrication Inc. 6  * Tesco Corp. 12  * Rex Energy Corp. 13  * BPZ Resources Inc. 39  * Petroquest Energy Inc. 22  * OYO Geospace Corp. 2  Apco Oil and Gas International Inc. 4  * Pioneer Drilling Co. 22  Crosstex Energy Inc. 16  * Vaalco Energy Inc. 20  * Energy Partners Ltd. 12  * CVR Energy Inc. 12  * Venoco Inc. 8  * Goodrich Petroleum Corp. 10  * Basic Energy Services Inc. 9  Teekay Tankers Ltd. Class A 11  * Magnum Hunter Resources Corp. 21  * Warren Resources Inc. 29  * Cheniere Energy Inc. 23  General Maritime Corp. 32  Houston American Energy Corp. 7  * Hercules Offshore Inc. 46  * Abraxas Petroleum Corp. 27  * Matrix Service Co. 11  * Vantage Drilling Co. 62  * Rentech Inc. 87  * FX Energy Inc. 18  * Georesources Inc. 5  * Allis-Chalmers Energy Inc. 15  * Approach Resources Inc. 5  DHT Holdings Inc. 20  * Gastar Exploration Ltd. 18  * PHI Inc. 5  * Dawson Geophysical Co. 3  * Endeavour International Corp. 8  * Natural Gas Services Group Inc. 5  Panhandle Oil and Gas Inc. Class A 3  * L&L Energy Inc. 7  * Callon Petroleum Co. 12  * Green Plains Renewable Energy Inc. 6  * Isramco Inc. 1  * Delta Petroleum Corp. 75  * GMX Resources Inc. 12  * CAMAC Energy Inc. 19  * Syntroleum Corp. 28  * Scorpio Tankers Inc. 5  * REX American Resources Corp. 3  * RAM Energy Resources Inc. 22  * Union Drilling Inc. 6  * Miller Petroleum Inc. 7  * Evolution Petroleum Corp. 6  Delek US Holdings Inc. 5  * Seahawk Drilling Inc. 4  * Global Geophysical Services Inc. 3  Hallador Energy Co. 2  Alon USA Energy Inc. 3  Financials (15.8%) JPMorgan Chase & Co. 3,414 128 * Berkshire Hathaway Inc. Class B 1,485 118 Wells Fargo & Co. 4,178 114 Bank of America Corp. 8,574 94 * Citigroup Inc. 18,080 76 Goldman Sachs Group Inc. 442 69 US Bancorp 1,648 39 American Express Co. 903 39 Morgan Stanley 1,304 32 Bank of New York Mellon Corp. 1,049 28 Simon Property Group Inc. 249 24 PNC Financial Services Group Inc. 447 24 Travelers Cos. Inc. 399 22 MetLife Inc. 553 21 Aflac Inc. 399 21 Prudential Financial Inc. 394 20 State Street Corp. 426 18 ACE Ltd. 288 17 CME Group Inc. 56 16 Chubb Corp. 260 15 Franklin Resources Inc. 127 14 Capital One Financial Corp. 388 14 BB&T Corp. 588 14 Allstate Corp. 458 13 T Rowe Price Group Inc. 221 13 Charles Schwab Corp. 840 13 Equity Residential 241 12 Progressive Corp. 570 12 Public Storage 120 12 Marsh & McLennan Cos. Inc. 460 12 Ameriprise Financial Inc. 219 11 Vornado Realty Trust 138 11 AON Corp. 279 11 Northern Trust Corp. 206 10 Loews Corp. 267 10 Boston Properties Inc. 119 10 SunTrust Banks Inc. 425 10 Annaly Capital Management Inc. 527 10 Host Hotels & Resorts Inc. 560 9 HCP Inc. 264 9 Invesco Ltd. 398 9 Discover Financial Services 463 8 Hartford Financial Services Group Inc. 377 8 Fifth Third Bancorp 676 8 AvalonBay Communities Inc. 71 8 Weyerhaeuser Co. 455 8 Principal Financial Group Inc. 272 7 * IntercontinentalExchange Inc. 63 7 Ventas Inc. 134 7 * CIT Group Inc. 170 7 New York Community Bancorp Inc. 371 6 Lincoln National Corp. 258 6 Unum Group 283 6 NYSE Euronext 222 6 Kimco Realty Corp. 345 6 Regions Financial Corp. 1,067 6 XL Group plc Class A 291 6 KeyCorp 747 6 Comerica Inc. 151 5 Health Care REIT Inc. 114 5 ProLogis 405 5 PartnerRe Ltd. 67 5 Macerich Co. 111 5 Plum Creek Timber Co. Inc. 139 5 BlackRock Inc. 30 5 * Genworth Financial Inc. Class A 416 5 M&T Bank Corp. 63 5 * SLM Corp. 413 5 Moody's Corp. 174 5 * CB Richard Ellis Group Inc. Class A 243 5 Hudson City Bancorp Inc. 401 5 SL Green Realty Corp. 66 4 * Leucadia National Corp. 166 4 Legg Mason Inc. 132 4 Everest Re Group Ltd. 51 4 * American International Group Inc. 103 4 AMB Property Corp. 144 4 Federal Realty Investment Trust 53 4 Torchmark Corp. 70 4 People's United Financial Inc. 316 4 Digital Realty Trust Inc. 74 4 * Arch Capital Group Ltd. 43 4 * Affiliated Managers Group Inc. 44 4 Cincinnati Financial Corp. 125 4 Nationwide Health Properties Inc. 102 4 Axis Capital Holdings Ltd. 102 4 Huntington Bancshares Inc. 609 4 Rayonier Inc. 68 3 UDR Inc. 155 3 General Growth Properties Inc. 210 3 Assurant Inc. 95 3 TD Ameritrade Holding Corp. 198 3 * MSCI Inc. Class A 94 3 Realty Income Corp. 94 3 * Markel Corp. 9 3 Alexandria Real Estate Equities Inc. 47 3 Reinsurance Group of America Inc. Class A 62 3 Liberty Property Trust 97 3 Eaton Vance Corp. 101 3 Chimera Investment Corp. 750 3 Jones Lang LaSalle Inc. 37 3 RenaissanceRe Holdings Ltd. 48 3 SEI Investments Co. 128 3 WR Berkley Corp. 108 3 Essex Property Trust Inc. 26 3 Zions Bancorporation 148 3 Camden Property Trust 56 3 Regency Centers Corp. 70 3 Lazard Ltd. Class A 78 3 Old Republic International Corp. 220 3 Transatlantic Holdings Inc. 55 3 * E*Trade Financial Corp. 187 3 HCC Insurance Holdings Inc. 98 3 Assured Guaranty Ltd. 158 3 Ares Capital Corp. 163 3 Fidelity National Financial Inc. Class A 195 3 * Popular Inc. 869 2 * NASDAQ OMX Group Inc. 116 2 Arthur J Gallagher & Co. 88 2 Weingarten Realty Investors 103 2 Raymond James Financial Inc. 85 2 Senior Housing Properties Trust 109 2 Apartment Investment & Management Co. 100 2 Cullen/Frost Bankers Inc. 45 2 Jefferies Group Inc. 99 2 Duke Realty Corp. 214 2 Commerce Bancshares Inc. 62 2 BRE Properties Inc. 54 2 Hospitality Properties Trust 105 2 Taubman Centers Inc. 47 2 Waddell & Reed Financial Inc. Class A 74 2 American Financial Group Inc. 73 2 White Mountains Insurance Group Ltd. 7 2 First Niagara Financial Group Inc. 178 2 Brown & Brown Inc. 96 2 East West Bancorp Inc. 126 2 Allied World Assurance Co. Holdings Ltd. 37 2 Developers Diversified Realty Corp. 169 2 Marshall & Ilsley Corp. 448 2 Mack-Cali Realty Corp. 67 2 City National Corp. 39 2 * American Capital Ltd. 289 2 BioMed Realty Trust Inc. 112 2 Greenhill & Co. Inc. 26 2 MFA Financial Inc. 239 2 CBL & Associates Properties Inc. 118 2 Aspen Insurance Holdings Ltd. 66 2 * First Horizon National Corp. 198 2 Associated Banc-Corp 148 2 Highwoods Properties Inc. 61 2 Entertainment Properties Trust 40 2 National Retail Properties Inc. 71 2 Validus Holdings Ltd. 63 2 Bank of Hawaii Corp. 42 2 * Alleghany Corp. 6 2 Federated Investors Inc. Class B 76 2 Mid-America Apartment Communities Inc. 29 2 CapitalSource Inc. 274 2 Home Properties Inc. 33 2 Hanover Insurance Group Inc. 39 2 Endurance Specialty Holdings Ltd. 40 2 Apollo Investment Corp. 165 2 Valley National Bancorp 137 2 Douglas Emmett Inc. 104 2 Corporate Office Properties Trust 51 2 American Campus Communities Inc. 55 2 Protective Life Corp. 73 2 StanCorp Financial Group Inc. 41 2 Tanger Factory Outlet Centers 35 2 * Forest City Enterprises Inc. Class A 109 2 Alterra Capital Holdings Ltd. 82 2 Omega Healthcare Investors Inc. 79 2 * ProAssurance Corp. 28 2 TCF Financial Corp. 121 2 Janus Capital Group Inc. 157 2 Washington Real Estate Investment Trust 53 2 * SVB Financial Group 36 2 Kilroy Realty Corp. 47 2 FirstMerit Corp. 92 2 * Signature Bank 36 2 Erie Indemnity Co. Class A 25 2 Platinum Underwriters Holdings Ltd. 36 2 * Stifel Financial Corp. 30 2 CommonWealth REIT 61 1 Fulton Financial Corp. 169 1 * MGIC Investment Corp. 170 1 Post Properties Inc. 42 1 Washington Federal Inc. 96 1 LaSalle Hotel Properties 59 1 * St. Joe Co. 79 1 DiamondRock Hospitality Co. 132 1 Synovus Financial Corp. 666 1 * MBIA Inc. 131 1 Prosperity Bancshares Inc. 40 1 Westamerica Bancorporation 26 1 First American Financial Corp. 89 1 American Capital Agency Corp. 43 1 Equity Lifestyle Properties Inc. 23 1 Hatteras Financial Corp. 40 1 Brandywine Realty Trust 112 1 NewAlliance Bancshares Inc. 90 1 Colonial Properties Trust 66 1 Extra Space Storage Inc. 74 1 Montpelier Re Holdings Ltd. 60 1 Iberiabank Corp. 23 1 Alexander's Inc. 3 1 Trustmark Corp. 54 1 Potlatch Corp. 35 1 * CNO Financial Group Inc. 189 1 Healthcare Realty Trust Inc. 53 1 * Ezcorp Inc. Class A 43 1 Delphi Financial Group Inc. 41 1 * Knight Capital Group Inc. Class A 80 1 UMB Financial Corp. 28 1 Unitrin Inc. 44 1 Umpqua Holdings Corp. 98 1 Argo Group International Holdings Ltd. 28 1 BOK Financial Corp. 22 1 * PHH Corp. 48 1 Medical Properties Trust Inc. 95 1 Mercury General Corp. 23 1 Cash America International Inc. 27 1 Northwest Bancshares Inc. 94 1 EastGroup Properties Inc. 24 1 Piedmont Office Realty Trust Inc. Class A 48 1 Tower Group Inc. 37 1 * Portfolio Recovery Associates Inc. 15 1 Whitney Holding Corp. 99 1 RLI Corp. 16 1 Redwood Trust Inc. 67 1 Susquehanna Bancshares Inc. 115 1 National Health Investors Inc. 21 1 First Financial Bankshares Inc. 19 1 Cathay General Bancorp 68 1 United Bankshares Inc. 35 1 BancorpSouth Inc. 71 1 FNB Corp. 104 1 Webster Financial Corp. 55 1 DCT Industrial Trust Inc. 183 1 Astoria Financial Corp. 75 1 Old National Bancorp 87 1 Glacier Bancorp Inc. 67 1 Hancock Holding Co. 28 1 Park National Corp. 13 1 Starwood Property Trust Inc. 44 1 First Citizens BancShares Inc. Class A 5 1 Provident Financial Services Inc. 63 1 Infinity Property & Casualty Corp. 15 1 Sovran Self Storage Inc. 24 1 * First Cash Financial Services Inc. 30 1 International Bancshares Corp. 50 1 Wintrust Financial Corp. 30 1 First Financial Bancorp 52 1 National Penn Bancshares Inc. 128 1 * Howard Hughes Corp. 21 1 Radian Group Inc. 119 1 Community Bank System Inc. 35 1 Selective Insurance Group Inc. 51 1 * World Acceptance Corp. 19 1 DuPont Fabros Technology Inc. 37 1 Capstead Mortgage Corp. 71 1 Franklin Street Properties Corp. 65 1 * Enstar Group Ltd. 10 1 * optionsXpress Holdings Inc. 48 1 PS Business Parks Inc. 16 1 Anworth Mortgage Asset Corp. 119 1 * MF Global Holdings Ltd. 105 1 NBT Bancorp Inc. 37 1 * Sunstone Hotel Investors Inc. 86 1 Glimcher Realty Trust 100 1 * Texas Capital Bancshares Inc. 43 1 * Greenlight Capital Re Ltd. Class A 29 1 Lexington Realty Trust 103 1 Sun Communities Inc. 24 1 American National Insurance Co. 10 1 CVB Financial Corp. 101 1 U-Store-It Trust 96 1 * Forestar Group Inc. 44 1 * Navigators Group Inc. 16 1 Invesco Mortgage Capital Inc. 35 1 KBW Inc. 34 1 * Dollar Financial Corp. 30 1 Acadia Realty Trust 43 1 First Commonwealth Financial Corp. 126 1 * Investment Technology Group Inc. 53 1 Getty Realty Corp. 26 1 * CNA Financial Corp. 30 1 Prospect Capital Corp. 79 1 Hersha Hospitality Trust Class A 126 1 Cousins Properties Inc. 104 1 * Strategic Hotels & Resorts Inc. 165 1 Government Properties Income Trust 30 1 American Equity Investment Life Holding Co. 70 1 MB Financial Inc. 54 1 * Pebblebrook Hotel Trust 41 1 Primerica Inc. 34 1 Columbia Banking System Inc. 44 1 PrivateBancorp Inc. Class A 63 1 * Ocwen Financial Corp. 87 1 Pennsylvania Real Estate Investment Trust 57 1 Oritani Financial Corp. 68 1 BlackRock Kelso Capital Corp. 68 1 Investors Real Estate Trust 86 1 Sterling Bancshares Inc. 128 1 Employers Holdings Inc. 47 1 LTC Properties Inc. 28 1 Flagstone Reinsurance Holdings SA 66 1 Safety Insurance Group Inc. 16 1 * Pico Holdings Inc. 26 1 Inland Real Estate Corp. 87 1 Fifth Street Finance Corp. 64 1 Brookline Bancorp Inc. 75 1 * Investors Bancorp Inc. 60 1 Chemical Financial Corp. 35 1 TFS Financial Corp. 89 1 Equity One Inc. 42 1 Simmons First National Corp. Class A 25 1 Nelnet Inc. Class A 34 1 Bank of the Ozarks Inc. 19 1 Associated Estates Realty Corp. 48 1 First Midwest Bancorp Inc. 76 1 * FelCor Lodging Trust Inc. 120 1 MarketAxess Holdings Inc. 39 1 First Potomac Realty Trust 45 1 S&T Bancorp Inc. 36 1 MCG Capital Corp. 101 1 City Holding Co. 22 1 Independent Bank Corp. 29 1 Horace Mann Educators Corp. 43 1 Compass Diversified Holdings 42 1 * iStar Financial Inc. 128 1 Evercore Partners Inc. Class A 23 1 Meadowbrook Insurance Group Inc. 73 1 * Piper Jaffray Cos. 23 1 * First Industrial Realty Trust Inc. 90 1 United Fire & Casualty Co. 33 1 PacWest Bancorp 40 1 Capitol Federal Financial 29 1 Home Bancshares Inc. 32 1 Oriental Financial Group Inc. 57 1 * Cardtronics Inc. 39 1 Walter Investment Management Corp. 38 1 Cohen & Steers Inc. 26 1 Cypress Sharpridge Investments Inc. 48 1 Ramco-Gershenson Properties Trust 56 1 * PMI Group Inc. 206 1 Urstadt Biddle Properties Inc. Class A 34 1 * National Financial Partners Corp. 53 1 * Interactive Brokers Group Inc. 29 1 Sabra Healthcare REIT Inc. 27  Wilmington Trust Corp. 107  Wesco Financial Corp. 1  Banco Latinoamericano de Comercio Exterior SA 11  Harleysville Group Inc. 5  BGC Partners Inc. Class A 23  Universal Health Realty Income Trust 5  Flushing Financial Corp. 13  Trustco Bank Corp. 31  * Green Dot Corp. Class A 3  Renasant Corp. 10  Sandy Spring Bancorp Inc. 10  Symetra Financial Corp. 14  Education Realty Trust Inc. 23  Retail Opportunity Investments Corp. 17  National Western Life Insurance Co. Class A 1  * Western Alliance Bancorp 27  Community Trust Bancorp Inc. 6  * CNA Surety Corp. 7  PennantPark Investment Corp. 14  Boston Private Financial Holdings Inc. 30  * Hilltop Holdings Inc. 16  WesBanco Inc. 9  SCBT Financial Corp. 5  TowneBank 10  Maiden Holdings Ltd. 20  * eHealth Inc. 10  * Ashford Hospitality Trust Inc. 16  Dime Community Bancshares Inc. 11  Provident New York Bancorp 16  Hercules Technology Growth Capital Inc. 15  * FPIC Insurance Group Inc. 4  * AMERISAFE Inc. 8  Duff & Phelps Corp. Class A 11  Lakeland Financial Corp. 7  Amtrust Financial Services Inc. 9  Artio Global Investors Inc. Class A 11  Parkway Properties Inc. 9  CBOE Holdings Inc. 6  * Newcastle Investment Corp. 25  CapLease Inc. 23  * Pinnacle Financial Partners Inc. 14  MVC Capital Inc. 10  FBL Financial Group Inc. Class A 5  Cedar Shopping Centers Inc. 22  GAMCO Investors Inc. 3  OneBeacon Insurance Group Ltd. Class A 9  NorthStar Realty Finance Corp. 31  Univest Corp. of Pennsylvania 7  Saul Centers Inc. 3  Washington Trust Bancorp Inc. 6  Southside Bancshares Inc. 6  GFI Group Inc. 27  Pennymac Mortgage Investment Trust 7  Cardinal Financial Corp. 12  * Credit Acceptance Corp. 2  * Nara Bancorp Inc. 15  Danvers Bancorp Inc. 8  Bancfirst Corp. 3  * Tejon Ranch Co. 5  First Financial Corp. 4  Berkshire Hills Bancorp Inc. 6  Resource Capital Corp. 18  SY Bancorp Inc. 5  StellarOne Corp. 9  * Safeguard Scientifics Inc. 8  TICC Capital Corp. 11  Colony Financial Inc. 6  Tompkins Financial Corp. 3  * Global Indemnity plc 6  * International Assets Holding Corp. 5  1st Source Corp. 6  Agree Realty Corp. 4  Arrow Financial Corp. 4  * Encore Capital Group Inc. 6  Kite Realty Group Trust 22  * Beneficial Mutual Bancorp Inc. 14  Two Harbors Investment Corp. 11  * TradeStation Group Inc. 17  Camden National Corp. 3  * Phoenix Cos. Inc. 47  * Citizens Inc. 15  Advance America Cash Advance Centers Inc. 22  United Financial Bancorp Inc. 7  Sterling Bancorp 11  Suffolk Bancorp 4  Main Street Capital Corp. 6  Gladstone Capital Corp. 9  * West Coast Bancorp 38  Capital Southwest Corp. 1  Hudson Valley Holding Corp. 5  Westfield Financial Inc. 12  First Mercury Financial Corp. 6  American Physicians Service Group Inc. 3  Cogdell Spencer Inc. 17  * Ameris Bancorp 10  Abington Bancorp Inc. 8  Union First Market Bankshares Corp. 7  Calamos Asset Management Inc. Class A 8  State Auto Financial Corp. 6  Oppenheimer Holdings Inc. Class A 4  Triangle Capital Corp. 5  * NewStar Financial Inc. 11  * Citizens Republic Bancorp Inc. 160  Territorial Bancorp Inc. 5  Hudson Pacific Properties Inc. 6  First Busey Corp. 21  * Virtus Investment Partners Inc. 2  Great Southern Bancorp Inc. 4  Monmouth Real Estate Investment Corp. Class A 11  Northfield Bancorp Inc. 7  * Eagle Bancorp Inc. 7  * Center Financial Corp. 14  WSFS Financial Corp. 2  First Bancorp 6  Trico Bancshares 6  * Financial Engines Inc. 5  Southwest Bancorp Inc. 8  Winthrop Realty Trust 7  Lakeland Bancorp Inc. 8  First Community Bancshares Inc. 6  First Merchants Corp. 10  Bank Mutual Corp. 18  Republic Bancorp Inc. Class A 4  NGP Capital Resources Co. 9  Home Federal Bancorp Inc. 7  Heartland Financial USA Inc. 5  * Gleacher & Co. Inc. 32  Epoch Holding Corp. 5  National Bankshares Inc. 3  SeaBright Holdings Inc. 9  * American Safety Insurance Holdings Ltd. 4  ESSA Bancorp Inc. 6  Orrstown Financial Services Inc. 3  * Avatar Holdings Inc. 4  * Kennedy-Wilson Holdings Inc. 8  * Bancorp Inc. 9  First of Long Island Corp. 3  First Financial Holdings Inc. 7  Washington Banking Co. 6  * FBR Capital Markets Corp. 21  BankFinancial Corp. 8  Penns Woods Bancorp Inc. 2  Citizens & Northern Corp. 5  Stewart Information Services Corp. 7  Donegal Group Inc. Class A 5  Presidential Life Corp. 8  Arlington Asset Investment Corp. Class A 3  Dynex Capital Inc. 7  MainSource Financial Group Inc. 8  Bridge Bancorp Inc. 3  Financial Institutions Inc. 4  Kayne Anderson Energy Development Co. 4  OceanFirst Financial Corp. 6  Westwood Holdings Group Inc. 2  CNB Financial Corp. 5  * Terreno Realty Corp. 4  Centerstate Banks Inc. 10  Gladstone Investment Corp. 9  German American Bancorp Inc. 4  Baldwin & Lyons Inc. 3  Excel Trust Inc. 6  Diamond Hill Investment Group Inc. 1  First Interstate Bancsystem Inc. 5  Bryn Mawr Bank Corp. 4  Bank of Marin Bancorp 2  Apollo Commercial Real Estate Finance Inc. 4  * HFF Inc. Class A 7  Life Partners Holdings Inc. 3  State Bancorp Inc. 7  CoBiz Financial Inc. 13  Capital City Bank Group Inc. 5  CreXus Investment Corp. 5  ViewPoint Financial Group 6  Kansas City Life Insurance Co. 2  SWS Group Inc. 12  National Interstate Corp. 3  * OmniAmerican Bancorp Inc. 5  * Cowen Group Inc. Class A 15  Pacific Continental Corp. 7  * Thomas Properties Group Inc. 14  Student Loan Corp. 2  Enterprise Financial Services Corp. 6  Alliance Financial Corp. 2  * Crawford & Co. Class B 20  Ames National Corp. 3  * United Community Banks Inc. 38  Chesapeake Lodging Trust 3  Wilshire Bancorp Inc. 8  ESB Financial Corp. 4  * RAIT Financial Trust 35  Consolidated-Tomoka Land Co. 2  First Bancorp Inc. 4  Federal Agricultural Mortgage Corp. 4  Gladstone Commercial Corp. 3  * Heritage Financial Corp. 4  Merchants Bancshares Inc. 2  Sanders Morris Harris Group Inc. 8  * Harris & Harris Group Inc. 12  THL Credit Inc. 4  * 1st United Bancorp Inc. 9  Peoples Bancorp Inc. 4  Kearny Financial Corp. 6  Medallion Financial Corp. 6  * Metro Bancorp Inc. 5  * Taylor Capital Group Inc. 4  Chatham Lodging Trust 3  Golub Capital BDC Inc. 3  Peapack Gladstone Financial Corp. 4  Solar Capital Ltd. 2  Tower Bancorp Inc. 2  One Liberty Properties Inc. 3  Mission West Properties Inc. 7  * Virginia Commerce Bancorp Inc. 8  * LaBranche & Co. Inc. 15  * Ladenburg Thalmann Financial Services Inc. 37  * First Marblehead Corp. 22  American National Bankshares Inc. 2  EMC Insurance Group Inc. 2  * Hallmark Financial Services 5  * Meridian Interstate Bancorp Inc. 4  West Bancorporation Inc. 6  * MPG Office Trust Inc. 19  MidWestOne Financial Group Inc. 3  JMP Group Inc. 6  Sierra Bancorp 4  * Home Bancorp Inc. 3  * BofI Holding Inc. 3  Midsouth Bancorp Inc. 3  * Penson Worldwide Inc. 8  UMH Properties Inc. 4  Clifton Savings Bancorp Inc. 4  * Hanmi Financial Corp. 41  * Asset Acceptance Capital Corp. 6  Universal Insurance Holdings Inc. 7  * Primus Guaranty Ltd. 7  Rockville Financial Inc. 3  * Marlin Business Services Corp. 3  CompuCredit Holdings Corp. 5  Bancorp Rhode Island Inc. 1  Roma Financial Corp. 3  Asta Funding Inc. 4  * Encore Bancshares Inc. 3  Century Bancorp Inc. Class A 1  * Flagstar Bancorp Inc. 19  First South Bancorp Inc. 3  Pzena Investment Management Inc. Class A 3  * Fox Chase Bancorp Inc. 2  * Rodman & Renshaw Capital Group Inc. 6  California First National Bancorp 1  * Green Bankshares Inc. 5  NASB Financial Inc. 1  * Doral Financial Corp. 8  * Waterstone Financial Inc. 3  Porter Bancorp Inc. 1  Kaiser Federal Financial Group Inc. 1  * First BanCorp 37  Health Care (11.2%) Johnson & Johnson 2,365 146 Pfizer Inc. 6,923 113 Merck & Co. Inc. 2,665 92 Abbott Laboratories 1,321 61 * Amgen Inc. 823 43 Bristol-Myers Squibb Co. 1,479 37 UnitedHealth Group Inc. 980 36 Medtronic Inc. 951 32 Eli Lilly & Co. 879 30 * Gilead Sciences Inc. 726 27 Baxter International Inc. 507 25 * Express Scripts Inc. 466 24 * Celgene Corp. 393 23 * Medco Health Solutions Inc. 369 23 * WellPoint Inc. 340 19 Covidien plc 426 18 * Thermo Fisher Scientific Inc. 349 18 Allergan Inc. 259 17 * Genzyme Corp. 227 16 Becton Dickinson and Co. 198 15 McKesson Corp. 231 15 Stryker Corp. 268 13 * Biogen Idec Inc. 206 13 Cardinal Health Inc. 308 11 * St. Jude Medical Inc. 281 11 Aetna Inc. 362 11 Alcon Inc. 59 9 * Intuitive Surgical Inc. 34 9 CIGNA Corp. 236 9 * Zimmer Holdings Inc. 172 9 * Boston Scientific Corp. 1,288 8 * Humana Inc. 145 8 * Hospira Inc. 142 8 * Life Technologies Corp. 156 8 * Forest Laboratories Inc. 243 8 AmerisourceBergen Corp. Class A 241 7 * Laboratory Corp. of America Holdings 89 7 * Varian Medical Systems Inc. 105 7 CR Bard Inc. 81 7 * DaVita Inc. 89 7 * Edwards Lifesciences Corp. 97 6 * Illumina Inc. 104 6 * Waters Corp. 79 6 Quest Diagnostics Inc. 121 6 * Alexion Pharmaceuticals Inc. 76 6 * Vertex Pharmaceuticals Inc. 172 6 * Mylan Inc. 263 5 * Cerner Corp. 58 5 * Watson Pharmaceuticals Inc. 95 5 * Henry Schein Inc. 78 5 * Dendreon Corp. 123 4 * Mettler-Toledo International Inc. 29 4 Perrigo Co. 69 4 * ResMed Inc. 129 4 * Cephalon Inc. 64 4 * Human Genome Sciences Inc. 160 4 DENTSPLY International Inc. 125 4 * Hologic Inc. 221 4 * Endo Pharmaceuticals Holdings Inc. 99 4 * CareFusion Corp. 154 4 Beckman Coulter Inc. 60 3 * IDEXX Laboratories Inc. 50 3 * Coventry Health Care Inc. 126 3 Universal Health Services Inc. Class B 76 3 * King Pharmaceuticals Inc. 212 3 * United Therapeutics Corp. 43 3 Patterson Cos. Inc. 87 3 * Community Health Systems Inc. 81 3 * Mednax Inc. 41 3 * Covance Inc. 55 3 Omnicare Inc. 103 2 * BioMarin Pharmaceutical Inc. 87 2 PerkinElmer Inc. 100 2 * Alere Inc. 72 2 * Health Net Inc. 85 2 Pharmaceutical Product Development Inc. 90 2 * Gen-Probe Inc. 43 2 Lincare Holdings Inc. 85 2 * Salix Pharmaceuticals Ltd. 49 2 Hill-Rom Holdings Inc. 54 2 * Kinetic Concepts Inc. 53 2 Cooper Cos. Inc. 39 2 * SXC Health Solutions Corp. 52 2 * AMERIGROUP Corp. 45 2 Techne Corp. 32 2 * Health Management Associates Inc. Class A 213 2 * Charles River Laboratories International Inc. 56 2 STERIS Corp. 51 2 Teleflex Inc. 35 2 * LifePoint Hospitals Inc. 48 2 * Allscripts Healthcare Solutions Inc. 99 2 * Regeneron Pharmaceuticals Inc. 60 2 * Myriad Genetics Inc. 79 2 * Tenet Healthcare Corp. 411 2 * VCA Antech Inc. 73 2 * Bio-Rad Laboratories Inc. Class A 17 2 * Amylin Pharmaceuticals Inc. 123 2 * Onyx Pharmaceuticals Inc. 53 2 Owens & Minor Inc. 54 2 * HMS Holdings Corp. 24 2 Warner Chilcott plc Class A 77 2 * Dionex Corp. 16 2 * Healthsouth Corp. 80 2 * Catalyst Health Solutions Inc. 33 1 * Magellan Health Services Inc. 29 1 * Brookdale Senior Living Inc. Class A 73 1 Masimo Corp. 45 1 Medicis Pharmaceutical Corp. Class A 52 1 * Healthspring Inc. 50 1 * Theravance Inc. 53 1 * Haemonetics Corp. 22 1 * Emergency Medical Services Corp. Class A 26 1 * Thoratec Corp. 50 1 Chemed Corp. 20 1 * athenahealth Inc. 29 1 * Volcano Corp. 44 1 * American Medical Systems Holdings Inc. 64 1 * Pharmasset Inc. 26 1 * Par Pharmaceutical Cos. Inc. 31 1 * Cubist Pharmaceuticals Inc. 51 1 * HeartWare International Inc. 12 1 West Pharmaceutical Services Inc. 29 1 Quality Systems Inc. 17 1 * Sirona Dental Systems Inc. 29 1 * Incyte Corp. Ltd. 75 1 * Immucor Inc. 59 1 * Seattle Genetics Inc. 71 1 * WellCare Health Plans Inc. 37 1 * Viropharma Inc. 66 1 * Nektar Therapeutics 80 1 * PSS World Medical Inc. 49 1 * Cepheid Inc. 51 1 * Centene Corp. 43 1 * Bruker Corp. 62 1 * Talecris Biotherapeutics Holdings Corp. 44 1 * Impax Laboratories Inc. 53 1 * Align Technology Inc. 53 1 * Acorda Therapeutics Inc. 35 1 * Integra LifeSciences Holdings Corp. 21 1 * Exelixis Inc. 157 1 * Arthrocare Corp. 30 1 * Amedisys Inc. 32 1 * Parexel International Corp. 51 1 * Neogen Corp. 24 1 * Questcor Pharmaceuticals Inc. 62 1 * Isis Pharmaceuticals Inc. 92 1 * MWI Veterinary Supply Inc. 14 1 Landauer Inc. 13 1 * Alkermes Inc. 81 1 Meridian Bioscience Inc. 38 1 * NuVasive Inc. 36 1 * Kindred Healthcare Inc. 52 1 Invacare Corp. 31 1 * Zoll Medical Corp. 25 1 PDL BioPharma Inc. 142 1 * MedAssets Inc. 44 1 * Abaxis Inc. 30 1 * Cyberonics Inc. 30 1 * Medicines Co. 61 1 * Martek Biosciences Corp. 36 1 * Savient Pharmaceuticals Inc. 67 1 * Gentiva Health Services Inc. 34 1 * NxStage Medical Inc. 35 1 * Amsurg Corp. Class A 41 1 * CONMED Corp. 35 1 * IPC The Hospitalist Co. Inc. 23 1 Analogic Corp. 16 1 * Geron Corp. 128 1 * Hanger Orthopedic Group Inc. 38 1 * Sequenom Inc. 106 1 * Luminex Corp. 43 1 * Immunogen Inc. 87 1 * Auxilium Pharmaceuticals Inc. 38 1 * Micromet Inc. 99 1 * Bio-Reference Labs Inc. 34 1 * Enzon Pharmaceuticals Inc. 64 1 * Greatbatch Inc. 32 1 Computer Programs & Systems Inc. 15 1 * Wright Medical Group Inc. 53 1 * InterMune Inc. 55 1 * Accelrys Inc. 82 1 * Momenta Pharmaceuticals Inc. 45 1 * Orthofix International NV 25 1 * Halozyme Therapeutics Inc. 97 1 * Celera Corp. 118 1 * RehabCare Group Inc. 33 1 * DexCom Inc. 59 1 * Targacept Inc. 31 1 * Merit Medical Systems Inc. 43 1 Universal American Corp. 44 1 * Insulet Corp. 47 1 * Vivus Inc. 97 1 * NPS Pharmaceuticals Inc. 99 1 * Conceptus Inc. 46 1 * Alnylam Pharmaceuticals Inc. 53 1 * Sun Healthcare Group Inc. 27  * Air Methods Corp. 5  * ICU Medical Inc. 5  * SonoSite Inc. 6  * Ariad Pharmaceuticals Inc. 45  * Delcath Systems Inc. 18  * Omnicell Inc. 13  National Healthcare Corp. 4  * MannKind Corp. 27  * Rigel Pharmaceuticals Inc. 21  * Inspire Pharmaceuticals Inc. 24  Atrion Corp. 1  * SIGA Technologies Inc. 13  * Medidata Solutions Inc. 8  * LHC Group Inc. 6  * Medivation Inc. 14  * Natus Medical Inc. 12  * Triple-S Management Corp. Class B 8  * Molina Healthcare Inc. 6  * Emdeon Inc. Class A 12  * ABIOMED Inc. 13  * Emergent Biosolutions Inc. 8  * Neurocrine Biosciences Inc. 20  * Emeritus Corp. 8  * AMAG Pharmaceuticals Inc. 9  * Angiodynamics Inc. 10  * Corvel Corp. 3  * Healthways Inc. 14  * Syneron Medical Ltd. 14  * PharMerica Corp. 12  * Allos Therapeutics Inc. 32  Ensign Group Inc. 6  * Accuray Inc. 21  * AVANIR Pharmaceuticals Inc. 29  * Select Medical Holdings Corp. 20  * Optimer Pharmaceuticals Inc. 13  * Symmetry Medical Inc. 15  * Assisted Living Concepts Inc. Class A 4  * Affymetrix Inc. 29  * Genoptix Inc. 7  * Quidel Corp. 9  * Akorn Inc. 22  * MAKO Surgical Corp. 10  * Depomed Inc. 21  * Keryx Biopharmaceuticals Inc. 21  * Endologix Inc. 20  * Metabolix Inc. 11  * eResearchTechnology Inc. 20  * Pain Therapeutics Inc. 14  * Ardea Biosciences Inc. 5  * Genomic Health Inc. 6  * Clarient Inc. 22  * Lexicon Pharmaceuticals Inc. 80  * Opko Health Inc. 36  * BMP Sunstone Corp. 11  * Unilife Corp. 20  * Almost Family Inc. 3  * Caliper Life Sciences Inc. 18  * Durect Corp. 35  * Medcath Corp. 8  Cantel Medical Corp. 5  * Jazz Pharmaceuticals Inc. 6  * Cross Country Healthcare Inc. 13  * OraSure Technologies Inc. 19  * Hi-Tech Pharmacal Co. Inc. 4  * Nabi Biopharmaceuticals 18  * Arqule Inc. 17  * Clinical Data Inc. 5  * Chindex International Inc. 6  * Rural/Metro Corp. 8  * Dyax Corp. 40  * Spectrum Pharmaceuticals Inc. 20  * Vanda Pharmaceuticals Inc. 11  * Palomar Medical Technologies Inc. 7  * MAP Pharmaceuticals Inc. 6  * Ironwood Pharmaceuticals Inc. 8  * XenoPort Inc. 11  * Immunomedics Inc. 27  * Sunrise Senior Living Inc. 23  * Maxygen Inc. 13  * Providence Service Corp. 5  * Sangamo Biosciences Inc. 18  * Five Star Quality Care Inc. 13  * Exact Sciences Corp. 14  * Team Health Holdings Inc. 6  * AVI BioPharma Inc. 45  * Novavax Inc. 37  * ZIOPHARM Oncology Inc. 20  * Kensey Nash Corp. 3  * Pharmacyclics Inc. 15  * Merge Healthcare Inc. 21  * Synovis Life Technologies Inc. 5  * Vital Images Inc. 6  * BioMimetic Therapeutics Inc. 7  * Eurand NV 7  * US Physical Therapy Inc. 4  * Obagi Medical Products Inc. 7  * Cytori Therapeutics Inc. 17  * Staar Surgical Co. 14  * American Dental Partners Inc. 6  * Vascular Solutions Inc. 7  * AMN Healthcare Services Inc. 13  * Biotime Inc. 9  * Cadence Pharmaceuticals Inc. 10  * Chelsea Therapeutics International Ltd. 13  * Pozen Inc. 11  * TomoTherapy Inc. 20  * Capital Senior Living Corp. 11  * Metropolitan Health Networks Inc. 16  * Accretive Health Inc. 5  * CryoLife Inc. 12  * Ligand Pharmaceuticals Inc. Class B 8  * Array Biopharma Inc. 21  * IRIS International Inc. 7  * Arena Pharmaceuticals Inc. 45  * Omeros Corp. 8  * SurModics Inc. 7  * BioScrip Inc. 16  * Transcend Services Inc. 4  * Cypress Bioscience Inc. 16  * Spectranetics Corp. 13  * Orexigen Therapeutics Inc. 12  * SuperGen Inc. 23  Young Innovations Inc. 2  * RTI Biologics Inc. 22  * BioCryst Pharmaceuticals Inc. 12  * AVEO Pharmaceuticals Inc. 4  America Service Group Inc. 4  * Inhibitex Inc. 20  * Dynavax Technologies Corp. 29  * Santarus Inc. 21  * Enzo Biochem Inc. 13  * Continucare Corp. 12  * Sciclone Pharmaceuticals Inc. 15  * Affymax Inc. 8  * Kendle International Inc. 6  * Celldex Therapeutics Inc. 13  * Orthovita Inc. 27  * Exactech Inc. 3  * Idenix Pharmaceuticals Inc. 14  * Progenics Pharmaceuticals Inc. 11  * Allied Healthcare International Inc. 18  * Curis Inc. 31  * Cambrex Corp. 12  * StemCells Inc. 48  * Skilled Healthcare Group Inc. 8  * Albany Molecular Research Inc. 10  * Furiex Pharmaceuticals Inc. 4  * Solta Medical Inc. 24  * Medical Action Industries Inc. 6  * Alphatec Holdings Inc. 21  * Osiris Therapeutics Inc. 7  * CytRx Corp. 44  * Biospecifics Technologies Corp. 2  * Vical Inc. 23  MedQuist Inc. 5  * Rochester Medical Corp. 4  * Corcept Therapeutics Inc. 11  * Cytokinetics Inc. 19  * Antares Pharma Inc. 29  * LCA-Vision Inc. 8  * Stereotaxis Inc. 12  * Alliance HealthCare Services Inc. 11  * Biosante Pharmaceuticals Inc. 28  * CardioNet Inc. 10  * Synta Pharmaceuticals Corp. 9  * Cerus Corp. 16  * Neuralstem Inc. 19  * Cynosure Inc. Class A 4  * PDI Inc. 4  * Inovio Pharmaceuticals Inc. 32  * Infinity Pharmaceuticals Inc. 6  * Nanosphere Inc. 7  * MELA Sciences Inc. 10  * Cutera Inc. 5  * Alimera Sciences Inc. 3  * Cumberland Pharmaceuticals Inc. 5  * Peregrine Pharmaceuticals Inc. 22  * Prospect Medical Holdings Inc. 4  * Zalicus Inc. 27  * Pure Bioscience 14  * Somaxon Pharmaceuticals Inc. 11  * Nymox Pharmaceutical Corp. 7  National Research Corp. 1  * Aoxing Pharmaceutical Co. Inc. 10  * Hansen Medical Inc. 17  * Lannett Co. Inc. 4  * NeurogesX Inc. 4  * Codexis Inc. 2  * Cornerstone Therapeutics Inc. 3  * Alexza Pharmaceuticals Inc. 18  * DynaVox Inc. Class A 4  * Neostem Inc. 11  * Caraco Pharmaceutical Laboratories Ltd. 3  * Sucampo Pharmaceuticals Inc. Class A 4  * Transcept Pharmaceuticals Inc. 2  * NuPathe Inc. 2  * Biodel Inc. 7  * Anthera Pharmaceuticals Inc. 2  * Acura Pharmaceuticals Inc. 4  * AspenBio Pharma Inc. 14  Industrials (11.5%) General Electric Co. 9,156 145 United Technologies Corp. 800 60 3M Co. 612 51 Caterpillar Inc. 541 46 United Parcel Service Inc. Class B 615 43 Boeing Co. 653 42 Union Pacific Corp. 436 39 Emerson Electric Co. 649 36 Honeywell International Inc. 662 33 Deere & Co. 362 27 FedEx Corp. 267 24 CSX Corp. 331 20 Danaher Corp. 452 20 General Dynamics Corp. 294 19 Norfolk Southern Corp. 315 19 Lockheed Martin Corp. 263 18 Illinois Tool Works Inc. 374 18 Precision Castparts Corp. 121 17 PACCAR Inc. 310 17 Cummins Inc. 170 17 Tyco International Ltd. 434 16 Northrop Grumman Corp. 257 16 Raytheon Co. 324 15 Waste Management Inc. 410 14 Eaton Corp. 143 14 Ingersoll-Rand plc 273 11 Parker Hannifin Corp. 138 11 CH Robinson Worldwide Inc. 142 10 Expeditors International of Washington Inc. 181 10 * Delta Air Lines Inc. 671 9 Goodrich Corp. 107 9 Fluor Corp. 153 9 Dover Corp. 160 9 Southwest Airlines Co. 633 8 Rockwell Automation Inc. 122 8 Cooper Industries plc 143 8 Republic Services Inc. Class A 276 8 Rockwell Collins Inc. 134 8 * United Continental Holdings Inc. 267 7 ITT Corp. 157 7 L-3 Communications Holdings Inc. 99 7 Joy Global Inc. 88 7 WW Grainger Inc. 51 6 Fastenal Co. 113 6 Roper Industries Inc. 80 6 Bucyrus International Inc. Class A 64 6 AMETEK Inc. 91 5 * Stericycle Inc. 72 5 Textron Inc. 233 5 Flowserve Corp. 49 5 Pall Corp. 100 5 Massey Energy Co. 88 4 * Jacobs Engineering Group Inc. 107 4 * Kansas City Southern 87 4 Manpower Inc. 70 4 Pitney Bowes Inc. 176 4 Equifax Inc. 108 4 KBR Inc. 137 4 Donaldson Co. Inc. 66 4 * AGCO Corp. 79 4 Robert Half International Inc. 128 4 Avery Dennison Corp. 94 4 Iron Mountain Inc. 156 3 Masco Corp. 305 3 Dun & Bradstreet Corp. 44 3 Timken Co. 74 3 * Quanta Services Inc. 179 3 * Navistar International Corp. 60 3 * IHS Inc. Class A 42 3 Cintas Corp. 113 3 * TransDigm Group Inc. 43 3 Gardner Denver Inc. 45 3 Hubbell Inc. Class B 52 3 * BE Aerospace Inc. 82 3 JB Hunt Transport Services Inc. 78 3 SPX Corp. 43 3 * URS Corp. 70 3 Pentair Inc. 84 3 RR Donnelley & Sons Co. 175 3 * WABCO Holdings Inc. 55 3 * Verisk Analytics Inc. Class A 88 3 Snap-On Inc. 50 3 Baldor Electric Co. 41 3 IDEX Corp. 69 3 Waste Connections Inc. 99 3 * Owens Corning 97 3 * Chicago Bridge & Iron Co. NV 86 2 * AMR Corp. 283 2 * Babcock & Wilcox Co. 99 2 Nordson Corp. 30 2 Kennametal Inc. 70 2 * Corrections Corp. of America 97 2 * Shaw Group Inc. 72 2 MSC Industrial Direct Co. Class A 38 2 Lincoln Electric Holdings Inc. 37 2 * Terex Corp. 93 2 * Aecom Technology Corp. 86 2 * Oshkosh Corp. 76 2 * Copart Inc. 61 2 * Alliant Techsystems Inc. 29 2 * Kirby Corp. 47 2 Acuity Brands Inc. 38 2 * Thomas & Betts Corp. 46 2 * GrafTech International Ltd. 103 2 Regal-Beloit Corp. 33 2 * Hertz Global Holdings Inc. 164 2 Ryder System Inc. 46 2 Wabtec Corp. 42 2 Carlisle Cos. Inc. 53 2 Graco Inc. 52 2 Seaboard Corp. 1 2 Towers Watson & Co. Class A 37 2 Lennox International Inc. 41 2 CLARCOR Inc. 44 2 Woodward Governor Co. 53 2 * WESCO International Inc. 37 2 * Spirit Aerosystems Holdings Inc. Class A 90 2 Covanta Holding Corp. 110 2 * Alaska Air Group Inc. 31 2 UTi Worldwide Inc. 87 2 Harsco Corp. 69 2 * Genesee & Wyoming Inc. Class A 34 2 Crane Co. 43 2 Con-way Inc. 47 2 Toro Co. 27 2 Landstar System Inc. 43 2 * US Airways Group Inc. 138 2 Valmont Industries Inc. 19 2 Trinity Industries Inc. 67 2 * Esterline Technologies Corp. 26 2 Copa Holdings SA Class A 27 2 * EMCOR Group Inc. 56 2 * Clean Harbors Inc. 20 2 * General Cable Corp. 45 1 * FTI Consulting Inc. 41 1 Watsco Inc. 24 1 * Moog Inc. Class A 39 1 * ArvinMeritor Inc. 80 1 * Hexcel Corp. 83 1 * JetBlue Airways Corp. 208 1 Actuant Corp. Class A 58 1 HEICO Corp. 26 1 Belden Inc. 41 1 * United Stationers Inc. 21 1 GATX Corp. 40 1 Brady Corp. Class A 42 1 * American Superconductor Corp. 39 1 * Teledyne Technologies Inc. 32 1 * Geo Group Inc. 53 1 * EnerSys 42 1 Alexander & Baldwin Inc. 36 1 Triumph Group Inc. 15 1 * Atlas Air Worldwide Holdings Inc. 23 1 Curtiss-Wright Corp. 40 1 Manitowoc Co. Inc. 112 1 * Tetra Tech Inc. 53 1 AO Smith Corp. 31 1 * Middleby Corp. 15 1 * Avis Budget Group Inc. 87 1 * Dollar Thrifty Automotive Group Inc. 25 1 Applied Industrial Technologies Inc. 37 1 Herman Miller Inc. 50 1 * HUB Group Inc. Class A 33 1 * Chart Industries Inc. 34 1 Corporate Executive Board Co. 31 1 * Old Dominion Freight Line Inc. 36 1 HNI Corp. 39 1 ABM Industries Inc. 45 1 * Ladish Co. Inc. 22 1 Brink's Co. 42 1 * United Rentals Inc. 52 1 Kaydon Corp. 29 1 Mueller Industries Inc. 33 1 Knight Transportation Inc. 52 1 * CoStar Group Inc. 19 1 Rollins Inc. 37 1 Deluxe Corp. 46 1 * Amerco Inc. 10 1 * Armstrong World Industries Inc. 20 1 * AAR Corp. 39 1 * CNH Global NV 23 1 * II-VI Inc. 23 1 Healthcare Services Group Inc. 58 1 * RBC Bearings Inc. 25 1 Barnes Group Inc. 48 1 ESCO Technologies Inc. 26 1 * AirTran Holdings Inc. 122 1 * Wabash National Corp. 86 1 Simpson Manufacturing Co. Inc. 35 1 Robbins & Myers Inc. 29 1 * Acacia Research - Acacia Technologies 33 1 Franklin Electric Co. Inc. 23 1 Skywest Inc. 55 1 Raven Industries Inc. 20 1 Granite Construction Inc. 35 1 American Science & Engineering Inc. 11 1 * Insituform Technologies Inc. Class A 40 1 Werner Enterprises Inc. 41 1 Watts Water Technologies Inc. Class A 27 1 * Beacon Roofing Supply Inc. 51 1 * MasTec Inc. 61 1 * TrueBlue Inc. 53 1 Unifirst Corp. 17 1 CIRCOR International Inc. 22 1 * SYKES Enterprises Inc. 47 1 * Orbital Sciences Corp. 53 1 Steelcase Inc. Class A 90 1 * Layne Christensen Co. 26 1 Forward Air Corp. 31 1 Ameron International Corp. 12 1 Allegiant Travel Co. Class A 17 1 * EnPro Industries Inc. 23 1 McGrath Rentcorp 30 1 * USG Corp. 66 1 * GeoEye Inc. 21 1 Mine Safety Appliances Co. 29 1 Briggs & Stratton Corp. 48 1 Lindsay Corp. 14 1 Cubic Corp. 18 1 Administaff Inc. 29 1 Resources Connection Inc. 49 1 * Ceradyne Inc. 31 1 Heartland Express Inc. 53 1 Universal Forest Products Inc. 25 1 Kaman Corp. 29 1 * Korn/Ferry International 47 1 * Advisory Board Co. 17 1 Badger Meter Inc. 19 1 * Blount International Inc. 52 1 * DigitalGlobe Inc. 27 1 * Polypore International Inc. 25 1 Tennant Co. 23 1 Knoll Inc. 51 1 * Interline Brands Inc. 38 1 Interface Inc. Class A 54 1 * Mobile Mini Inc. 43 1 * Rush Enterprises Inc. Class A 44 1 * 3D Systems Corp. 27 1 Albany International Corp. 36 1 * Astec Industries Inc. 25 1 Mueller Water Products Inc. Class A 211 1 NACCO Industries Inc. Class A 8 1 Arkansas Best Corp. 30 1 John Bean Technologies Corp. 40 1 Viad Corp. 31 1 Titan International Inc. 46 1 * Griffon Corp. 60 1 * Huron Consulting Group Inc. 32 1 G&K Services Inc. Class A 26 1 Aircastle Ltd. 75 1 Quanex Building Products Corp. 43 1 Applied Signal Technology Inc. 21 1 * Kforce Inc. 45 1 TAL International Group Inc. 24 1 AZZ Inc. 18 1 Tredegar Corp. 36 1 Ennis Inc. 38 1 Tutor Perini Corp. 33 1 * A123 Systems Inc. 80 1 * EnerNOC Inc. 25 1 * Genco Shipping & Trading Ltd. 41 1 * Satcon Technology Corp. 152 1 * Dycom Industries Inc. 16  * Exponent Inc. 6  * Kelly Services Inc. Class A 11  * Consolidated Graphics Inc. 4  * Altra Holdings Inc. 11  Great Lakes Dredge & Dock Corp. 24  EnergySolutions Inc. 36  * SFN Group Inc. 21  * Aerovironment Inc. 7  * Colfax Corp. 10  * ICF International Inc. 7  Comfort Systems USA Inc. 15  * Navigant Consulting Inc. 20  * Hawaiian Holdings Inc. 21  * Dolan Co. 12  * Team Inc. 8  * Air Transport Services Group Inc. 22  Federal Signal Corp. 25  Encore Wire Corp. 7  Sun Hydraulics Corp. 5  * RSC Holdings Inc. 20  * ACCO Brands Corp. 22  * Sauer-Danfoss Inc. 5  * Greenbrier Cos. Inc. 8  Standex International Corp. 5  Gorman-Rupp Co. 5  * Orion Marine Group Inc. 11  Cascade Corp. 4  Heidrick & Struggles International Inc. 7  * Force Protection Inc. 28  * Commercial Vehicle Group Inc. 10  * Powell Industries Inc. 4  * LB Foster Co. Class A 4  Vicor Corp. 8  * KAR Auction Services Inc. 11  * American Commercial Lines Inc. 4  * Columbus McKinnon Corp. 8  Marten Transport Ltd. 6  AAON Inc. 5  * MYR Group Inc. 8  * Eagle Bulk Shipping Inc. 25  FreightCar America Inc. 5  Apogee Enterprises Inc. 11  * Gibraltar Industries Inc. 12  * Celadon Group Inc. 9  * Trimas Corp. 6  * Generac Holdings Inc. 8  * GenCorp Inc. 24  * Cenveo Inc. 22  * RailAmerica Inc. 9  Textainer Group Holdings Ltd. 4  * Trex Co. Inc. 6  US Ecology Inc. 7  * H&E Equipment Services Inc. 11  * Ener1 Inc. 25  * Republic Airways Holdings Inc. 14  * CBIZ Inc. 18  * Standard Parking Corp. 6  * American Reprographics Co. 15  * Titan Machinery Inc. 5  * On Assignment Inc. 15  * Higher One Holdings Inc. 5  * School Specialty Inc. 8  * Taser International Inc. 25  * Hawk Corp. Class A 2  * Furmanite Corp. 15  Multi-Color Corp. 5  * Dynamex Inc. 4  * Michael Baker Corp. 3  * Kadant Inc. 5  * Sterling Construction Co. Inc. 7  * M&F Worldwide Corp. 4  * Tecumseh Products Co. Class A 7  * Advanced Battery Technologies Inc. 24  * Saia Inc. 6  Ducommun Inc. 4  * PMFG Inc. 6  * Excel Maritime Carriers Ltd. Class A 16  * Northwest Pipe Co. 4  * CRA International Inc. 4  CDI Corp. 5  American Woodmark Corp. 4  * Astronics Corp. 4  Baltic Trading Ltd. 7  * CAI International Inc. 4  * Herley Industries Inc. 5  Dynamic Materials Corp. 5  Ampco-Pittsburgh Corp. 3  * Pacer International Inc. 14  * APAC Customer Services Inc. 13  Alamo Group Inc. 3  Kimball International Inc. Class B 13  * Capstone Turbine Corp. 97  Aceto Corp. 10  Houston Wire & Cable Co. 7  * Patriot Transportation Holding Inc. 1  Twin Disc Inc. 3  * NCI Building Systems Inc. 7  Insteel Industries Inc. 7  Schawk Inc. Class A 4  * Mistras Group Inc. 6  * LaBarge Inc. 5  Primoris Services Corp. 8  * Broadwind Energy Inc. 37  LSI Industries Inc. 8  Met-Pro Corp. 6  * Metalico Inc. 15  Graham Corp. 4  * LMI Aerospace Inc. 4  * Pinnacle Airlines Corp. 8  * DXP Enterprises Inc. 3  * Kratos Defense & Security Solutions Inc. 6  * Flow International Corp. 19  * Ultrapetrol Bahamas Ltd. 9  * Innerworkings Inc. 10  VSE Corp. 2  * PowerSecure International Inc. 7  * American Railcar Industries Inc. 4  Douglas Dynamics Inc. 4  * Park-Ohio Holdings Corp. 3  Courier Corp. 4  * Energy Recovery Inc. 17  Miller Industries Inc. 4  * GP Strategies Corp. 6  * Hudson Highland Group Inc. 13  International Shipholding Corp. 2  * Hill International Inc. 10  * Ameresco Inc. Class A 4  * Fuel Tech Inc. 7  * Roadrunner Transportation Systems Inc. 4  * Lydall Inc. 7  * Pike Electric Corp. 7  Preformed Line Products Co. 1  * Casella Waste Systems Inc. Class A 10  * Thermadyne Holdings Corp. 3  Barrett Business Services Inc. 3  * FuelCell Energy Inc. 39  Horizon Lines Inc. Class A 12  Lawson Products Inc. 2  * Franklin Covey Co. 5  * Volt Information Sciences Inc. 6  * USA Truck Inc. 3  * Xerium Technologies Inc. 3  * Universal Truckload Services Inc. 2  * UQM Technologies Inc. 15  * United Capital Corp. 1  * Builders FirstSource Inc. 18  * Quality Distribution Inc. 4  * Global Defense Technology & Systems Inc. 2  * Argan Inc. 3  * Applied Energetics Inc. 31  * PAM Transportation Services Inc. 2  Standard Register Co. 7  * Hoku Corp. 7  * PGT Inc. 8  * Coleman Cable Inc. 3  Omega Flex Inc. 1  * BlueLinx Holdings Inc. 4  Compx International Inc. 1  * LECG Corp. 10  Information Technology (18.7%) * Apple Inc. 780 243 Microsoft Corp. 6,566 165 International Business Machines Corp. 1,100 156 * Google Inc. Class A 209 116 Intel Corp. 4,755 100 * Cisco Systems Inc. 4,881 93 Oracle Corp. 3,256 88 Hewlett-Packard Co. 2,004 84 QUALCOMM Inc. 1,404 66 * EMC Corp. 1,770 38 Texas Instruments Inc. 1,054 33 Visa Inc. Class A 397 29 * eBay Inc. 994 29 Corning Inc. 1,326 23 Accenture plc Class A 519 22 Mastercard Inc. Class A 83 20 * Dell Inc. 1,445 19 Automatic Data Processing Inc. 428 19 Broadcom Corp. Class A 422 19 * Yahoo! Inc. 1,177 19 * Cognizant Technology Solutions Corp. Class A 255 17 * Juniper Networks Inc. 447 15 * Motorola Inc. 1,974 15 * NetApp Inc. 293 15 Applied Materials Inc. 1,141 14 * Salesforce.com Inc. 98 14 Xerox Corp. 1,171 13 * Adobe Systems Inc. 448 12 * Symantec Corp. 679 11 * Intuit Inc. 239 11 * Citrix Systems Inc. 159 11 * Agilent Technologies Inc. 296 10 Western Union Co. 572 10 Analog Devices Inc. 254 9 Altera Corp. 257 9 * F5 Networks Inc. 68 9 * Marvell Technology Group Ltd. 460 9 * SanDisk Corp. 196 9 * Akamai Technologies Inc. 155 8 Paychex Inc. 274 8 CA Inc. 331 8 Amphenol Corp. Class A 148 7 * Fiserv Inc. 130 7 * Red Hat Inc. 160 7 * BMC Software Inc. 155 7 * Autodesk Inc. 195 7 * NVIDIA Corp. 486 7 * Western Digital Corp. 195 7 * McAfee Inc. 133 6 Linear Technology Corp. 191 6 Fidelity National Information Services Inc. 225 6 Maxim Integrated Products Inc. 258 6 * Cree Inc. 92 6 Xilinx Inc. 220 6 * First Solar Inc. 48 6 Computer Sciences Corp. 132 6 * Teradata Corp. 143 6 * Seagate Technology plc 414 6 * VeriSign Inc. 156 5 KLA-Tencor Corp. 145 5 * Micron Technology Inc. 727 5 Microchip Technology Inc. 157 5 Activision Blizzard Inc. 441 5 * VMware Inc. Class A 62 5 Harris Corp. 111 5 * Lam Research Corp. 108 5 * Rovi Corp. 87 5 * Amdocs Ltd. 175 5 * Electronic Arts Inc. 280 4 * Atmel Corp. 391 4 * SAIC Inc. 264 4 * Avnet Inc. 130 4 * Skyworks Solutions Inc. 151 4 * Trimble Navigation Ltd. 103 4 * ANSYS Inc. 77 4 * Advanced Micro Devices Inc. 510 4 * Riverbed Technology Inc. 108 4 Factset Research Systems Inc. 40 4 * FLIR Systems Inc. 131 3 * Nuance Communications Inc. 193 3 * Synopsys Inc. 128 3 * Arrow Electronics Inc. 104 3 * Informatica Corp. 78 3 * LSI Corp. 556 3 * Equinix Inc. 39 3 * ON Semiconductor Corp. 366 3 * MICROS Systems Inc. 68 3 * Dolby Laboratories Inc. Class A 46 3 * Alliance Data Systems Corp. 46 3 Global Payments Inc. 69 3 Solera Holdings Inc. 59 3 * TIBCO Software Inc. 142 3 National Semiconductor Corp. 203 3 * Polycom Inc. 73 3 * WebMD Health Corp. 51 3 * VeriFone Systems Inc. 73 3 * CommScope Inc. 80 2 Lender Processing Services Inc. 81 2 * Novellus Systems Inc. 82 2 * Monster Worldwide Inc. 108 2 * Lexmark International Inc. Class A 67 2 * Rackspace Hosting Inc. 83 2 * Ingram Micro Inc. 134 2 Molex Inc. 114 2 * Avago Technologies Ltd. 90 2 Jabil Circuit Inc. 154 2 * MEMC Electronic Materials Inc. 193 2 Broadridge Financial Solutions Inc. 108 2 * AOL Inc. 91 2 * Cypress Semiconductor Corp. 140 2 * JDS Uniphase Corp. 183 2 Total System Services Inc. 141 2 * Parametric Technology Corp. 99 2 * Vishay Intertechnology Inc. 147 2 Tellabs Inc. 328 2 * IAC/InterActiveCorp 73 2 Jack Henry & Associates Inc. 73 2 * Gartner Inc. 62 2 * Itron Inc. 35 2 * Varian Semiconductor Equipment Associates Inc. 63 2 * NCR Corp. 137 2 * Compuware Corp. 191 2 * Atheros Communications Inc. 59 2 * Brocade Communications Systems Inc. 377 2 * Acme Packet Inc. 38 2 * Teradyne Inc. 154 2 * Zebra Technologies Corp. 50 2 CoreLogic Inc. 100 2 * Cadence Design Systems Inc. 230 2 * Concur Technologies Inc. 35 2 * Rambus Inc. 89 2 * Novell Inc. 296 2 * Tech Data Corp. 40 2 Diebold Inc. 56 2 National Instruments Corp. 50 2 * International Rectifier Corp. 60 2 * QLogic Corp. 95 2 * Silicon Laboratories Inc. 40 2 * NeuStar Inc. Class A 64 2 * Netlogic Microsystems Inc. 53 2 ADTRAN Inc. 53 2 * RF Micro Devices Inc. 229 2 * SuccessFactors Inc. 53 2 * TriQuint Semiconductor Inc. 133 2 * Microsemi Corp. 71 2 * Ariba Inc. 77 2 * Veeco Instruments Inc. 35 2 * VistaPrint NV 38 1 * Fairchild Semiconductor International Inc. Class A 107 1 Plantronics Inc. 42 1 * Wright Express Corp. 34 1 * Cavium Networks Inc. 39 1 * Progress Software Corp. 37 1 * PMC - Sierra Inc. 195 1 * Aruba Networks Inc. 66 1 Anixter International Inc. 25 1 * Hittite Microwave Corp. 24 1 Intersil Corp. Class A 106 1 * GSI Commerce Inc. 56 1 DST Systems Inc. 31 1 * Quest Software Inc. 52 1 * CACI International Inc. Class A 26 1 * Omnivision Technologies Inc. 45 1 * InterDigital Inc. 38 1 * Digital River Inc. 34 1 * Blackboard Inc. 30 1 * Semtech Corp. 53 1 * Finisar Corp. 64 1 * Viasat Inc. 29 1 * Ciena Corp. 79 1 * Fortinet Inc. 36 1 * Convergys Corp. 85 1 * OpenTable Inc. 15 1 * Art Technology Group Inc. 182 1 * Arris Group Inc. 108 1 * CommVault Systems Inc. 37 1 * Taleo Corp. Class A 35 1 * ValueClick Inc. 69 1 * ADC Telecommunications Inc. 83 1 Sapient Corp. 88 1 * TTM Technologies Inc. 79 1 * j2 Global Communications Inc. 39 1 * Mentor Graphics Corp. 91 1 * Lawson Software Inc. 118 1 * Ultimate Software Group Inc. 23 1 Power Integrations Inc. 25 1 * Cirrus Logic Inc. 65 1 * Cymer Inc. 26 1 Blackbaud Inc. 39 1 * Acxiom Corp. 58 1 * Netgear Inc. 31 1 * Isilon Systems Inc. 29 1 Cognex Corp. 35 1 * JDA Software Group Inc. 37 1 * IPG Photonics Corp. 34 1 Littelfuse Inc. 21 1 MAXIMUS Inc. 16 1 * SunPower Corp. Class A 83 1 * Integrated Device Technology Inc. 150 1 * Blue Coat Systems Inc. 36 1 * Loral Space & Communications Inc. 13 1 * Plexus Corp. 35 1 * Synaptics Inc. 33 1 * DTS Inc. 20 1 * MKS Instruments Inc. 45 1 * Tessera Technologies Inc. 46 1 * Diodes Inc. 37 1 * Coherent Inc. 22 1 * Cabot Microelectronics Corp. 23 1 * SAVVIS Inc. 36 1 * FEI Co. 38 1 * Benchmark Electronics Inc. 56 1 * Sourcefire Inc. 33 1 * ACI Worldwide Inc. 35 1 Earthlink Inc. 99 1 Fair Isaac Corp. 38 1 * Terremark Worldwide Inc. 74 1 * Entegris Inc. 136 1 * Unisys Corp. 39 1 MTS Systems Corp. 23 1 * Mantech International Corp. Class A 22 1 * Websense Inc. 42 1 * Constant Contact Inc. 34 1 * MicroStrategy Inc. Class A 10 1 * L-1 Identity Solutions Inc. 73 1 * Aspen Technology Inc. 69 1 * Emulex Corp. 76 1 Comtech Telecommunications Corp. 29 1 * Quantum Corp. 232 1 * Rofin-Sinar Technologies Inc. 29 1 * LogMeIn Inc. 19 1 * Take-Two Interactive Software Inc. 75 1 * Advent Software Inc. 16 1 Black Box Corp. 23 1 * SRA International Inc. Class A 42 1 * Standard Microsystems Corp. 30 1 * Scansource Inc. 28 1 * STEC Inc. 48 1 * Tekelec 66 1 * Silicon Image Inc. 106 1 * Stratasys Inc. 24 1 * Manhattan Associates Inc. 26 1 * Genpact Ltd. 58 1 * DG FastChannel Inc. 32 1 * TiVo Inc. 98 1 * DealerTrack Holdings Inc. 42 1 * Universal Display Corp. 32 1 * Infinera Corp. 97 1 Heartland Payment Systems Inc. 50 1 * Volterra Semiconductor Corp. 35 1 * EchoStar Corp. Class A 39 1 * Euronet Worldwide Inc. 48 1 * Brightpoint Inc. 95 1 * TeleTech Holdings Inc. 41 1 * Bottomline Technologies Inc. 41 1 * Tyler Technologies Inc. 38 1 * SYNNEX Corp. 27 1 * Amkor Technology Inc. 111 1 * Ancestry.com Inc. 27 1 Micrel Inc. 62 1 Syntel Inc. 16 1 AVX Corp. 53 1 * Compellent Technologies Inc. 29 1 * CSG Systems International Inc. 40 1 * Netscout Systems Inc. 34 1 Sycamore Networks Inc. 25 1 * SolarWinds Inc. 42 1 * Harmonic Inc. 110 1 Park Electrochemical Corp. 27 1 * ATMI Inc. 41 1 * RightNow Technologies Inc. 29 1 * Entropic Communications Inc. 82 1 * OSI Systems Inc. 21 1 United Online Inc. 115 1 * Forrester Research Inc. 21 1 * Sanmina-SCI Corp. 69 1 * MIPS Technologies Inc. Class A 53 1 * Ceva Inc. 31 1 * Newport Corp. 49 1 * TNS Inc. 37 1 * Monolithic Power Systems Inc. 44 1 * Power-One Inc. 75 1 * Electronics for Imaging Inc. 54 1 * Applied Micro Circuits Corp. 76 1 * Intermec Inc. 62 1 * Checkpoint Systems Inc. 39 1 * Ixia 44 1 * Rogers Corp. 21 1 * Kulicke & Soffa Industries Inc. 104 1 * Oclaro Inc. 71 1 * Radiant Systems Inc. 38 1 * comScore Inc. 31 1 iGate Corp. 34 1 * Synchronoss Technologies Inc. 26 1 * Brooks Automation Inc. 93 1 NIC Inc. 80 1 * Ebix Inc. 32 1 * FormFactor Inc. 71 1 * Lattice Semiconductor Corp. 148 1 * Xyratex Ltd. 43 1 * Internet Capital Group Inc. 53 1 * Insight Enterprises Inc. 52 1 * Sonus Networks Inc. 242 1 * Advanced Energy Industries Inc. 49 1 VirnetX Holding Corp. 41 1 * Sonic Solutions Inc. 57 1 * GT Solar International Inc. 85 1 * Cogent Inc. 47  Pegasystems Inc. 7  Daktronics Inc. 14  * Epicor Software Corp. 20  * Avid Technology Inc. 12  * Ultratech Inc. 10  * FARO Technologies Inc. 7  * Smith Micro Software Inc. 12  * Mercury Computer Systems Inc. 10  * Maxwell Technologies Inc. 11  * LivePerson Inc. 18  * NetSuite Inc. 7  * Vocus Inc. 7  * RealD Inc. 6  * Anadigics Inc. 26  EPIQ Systems Inc. 13  * Kenexa Corp. 9  * RealPage Inc. 6  * Electro Scientific Industries Inc. 11  * Internet Brands Inc. Class A 12  * Move Inc. 63  * Hughes Communications Inc. 4  * Sigma Designs Inc. 13  * Measurement Specialties Inc. 6  Methode Electronics Inc. 15  * LTX-Credence Corp. 19  Cohu Inc. 10  * Zoran Corp. 21  CTS Corp. 14  * QLIK Technologies Inc. 6  * Hypercom Corp. 19  * Photronics Inc. 22  * Oplink Communications Inc. 8  * THQ Inc. 27  * Interactive Intelligence Inc. 5  * Limelight Networks Inc. 19  * S1 Corp. 21  * Rubicon Technology Inc. 6  * ShoreTel Inc. 18  * Novatel Wireless Inc. 13  * ExlService Holdings Inc. 6  * Echelon Corp. 13  * support.com Inc. 19  Opnet Technologies Inc. 5  * ModusLink Global Solutions Inc. 18  * Intevac Inc. 9  * Symmetricom Inc. 18  * SMART Modular Technologies WWH Inc. 21  * RealNetworks Inc. 34  * Infospace Inc. 15  * Imation Corp. 12  * Powerwave Technologies Inc. 54  * Knot Inc. 12  * IXYS Corp. 10  * EMS Technologies Inc. 6  * KIT Digital Inc. 8  * Internap Network Services Corp. 21  * Anaren Inc. 6  * Kopin Corp. 27  Keithley Instruments Inc. 5  * AXT Inc. 13  Cass Information Systems Inc. 3  * Extreme Networks 36  * Axcelis Technologies Inc. 42  Electro Rent Corp. 7  * Super Micro Computer Inc. 10  * IntraLinks Holdings Inc. 5  * NVE Corp. 2  * Perficient Inc. 9  * Actuate Corp. 18  * Monotype Imaging Holdings Inc. 9  * UTStarcom Inc. 47  * Exar Corp. 15  * Supertex Inc. 4  * Cray Inc. 14  * Pericom Semiconductor Corp. 10  * Aviat Networks Inc. 24  * Spansion Inc. Class A 5  * SS&C Technologies Holdings Inc. 5  * Rudolph Technologies Inc. 13  * Digi International Inc. 10  * VASCO Data Security International Inc. 11  * Multi-Fineline Electronix Inc. 4  * Liquidity Services Inc. 6  * Silicon Graphics International Corp. 12  * BroadSoft Inc. 4  * Radisys Corp. 10  Bel Fuse Inc. Class B 4  * Motricity Inc. 3  * Seachange International Inc. 11  * Zix Corp. 23  * Magma Design Automation Inc. 21  * Travelzoo Inc. 2  * Energy Conversion Devices Inc. 19  * Wave Systems Corp. Class A 32  * Digimarc Corp. 3  * Ciber Inc. 25  * Rosetta Stone Inc. 4  * TeleCommunication Systems Inc. Class A 18  * Vishay Precision Group Inc. 5  * MoneyGram International Inc. 34  * Nanometrics Inc. 7  * DemandTec Inc. 8  * Openwave Systems Inc. 34  * Mindspeed Technologies Inc. 13  * Zygo Corp. 7  * QuinStreet Inc. 4  * Integrated Silicon Solution Inc. 10  * KVH Industries Inc. 6  * Lionbridge Technologies Inc. 24  * PROS Holdings Inc. 8  * Spectrum Control Inc. 5  * Globecomm Systems Inc. 9  * LoopNet Inc. 7  * Gerber Scientific Inc. 10  * Ultra Clean Holdings 9  Pulse Electronics Corp. 17  * Fabrinet 4  * DSP Group Inc. 9  * Virtusa Corp. 5  * Dice Holdings Inc. 6  * Comverge Inc. 10  * Saba Software Inc. 11  * NCI Inc. Class A 3  Richardson Electronics Ltd. 6  * Microtune Inc. 22  * Integral Systems Inc. 7  * Advanced Analogic Technologies Inc. 17  * Immersion Corp. 11  Keynote Systems Inc. 5  * Rimage Corp. 4  * Evergreen Solar Inc. 78  American Software Inc. Class A 9  * BigBand Networks Inc. 20  * GSI Technology Inc. 8  * Computer Task Group Inc. 6  * X-Rite Inc. 14  Renaissance Learning Inc. 5  * Envestnet Inc. 4  * CPI International Inc. 3  Marchex Inc. Class B 8  * Deltek Inc. 8  * FSI International Inc. 16  * Mattson Technology Inc. 20  * Trident Microsystems Inc. 29  Stamps.com Inc. 4  DDi Corp. 5  * Microvision Inc. 36  * PLX Technology Inc. 15  * PC-Tel Inc. 8  * Network Equipment Technologies Inc. 12  * Online Resources Corp. 11  * CDC Corp. Class A 12  * ePlus Inc. 2  * Echo Global Logistics Inc. 4  * Global Cash Access Holdings Inc. 20  * MoSys Inc. 11  * Conexant Systems Inc. 33  * Archipelago Learning Inc. 5  * SRS Labs Inc. 5  * Hackett Group Inc. 12  * Mediamind Technologies Inc. 3  * Calix Inc. 3  * Occam Networks Inc. 5  * PC Connection Inc. 4  * PDF Solutions Inc. 9  * Agilysys Inc. 7  * TechTarget Inc. 6  * Viasystems Group Inc. 2  * MaxLinear Inc. 3  * FalconStor Software Inc. 12  * Guidance Software Inc. 5  Tessco Technologies Inc. 2  * Tier Technologies Inc. Class B 6  * Hutchinson Technology Inc. 9  * Meru Networks Inc. 2  * Opnext Inc. 18  * SPS Commerce Inc. 2  * Alpha & Omega Semiconductor Ltd. 2  QAD Inc. 5  * Network Engines Inc. 15  * Local.com Corp. 6  * Presstek Inc. 11  * TeleNav Inc. 3  * Convio Inc. 2  * Ikanos Communications Inc. 12  * Stream Global Services Inc. 2  Materials (4.2%) Freeport-McMoRan Copper & Gold Inc. 404 41 EI du Pont de Nemours & Co. 781 37 Dow Chemical Co. 998 31 Monsanto Co. 464 28 Praxair Inc. 261 24 Newmont Mining Corp. 404 24 Air Products & Chemicals Inc. 180 16 Alcoa Inc. 868 11 PPG Industries Inc. 142 11 Nucor Corp. 268 10 Ecolab Inc. 199 10 International Paper Co. 372 9 Mosaic Co. 135 9 Cliffs Natural Resources Inc. 116 8 CF Industries Holdings Inc. 60 7 Sigma-Aldrich Corp. 104 7 Lubrizol Corp. 58 6 Southern Copper Corp. 144 6 United States Steel Corp. 122 6 Sherwin-Williams Co. 79 6 Ball Corp. 79 5 Celanese Corp. Class A 134 5 FMC Corp. 62 5 Eastman Chemical Co. 62 5 Walter Energy Inc. 46 5 Vulcan Materials Co. 109 4 Allegheny Technologies Inc. 84 4 Airgas Inc. 71 4 * Crown Holdings Inc. 138 4 Albemarle Corp. 78 4 * Owens-Illinois Inc. 141 4 MeadWestvaco Corp. 146 4 International Flavors & Fragrances Inc. 68 4 Ashland Inc. 67 3 Martin Marietta Materials Inc. 39 3 Nalco Holding Co. 111 3 Sealed Air Corp. 136 3 Steel Dynamics Inc. 184 3 Bemis Co. Inc. 93 3 Sonoco Products Co. 86 3 Domtar Corp. 37 3 Valspar Corp. 85 3 Reliance Steel & Aluminum Co. 63 3 Aptargroup Inc. 58 3 Huntsman Corp. 160 2 Compass Minerals International Inc. 29 2 Royal Gold Inc. 46 2 RPM International Inc. 111 2 Packaging Corp. of America 88 2 * Solutia Inc. 104 2 * Hecla Mining Co. 218 2 * WR Grace & Co. 62 2 Cytec Industries Inc. 42 2 Cabot Corp. 56 2 Scotts Miracle-Gro Co. Class A 40 2 Temple-Inland Inc. 92 2 Rock-Tenn Co. Class A 34 2 * Coeur d'Alene Mines Corp. 75 2 Greif Inc. Class A 30 2 * Rockwood Holdings Inc. 45 2 * Allied Nevada Gold Corp. 64 2 Commercial Metals Co. 97 2 Sensient Technologies Corp. 43 1 * Thompson Creek Metals Co. Inc. 119 1 Silgan Holdings Inc. 42 1 Carpenter Technology Corp. 38 1 * Titanium Metals Corp. 73 1 AK Steel Holding Corp. 94 1 Olin Corp. 67 1 * Intrepid Potash Inc. 39 1 NewMarket Corp. 9 1 Schnitzer Steel Industries Inc. 19 1 * OM Group Inc. 28 1 * Ferro Corp. 73 1 Minerals Technologies Inc. 17 1 Schweitzer-Mauduit International Inc. 16 1 Eagle Materials Inc. 40 1 * PolyOne Corp. 79 1 * Clearwater Paper Corp. 12 1 * Golden Star Resources Ltd. 219 1 HB Fuller Co. 45 1 * Louisiana-Pacific Corp. 115 1 Globe Specialty Metals Inc. 57 1 Westlake Chemical Corp. 24 1 Worthington Industries Inc. 56 1 Buckeye Technologies Inc. 44 1 * Stillwater Mining Co. 46 1 Balchem Corp. 28 1 Texas Industries Inc. 23 1 * Century Aluminum Co. 62 1 * Brush Engineered Materials Inc. 24 1 Kaiser Aluminum Corp. 18 1 Arch Chemicals Inc. 24 1 * RTI International Metals Inc. 29 1 AMCOL International Corp. 29 1 * US Gold Corp. 123 1 * KapStone Paper and Packaging Corp. 54 1 * Georgia Gulf Corp. 39 1 Innophos Holdings Inc. 23 1 * Calgon Carbon Corp. 56 1 Deltic Timber Corp. 15 1 Stepan Co. 11 1 * Molycorp Inc. 26 1 A Schulman Inc. 37 1 Koppers Holdings Inc. 26 1 * Jaguar Mining Inc. 111 1 PH Glatfelter Co. 59 1 * Horsehead Holding Corp. 63 1 Boise Inc. 96 1 * STR Holdings Inc. 32 1 Haynes International Inc. 5  Quaker Chemical Corp. 5  Hawkins Inc. 4  * Graphic Packaging Holding Co. 45  Zep Inc. 9  * LSB Industries Inc. 7  * Omnova Solutions Inc. 18  Wausau Paper Corp. 20  * General Moly Inc. 26  * Kraton Performance Polymers Inc. 5  Myers Industries Inc. 14  * Spartech Corp. 13  * Capital Gold Corp. 25  Neenah Paper Inc. 6  * AM Castle & Co. 7  * Zoltek Cos. Inc. 11  * Universal Stainless & Alloy 3  * Headwaters Inc. 24  * Senomyx Inc. 16  * Graham Packaging Co. Inc. 7  Olympic Steel Inc. 4  * TPC Group Inc. 3  * Landec Corp. 11  * Metals USA Holdings Corp. 5  * Noranda Aluminum Holding Corp. 5  American Vanguard Corp. 8  * US Energy Corp. Wyoming 11  * AEP Industries Inc. 2  * United States Lime & Minerals Inc. 1  NL Industries Inc. 3  KMG Chemicals Inc. 2  * Verso Paper Corp. 6  Telecommunication Services (2.8%) AT&T Inc. 5,068 141 Verizon Communications Inc. 2,416 77 * American Tower Corp. Class A 343 17 CenturyLink Inc. 256 11 Qwest Communications International Inc. 1,475 10 * Crown Castle International Corp. 247 10 * Sprint Nextel Corp. 2,502 9 Frontier Communications Corp. 838 8 * NII Holdings Inc. 143 5 Windstream Corp. 411 5 * SBA Communications Corp. Class A 100 4 * MetroPCS Communications Inc. 214 3 Telephone & Data Systems Inc. 72 3 * tw telecom inc Class A 130 2 * Syniverse Holdings Inc. 59 2 * Level 3 Communications Inc. 1,407 1 * AboveNet Inc. 20 1 * Clearwire Corp. Class A 131 1 * United States Cellular Corp. 17 1 * Cogent Communications Group Inc. 64 1 * General Communication Inc. Class A 66 1 * Leap Wireless International Inc. 68 1 Alaska Communications Systems Group Inc. 66 1 * Cincinnati Bell Inc. 282 1 Consolidated Communications Holdings Inc. 37 1 NTELOS Holdings Corp. 40 1 * Neutral Tandem Inc. 47 1 * PAETEC Holding Corp. 168 1 Shenandoah Telecommunications Co. 10  * Premiere Global Services Inc. 24  * Global Crossing Ltd. 12  USA Mobility Inc. 9  * Cbeyond Inc. 11  Atlantic Tele-Network Inc. 4  * Iridium Communications Inc. 14  IDT Corp. Class B 6  * Vonage Holdings Corp. 43  * FiberTower Corp. 20  * ICO Global Communications Holdings Ltd. 38  * Globalstar Inc. 28  Utilities (3.5%) Southern Co. 714 27 Exelon Corp. 562 22 Dominion Resources Inc. 506 21 Duke Energy Corp. 1,116 20 NextEra Energy Inc. 353 18 PG&E Corp. 317 15 American Electric Power Co. Inc. 407 14 Public Service Enterprise Group Inc. 430 13 Consolidated Edison Inc. 240 12 Entergy Corp. 161 11 Progress Energy Inc. 245 11 Sempra Energy 211 11 PPL Corp. 410 10 Edison International 277 10 Xcel Energy Inc. 390 9 FirstEnergy Corp. 260 9 DTE Energy Co. 144 6 * AES Corp. 569 6 Wisconsin Energy Corp. 100 6 Ameren Corp. 203 6 CenterPoint Energy Inc. 358 6 Northeast Utilities 150 5 Oneok Inc. 91 5 Constellation Energy Group Inc. 158 4 * NRG Energy Inc. 217 4 National Fuel Gas Co. 63 4 NiSource Inc. 236 4 SCANA Corp. 96 4 NSTAR 91 4 Pinnacle West Capital Corp. 92 4 OGE Energy Corp. 83 4 American Water Works Co. Inc. 149 4 * Calpine Corp. 297 4 CMS Energy Corp. 196 3 Pepco Holdings Inc. 190 3 Alliant Energy Corp. 94 3 Allegheny Energy Inc. 145 3 MDU Resources Group Inc. 160 3 Integrys Energy Group Inc. 66 3 TECO Energy Inc. 182 3 UGI Corp. 93 3 NV Energy Inc. 200 3 Energen Corp. 61 3 ITC Holdings Corp. 43 3 DPL Inc. 101 3 Aqua America Inc. 117 2 Questar Corp. 150 2 AGL Resources Inc. 66 2 Atmos Energy Corp. 79 2 Westar Energy Inc. 94 2 Great Plains Energy Inc. 116 2 Piedmont Natural Gas Co. Inc. 61 2 Vectren Corp. 69 2 Hawaiian Electric Industries Inc. 79 2 Nicor Inc. 39 2 Cleco Corp. 53 2 WGL Holdings Inc. 44 2 New Jersey Resources Corp. 36 2 IDACORP Inc. 42 2 UIL Holdings Corp. 48 1 Southwest Gas Corp. 39 1 Portland General Electric Co. 64 1 South Jersey Industries Inc. 26 1 * Mirant Corp. 124 1 Northwest Natural Gas Co. 23 1 Unisource Energy Corp. 31 1 * RRI Energy Inc. 300 1 Black Hills Corp. 34 1 * El Paso Electric Co. 39 1 Avista Corp. 48 1 Allete Inc. 27 1 PNM Resources Inc. 77 1 NorthWestern Corp. 32 1 MGE Energy Inc. 22 1 Empire District Electric Co. 40 1 Laclede Group Inc. 24 1 CH Energy Group Inc. 18 1 Otter Tail Corp. 40 1 California Water Service Group 22 1 American States Water Co. 22 1 * Dynegy Inc. Class A 142 1 Ormat Technologies Inc. 26 1 Chesapeake Utilities Corp. 4  SJW Corp. 5  Middlesex Water Co. 6  Central Vermont Public Service Corp. 5  Unitil Corp. 4  York Water Co. 5  Connecticut Water Service Inc. 3  * Cadiz Inc. 5  Artesian Resources Corp. Class A 3  Consolidated Water Co. Ltd. 6  * American DG Energy Inc. 8  Total Common Stocks (Cost $11,180) Temporary Cash Investments (0.3%) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.3%) 1 Fannie Mae Discount Notes 0.210% 1/19/11 30 30 Total Temporary Cash Investments (Cost $30) 30 Total Investments (100.2%) (Cost $11,210) Other Assets and Liabilities-Net (-0.2%) Net Assets (100%) Securities with a market value of less than $500 are displayed with a dash. * Non-income-producing security. 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of November 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 11,416   Temporary Cash Investments  30  Total 11,416 30  C. At November 30, 2010, the cost of investment securities for tax purposes was $11,210,000. Net unrealized appreciation of investment securities for tax purposes was $236,000, consisting of unrealized gains of $450,000 on securities that had risen in value since their purchase and $214,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD SCOTTSDALE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD SCOTTSDALE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 25, 2011 VANGUARD SCOTTSDALE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: January 25, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
